Exhibit 10.1


[EXECUTION COPY]


--------------------------------------------------------------------------------





_____________________________________________________


$250,000,000
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


April 23, 2008
(AS AMENDED THROUGH FEBRUARY 28, 2012)
____________________________________________________




ANNTAYLOR, INC.,
ANNCO, INC.,
ANNTAYLOR DISTRIBUTION SERVICES, INC.
and
ANNTAYLOR RETAIL, INC.,
as the Borrowers,




BANK OF AMERICA, N.A.,
as Administrative Agent and as Collateral Agent,


JPMORGAN CHASE BANK, N.A.,
WACHOVIA BANK, NATIONAL ASSOCIATION,
and
RBS CITIZENS, N.A.,
as Syndication Agents


and


THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as Lenders












BANC OF AMERICA SECURITIES LLC,
JPMORGAN SECURITIES, INC.
as Joint Lead Arrangers







--------------------------------------------------------------------------------

    


--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page



ARTICLE 1
LOANS AND LETTERS OF CREDIT
1


1.1
 
Total Facility
1


1.2
 
Revolving Loans
2


1.3
 
Letters of Credit
5


1.4
 
Bank Products
9


1.5
 
Increase in Commitments
10


 
 
 
 
ARTICLE 2
INTEREST AND FEES
11


2.1
 
Interest
11


2.2
 
Continuation and Conversion Elections
12


2.3
 
Maximum Interest Rate
13


2.4
 
Fees
13


2.5
 
Unused Line Fee
14


2.6
 
Letter of Credit Fee
14


 
 
 
 
ARTICLE 3
PAYMENTS AND PREPAYMENTS
14


3.1
 
Revolving Loans
14


3.2
 
Termination of Facility
15


3.3
 
Payments by the Borrowers.
15


3.4
 
Payments as Revolving Loans
15


3.5
 
Apportionment, Application and Reversal of Payments
15


3.6
 
Indemnity for Returned Payments
17


3.7
 
Agent’s and Lenders’ Books and Records; Monthly Statements
17


 
 
 
 
ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY
17


4.1
 
Taxes
17


4.2
 
Illegality
20


4.3
 
Inability to Determine Rates
21


4.4
 
Increased Costs
21


4.5
 
Compensation for Losses
22


4.6
 
Mitigation Obligations
23


4.7
 
Survival
23


4.8
 
Replacement of Lenders
23


ARTICLE 5
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
24


5.1
 
Books and Records
24


5.2
 
Financial Information
24


5.3
 
Notices to the Lenders
27


 
 
 
 
ARTICLE 6
GENERAL WARRANTIES AND REPRESENTATIONS
29




- i -

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page



6.1
 
Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents
29


6.2
 
Validity and Priority of Security Interest
30


6.3
 
Organization and Qualification
30


6.4
 
Corporate Name; Prior Transactions
30


6.5
 
Subsidiaries and Affiliates
30


6.6
 
Financial Statements and Projections
31


6.7
 
Capitalization
31


6.8
 
Solvency
31


6.9
 
Debt
31


6.10
 
Distributions
31


6.11
 
Real Estate; Store Locations
31


6.12
 
Trade Names
32


6.13
 
Litigation
32


6.14
 
Labor Disputes
32


6.15
 
Environmental Laws
32


6.16
 
No Violation of Law
33


6.17
 
No Default
33


6.18
 
ERISA Compliance
34


6.19
 
Taxes
34


6.20
 
Regulated Entities
34


6.21
 
Use of Proceeds; Margin Regulations
35


6.22
 
Copyrights, Patents, Trademarks and Licenses, etc
35


6.23
 
No Material Adverse Effect
35


6.24
 
Full Disclosure
35


6.25
 
Bank Accounts and Credit Card Processors
35


6.26
 
Governmental Authorization
35


6.27
 
Tax Shelter Regulations
36


 
 
 
 
ARTICLE 7
AFFIRMATIVE AND NEGATIVE COVENANTS
36


7.1
 
Taxes and Other Obligations
36


7.2
 
Legal Existence and Good Standing
36


7.3
 
Compliance with Law and Agreements; Maintenance of Licenses
36


7.4
 
Maintenance of Property; Appraisals and Inspection of Property
37


7.5
 
Insurance
37


7.6
 
Insurance and Condemnation Proceeds
38


7.7
 
Environmental Laws
39


7.8
 
Compliance with ERISA
40


7.9
 
Debt
40




- ii -

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page



7.10
 
Sales of Assets; Liens
41


7.11
 
Investments
43


7.12
 
Accommodation Obligations
45


7.13
 
Restricted Payments
46


7.14
 
Conduct of Business
47


7.15
 
Transactions with Affiliates
47


7.16
 
Restriction on Fundamental Changes
47


7.17
 
ERISA
47


7.18
 
Sales and Leasebacks
48


7.19
 
Margin Regulations
48


7.20
 
Change of Fiscal Year
48


7.21
 
Subsidiaries
48


7.22
 
Fixed Charge Coverage Ratio
49


7.23
 
Further Assurances
49


7.24
 
Pledge of After-Acquired Property; Additional Borrowers
49


7.25
 
Cash Collateral and Deposit Accounts
51


 
 
 
 
ARTICLE 8
CONDITIONS OF LENDING
52


8.1
 
Conditions Precedent to Making of Loans on the Effective Date
52


8.2
 
Conditions Precedent to Each Loan
54


 
 
 
 
ARTICLE 9
DEFAULT; REMEDIES
55


9.1
 
Events of Default
55


9.2
 
Remedies
57


 
 
 
 
ARTICLE 10    
TERM AND TERMINATION
59


10.1
 
Term and Termination
59


 
 
 
 
ARTICLE 11
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
59


11.1
 
Amendments and Waivers
59


11.2
 
Assignments; Participations
61


 
 
 
 
ARTICLE 12
THE AGENT
63


12.1
 
Appointment and Authorization
63


12.2
 
Delegation of Duties
64


12.3
 
Liability of Agent
64


 
 
 
 


- iii -

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page



12.4
 
Reliance by Agent
64


12.5
 
Notice of Default
65


12.6
 
Credit Decision
65


12.7
 
Indemnification
65


12.8
 
Agent in Individual Capacity
66


12.9
 
Successor Agent
66


12.10
 
Collateral Matters
66


12.11
 
Restrictions on Actions by Lenders; Sharing of Payments
67


12.12
 
Agency for Perfection
68


12.13
 
Payments by Agent to Lenders
68


12.14
 
Settlement
69


12.15
 
Letters of Credit; Intra-Lender Issues
72


12.16
 
Concerning the Collateral and the Related Loan Documents
74


12.17
 
Field Audit and Examination Reports; Disclaimer by Lenders
74


12.18
 
Relation Among Lenders
75


12.19
 
Co-Agents
75


 
 
 
 
ARTICLE 13
GUARANTEES
75


13.1
 
Guaranty
75


13.2
 
Contribution
76


13.3
 
Waivers; Other Agreements
77


13.4
 
Guarantee Absolute and Unconditional
80


13.5
 
Reinstatement
81


13.6
 
Payment
82


 
 
 
 
ARTICLE 14
MISCELLANEOUS
82


14.1
 
No Waivers; Cumulative Remedies
82


14.2
 
Severability
82


14.3
 
Governing Law; Choice of Forum; Service of Process
83


14.4
 
WAIVER OF JURY TRIAL
84


14.5
 
Survival of Representations and Warranties
84


14.6
 
Other Security and Guaranties
84


14.7
 
Fees and Expenses
84


14.8
 
Notices
85


14.9
 
Waiver of Notices
86


14.10
 
Binding Effect
86


14.11
 
Indemnity of the Agent and the Lenders by the Borrowers
87


14.12
 
Limitation of Liability
87


14.13
 
Final Agreement
88


14.14
 
Counterparts
88




- iv -

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page



 
 
 
 
 
 
 
 
14.15
 
Captions
88


14.16
 
Right of Setoff
88


14.17
 
Confidentiality
88


14.18
 
Conflicts with Other Loan Documents
90


14.19
 
No Lender Reliance on Margin Stock
90


 
 
 
 
ARTICLE 15
AMENDMENT AND RESTATEMENT
90


15.1
 
Amendment and Restatement
90


15.2
 
Assignment and Acceptance
90






- v -

--------------------------------------------------------------------------------


ANNEXES, EXHIBITS AND SCHEDULES


ANNEX A    -     DEFINITIONS
EXHIBIT A    -     FORM OF COMPLIANCE CERTIFICATE
EXHIBIT B     -     FORM OF BORROWING BASE CERTIFICATE
EXHIBIT C     -     [INTENTIONALLY OMITTED]
EXHIBIT D     -     FORM OF NOTICE OF BORROWING
EXHIBIT E     -     FORM OF NOTICE OF CONTINUATION/CONVERSION
EXHIBIT F     -     FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT G     -     FORM OF SECURITY AGREEMENT
EXHIBIT H     -     FORM OF PARENT GUARANTY
SCHEDULE 1.1     –     COMMITMENTS
SCHEDULE 1.3     –     EXISTING LETTERS OF CREDIT
SCHEDULE 5.2(j) –     ADDITIONAL FINANCIAL AND COLLATERAL REPORTS
SCHEDULE 6.5     –     SUBSIDIARIES AND AFFILIATES
SCHEDULE 6.7     –     SUBSIDIARY CAPITALIZATION
SCHEDULE 6.9     –     DEBT
SCHEDULE 6.10 –     DISTRIBUTIONS
SCHEDULE 6.11 –     REAL ESTATE
SCHEDULE 6.12 –     TRADE NAMES
SCHEDULE 6.13 –     LITIGATION
SCHEDULE 6.15 –     ENVIRONMENTAL LAW
SCHEDULE 6.18 –     ERISA COMPLIANCE
SCHEDULE 6.25 –     BANK ACCOUNTS AND CREDIT CARD PROCESSORS
SCHEDULE 7.10(b) – PERMITTED EXISTING LIENS
SCHEDULE 7.11 –     INVESTMENTS



- vi -

--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 23, 2008, as
amended through February 28, 2012 (this “Agreement”), is made by and among the
financial institutions from time to time parties hereto (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
for the Lenders (in such capacities, the “Agent”), JPMORGAN CHASE BANK, N.A.,
WACHOVIA BANK, NATIONAL ASSOCIATION, and RBS CITIZENS, N.A., as Syndication
Agents, ANNTAYLOR, INC., a Delaware corporation (“ATI”), ANNCO, INC., a Delaware
corporation (“ANNCO”), ANNTAYLOR DISTRIBUTION SERVICES, INC., a Delaware
corporation (“AT Distribution”), and ANNTAYLOR RETAIL, INC., a Delaware
corporation (“AT Retail”; ATI, ANNCO, AT Distribution and AT Retail may be
referred to individually herein as a “Borrower” or collectively as the
“Borrowers”).


W I T N E S S E T H:
WHEREAS, ATI, the lenders referred to therein, the syndication agents named
therein, the issuing banks named therein and the administrative agent named
therein have entered into that certain Original Credit Agreement (as defined in
Annex A hereto);
WHEREAS, ATI has requested that the Lenders continue to make available to it a
revolving line of credit for loans and letters of credit in an amount not to
exceed $250,000,000 by amending the terms of the Original Credit Agreement, and
restating such terms in their entirety, as set forth herein;
WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement and the other Loan Documents
(except as otherwise provided for therein), and all Annexes, Exhibits and
Schedules attached hereto are incorporated herein by reference; and
WHEREAS, the Lenders have agreed to continue to make available to the Borrowers
a revolving credit facility upon the terms and conditions set forth in this
Agreement;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent and the Borrowers hereby
agree that the Original Credit Agreement is hereby amended and restated in its
entirety, effective as of the Effective Date, as follows.
ARTICLE 1
LOANS AND LETTERS OF CREDIT


1.1    Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a credit facility (the
“Facility”) of up to $250,000,000, or such greater amount as may be established
pursuant to Section 1.5 (the “Total Facility Amount”), to the Borrowers from
time to time during the term of this Agreement. The Facility shall be composed


--------------------------------------------------------------------------------


of a revolving line of credit consisting of Revolving Loans and Letters of
Credit.
1.2    Revolving Loans.
(a)    Amounts. Subject to the satisfaction of the conditions precedent set
forth in Article 8, each Lender severally, but not jointly, agrees, upon any
Borrower’s request from time to time on any Business Day during the period from
the Effective Date to the Termination Date, to make revolving loans (the
“Revolving Loans”) to such Borrower in amounts not to exceed such Lender’s Pro
Rata Share of Availability, except for Non-Ratable Loans and Agent Advances. The
Lenders, however, in their unanimous discretion, may elect to make Revolving
Loans or issue or arrange to have issued Letters of Credit in excess of the
Borrowing Base on one or more occasions, but if they do so, neither the Agent
nor the Lenders shall be deemed thereby to have changed the limits of the
Borrowing Base or to be obligated to exceed such limits on any other occasion.
If any Borrowing would exceed Availability, the Lenders may refuse to make or
may otherwise restrict the making of Revolving Loans as the Lenders determine
until such excess has been eliminated, subject to the Agent’s authority, in its
sole discretion, to make Agent Advances pursuant to the terms of Section 1.2(i).
(b)    Procedure for Borrowing.
(i)    Each Borrowing (other than an L/C Borrowing or Agent Advance) shall be
made upon a Borrower’s irrevocable written notice delivered to the Agent in the
form of a notice of borrowing (“Notice of Borrowing”), which must be received by
the Agent prior to (i) 11:00 a.m. (New York City time) three Business Days prior
to the requested Funding Date, in the case of LIBOR Loans and (ii) 11:00 a.m.
(New York City time) on the requested Funding Date, in the case of Base Rate
Loans, specifying:
(A)    the amount of the Borrowing, which in the case of a LIBOR Loan must equal
or exceed $1,000,000 (and increments of $1,000,000 in excess of such amount);
(B)    the requested Funding Date, which must be a Business Day;
(C)    whether the Revolving Loans requested are to be Base Rate Loans or LIBOR
Loans (and if not specified, it shall be deemed a request for a Base Rate Loan);
and
(D)    the duration of the Interest Period for LIBOR Loans (and if not
specified, it shall be deemed a request for an Interest Period of one month);
provided, however, that with respect to the Borrowing to be made on the
Effective Date, such Borrowings will consist of Base Rate Loans only.

2

--------------------------------------------------------------------------------


(ii)    In lieu of delivering a Notice of Borrowing, any Borrower may give the
Agent telephonic notice of such request for advances to the Designated Account
on or before the deadline set forth above. The Agent at all times shall be
entitled to rely on such telephonic notice in making such Revolving Loans,
regardless of whether any written confirmation is received.
(c)    Reliance upon Authority. Prior to the Effective Date, each Borrower shall
deliver to the Agent, a notice setting forth the account of such Borrower
(“Designated Account”) to which the Agent is authorized to transfer the proceeds
of the Revolving Loans requested hereunder. Any Borrower may designate a
replacement account from time to time by written notice from a Responsible
Officer. All such Designated Accounts must be reasonably satisfactory to the
Agent. The Agent is entitled to rely conclusively on any person’s request for
Revolving Loans on behalf of such Borrower, so long as the proceeds thereof are
to be transferred to the Designated Account. The Agent has no duty to verify the
identity of any individual representing himself or herself as a person
authorized by such Borrower to make such requests on its behalf.
(d)    No Liability. The Agent shall not incur any liability to any Borrower as
a result of acting upon any notice referred to in Sections 1.2(b) and (c), which
the Agent reasonably believes in good faith to have been given by an officer or
other person duly authorized by such Borrower to request Revolving Loans on its
behalf. The crediting of Revolving Loans to the Designated Account conclusively
establishes the obligation of such Borrower to repay such Revolving Loans as
provided herein.
(e)    Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 1.2(b) shall be irrevocable. The applicable
Borrower shall be bound to borrow the funds requested therein in accordance
therewith.
(f)    Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof), the Agent shall elect to have the terms of
Section 1.2(g) or the terms of Section 1.2(h) apply to such requested Borrowing.
If the Bank declines in its sole discretion to make a Non-Ratable Loan pursuant
to Section 1.2(h), the terms of Section 1.2(g) shall apply to the requested
Borrowing.
(g)    Making of Revolving Loans. If Agent elects to have the terms of this
Section 1.2(g) apply to a requested Borrowing, then promptly after receipt of a
Notice of Borrowing or telephonic notice in lieu thereof, the Agent shall notify
the Lenders by telecopy, telephone or e-mail of the requested Borrowing. Each
Lender shall transfer its Pro Rata Share of the requested Borrowing available to
the Agent in immediately available funds, to the account from time to time
designated by Agent, not later than 12:00 noon (New York City time) on the
applicable Funding Date. After the Agent’s receipt of all proceeds of such
Revolving Loans, the Agent shall make the proceeds of such Revolving Loans
available to the applicable Borrower on the applicable Funding Date by
transferring same day funds to the applicable Designated Account; provided,
however, that the amount of Revolving Loans so made on any date shall not exceed
the Availability on such date.

3

--------------------------------------------------------------------------------


(h)    Making of Non-Ratable Loans.
(i)    If Agent elects, with the consent of the Bank, to have the terms of this
Section 1.2(h) apply to a requested Borrowing, the Bank shall make a Revolving
Loan in the amount of that Borrowing available to the applicable Borrower on the
applicable Funding Date by transferring same day funds to such Borrower’s
Designated Account. Each Revolving Loan made solely by the Bank pursuant to this
Section is herein referred to as a “Non-Ratable Loan”, and such Revolving Loans
are collectively referred to as the “Non-Ratable Loans.” Each Non-Ratable Loan
shall be subject to all the terms and conditions applicable to other Revolving
Loans except that all payments thereon shall be payable to the Bank solely for
its own account. The aggregate amount of Non-Ratable Loans outstanding at any
time shall not exceed $20,000,000. The Agent shall not request the Bank to make
any Non-Ratable Loan if (A) the Agent has received written notice from any
Borrower or any Lender that one or more of the applicable conditions precedent
set forth in Article 8 will not be satisfied on the requested Funding Date for
the applicable Borrowing, or (B) the requested Borrowing would exceed
Availability on that Funding Date.
(ii)    The Non-Ratable Loans shall be secured by the Agent’s Liens in and to
the Collateral and shall constitute Base Rate Loans and Obligations hereunder.
(i)    Agent Advances.
(i)    Subject to the limitations set forth below, the Agent is authorized by
the Borrowers and the Lenders, from time to time in the Agent’s sole discretion
after notice to and consultation with ATI, (A) after the occurrence of a Default
or an Event of Default, or (B) at any time that any of the conditions precedent
set forth in Article 8 have not been satisfied, to make Base Rate Loans to one
or more of the Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations
(other than Bank Product Obligations) (including to provide cash collateral for
outstanding Letters of Credit to the extent not otherwise Fully Supported by the
Borrowers in accordance with Section 1.3(b) or (g)), or (3) to pay any other
amount chargeable to any Borrower pursuant to the terms of this Agreement,
including costs, fees and expenses as described in Section 14.7 (any of such
advances are herein referred to as “Agent Advances”); provided, that (A) the
aggregate amount of Agent Advances shall not exceed 10% of the Borrowing Base on
the date any Agent Advance is made, (B) at no time shall the aggregate amount of
Agent Advances plus Aggregate Outstandings exceed the Total Facility Amount, and
(C) the Required Lenders may at any time revoke the Agent’s authorization to
make Agent Advances. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof.
(ii)    As of the date of any Agent Advance made hereunder, the Agent shall have
made arrangements with the Borrowers intended to eliminate or repay such Agent
Advance within a reasonable time thereafter but in no event later than sixty
(60) days following the date such Agent Advance is made.

4

--------------------------------------------------------------------------------


(iii)    The Agent Advances shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute Base Rate Loans and Obligations hereunder.
(iv)    Each Lender shall automatically be deemed to have irrevocably and
unconditionally purchased, without recourse or warranty, a participation in each
Agent Advance when made based on such Lender’s Pro Rata Share,
1.3    Letters of Credit.
(a)    Agreement to Issue or Cause To Issue. Subject to the terms and conditions
of this Agreement and the applicable Issuing Bank Agreement, upon request of any
Borrower a Letter of Credit Issuer will issue for the account of any Borrower
one or more Letters of Credit.
(b)    Amounts; Outside Expiration Date; Automatic Renewal. No Letter of Credit
Issuer shall have any obligation to issue any Letter of Credit at any time if:
(i) the maximum face amount of the requested Letter of Credit is greater than
the Unused Letter of Credit Subfacility at such time; (ii) the maximum undrawn
amount of the requested Letter of Credit and all commissions, fees, and charges
due from such Borrower in connection with the opening thereof would exceed
Availability at such time; (iii) such Letter of Credit has an expiration date
less than four (4) Business Days prior to the Stated Termination Date or more
than 12 months from the date of issuance for Standby Letters of Credit and 180
days (subject to extension for a maximum period of sixty (60) days) for
Commercial Letters of Credit; or (iv) any applicable condition precedent in
Article 8 has not been satisfied. If Letter of Credit Outstandings at any time
exceed the lesser of the Borrowing Base or the Letter of Credit Subfacility, the
Borrowers shall immediately upon notice cause Letters of Credit to be Fully
Supported in the amount of such excess to be held by the Agent until such time
that no such excess amount exists.
The Letter of Credit Issuers and the Lenders agree that, while a Standby Letter
of Credit is outstanding and prior to the Termination Date, at the option of the
applicable Borrower and upon the written request of the applicable Borrower
received by the applicable Letter of Credit Issuer at least five (5) days (or
such shorter time as such Letter of Credit Issuer may agree in a particular
instance in its sole discretion) prior to the proposed date of notification of
renewal, such Letter of Credit Issuer shall be entitled to authorize the
automatic renewal of any Standby Letter of Credit issued by it so long as,
immediately after the renewal thereof, the aggregate amount of Letter of Credit
Outstandings does not exceed the Letter of Credit Subfacility and Aggregate
Outstandings do not exceed the lesser of the Total Facility Amount or the
Borrowing Base. Each such request for renewal of a Letter of Credit shall
specify in form and detail satisfactory to the applicable Letter of Credit
Issuer (i) the Letter of Credit to be renewed, (ii) the proposed date of
notification of renewal of the Letter of Credit (which shall be a Business Day),
(iii) the revised expiry date of the Letter of Credit, and (iv) such other
matters as such Letter of Credit Issuer may require. No Letter of Credit Issuer
shall so renew any Letter of Credit if (A) such Letter of Credit Issuer has
actual knowledge that it would have no obligation at such time to issue or amend
a Letter of Credit under the terms of Section 1.3(b) or (c) or Section 8.2, or
(B) the beneficiary of any such Letter of Credit does not

5

--------------------------------------------------------------------------------


accept the proposed renewal of the Letter of Credit.
(c)    Other Conditions. In addition to conditions precedent contained in
Article 8, the obligation of any Letter of Credit Issuer to issue any Letter of
Credit is subject to the following conditions precedent having been satisfied in
a manner reasonably satisfactory to such Letter of Credit Issuer and the Agent:
(i)    The applicable Borrower shall have delivered to the applicable Letter of
Credit Issuer, at such times and in such manner as such Letter of Credit Issuer
may prescribe, an application in form and substance reasonably satisfactory to
such Letter of Credit Issuer and reasonably satisfactory to the Agent for the
issuance of the Letter of Credit and such other documents as may be required
pursuant to the terms thereof, and the form and terms of the proposed Letter of
Credit shall be reasonably satisfactory to the Agent and such Letter of Credit
Issuer; and
(ii)    As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.
(d)    Issuance of Letters of Credit.
(i)    Request for Issuance. The Borrower for whose account the Letter of Credit
is to be issued must notify the Agent and the applicable Letter of Credit Issuer
of a requested Letter of Credit on or prior to the proposed issuance date. Such
notice shall be irrevocable and must specify the original face amount of the
Letter of Credit requested, the Business Day of issuance of such requested
Letter of Credit, whether such Letter of Credit may be drawn in a single or in
partial draws, the Business Day on which the requested Letter of Credit is to
expire, the purpose for which such Letter of Credit is to be issued, and the
beneficiary of the requested Letter of Credit. In the case of Standby Letters of
Credit, the full text of any certificate to be presented by the beneficiary in
case of any drawing thereunder shall be delivered to the applicable Letter of
Credit Issuer on the date of such request. Such notice shall comply with any
additional requirements as are set forth in the relevant Issuing Bank Agreement
or as the relevant Letter of Credit Issuer may require. Such Borrower shall
attach to such notice the proposed form of the Letter of Credit.
(ii)    Responsibilities of the Borrowers; Issuance. As of the requested
issuance date of the Letter of Credit, the requesting Borrower shall determine
the amount of the Unused Letter of Credit Subfacility and Availability and that
all conditions to the obligation of any Letter of Credit Issuer to issue a
Letter of Credit under Sections 1.3(b) and (c) and Section 8.2 have been
satisfied. If (i) the face amount of the requested Letter of Credit is less than
the Unused Letter of Credit Subfacility and (ii) the amount of such requested
Letter of Credit and all

6

--------------------------------------------------------------------------------


commissions, fees, and charges due from the requesting Borrower in connection
with the opening thereof would not exceed Availability, such Borrower may apply
to a Letter of Credit Issuer to issue the requested Letter of Credit on the
requested issuance date so long as the other conditions hereof and under the
applicable Issuing Bank Agreement are met.
(e)    Payments Pursuant to Letters of Credit. Not later than 3:00 p.m. on the
Business Day of any payment made by a Letter of Credit Issuer in respect of a
drawing under a Letter of Credit, the Borrowers shall reimburse the applicable
Letter of Credit Issuer for such draw under any Letter of Credit issued for the
account of such Borrower and pay the applicable Letter of Credit Issuer the
amount of all other charges and fees payable to such Letter of Credit Issuer in
connection with such Letter of Credit immediately when due, irrespective of any
claim, setoff, defense or other right which such Borrower may have at any time
against such Letter of Credit Issuer or any other Person; provided, that such
payment obligation may be discharged and replaced by a Revolving Loan incurred
in accordance with the following sentence. Upon notice by a Borrower, or
otherwise if not reimbursed by the Borrowers in accordance with the foregoing
sentence, the drawing under such Letter of Credit shall give rise to a Borrowing
of a Base Rate Loan in the amount of such drawing; provided that if the
conditions precedent set forth in Section 8.2 cannot be satisfied as of such
date, the Borrowers shall be deemed to have incurred from the applicable Letter
of Credit Issuer an L/C Borrowing in the unreimbursed amount of each
unreimbursed payment under such Letter of Credit, which L/C Borrowing shall be
due and payable on demand (together with interest). In any such event described
in the proviso to the preceding sentence, each Lender’s payment to the Agent for
the account of the applicable Letter of Credit Issuer pursuant to this Section
1.3(e) shall be deemed to be a payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligations under this Section 1.3. The
Funding Date with respect to such borrowing shall be the date of such drawing.
(f)    Indemnification; Exoneration; Power of Attorney.
(i)    Indemnification. In addition to amounts payable as elsewhere provided in
this Section 1.3, each Borrower agrees to protect, indemnify, pay and save the
Lenders and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) which any Lender or the Agent (other than the Agent or any
Lender in its capacity as a Letter of Credit Issuer) may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit
for the account of such Borrower, except to the extent it is determined in a
final, non-appealable judgment of a court of competent jurisdiction that such
amounts arose as a direct result of the gross negligence or willful misconduct
of the Agent or such Lender. The Borrowers’ obligations under this Section shall
survive payment of all other Obligations (other than Bank Product Obligations).
(ii)    Assumption of Risk by the Borrowers. As among the Borrowers, the
Lenders, and the Agent, each Borrower assumes all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Lenders (other than the Agent or any Lender

7

--------------------------------------------------------------------------------


in its capacity as a Letter of Credit Issuer) and the Agent shall not be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any Person in connection with the
application for and issuance of and presentation of drafts with respect to any
of the Letters of Credit, even if it should prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (B) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (C) the failure of the beneficiary of any Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (D) errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (E) errors in interpretation of technical terms; (F)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit or of the proceeds thereof;
(G) the misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; (H) any consequences
arising from causes beyond the control of the Lenders or the Agent, including
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Authority or (I) a Letter of Credit Issuer’s honor
of a draw for which the draw or any certificate fails to comply in any respect
with the terms of the Letter of Credit. None of the foregoing shall affect,
impair or prevent the vesting of any rights or powers of the Agent or any Lender
under this Section 1.3(f).
(iii)    Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding the Agent or any Lender in its
capacity as a Letter of Credit Issuer) shall result in any liability of Agent or
any such Lender to any Borrower as of the result of or in connection with the
issuance of any Letter of Credit, or relieve any Borrower of any of its
obligations hereunder to any such Person under any Letter of Credit; provided,
however, that anything in this Agreement to the contrary notwithstanding, the
Borrowers may have a claim against the Agent or any Lender in its capacity as a
Letter of Credit Issuer to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by a Borrower which were
caused by the such Letter of Credit issuer’s willful misconduct or gross
negligence or such Letter of Credit Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, any
Letter of Credit Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Letter of Credit Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

8

--------------------------------------------------------------------------------


(iv)    Rights Against Letter of Credit Issuers. Nothing contained in this
Agreement is intended to limit or increase any Borrower’s rights, if any, with
respect to a Letter of Credit Issuer which arise as a result of the Issuing Bank
Agreement, the letter of credit application and related documents executed by
and between such Borrower and a Letter of Credit Issuer.
(v)    Account Party. Each Borrower hereby authorizes and directs any Letter of
Credit Issuer to name such Borrower as the “account party” in a Letter of Credit
requested by such Borrower and to deliver to the Agent all instruments,
documents and other writings and property received by such Letter of Credit
Issuer pursuant to the Letter of Credit, and to accept and rely upon the Agent’s
instructions and agreements with respect to compliance with all matters relating
to this Agreement arising in connection with the Letter of Credit or the
application therefor.
(g)    Support of Letters of Credit. If, notwithstanding the provisions of
Section 1.3(b) and Section 10.1, any Letter of Credit is outstanding 30 days
prior to the termination of this Agreement, or upon such termination of this
Agreement, then each applicable Borrower shall cause such Letter of Credit to be
Fully Supported.
(h)    Letter of Credit Reporting.    Each Letter of Credit Issuer shall notify
the Agent and the Agent shall notify the Lenders on the first Business Day of
each week of the total face amount of all of the Letters of Credit issued by it
during the preceding week; provided however, the failure of any Letter of Credit
Issuer or the Agent to deliver such notice shall not affect the obligations of
the Lenders under Section 12.16.
1.4    Bank Products. Each Borrower may request and the Bank, the Bank’s
Affiliates and each other Lender may, in its sole and absolute discretion,
arrange for such Borrower to obtain from the Bank, its Affiliates or such Lender
Bank Products, although the Borrower is not required to do so. If Bank Products
are provided by an Affiliate of the Bank to a Borrower, the Borrowers, jointly
and severally, agree to indemnify and hold harmless the Agent, the Bank and the
other Lenders from any and all costs and obligations now or hereafter incurred
by the Agent, the Bank or any of the Lenders which arise from any indemnity
(which shall not extend to gross negligence or willful misconduct of such
Affiliates) given by the Bank to its Affiliates related to such Bank Products;
provided, however, nothing contained in this Section 1.4 is intended to limit
any Borrower’s rights with respect to any Lender, the Bank or its Affiliates, if
any, which arise as a result of the execution of documents by and between such
Borrower and a Lender or the Bank or its Affiliates which relate to Bank
Products and to the extent the terms of indemnity of such documents are
different from the terms of indemnity set forth above, the terms of such
documents shall control; and provided further, that nothing contained in this
Section 1.4 is intended to obligate any Lender, the Bank or its Affiliates or
any Borrower to provide any indemnity in connection with any Bank Products other
than the indemnity of the Borrowers specifically provided for above. The
agreement contained in this Section shall survive termination of this Agreement.
Each Borrower acknowledges and agrees that the obtaining of Bank Products from a
Lender, the Bank or the Bank’s Affiliates (a) is in the sole and absolute
discretion of such Lender, the Bank or the Bank’s Affiliates, and (b) is subject
to all rules and regulations of such Lender, the Bank or the Bank’s Affiliates.

9

--------------------------------------------------------------------------------


1.5    Increase in Commitments
(a)    Provided no Default or Event of Default exists, upon written notice to
the Agent (which shall promptly notify the Lenders), the Borrowers may from time
to time, request an increase in the Facility and the aggregate Commitments
hereunder by an amount (for all such requests that are satisfied) not exceeding
$100,000,000. Such notice shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders). Each Lender shall
notify the Agent within such time period whether or not it agrees to increase
its Commitment and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. No Lender declining to increase its Commitment in connection with
such a request shall be entitled to fees, if any, paid in connection with such
Commitment increase. The Agent shall notify the Borrowers and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, the Borrowers may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance acceptable to the Agent and subject to a $5,000,000 minimum Commitment
amount for each such Eligible Assignee. Any increase in the aggregate
Commitments may require the agreement of the Borrowers to pay additional
arrangement, upfront and/or Agent’s fees to the Agent or the Lenders, as
applicable, and may require a proportionate increase in all Liquidity and
Availability thresholds hereunder, including, without limitation, the
Availability threshold for the Applicable Margin and the Liquidity thresholds
for reporting requirements, covenant limitations and cash dominion triggers
under the Blocked Account Agreement.
(b)    If the aggregate Commitments are increased in accordance with this
Section, the Agent and the Borrowers shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The Agent
shall promptly notify the Borrowers and the Lenders of the final allocation of
such increase and the Increase Effective Date. As a condition precedent to such
increase, the Borrowers shall deliver to the Agent a certificate of each Credit
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Credit Party (i) certifying and
attaching the resolutions adopted by such Credit Party approving or consenting
to such increase, and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
made to the Agent, the Letter of Credit Issuers or the Lenders by any Credit
Party contained in Article 6 and the other Loan Documents are true and correct
on and as of the Extension Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 1.5, the representations and warranties contained in
subsection (a) of Section 6.6 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), of Section 5.2, and
(B) no Default or Event of Default exists. On the Increase Effective Date,
Schedule 1.1 shall be deemed to be deleted in its entirety and replaced with a
new Schedule 1.1 reflecting the increased Commitments. The respective Lenders
shall fund and/or be pre-paid, as applicable,

10

--------------------------------------------------------------------------------


any Loans outstanding on the Increase Effective Date (and the Borrowers shall
pay any additional amounts required pursuant to Section 4.4) to the extent
necessary to keep the outstanding Loans ratable with any revised Pro Rata Shares
arising from any non-ratable increase in the Commitments under this Section.
(c)    This Section shall supersede any provisions in Sections 11.1 or Section
12.11(b) to the contrary.
ARTICLE 2
INTEREST AND FEES
2.1    Interest.
(a)    Interest Rates. Except as otherwise provided herein, all outstanding
Obligations (other than Bank Product Obligations) shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made (or due, in the case of
Obligations other than Revolving Loans) until paid in full in cash at a rate
determined by reference to the Base Rate or the LIBOR Rate plus the Applicable
Margins as set forth below, but not to exceed the Maximum Rate. If at any time
Loans are outstanding with respect to which the applicable Borrower has not
delivered to the Agent a notice specifying the basis for determining the
interest rate applicable thereto in accordance herewith, those Loans shall bear
interest at a rate determined by reference to the Base Rate until notice to the
contrary has been given to the Agent in accordance with this Agreement and such
notice has become effective. Except as otherwise provided herein, the
outstanding Obligations (other than Bank Product Obligations) shall bear
interest as follows:
(i)    For all Base Rate Loans, at a fluctuating per annum rate equal to the
applicable Base Rate plus the Applicable Margin; and
(ii)    For all LIBOR Loans at a per annum rate equal to the LIBOR Rate plus the
Applicable Margin.
Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change. All interest charges
shall be computed on the basis of a year of 365 or 366 days, as applicable, and
actual days elapsed.
(b)    Payment of Interest. The Borrowers shall pay to the Agent, for the
ratable benefit of Lenders, interest accrued on all Base Rate Loans in arrears
on the first day of each month hereafter and on the Termination Date. The
Borrowers shall pay to the Agent, for the ratable benefit of Lenders, interest
on all LIBOR Loans in arrears on each applicable LIBOR Interest Payment Date.

11

--------------------------------------------------------------------------------


(c)    Default Rate. Notwithstanding the rates of interest specified in Section
2.1(a) and the payment dates specified in Section 2.1(b), effective at the
direction of the Agent after the occurrence of any Event of Default or after
acceleration of maturity pursuant to Section 9.2(a) and for so long thereafter
as any such Event of Default or acceleration shall be continuing, the principal
balance of all Obligations (other than Bank Product Obligations) then due and
payable (including all amounts due and payable pursuant to Section 9.2(a)),
shall bear interest payable upon demand at the applicable Default Rate.
2.2    Continuation and Conversion Elections.
(a)    Each Borrower may, except to the extent an Event of Default has occurred
and is continuing:
(i)    elect, as of any Business Day, in the case of Base Rate Loans to convert
any Base Rate Loans (or any part thereof in an amount not less than $1,000,000,
or that is in an integral multiple of $1,000,000 in excess thereof) into LIBOR
Loans; or
(ii)    elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $1,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof);
provided, that if at any time the aggregate amount of LIBOR Loans in respect of
any Borrowing is reduced, by payment, prepayment, or conversion of part thereof
to be less than $1,000,000, such LIBOR Loans shall automatically convert into
Base Rate Loans; provided further that if the notice shall fail to specify the
duration of the Interest Period, such Interest Period shall be one month.
(b)    The applicable Borrower shall deliver a notice of continuation/conversion
(“Notice of Continuation/Conversion”) to the Agent not later than 12:00 noon
(New York City time) at least three (3) Business Days in advance of the
Continuation/Conversion Date, if the Loans are to be converted into or continued
as LIBOR Loans and specifying:
(i)    the proposed Continuation/Conversion Date;
(ii)    the aggregate amount of Loans to be converted or renewed;
(iii)    the type of Loans resulting from the proposed conversion or
continuation; and
(iv)    the duration of the requested Interest Period, provided, however, such
Borrower may not select an Interest Period that ends after the Stated
Termination Date.

12

--------------------------------------------------------------------------------


(c)    If upon the expiration of any Interest Period applicable to any LIBOR
Loans, the applicable Borrower has failed to select timely a new Interest Period
to be applicable to such LIBOR Loans and no Event of Default has occurred and is
continuing, such Borrower shall be deemed to have elected to convert such LIBOR
Loans into LIBOR Loans having a one-month Interest Period effective as of the
expiration date of such Interest Period. At any time during the continuation of
an Event of Default, each Borrower shall be deemed to have elected to convert
all LIBOR Loans into Base Rate Loans effective as of the expiration date of
their respective Interest Periods.
(d)    The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.
(e)    There may not be more than five (5) different LIBOR Loans in effect
hereunder at any time.
2.3    Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by any Lender under
applicable Requirements of Law for such Lender with respect to loans of the type
provided for hereunder (the “Maximum Rate”). If, in any month, any interest
rate, absent such limitation, would have exceeded the Maximum Rate, then the
interest rate for that month shall be the Maximum Rate, and, if in future
months, that interest rate would otherwise be less than the Maximum Rate, then
that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate. In the event
that, upon payment in full of the Obligations (other than Bank Product
Obligations), the total amount of interest paid or accrued under the terms of
this Agreement is less than the total amount of interest which would, but for
this Section 2.3, have been paid or accrued if the interest rate otherwise set
forth in this Agreement had at all times been in effect, then such Borrower
shall, to the extent permitted by applicable law, pay the Agent, for the account
of the Lenders, an amount equal to the excess of (a) the lesser of (i) the
amount of interest which would have been charged if the Maximum Rate had, at all
times, been in effect or (ii) the amount of interest which would have accrued
had the interest rate otherwise set forth in this Agreement, at all times, been
in effect over (b) the amount of interest actually paid or accrued under this
Agreement. If a court of competent jurisdiction determines that the Agent and/or
any Lender has received interest and other charges hereunder in excess of the
Maximum Rate, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the Obligations (other than Bank Product
Obligations) other than interest, and if there are no Obligations (other than
Bank Product Obligations) outstanding, the Agent and/or such Lender shall refund
to such Borrower such excess.
2.4    Fees. The Borrowers agree, jointly and severally, to pay the Agent the
fees payable as set forth in the fee letter dated March 26, 2008, between the
Agent and ATI (the “Fee Letter”).

13

--------------------------------------------------------------------------------


2.5    Unused Line Fee. On the first day of each month and on the Termination
Date the Borrowers agree, jointly and severally, to pay to the Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, an
unused line fee (the “Unused Line Fee”) equal to the Applicable Margin for the
Unused Line Fee times the amount by which the Total Facility Amount exceeded the
sum of the average daily outstanding amount of Revolving Loans and the average
daily undrawn face amount of outstanding Letters of Credit, during the
immediately preceding month or shorter period if calculated for the first month
hereafter or on the Termination Date. The Unused Line Fee shall be computed on
the basis of a year of 365 or 366 days, as applicable, for the actual number of
days elapsed. All principal payments received by the Agent shall be deemed to be
credited to the applicable Borrower’s Loan Account immediately upon receipt for
purposes of calculating the Unused Line Fee pursuant to this Section 2.5.
2.6    Letter of Credit Fee. The Borrowers, jointly and severally, agree (a) to
pay to the Agent, for the account of the Lenders, in accordance with their
respective Pro Rata Shares, (i) for each Commercial Letter of Credit issued for
the account of such Borrower, a fee (the “Commercial Letter of Credit Fee”) at a
per annum rate equal to the Applicable Margin for the Commercial Letter of
Credit Fee multiplied by the average daily undrawn amount available to be drawn
on such Commercial Letter of Credit during the immediately preceding month and
(ii) for each Standby Letter of Credit issued for the account of such Borrower,
a fee (the “Standby Letter of Credit Fee”) at a per annum rate equal to the
Applicable Margin for LIBOR Loans multiplied by the average daily undrawn amount
available to be drawn on such Standby Letter of Credit during the immediately
preceding month, (b) to pay to the applicable Letter of Credit Issuer a fronting
fee (the “Fronting Fee”) of one-eighth of one percent (.125%) of the undrawn
face amount of each Letter of Credit issued for the account of such Borrower,
and (c) to pay to the applicable Letter of Credit Issuer, such out-of-pocket
costs, fees and expenses incurred by each Letter of Credit Issuer in connection
with the application for, processing of, issuance of, or amendment to any Letter
of Credit issued for the account of such Borrower, as the applicable Letter of
Credit Issuer and such Borrower shall agree upon, but which costs, fees and
expenses shall not include the Fronting Fee. The Commercial Letter of Credit Fee
and the Standby Letter of Credit Fee shall be payable monthly in arrears on the
first day of each month following any month in which such a Letter of Credit is
outstanding and on the Termination Date. The Fronting Fee shall be payable on
each date of issuance or renewal (automatic or otherwise) of each Letter of
Credit. All fees described in this Section 2.6 shall be computed on the basis of
a year of 365 or 366 days, as applicable, for the actual number of days elapsed.
ARTICLE 3
PAYMENTS AND PREPAYMENTS
3.1    Revolving Loans. The Borrowers shall repay the outstanding principal
balance of the Revolving Loans made to them, plus all accrued but unpaid
interest thereon, on the Termination Date. Any Borrower may prepay Revolving
Loans at any time, and reborrow subject to the terms of this Agreement. In
addition, and without limiting the generality of the foregoing, upon demand by
the Agent the Borrowers shall pay to the Agent, for account of the Lenders, the
amount, without duplication, by which the Aggregate Outstandings exceeds the
lesser of the

14

--------------------------------------------------------------------------------


Borrowing Base or the Total Facility Amount.
3.2    Termination of Facility. The Borrowers may terminate this Agreement upon
at least five (5) Business Days’ notice to the Agent and the Lenders, upon (a)
the payment in full of all outstanding Revolving Loans, together with accrued
interest thereon, and the cancellation and return of all outstanding Letters of
Credit or such Letters of Credit being Fully Supported, (b) the payment in full
in cash of all reimbursable expenses and other Obligations, and (c) with respect
to any LIBOR Loans prepaid, payment of the amounts due under Section 4.4, if
any, in each case on or prior to the Termination Date.
3.3    Payments by the Borrowers.
(a)    All payments to be made by the Borrowers shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrowers shall be made to the Agent for the account of the
Lenders, at the account designated by the Agent and shall be made in Dollars and
in immediately available funds, no later than 12:00 noon (New York City time) on
the date specified herein. Any payment received by the Agent after such time
shall be deemed (for purposes of calculating interest only) to have been
received on the following Business Day and any applicable interest shall
continue to accrue.
(b)    Subject to the provisions set forth in the definition of “Interest
Period”, whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.
(c)    If any LIBOR Loans are repaid prior to the expiration date of the
Interest Period applicable thereto, the Borrowers shall pay to the Lenders the
amounts described in Section 4.4.
3.4    Payments as Revolving Loans. At the election of Agent, all payments of
principal, interest, reimbursement obligations in connection with Letters of
Credit, fees, premiums, reimbursable expenses and other sums payable hereunder
that are due but have not been paid by the Borrowers at the date and time
specified herein, may be paid from the proceeds of Revolving Loans made
hereunder. Each Borrower hereby irrevocably authorizes the Agent to charge the
Loan Account of such Borrower for the purpose of paying all amounts from time to
time due hereunder in respect of principal, interest or fees (or, during the
continuance of an Event of Default, all other Obligations (other than Bank
Product Obligations)) and agrees that all such amounts charged shall constitute
Revolving Loans.
3.5    Apportionment, Application and Reversal of Payments.
(a)    Principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Loans to which such
payments relate held by each Lender) and payments of the fees shall, as
applicable, be apportioned ratably among

15

--------------------------------------------------------------------------------


the Lenders, except for fees payable solely to Agent and the Letter of Credit
Issuers and except as provided in Section 11.1(b).
(b)    After the occurrence of an Event of Default and the exercise of any of
the remedies provided for in Section 9.2(a)(v), (vi), (vii) or (viii) or 9.2(b)
(or after the Loans have automatically become immediately due and payable and
the Letter of Credit Obligations have been required to be Fully Supported), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order: first, to pay any fees, indemnities
or expense reimbursements then due to the Agent; second, to pay interest and
principal due to the Bank in respect of all Non-Ratable Loans; third, to pay all
fees, expenses and indemnities due to the Letter of Credit Issuers in respect of
Letters of Credit; fourth, to pay any Obligations constituting fees due to the
Lenders (other than fees relating to Bank Products); fifth, to pay interest due
in respect of all Loans (other than Non-Ratable Loans); sixth, to pay or prepay
principal of all Loans (other than Non-Ratable Loans) and unpaid reimbursement
obligations in respect of Letters of Credit; sixth, to pay an amount to the
Agent equal to all Letter of Credit Outstandings to be held as cash collateral
for such Obligations; and seventh, to the payment of any other Obligation due to
the Agent, any Letter of Credit Issuer, any Lender or any Affiliate of the Bank
(including any Obligations arising under Bank Products).
(c)    Amounts distributed with respect to any Bank Product Obligations shall be
the lesser of the applicable Bank Product Amount last reported to Agent or the
actual Bank Product Amount as calculated by the methodology reported to Agent
for determining the amount due. The Agent shall have no obligation to calculate
the amount to be distributed with respect to any Bank Products, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the applicable Lender. In the absence of such notice, the
Agent may assume the amount to be distributed is the Bank Product Amount last
reported to it.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrowers, or unless an Event of Default has occurred
and is continuing, neither the Agent nor any Lender shall apply any payments
which it receives to any LIBOR Loan, except (a) on the expiration date of the
Interest Period applicable to any such LIBOR Loan, or (b) in the event, and only
to the extent, that there are no outstanding Base Rate Loans.
The Agent and the Lenders shall have the continuing and exclusive right to apply
and reverse and reapply any and all such proceeds and payments to any portion of
the Obligations in accordance with the first sentence of Section 3.5(b). The
allocations set forth in Section 3.5(b) are solely to determine the rights and
priorities of Agent and Lenders as among themselves, and may be changed by
agreement among them without the consent of any Credit Party; provided that all
such amounts received by the Agent shall be (i) credited upon receipt to the
Loan Account and applied towards payment of Obligations hereunder and (ii) shall
not be applied to the payment of Bank Product Obligations prior to the payment
in full of all other amounts specified in clauses first through sixth of Section
3.5(b).



16

--------------------------------------------------------------------------------


3.6    Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Agent, any
Lender, any Letter of Credit Issuer, the Bank or any Affiliate of the Bank (each
an “Affected Payee”) is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Affected Payee and
the applicable Borrower or Borrowers shall be liable to pay to the Affected
Payee, and hereby does indemnify the Affected Payee and holds harmless the
Affected Payee, for the amount of such payment or proceeds surrendered. The
provisions of this Section 3.9 shall be and remain effective notwithstanding any
contrary action which may have been taken by the Affected Payee in reliance upon
such payment or application of proceeds, and any such contrary action so taken
shall be without prejudice to the Affected Payee’s rights under this Agreement
and shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable. The provisions of this Section 3.9
shall survive the termination of this Agreement.
3.7    Agent’s and Lenders’ Books and Records; Monthly Statements. The Agent
shall record the principal amount of the Loans owing to each Lender, the undrawn
face amount of all outstanding Letters of Credit and the aggregate amount of
unpaid reimbursement obligations outstanding with respect to the Letters of
Credit from time to time on its books. In addition, each Lender may note the
date and amount of each payment or prepayment of principal of such Lender’s
Loans in its books and records. Failure by Agent or any Lender to make such
notation shall not affect the obligations of the Borrowers with respect to the
Loans or the Letters of Credit. Each Borrower agrees that the Agent’s and each
Lender’s books and records showing the Obligations and the transactions pursuant
to this Agreement and the other Loan Documents shall be admissible in any action
or proceeding arising therefrom, and shall constitute rebuttably presumptive
proof thereof (absent manifest error), irrespective of whether any Obligation is
also evidenced by a promissory note or other instrument. The Agent will provide
to ATI, on behalf of the Borrowers, a monthly statement of Loans, payments, and
other transactions pursuant to this Agreement. Such statement shall be deemed
presumptively correct, accurate, and binding on the Borrowers and an account
stated (except for reversals and reapplications of payments made as provided in
Section 3.5 and corrections of errors discovered by the Agent), unless the
Borrowers (or ATI on their behalf) notify the Agent in writing to the contrary
within thirty (30) days after such statement is rendered. In the event a timely
written notice of objections is given by a Borrower (or ATI on behalf of such
Borrower), only the items to which exception is expressly made will be
considered to be disputed by such Borrower.
ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY
4.1    Taxes.

17

--------------------------------------------------------------------------------


(a)    Payments Free of Taxes. Any and all payments made to the Agent, the
Letter of Credit Issuers or any Lender by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without deduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if any Borrower shall be required by applicable
Requirements of Law to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Agent, a Lender or a Letter of Credit
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.
(c)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Agent, each Lender and each Letter of Credit Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent, such Lender or such
Letter of Credit Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability and in reasonable detail the basis and calculation
of such amounts, delivered to any Borrower by a Lender or a Letter of Credit
Issuer (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender or a Letter of Credit Issuer, shall be conclusive absent
manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(e)    Status of Lenders and Letter of Credit Issuers. Any Lender or Letter of
Credit Issuer that is entitled to an exemption from or reduction of withholding
tax under the Requirements of Law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the applicable Borrower (with a copy to the Agent), at the time or
times prescribed by applicable Requirements of Law or reasonably requested by
such Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable Requirements of Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender or Letter of Credit Issuer, if requested by such Borrower or the Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law

18

--------------------------------------------------------------------------------


or reasonably requested by such Borrower or the Agent as will enable such
Borrower or the Agent to determine whether or not such Lender or Letter of
Credit Issuer is subject to backup withholding or information reporting
requirements.
Without limiting the generality of the foregoing, any Foreign Lender or Foreign
Letter of Credit Issuer shall deliver to the applicable Borrower and the Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which, in the case of a Foreign Lender, such Foreign Lender becomes
a Lender under this Agreement, or, in the case of a Foreign Letter of Credit
Issuer, such Foreign Letter of Credit Issuer becomes a Letter of Credit Issuer
under this Agreement, (and from time to time thereafter upon the request of such
Borrower or the Agent, but only if such Foreign Lender or Foreign Letter of
Credit Issuer is legally entitled to do so), whichever of the following is
applicable:
(i)    duly completed and executed copies of Internal Revenue Service Form
W-8BEN, or any successor form, and any required attachments thereto, claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii)    duly completed and executed copies of Internal Revenue Service Form
W-8ECI, or any successor form, and any required attachments thereto,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed and executed copies of Internal Revenue Service Form
W-8BEN, or any successor form, and any required attachments thereto, or
(iv)    any other documentation prescribed by the U.S. law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed and executed together with such supplementary documentation as
may be prescribed by the U.S. law to permit the applicable Borrower to determine
the withholding or deduction required to be made.
Without limiting the generality of this Section 4.1(e), any Lender that is not a
Foreign Lender or any Letter of Credit Issuer that is not a Foreign Letter of
Credit Issuer shall complete and deliver to the applicable Borrower and the
Agent (in such number of copies as shall be requested by the recipient) a
statement signed by an authorized signatory of the Lender or the Letter of
Credit Issuer to the effect that it is a United States person, for U.S. federal
income tax purposes, together with duly completed and executed copies of
Internal Revenue Service Form W-9, or successor form, and any required
attachments thereto, establishing that the Lender or the Letter of Credit Issuer
is not subject to U.S. backup withholding tax.


(f)    Mitigation. Each Lender and Letter of Credit Issuer shall use reasonable
efforts (in the case of a Lender, including reasonable efforts to change its
applicable

19

--------------------------------------------------------------------------------


Lending Office) to avoid the imposition of any Indemnified Taxes or Other Taxes;
provided, however, that such efforts would not subject such Lender or Letter of
Credit Issuer to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Letter of Credit Issuer. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or Letter
of Credit Issuer in connection with such mitigation efforts.
(g)    Treatment of Certain Refunds. If the Agent, any Lender or any Letter of
Credit Issuer determines, in its sole discretion, that it is entitled to receive
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which any Borrower has paid additional amounts
pursuant to this Section 4.1, it shall use reasonable best efforts to obtain
such refund and upon receipt of any such refund shall promptly pay to the
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this Section
4.1 with respect to the Taxes or Other Taxes giving rise to such refund, plus
any interest included in such refund by the relevant Governmental Authority
attributable thereto), net of all reasonable out-of-pocket expenses of the
Agent, such Lender or such Letter of Credit Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Agent, such Lender or such Letter of Credit Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Agent, such
Lender or such Letter of Credit Issuer in the event the Agent, such Lender or
such Letter of Credit Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent, any Lender or such Letter of Credit Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.
4.2    Illegality. If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies the Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the applicable Borrowers shall, upon demand from such Lender (with
a copy to the Agent), prepay or, if applicable, convert all LIBOR Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans. Upon any such prepayment or conversion, the applicable
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

20

--------------------------------------------------------------------------------


4.3    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such LIBOR Loan, (b) adequate and reasonable means do not exist for
determining the Offshore Base Rate for any requested Interest Period with
respect to a proposed LIBOR Loan, or (c) that the Offshore Base Rate for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Agent will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Loans shall be suspended
until the Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
4.4    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or any
Letter of Credit Issuer;
(ii)    subject any Lender or any Letter of Credit Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or such Letter of Credit Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
4.1 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or such Letter of Credit Issuer); or
(iii)    impose on any Lender or any Letter of Credit Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such Letter of
Credit Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Letter of Credit Issuer hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender or such Letter of Credit
Issuer, the Borrowers will pay to such Lender or such Letter of Credit Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Letter of Credit Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

21

--------------------------------------------------------------------------------


(b)    Capital Requirements. If any Lender or any Letter of Credit Issuer
determines that any Change in Law affecting such Lender or such Letter of Credit
Issuer or any Lending Office of such Lender or such Lender’s or such Letter of
Credit Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
Letter of Credit Issuer’s capital or on the capital of such Lender’s or such
Letter of Credit Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Letter of Credit Issuer, to a level below that which such
Lender or such Letter of Credit Issuer or such Lender’s or such Letter of Credit
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Letter of Credit Issuer’s policies and
the policies of such Lender’s or such Letter of Credit Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or such Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such Letter of
Credit Issuer or such Lender’s or such Letter of Credit Issuer’s holding company
for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or any Letter
of Credit Issuer setting forth the amount or amounts necessary to compensate
such Lender or such Letter of Credit Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or such Letter of Credit Issuer, as the case may be, the amount
shown as due on any such certificate within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or such
Letter of Credit Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or
such Letter of Credit Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or such Letter of
Credit Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than one hundred eighty
(180) days prior to the date that such Lender or such Letter of Credit Issuer,
as the case may be, notifies the Borrowers of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such Letter of Credit
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).
4.5    Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrowers shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:
(a)    any conversion, payment or prepayment of any Loan other than a Base Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

22

--------------------------------------------------------------------------------


(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or
(c)    any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrowers pursuant to
Section 4.8;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 4.5, each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.
4.6    Mitigation Obligations. If any Lender requests compensation under Section
4.4, or if any Lender gives a notice pursuant to Section 4.2, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, provided that it would be an
Eligible Assignee, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
4.4, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 4.2, as applicable, and (ii) in each case, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
4.7    Survival. All of the Borrowers' obligations under this Article 4 shall
survive termination of the Commitments and repayment of all other Obligations
(other than Bank Product Obligations) hereunder.
4.8    Replacement of Lenders. (a) If and with respect to each occasion that a
Lender other than the Agent either makes a demand for compensation pursuant to
Sections 4.1 or 4.4 or is unable to fund LIBOR Loans pursuant to Section 4.2 or
such Lender is a Defaulting Lender, the Borrowers may, upon at least five (5)
Business Days’ prior irrevocable written notice to each of such Lender and
Agent, in whole permanently replace the Commitment of such Lender; provided that
(i) no Event of Default has occurred and is continuing at the time of such
proposed replacement of the Commitment of such Lender, and (ii) the Borrowers
shall replace such Commitment with the Commitment of a financial institution
reasonably satisfactory to Agent (and such consent of the Agent shall not be
unreasonably withheld or delayed). Such replacement Lender shall upon the
effective date of replacement purchase the Loans owed to such replaced Lender
for the aggregate amount thereof and shall thereupon for all purposes become a
“Lender” hereunder. Such notice

23

--------------------------------------------------------------------------------


from the Borrowers shall specify an effective date for the replacement of such
Lender’s Commitment, which date shall not be later than the thirtieth (30th) day
after the day such notice is given. On the effective date of any replacement of
such Lender’s Commitment pursuant to this Section 4.8, the Borrowers shall pay
to Agent for the account of such Lender (a) any fees due to such Lender to the
date of such replacement; (b) accrued interest on the principal amount of
outstanding Loans held by such Lender to the date of such replacement, and (c)
the amount or amounts requested by such Lender pursuant to Article 4. On or
before the effective date for the replacement of such Lender’s Commitment, the
Borrowers will cause any Letter of Credit issued by such replaced Lender to be
terminated or transferred to the replacement Lender or to another Lender. Upon
the effective date of repayment of any Lender’s Loans, the termination or
transfer of such Lender’s Letters of Credit and termination of such Lender’s
Commitment pursuant to this Section 4.8, such Lender shall cease to be a Lender
hereunder. No such termination of any such Lender’s Commitment and the purchase
of such Lender’s Loans and termination or transfer of such Lender’s Letters of
Credit pursuant to this Section 4.8 shall affect (i) any liability or obligation
of the Borrowers or any other Lender to such terminated Lender which accrued on
or prior to the date of such termination or which by the terms of this Agreement
expressly survive termination hereof or (ii) such terminated Lender’s rights
hereunder in respect of any such liability or obligation.
ARTICLE 5
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
5.1    Books and Records. Each Borrower shall, and shall cause its Subsidiaries
to, maintain, at all times, correct and complete books, records and accounts in
which complete, correct and timely entries are made of its transactions in
accordance with GAAP applied consistently with the audited Financial Statements
required to be delivered pursuant to Section 5.2(a). Each Borrower shall, and
shall cause its Subsidiaries to, by means of appropriate entries, reflect in
such accounts and in all Financial Statements proper liabilities and reserves
for all taxes and proper provision for depreciation and amortization of property
and bad debts, all in accordance with GAAP. Each Borrower shall, and shall cause
its Restricted Subsidiaries to, maintain at all times books and records
pertaining to the Collateral in such detail, form and scope as the Agent shall
reasonably require, including, but not limited to, records of (a) all payments
received and all credits and extensions granted with respect to the Accounts;
(b) the return, rejection, repossession, stoppage in transit, loss, damage, or
destruction of any Inventory; and (c) all other dealings affecting the
Collateral.
5.2    Financial Information. Each Borrower will furnish to the Agent, in
sufficient copies for distribution by the Agent to each Lender, in such detail
as the Agent or the Lenders shall reasonably request, the following:
(a)    As soon as available, but in any event not later than ninety (90) days
after the close of each Fiscal Year, a consolidated audited balance sheet,
income statement, cash flow statement and statement of change in stockholders’
equity for the Parent and its consolidated Subsidiaries for such Fiscal Year,
and the accompanying notes thereto, setting forth in each case in comparative
form figures for the previous Fiscal Year, all in reasonable detail, fairly
presenting the

24

--------------------------------------------------------------------------------


financial position and the results of operations of the Parent and its
consolidated Subsidiaries as at the date thereof and for the Fiscal Year then
ended, and prepared in accordance with GAAP. Such statements shall be examined
in accordance with generally accepted auditing standards by and, in the case of
such statements performed on a consolidated basis, accompanied by a report
thereon unqualified in any respect of independent certified public accountants
selected by the Borrowers and reasonably satisfactory to the Agent. Each
Borrower hereby authorizes the Agent to communicate directly with its certified
public accountants and, by this provision, authorizes those accountants to
disclose to the Agent any and all financial statements and other supporting
financial documents and schedules relating to such Borrower and to discuss
directly with the Agent the finances and affairs of such Borrower; provided,
however, the Agent shall give ATI not less than five (5) days prior written
notice of any such communication, disclosure or discussion and nothing in this
Section 5.2(a) shall limit the right of any of the Borrowers to be present
during any such discussions.
(b)    As soon as available, but in any event not later than forty-five (45)
days after the end of each fiscal quarter (other than the last fiscal quarter of
any Fiscal Year), a consolidated unaudited balance sheet as of the end of such
period, income statement and cash flow statement for the Parent and its
consolidated Subsidiaries for such fiscal quarter and for the period from the
beginning of the Fiscal Year to the end of such fiscal quarter, all in
reasonable detail, fairly presenting the financial position and results of
operations of the Parent and its consolidated Subsidiaries as at the date
thereof and for such periods, and in each case in comparative form, figures for
the corresponding period in the prior Fiscal Year, and prepared in accordance
with GAAP applied consistently with the audited Financial Statements required to
be delivered pursuant to Section 5.2(a) (subject to normal year-end
adjustments), together with a report identifying all Unrestricted Subsidiaries;
provided, however, if Liquidity shall be less than $50,000,000 at any time, the
Financial Statements described in this Section 5.2(b) shall thereafter (until
Liquidity is more than $50,000,000 for 90 consecutive days) be provided monthly
no later than 30 days after the end of each month and be prepared on a monthly
basis. Each Borrower shall certify by a certificate signed by a Responsible
Officer that all such statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position of the Parent and its
consolidated Subsidiaries as at the dates thereof and results of operations for
the periods then ended, subject to normal year-end adjustments.
(c)    Within forty-five (45) days after the end of each fiscal quarter, a
certificate of a Responsible Officer of ATI in the form of Exhibit A hereto
setting forth in reasonable detail the calculations required to establish that
the Borrowers were in compliance with the applicable covenants set forth therein
at the end of such fiscal quarter, and stating that, except as explained in
reasonable detail in such certificate, (i) all of the representations and
warranties of the Borrowers contained in this Agreement and the other principal
Loan Documents are correct and complete in all material respects as at the date
of such certificate as if made at such time, except for those that speak as of a
particular date, (ii) the Borrowers are, at the date of such certificate, in
compliance in all material respects with all of their respective covenants and
agreements in this Agreement and the other principal Loan Documents, (iii) no
Default or Event of Default then exists, and (iv) no Illiquidity Period has
arisen or been in effect during such fiscal quarter, and setting forth in
reasonable detail a calculation of Liquidity as of the end of such fiscal
quarter. If such certificate discloses that a representation or warranty is not
correct or complete, or that a covenant has not been complied

25

--------------------------------------------------------------------------------


with, or that a Default or Event of Default existed or exists, such certificate
shall set forth what action the Borrowers have taken or proposes to take with
respect thereto.
(d)    Within fifteen (15) days after the end of each month during which any
portion of an Illiquidity Period shall be in effect, a certificate of a
Responsible Officer of ATI in the form of the applicable portion of Exhibit A
hereto setting forth in reasonable detail the calculations required to establish
that the Borrowers were in compliance with the covenant set forth in Section
7.22 at the end of such month.
(e)    Within forty-five (45) days after the end of each Fiscal Year, annual
projections (to include a projected consolidated balance sheet, income statement
and cash flow statement) for the Parent and its consolidated Subsidiaries as at
the end of and for each month of the current Fiscal Year, including a
calculation, satisfactory to the Agent and certified by ATI (the “Restricted
Payment Certification”), of projected Liquidity for each month of such Fiscal
Year and all anticipated Restricted Payments for the acquisition of Common Stock
of the Parent described in Section 7.13(d) for each month of such Fiscal Year,
demonstrating, in a manner satisfactory to the Agent, compliance with Section
7.13(d) for each such month and such Fiscal Year on a pro forma basis assuming
that the applicable Restricted Payments, individually and in the aggregate, were
made as of the first day of each such month during such Fiscal Year.
(f)    Upon request of the Agent, copies of all reports on Forms 10-Q or 10-K
and definitive proxy statements filed by the Parent or any of its Subsidiaries
with the SEC under the Exchange Act.
(g)    As soon as available, but in any event not later than 15 days after any
Borrower’s receipt thereof, a copy of each annual management report prepared for
the Parent or any Borrower by any independent certified public accountants.
(h)    Upon request of the Agent, copies of any and all proxy statements,
financial statements, and reports which the Parent makes available to its
shareholders.
(i)    Upon request of the Agent, within 30 days after filing with the IRS, a
copy of each federal income tax return filed by the Parent or by any of its
Subsidiaries.
(j)    Within fifteen (15) days following the end of each month, (i) a Borrowing
Base Certificate for such month, together with (A) a detailed calculation of
Eligible Credit Card Accounts, Eligible Inventory, and Eligible Real Estate, (B)
a calculation of Liquidity for such month and (C) a calculation of all Parent
Share Repurchases for such month and (ii) a separately prepared summary stock
ledger report with reconciliation to the corresponding Inventory reporting in
the Borrowing Base Certificate; provided, however, if Liquidity shall at such
time be less than $100,000,000, the Borrowing Base Certificate shall be
accompanied by (A) a schedule of Eligible Credit Card Accounts; (B) an aging of
all Borrowers’ accounts payable; (C) Inventory reports by category and location,
together with a reconciliation to the corresponding Borrowing Base and to the
Borrowers’ general stock ledger; (D) each of the financial and collateral
reports described on Schedule 5.2(j), at the times set forth in such Schedule,
(E) such other reports as to

26

--------------------------------------------------------------------------------


the Collateral as the Agent shall reasonably request from time to time; and (F)
with the delivery of the foregoing, a certificate of a Responsible Officer of
ATI certifying as to the accuracy and completeness of the foregoing; provided
further, however, if Liquidity shall at any time be less than $50,000,000, the
Borrowing Base Certificate and, to the extent requested by the Agent, other
information described in this Section 5.2(j) shall thereafter be provided
weekly. Notwithstanding the foregoing, if an Event of Default shall have
occurred and be continuing, the documents and information required to be
provided under this Section 5.2(j) shall be provided on a more frequent basis
than set forth herein if and as requested by the Agent. If records or reports of
the Collateral of the type required to be delivered hereunder are prepared by an
accounting service or other agent, each Borrower hereby authorizes such service
or agent to deliver such records, reports, and related documents (but only to
the extent necessary to satisfy the foregoing reporting requirements) to the
Agent, for distribution to the Lenders; provided however, the Agent shall give
written notice to ATI not less than five (5) days prior to any such contact with
such accounting service or agent.
(k)    Promptly after a Borrower has notified the Agent of any intention by such
Borrower to treat the Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor form.
(l)    Such additional information as the Agent and/or any Lender may from time
to time reasonably request regarding the financial and business affairs of the
Parent, the Borrowers or any Subsidiary.
5.3    Notices to the Lenders. ATI shall notify the Agent in writing of the
following matters at the following times:
(a)    As promptly as practicable but no later than three (3) Business Days
after any Borrower becomes aware (i) of any Default or Event of Default, (ii)
that Liquidity has become less than $100,000,000, $50,000,000 or $37,500,000 or
(iii) the commencement of any Illiquidity Period;
(b)    As promptly as practicable but no later than three (3) Business Days
after any Borrower becomes aware of any event or circumstance which could
reasonably be expected to have a Material Adverse Effect;
(c)    As promptly as practicable but no later than three (3) Business Days
after any Borrower becomes aware of any pending or threatened action, suit, or
proceeding, by any Person, or any pending or threatened investigation by a
Governmental Authority, which could reasonably be expected to have a Material
Adverse Effect;

27

--------------------------------------------------------------------------------


(d)    As promptly as practicable but no later than three (3) Business Days
after any Borrower becomes aware of any pending or threatened strike, work
stoppage, unfair labor practice claim, or other labor dispute affecting the
Parent, any Borrower or any of its Subsidiaries in a manner which could
reasonably be expected to have a Material Adverse Effect;
(e)    As promptly as practicable but no later than three (3) Business Days
after any Borrower becomes aware of any violation of any Requirement of Law by
the Parent, any Borrower or any Subsidiary which could reasonably be expected to
have a Material Adverse Effect;
(f)    As promptly as practicable but no later than three (3) Business Days
after receipt of any notice of any violation by the Parent, any Borrower or any
of its Subsidiaries of any Environmental Law which could reasonably be expected
to have a Material Adverse Effect or that any Governmental Authority has
asserted in writing that the Parent, any Borrower or any Subsidiary is not in
compliance with any Environmental Law or is investigating the Parent, any
Borrower’s or such Subsidiary’s compliance therewith to the extent any such
non-compliance or investigation could reasonably be expected to have a Material
Adverse Effect;
(g)    As promptly as practicable but no later than three (3) Business Days
after receipt of any written notice that the Parent, any Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant or that the Parent, any Borrower or any
Subsidiary is subject to investigation by any Governmental Authority evaluating
whether any remedial action is needed to respond to the Release or threatened
Release of any Contaminant which, in either case, is reasonably likely to give
rise to liability in excess of $5,000,000;
(h)    As promptly as practicable but no later than three (3) Business Days
after receipt of any written notice of the imposition of any Environmental Lien
against any property of the Parent, any Borrower or any of its Subsidiaries;
(i)    At least thirty (30) days prior to any change in (i) any Credit Party’s
name as it appears in the state of its incorporation or other organization, or
(ii) any Credit Party’s state of incorporation or organization, type of entity
or form of organization, organizational identification number, or trade names
under which any Borrower will sell Inventory or create Accounts or to which
instruments in payment of Accounts may be made payable;
(j)    Within ten (10) Business Days after any Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event or a prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) has occurred, and, when
known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto;
(k)    Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby which could reasonably be
expected to have a Material Adverse Effect, within ten (10) Business Days after
the filing thereof with the PBGC, the DOL or the IRS, as applicable, copies of
the following: (i) each annual report (form 5500 series),

28

--------------------------------------------------------------------------------


including Schedule B thereto, filed with the PBGC, the DOL or the IRS with
respect to each Plan, (ii) a copy of each funding waiver request filed with the
PBGC, the DOL or the IRS with respect to any Plan and all communications
received by the Parent, any Borrower or any ERISA Affiliate from the PBGC, the
DOL or the IRS with respect to such request, and (iii) a copy of each other
filing or notice filed with the PBGC, the DOL or the IRS, with respect to each
Plan by the Parent, any Borrower or any ERISA Affiliate;
(l)    Upon request, copies of each actuarial report for any Plan or
Multi-employer Plan and annual report for any Multi-employer Plan; and within
ten (10) Business Days after receipt thereof by any Borrower or any ERISA
Affiliate, copies of the following: (i) any notices of the PBGC’s intention to
terminate a Plan or to have a trustee appointed to administer such Plan; (ii)
any unfavorable determination letter from the IRS regarding the qualification of
a Plan under Section 401(a) of the Code; or (iii) any notice from a
Multi-employer Plan regarding the imposition of withdrawal liability;
(m)    Within ten (10) Business Days after the occurrence thereof: (i) any
changes in the benefits of any existing Plan which increase any Borrower’s
annual costs with respect thereto by an amount in excess of $5,000,000, or the
establishment of any new Plan or the commencement of contributions to any Plan
to which any Borrower or any ERISA Affiliate was not previously contributing; or
(ii) any failure by any Borrower or any ERISA Affiliate to make a required
installment or any other required payment under Section 412 of the Code on or
before or within ten (10) days after the due date for such installment or
payment; or
(n)    Within ten (10) Business Days after any Borrower or any ERISA Affiliate
knows or has reason to know that any of the following events has or will occur:
(i) a Multi-employer Plan has been or will be terminated; (ii) the administrator
or plan sponsor of a Multi-employer Plan intends to terminate a Multi-employer
Plan; or (iii) the PBGC has instituted or will institute proceedings under
Section 4042 of ERISA to terminate a Multi-employer Plan.
Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and, to the extent applicable, shall set forth the action
that the Parent, such Borrower, its Subsidiaries, or any ERISA Affiliate, as
applicable, has taken or proposes to take with respect thereto.
ARTICLE 6
GENERAL WARRANTIES AND REPRESENTATIONS
Each Borrower warrants and represents to the Agent and the Lenders that except
as hereafter disclosed to and accepted by the Agent and the Required Lenders in
writing:
6.1    Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents. Each Credit Party has the power and authority to execute,
deliver and perform each of the Loan Documents to which it is a party, to incur
the Obligations hereunder or under the Parent Guaranty, as applicable, and to
grant to the Agent Liens upon and security interests in the Collateral.

29

--------------------------------------------------------------------------------


Each Credit Party has taken all necessary action (including obtaining approval
of its stockholders or other equityholders, if necessary) to authorize its
execution, delivery, and performance of the Loan Documents to which it is a
party. The Loan Documents (other than those not required to be in effect on the
date of this representation) to which it is a party have been duly executed and
delivered by each Credit Party, and constitute the legal, valid and binding
obligations of each Credit Party, enforceable against it in accordance with
their respective terms, except to the extent that enforceability may be limited
by applicable bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting the enforcement of creditors’ rights or by the effect of
general equitable principles. Each Credit Party’s execution, delivery, and
performance of the Loan Documents to which it is a party do not and will not
conflict with, or constitute a violation or breach of, or result in the
imposition of any Lien upon the property of each Credit Party or any of its
Subsidiaries, by reason of the terms of (a) any material contract, mortgage,
lease, agreement, indenture, or instrument to which any Borrower is a party or
which is binding upon it, (b) any Requirement of Law applicable to any Credit
Party or any of its Subsidiaries, or (c) the certificate or articles of
incorporation or bylaws or the limited liability company or limited partnership
agreement of any Credit Party or any of its Subsidiaries.
6.2    Validity and Priority of Security Interest. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Agent, for the ratable benefit of the Agent and the
Lenders, and such Liens constitute perfected and continuing Liens on all the
Collateral, having priority over all other Liens on the Collateral (except for
those Liens identified in clauses (a), (b), (c), (d) and (f) of the definition
of Permitted Liens and Liens permitted by clauses (b)(iv) through (viii) of
Section 7.10 hereof) securing all the Obligations, and enforceable against each
Credit Party and all third parties.
6.3    Organization and Qualification. Each Credit Party (a) is duly organized
or incorporated and validly existing in good standing under the laws of the
state of its organization or incorporation, (b) is qualified to do business and
is in good standing in each jurisdiction in which qualification is necessary in
order for it to own or lease its property and conduct its business, except to
the extent any such failure to be so qualified would not have a Material Adverse
Effect on such Credit Party and (c) has all requisite power and authority to
conduct its business and to own its property.
6.4    Corporate Name; Prior Transactions. As of the Effective Date, no Credit
Party has, during the past five (5) years, been known by or used any other
corporate or fictitious name other than AnnTaylor & Company, or been a party to
any merger or consolidation, or acquired all or substantially all of the assets
of any Person, or acquired any of its property outside of the ordinary course of
business.
6.5    Subsidiaries and Affiliates. Schedule 6.5 is a correct and complete list
of the name and relationship to the Parent of each and all of the Parent’s
Subsidiaries and other Affiliates as of the Effective Date.

30

--------------------------------------------------------------------------------


6.6    Financial Statements and Projections.
(a)    ATI has delivered to the Agent and the Lenders the audited balance sheet
and related statements of income, retained earnings, cash flows, and changes in
stockholders equity for the Parent and its consolidated Subsidiaries as of
February 2, 2008, and for the Fiscal Year then ended, accompanied by the report
thereon of its independent certified public accountants, Deloitte & Touche LLC.
All such financial statements have been prepared in accordance with GAAP
(subject to normal year-end adjustments) and present accurately and fairly in
all material respects the financial position of the Parent and its consolidated
Subsidiaries as at the dates thereof and their results of operations for the
periods then ended.
(b)    The Latest Projections when submitted to the Lenders as required herein
represent the Borrowers’ best estimate of the future financial performance of
the Parent and its consolidated Subsidiaries for the periods set forth therein
and the Latest Projections have been prepared on the basis of the assumptions
set forth therein, which the Borrowers believe are fair and reasonable in light
of current and reasonably foreseeable business conditions at the time submitted
to the Lenders (it being understood that the forecasts and forward looking
statements are subject to significant uncertainties and contingencies, many of
which are beyond the Borrowers’ control and that no guaranty can be given that
the Latest Projections will be realized as further described in the Parent’s SEC
filings).
6.7    Capitalization. As of the Effective Date, the authorized and issued
capital stock of each Subsidiary (other than Subsidiaries of AnnTaylor Sourcing
Far East) of the Parent is set forth on Schedule 6.7 and all such issued shares
are validly issued and outstanding, fully paid and non-assessable and are owned
beneficially and of record as set forth in Schedule 6.7 hereto.
6.8    Solvency. Each of (a) the Parent and its Subsidiaries on a consolidated
basis are, and (b) each Borrower is, Solvent prior to and after giving effect to
each Credit Extension.
6.9    Debt. After giving effect to the making of the Revolving Loans to be made
on the Effective Date, the Parent and its Subsidiaries have no Debt as of the
Effective Date, except (a) the Obligations, and (b) Debt described on Schedule
6.9.
6.10    Distributions. As of the Effective Date, except as set forth on Schedule
6.10, since February 2, 2008, no Restricted Payment has been declared, paid, or
made upon or in respect of any capital stock or other securities of the Parent
or any Borrower.
6.11    Real Estate; Store Locations. Schedule 6.11 sets forth, as of the
Effective Date, a correct and complete list of all Real Estate owned by the
Parent and the Borrowers and all store locations operated by the Parent and the
Borrowers. As of the Effective Date, each material lease and sublease of the
Parent and the Borrowers is valid and enforceable in accordance with its terms
and is in full force and effect, and no material default by any Credit Party
party to any such lease or sublease exists. As of the Effective Date, the Parent
and each Borrower has good and marketable title in fee simple to its owned Real
Estate, or valid leasehold interests in all material

31

--------------------------------------------------------------------------------


leasehold properties and the Parent and each Borrower has good, indefeasible,
and merchantable title to all of its other property reflected on the February 2,
2008 Financial Statements delivered to the Agent and the Lenders, except as
disposed of in the ordinary course of business since the date thereof, free of
all Liens except Permitted Liens.
6.12    Trade Names. As of the Effective Date, all material trade names or
styles under which any Borrower creates Accounts in the United States, or to
which instruments in payment of Accounts may be made payable, are listed on
Schedule 6.12.
6.13    Litigation. Except as set forth on Schedule 6.13, there is no pending,
or to the best of each Borrower’s knowledge threatened, action, suit,
proceeding, or counterclaim by any Person, or to the best of each Borrower’s
knowledge, investigation by any Governmental Authority, which could reasonably
be expected to have a Material Adverse Effect.
6.14    Labor Disputes. Except as to matters that could not reasonably be
expected to have a Material Adverse Effect, as of the Effective Date (a) there
is no collective bargaining agreement or other labor contract covering employees
of the Credit Parties, (b) no such collective bargaining agreement or other
labor contract is scheduled to expire during the term of this Agreement, (c) no
union or other labor organization is seeking to organize, or to be recognized
as, a collective bargaining unit of employees of the Credit Parties or for any
similar purpose, and (d) there is no pending or (to the best of each Borrower’s
knowledge) threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting the Credit Parties
or their employees that could reasonably be expected to have a Material Adverse
Effect.
6.15    Environmental Laws. Except for matters that could not reasonably be
expected to have a Material Adverse Effect or as otherwise disclosed on Schedule
6.15:
(a)    The Parent, each Borrower and its respective Subsidiaries have complied
in all material respects with all Environmental Laws and none of the Parent, the
Borrowers or their Subsidiaries nor any of their presently owned real property
or presently conducted operations, nor their previously owned real property or
prior operations to the extent relating to their ownership of or their
operations on any property at the time of such ownership or operations on such
property, is subject to any enforcement order from or liability agreement with
any Governmental Authority or private Person respecting (i) compliance with any
Environmental Law or (ii) any potential liabilities and costs or remedial action
arising from the Release or threatened Release of a Contaminant.
(b)    The Parent, each Borrower and its respective Subsidiaries have obtained
all permits necessary for their current operations under Environmental Laws, and
all such permits are in good standing and the Parent, each Borrower and its
respective Subsidiaries are in compliance with all material terms and conditions
of such permits.

32

--------------------------------------------------------------------------------


(c)    None of the Parent, any Borrower or its respective Subsidiaries nor, to
the best of each Borrower’s knowledge, any of its predecessors in interest, has
in violation of applicable law stored, treated or disposed of any hazardous
waste.
(d)    None of the Parent, any Borrower or its respective Subsidiaries has
received any summons, complaint, order or similar written notice indicating that
it is not currently in compliance with, or that any Governmental Authority is
investigating its compliance with, any Environmental Laws or that it is or may
be liable to any other Person as a result of a Release or threatened Release of
a Contaminant.
(e)    To the best of each Borrower’s knowledge, none of the present or past
operations of the Parent, any Borrower or its respective Subsidiaries is the
subject of any investigation by any Governmental Authority evaluating whether
any remedial action is needed to respond to a Release or threatened Release of a
Contaminant.
(f)    There is not now, nor to the best of each Borrower’s knowledge has there
ever been on or in the Eligible Real Estate:
(1)    any underground storage tanks or surface impoundments,
(2)    any asbestos-containing material, or
(3)    any polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical
transformers or other equipment.
(g)    None of the Parent, any Borrower or its respective Subsidiaries has filed
any notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment.
(h)    None of the Parent, any Borrower or its respective Subsidiaries has
entered into any negotiations or settlement agreements with any Person
(including the prior owner of its property) imposing material obligations or
liabilities on any Credit Party with respect to any remedial action in response
to the Release of a Contaminant or environmentally related claim.
(i)    None of the products manufactured, distributed or sold by any of the
Parent, any Borrower or its respective Subsidiaries contain asbestos containing
material.
(j)    No Environmental Lien has attached to the Eligible Real Estate.
6.16    No Violation of Law. None of the Parent, any Borrower nor any of their
respective Subsidiaries is in violation of any Requirements of Law applicable to
it which violation could reasonably be expected to have a Material Adverse
Effect.
6.17    No Default. As of the Effective Date, none of the Parent, any Borrower
nor

33

--------------------------------------------------------------------------------


any of their respective Subsidiaries is in default with respect to any note,
indenture, loan agreement, mortgage, lease, deed, or other agreement to which
such Borrower or such Subsidiary is a party or by which it is bound, which
default could reasonably be expected to have a Material Adverse Effect.
6.18    ERISA Compliance. Except for matters that could not reasonably be
expected to have a Material Adverse Effect or as specifically disclosed in
Schedule 6.18:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Plan which
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the knowledge of each Borrower, nothing
has occurred which would cause the loss of such qualification. Each Borrower and
each ERISA Affiliate has made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
(b)    There are no pending or, to the best knowledge of each Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no non-exempt prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability as of January 1, 2003; (iii)
neither any Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither any Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multi-employer Plan; and (v)
neither any Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.
6.19    Taxes. The Credit Parties have filed all federal and other material tax
returns and reports required to be filed, and have paid all federal and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable except as permitted under Section 7.1.
6.20    Regulated Entities. None of the Credit Parties is an “Investment
Company” within the meaning of the Investment Company Act of 1940, and none of
the Credit Parties is subject to regulation under Requirements of Law limiting
its ability to incur indebtedness.

34

--------------------------------------------------------------------------------


6.21    Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for working capital and other corporate purposes. Neither the
Parent, any Borrower nor any Subsidiary is engaged, principally or as one of its
important activities, in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.
6.22    Copyrights, Patents, Trademarks and Licenses, etc. The Parent and each
Borrower owns, is licensed or otherwise has the lawful right to use, all
patents, trademarks, service marks, trade names, copyrights, technology,
know-how and processes (collectively the “Intellectual Property”) used in or
necessary for the conduct of its business as currently conducted which are
material to its financial condition, business, operations, assets and prospects,
individually or taken as a whole. To the knowledge of the Borrowers, the use of
such Intellectual Property by the Parent or the Borrowers does not infringe on
the rights of any Person, subject to such claims and infringements the existence
of which do not have or are not reasonably expected to have a Material Adverse
Effect. The transactions contemplated by the Loan Documents will not impair the
ownership of or rights under (or the license or other right to use, as the case
may be) any Intellectual Property by the Parent or any Borrower in any manner
which has or might have a Material Adverse Effect.
6.23    No Material Adverse Effect. No Material Adverse Effect has occurred
since the date of the most recent audited Financial Statements delivered to the
Lenders pursuant to Section 6.6(a) or 5.2(a).
6.24    Full Disclosure. None of the representations or warranties made to the
Agent, the Letter of Credit Issuers or the Lenders by any Credit Party in the
Loan Documents as of the date such representations and warranties are made or
deemed made, and none of the statements contained in any written exhibit,
report, statement or certificate furnished to the Agent, the Letter of Credit
Issuers or the Lenders by or on behalf of any Credit Party in connection with
the Loan Documents (including the offering and disclosure materials delivered by
or on behalf of any Borrower to the Lenders prior to the Effective Date),
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered (as the case may be).
6.25    Bank Accounts and Credit Card Processors. Schedule 6.25 contains as of
the Effective Date (a) a complete and accurate list of all bank accounts
maintained by all Credit Parties with any bank or other financial institution
and (b) a complete list of all credit card processors or issuers of the
Borrowers.
6.26    Governmental Authorization. The Parent and the Borrowers hold all
licenses, permits and other approvals of Governmental Authorities necessary for
the conduct of their business as currently conducted. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any
Credit Party of any

35

--------------------------------------------------------------------------------


Loan Document to which it is a party, except such as have been obtained, given
or made, as applicable.
6.27    Tax Shelter Regulations. No Borrower intends to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event any
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Agent thereof. If any Borrower so notifies the Agent, such
Borrower acknowledges that one or more of the Lenders may treat its Loans and/or
its interest in Non-Ratable Loans and/or Agent Advances and/or Letters of Credit
as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and such Lender or Lenders, as applicable, will maintain the lists
and other records required by such Treasury Regulation.
ARTICLE 7
AFFIRMATIVE AND NEGATIVE COVENANTS
Each Borrower covenants to the Agent and each Lender that so long as any of the
Obligations (other than Bank Product Obligations) remain outstanding or this
Agreement is in effect:
7.1    Taxes and Other Obligations. Each Borrower shall, and shall cause the
Parent to, (a) file when due all U.S. federal and state income tax returns and
other material returns and reports which it is required to file; and (b) pay, or
provide for the payment, when due, of all U.S. federal taxes and other material
taxes, fees, assessments and other charges of Governmental Authorities against
it or upon its property, income and franchises, make all required withholding
and other tax deposits, and establish adequate reserves for the payment of all
such items, and provide to the Agent and the Lenders, upon request, satisfactory
evidence of its timely compliance with the foregoing; provided, however, so long
as ATI has notified the Agent in writing, none of the Parent or the Borrowers
need pay any tax, fee, assessment, or governmental charge (i) it is contesting
in good faith by appropriate proceedings diligently pursued, (ii) as to which
the Parent or such Borrower, as the case may be, has established proper reserves
as required under GAAP, and (iii) the nonpayment of which does not result in the
imposition of a Lien (other than a Permitted Lien).
7.2    Legal Existence and Good Standing. Except as otherwise permitted under
Sections 7.10(a)(ix) or 7.16(a), each Borrower shall, and shall cause the Parent
to, maintain its legal existence and its qualification and good standing in all
jurisdictions in which the failure to maintain such existence and qualification
or good standing could reasonably be expected to have a Material Adverse Effect.
7.3    Compliance with Law and Agreements; Maintenance of Licenses. Each
Borrower shall comply, and shall cause the Parent to comply, in all material
respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act and all Environmental Laws) where the failure to so comply could reasonably
be expected to have a Material Adverse Effect. Each Borrower shall obtain and
maintain, and shall cause the Parent to obtain and maintain, all material
licenses, permits, franchises, and governmental authorizations necessary to own
its property and to conduct its business as conducted from time to time in
compliance with the terms hereof. No Borrower shall modify,

36

--------------------------------------------------------------------------------


amend or alter, or permit the Parent to modify, amend or alter, its certificate
or articles of incorporation, or its limited liability company operating
agreement or limited partnership agreement, as applicable, other than in a
manner which does not adversely affect the rights and interests of the Lenders
or the Agent.
7.4    Maintenance of Property; Appraisals and Inspection of Property.
(a)    Each Borrower shall maintain, and shall cause the Parent to maintain, all
of its property material to the operation of its business in good operating
condition and repair, ordinary wear and tear and, subject to Section 7.6, loss
or damage from casualty or condemnation excepted.
(b)    Each Borrower shall permit, and shall cause the Parent to permit,
representatives and independent contractors of the Agent to visit and inspect
any of its or the other Credit Parties’ properties, to conduct appraisals and
audits of Collateral, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers and independent public
accountants, at reasonable times during normal business hours; provided,
however, that (i) if Liquidity is equal to or greater than $100,000,000 at all
times during any Fiscal Year, the Agent shall be reimbursed by the Borrowers for
expenses in connection with, only one field exam and one inventory and fixed
asset appraisal during such Fiscal Year, (ii) if Liquidity is less than
$100,000,000 at any time during any Fiscal Year, the Agent shall thereafter be
reimbursed by the Borrowers for expenses in connection with, up to three field
exams and up to two inventory and fixed asset appraisals during such Fiscal
Year, and (iii) if any Event of Default described in Section 9.1(a), (b), (c)(i)
or (ii), (d), (e), (f), (g), (h), (i), (k), (l) or (m) shall have occurred and
be continuing, the Agent shall be reimbursed by the Borrowers for all expenses
in connection with, all field exams and appraisals requested by the Agent in its
reasonable judgment.
7.5    Insurance.
(a)    Each Borrower shall maintain, and shall cause the Parent to maintain,
with financially sound and reputable insurers having a rating of at least A- or
better by Best Rating Guide, insurance of such types as is customary for Persons
of similar size engaged in the same or similar business in amounts and under
policies reasonably acceptable to the Agent and otherwise as is customary for
Persons of similar size engaged in the same or similar types of business.
Without limiting the foregoing, in the event that any improved Real Estate
covered by the Mortgages is determined to be located within an area that has
been identified by the Director of the Federal Emergency Management Agency as a
Special Flood Hazard Area (“SFHA”), each Borrower shall purchase and maintain
flood insurance on the improved Real Estate and any Equipment and Inventory
located on such Real Estate. The amount of said flood insurance shall, at a
minimum, comply with applicable federal regulations as required by the Flood
Disaster Protection Act of 1973, as amended. Each Borrower shall also maintain
flood insurance for its Inventory and Equipment which is, at any time, located
in a SFHA.
(b)    Each Borrower shall cause the Agent, for the ratable benefit of the

37

--------------------------------------------------------------------------------


Agent and the Lenders, to be named as secured party or mortgagee and sole loss
payee or additional insured with respect to each policy described in the
foregoing clause (a) of this Section 7.5, in a manner reasonably acceptable to
the Agent. Each such policy of insurance shall contain a clause or endorsement
requiring the insurer to give not less than thirty (30) days’ prior written
notice to the Agent in the event of cancellation of the policy for any reason
whatsoever and a clause or endorsement stating that the interest of the Agent
shall not be impaired or invalidated by any act or neglect of the Parent, any
Borrower or any of its Subsidiaries or the owner of any Real Estate or the use
of such Real Property by any of them for purposes more hazardous than are
permitted by such policy. All premiums for such insurance shall be paid by the
Borrowers when due, and certificates of insurance and, if reasonably requested
by the Agent, photocopies of the policies, shall be delivered to the Agent, in
each case in sufficient quantity for distribution by the Agent to each of the
Lenders. If any Borrower fails to procure such insurance or to pay the premiums
therefor when due, the Agent may, and at the direction of the Required Lenders
shall, do so from the proceeds of Revolving Loans.
7.6    Insurance and Condemnation Proceeds. Each Borrower shall promptly notify
the Agent and the Lenders of any material loss, damage, or destruction to the
Collateral, whether or not covered by insurance. The Agent is hereby authorized
to collect all property insurance and condemnation proceeds in respect of
Collateral in an amount in excess of $500,000 for any incident (“Excess
Proceeds”) directly and to apply or remit them as follows:
(a)    With respect to insurance and condemnation proceeds relating to
Collateral other than Fixed Assets, after deducting from such proceeds the
reasonable expenses, if any, incurred by the Agent in the collection or handling
thereof, the Agent may in its discretion remit such proceeds to the Borrowers or
apply such proceeds to the reduction of the Obligations in the order provided
for in Section 7.25 or, if applicable, Section 3.5.
(b)    With respect to insurance and condemnation proceeds relating to
Collateral consisting of Fixed Assets, the Agent shall permit or require the
applicable Borrower to use such proceeds, or any part thereof, to replace,
repair, restore or rebuild the relevant Fixed Assets in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction so long as (1) no
Event of Default has occurred and is continuing, (2) the aggregate proceeds do
not exceed $3,000,000 and (3) ATI or such Borrower first (i) provides the Agent
with plans and specifications for any such replacement, repair or restoration
which shall be reasonably satisfactory to the Agent and (ii) demonstrates to the
reasonable satisfaction of the Agent that the funds available to it will be
sufficient to complete such project in the manner provided therein. In all other
circumstances, the Agent may in its discretion remit such proceeds to the
Borrowers or apply such insurance and condemnation proceeds to the reduction of
the Obligations in the order provided for in Section 7.25 or, if applicable,
Section 3.5.

38

--------------------------------------------------------------------------------


Any such proceeds other than Excess Proceeds may be retained by the Borrowers.
7.7    Environmental Laws.
(a)    Each Borrower shall, and shall cause the Parent and each of its
Subsidiaries to, conduct its business in compliance with all Environmental Laws
applicable to it, including those relating to the generation, handling, use,
storage, and disposal of any Contaminant unless the failure to do so could not
reasonably be expected to have a Material Adverse Effect and the Borrowers
shall, and shall cause the Parent and each of its Subsidiaries to, take prompt
and appropriate action to respond to any such non-compliance with Environmental
Laws and shall regularly report to the Agent on such response.
(b)    Without limiting the generality of the foregoing, ATI shall submit to the
Agent and the Lenders annually, commencing on the date that occurs one year
after the Effective Date, and on each such anniversary date of the Effective
Date thereafter, copies of any material notices received by the Borrowers from
any Governmental Authority under any Environmental Law, if any, and copies of
any environmental reports prepared by the Borrowers, in each case prepared by or
received by the Borrowers during such prior year, if any. The Agent or any
Lender may request copies of technical reports prepared by any Borrower and its
communications with any Governmental Authority to determine whether such
Borrower or any of its Subsidiaries is proceeding reasonably to correct, cure or
contest in good faith any alleged non-compliance or environmental liability. At
any time after the occurrence and during the continuation of any Event of
Default, each Borrower shall, at the Agent’s or the Required Lenders’ request
and at the applicable Borrower’s expense, with respect to any Real Property
owned by any Borrower that is part of the Collateral (i) retain an independent
environmental engineer acceptable to the Agent to evaluate the site, including
tests if appropriate, where the Agent has a reasonable basis to believe any
material non-compliance or alleged non-compliance with Environmental Laws has
occurred and prepare and deliver to the Agent, in sufficient quantity for
distribution by the Agent to the Lenders, a report setting forth the results of
such evaluation, a proposed plan for responding to any environmental problems
described therein, and an estimate of the costs thereof, and (ii) provide to the
Agent and the Lenders a supplemental report of such engineer whenever the scope
of the environmental problems, or the response thereto or the estimated costs
thereof, shall increase in any material respect; provided that the Agent and its
representatives will have the right at any reasonable time to enter and visit
such Real Property and for the purposes of observing such Real Property. The
Agent is under no duty, however, to visit or observe any Real Property owned by
any Borrower that is part of the Collateral or to conduct tests, and any such
acts by the Agent will be solely for the purposes of protecting the Agent’s
Liens and preserving the Agent and the Lenders’ rights under the Loan Documents.
No site visit, observation or testing by the Agent and the Lenders will result
in a waiver of any default of any Borrower or impose any liability on the Agent
or the Lenders. In no event will any site visit, observation or testing by the
Agent be a representation that hazardous substances are or are not present in,
on or under such Real Property, or that there has been or will be compliance
with any Environmental Law. None of the Borrowers, any other Credit Party nor
any other party is entitled to rely on any site visit, observation or testing by
the Agent. The Agent and the Lenders owe no duty of care to protect the
Borrowers, any other Credit Party or any other party against, or to inform

39

--------------------------------------------------------------------------------


the Borrowers, any other Credit Party or any other party of, any hazardous
substances or any other adverse condition affecting any Real Property owned by
any Borrower that is part of the Collateral. The Agent may in its discretion
disclose to the Borrowers or to any other party if so required by any
Requirement of Law any report or findings made as a result of, or in connection
with, any site visit, observation or testing by the Agent. Each Borrower
understands and agrees that the Agent makes no warranty or representation to the
Borrowers or any other party regarding the truth, accuracy or completeness of
any such report or findings that may be disclosed. Each Borrower also
understands that depending on the results of any site visit, observation or
testing by the Agent and disclosed to the Borrowers, the Borrowers, the Parent,
or its Subsidiaries may have a legal obligation to notify one or more
environmental agencies of the results, that such reporting requirements are
site-specific, and are to be evaluated by the applicable Borrower without advice
or assistance from the Agent. In each instance, the Agent will give the
applicable Borrower reasonable notice before entering such Real Property. The
Agent will make reasonable efforts to avoid interfering with such Borrower’s or
any other Credit Party’s use of such Real Property or any other property in
exercising any rights provided hereunder.
7.8    Compliance with ERISA. Each Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) make all required contributions to any
Plan subject to Section 412 of the Code; (d) not engage in a non-exempt
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan; and (e) not engage in a transaction that could reasonably
be expected to be subject to Section 4069 or 4212(c) of ERISA.
7.9    Debt. No Borrower shall, nor permit the Parent to, create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Debt, except:
(a)    the Obligations;
(b)    Debt in the form of bank overdrafts in the ordinary course of business;
(c)    (i) Debt incurred by any Borrower to finance Capital Expenditures and
(ii) Capital Lease obligations of any Borrower;
(d)    Debt in respect of Accommodation Obligations permitted under Section
7.12;
(e)    Debt of the Parent to ATI in connection with any advances made pursuant
to Section 7.11(b);

40

--------------------------------------------------------------------------------


(f)    Debt in respect of Hedge Agreements and Foreign Currency Exchange
Contracts entered into in the ordinary course of business and not for
speculative purposes;
(g)    intercompany Debt among the Borrowers;
(h)    Permitted Existing Debt and refinancings, renewals or extensions thereof
so long as (A) no Default or Event of Default exists or would be caused thereby,
(B) the principal amount of any such Permitted Existing Debt is not increased
(other than by an amount equal to the reasonable amount of fees and expenses
payable in connection with such refinancing, renewal or extension); (C) the
maturity date thereof is not accelerated as a result of any such refinancing,
renewal or extension and (D) no such refinancing, renewal or extension would be
otherwise detrimental in any material respect to the rights of or benefits to
the Borrowers, the Agent or the Lenders;
(i)    Debt of any Person assumed in connection with an Acquisition of such
Person permitted under Sections 7.11(i) or 7.16(a) if such Person becomes a
Borrower after the date hereof; provided, that such Debt exists at the time such
Person becomes a Borrower and was not created in anticipation of such
acquisition;
(j)    Debt consisting of (A) unsecured deferred payment obligations of a
Borrower owing to sellers in permitted Acquisitions and (B) customary purchase
price adjustments, earn-outs, indemnification obligations and similar items of
the Borrowers in connection with permitted Acquisitions and asset sales;
(k)    the AT Sourcing Obligation; and
(l)    other unsecured Debt of the Credit Parties (i) consisting of uncommitted
letter of credit facilities for the issuance of letters of credit with an
aggregate maximum face amount not exceeding $25,000,000 at any time and (ii)
consisting of other unsecured Debt not exceeding in the aggregate a principal
amount of $25,000,000 at any one time outstanding.
7.10    Sales of Assets; Liens.
(a)    Sales. No Borrower shall, nor permit the Parent to, sell, assign,
transfer, lease, convey or otherwise dispose of, any properties or assets,
whether now owned or hereafter acquired, or any income or profits therefrom,
except among the Credit Parties and except:
(i)    sales of inventory and subleases of real property in the ordinary course
of business;

41

--------------------------------------------------------------------------------


(ii)    subleases of real property not in the ordinary course of business, but
only to the extent the aggregate annual rental payments accrued under all such
subleases do not exceed $1,000,000;
(iii)    sales or other dispositions of equipment that is obsolete, unused or,
in the judgment of such Borrower, no longer best used or useful in its business;
(iv)    license or sublicense agreements or marketing agreements with third
parties in the ordinary course of business, provided, however that no such
license or sublicense or marketing agreement shall materially impair the ability
of the Agent to dispose of the Collateral;
(v)    sales or dispositions of Cash Equivalents;
(vi)    Sales of Investments permitted under clauses (j) or (k) of Section 7.11;
and
(vii)    so long as no Event of Default shall have then occurred and be
continuing or would result therefrom, transfer of cash or property in an amount
not to exceed $1,000,000 (or, if Liquidity is in excess of $50,000,000 both
before and after giving effect thereto, $10,000,000) for each Fiscal Year to a
charitable foundation established by any Borrower or the Parent;
(viii)    dispositions as the result of any taking or condemnation so long as
insurance or condemnation proceeds are received in connection therewith and are
applied as required by Section 7.6;
(ix)    other sales of assets, including the sale of Securities of Subsidiaries,
whether or not in the ordinary course of business, having an aggregate fair
market value of not more than $15,000,000 pursuant to any one single disposition
or $20,000,000 in the aggregate pursuant to several dispositions in any one
Fiscal Year; and
(x)    a sale of the Louisville, Kentucky distribution center as part of a
sale-leaseback transaction in accordance with Section 7.18;
provided, that no disposition permitted above (other than transfers permitted by
clause (i), (vi), (vii), (viii) or (x)) in excess of $1,000,000 per transaction
shall be permitted unless the price to be received therefor represents the then
fair market value of the asset or property sold at the time of such disposition
and (other than in the case of subleases or license or sublicense or marketing
arrangements) at least 70% of the price is to be paid in cash at the closing of
the disposition.
(b)    Liens. No Borrower shall, nor permit the Parent to, create, incur, assume
or permit to exist, directly or indirectly, any Lien on or with respect to any
of its property except:

42

--------------------------------------------------------------------------------


(i)    Liens granted to the Agent securing the Obligations;
(ii)    Liens upon (A) the interest or title of a lessor or secured by a
lessor’s interest under any lease under which any Borrower is the lessee or (B)
the interest of a lessee under any lease under which any Borrower is the lessor;
(iii)    Permitted Liens;
(iv)    Liens granted by any Borrower (including the interest of a lessor under
a Capital Lease) and Liens on property existing at the time of acquisition
thereof by such Borrower, in each case securing Debt permitted by Section
7.9(c), provided that such Liens are limited to the assets financed with such
Debt;
(v)    Permitted Existing Liens and any extensions, renewals and replacements
thereof so long as (i) the amount of the obligations secured thereby is not
increased in connection with any such extension, renewal or replacement and (ii)
such Lien is limited to the property subject thereto prior to such extension,
renewal or replacement;
(vi)    Liens in respect of Debt of a Person permitted pursuant to Section
7.9(i) so long as such Liens attach only to assets of such Person existing prior
to the Acquisition or merger of such Person;
(vii)    to the extent Debt secured thereby is permitted to be extended,
renewed, replaced or refinanced, a future Lien upon any property which is
subject to a Lien described in clause (vi) above, if such future Lien attaches
only to the same property, secures only such permitted extensions, renewals,
replacements or refinancings and is of like quality, character and extent; and
(viii)    Liens on cash earnest money deposits in connection with Acquisitions
otherwise permitted by this Agreement in an aggregate amount not to exceed
$2,500,000 at any time outstanding.
7.11    Investments. No Borrower shall, nor permit the Parent to, make or own,
directly or indirectly, any Investment in any Person except:
(a)    Investments by the Parent and the Borrowers in Cash Equivalents;
(b)    Investments by any Borrower resulting from advances to the Parent to fund
any of the items set forth in Section 7.13(a);
(c)    Investments by the Parent in ATI;
(d)    Investments by any Borrower in any other Borrower (other than any
Investment made in connection with the Acquisition of any Borrower);
(e)    Investments by the Borrowers in joint ventures (in the form of
corporations, partnerships or otherwise) and Unrestricted Subsidiaries; provided
that, after giving

43

--------------------------------------------------------------------------------


effect to such Investment (i) the aggregate amount then outstanding of all such
Investments (other than the AT Sourcing Obligation) in excess of the amount of
Investments in joint ventures and Unrestricted Subsidiaries existing on the
Effective Date by the Borrowers (including Investments in the nature of sales
and transfers of assets for less than fair market value and Accommodation
Obligations) shall not exceed $37,500,000, (ii) Liquidity shall not be less than
$37,500,000 both on the date of such Investment and on a pro forma basis for a
period of twelve months following such Investment and (ii) no Event of Default
shall exist or will occur as a result of such Investment;
(f)    Investments not exceeding $10,000,000 at any one time outstanding in
respect of loans to senior executives and key employees of the Parent or any
Borrower; provided that after giving effect to such Investment, (i) Liquidity
shall not be less than $37,500,000 both on the date of such Investment and on a
pro forma basis for a period of twelve months following such Investment, and
(ii) no Event of Default shall exist or will occur as a result of such
Investment;
(g)    Investments in the form of advance payments to suppliers not in excess of
an aggregate amount of $20,000,000 outstanding at any one time, provided that,
after giving effect to such Investment, (i) Liquidity shall not be less than
$37,500,000 both on the date of such Investment and on a pro forma basis for a
period of twelve months following such Investment, and (ii) no Event of Default
shall exist or will occur as a result of such Investment;
(h)    Investments in respect of Hedge Agreements and Foreign Currency Exchange
contracts entered into in the ordinary course of business and not for
speculative purposes;
(i)    Investments the Borrowers made in connection with Acquisitions provided
that (i) the Person to be (or whose assets are to be) acquired does not oppose
such Acquisition, (ii) the Person to be acquired will immediately become,
directly or indirectly, a Wholly-Owned Subsidiary of ATI, (iii) the line or
lines of business of the Person to be acquired are substantially the same as one
or more line or lines of business conducted by the Borrowers at the time such
Acquisition is consummated or is permitted to be conducted by the Borrowers
pursuant to Section 7.14, (iv) immediately after giving effect to any such
Investment (including reasonable estimates of any indemnification or purchase
price adjustment obligations), Liquidity shall not be less than $37,500,000 both
on the date of such Investment and on a pro forma basis for a period of twelve
months following such Investment, and (v) immediately after giving effect to
such Investment, no Event of Default shall exist or will occur as a result of
such Investment; and
(j)    promissory notes and other similar non-cash consideration received by any
Borrower in connection with dispositions of assets permitted by Section 7.10(a);
(k)    Investments in securities of account debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors;

44

--------------------------------------------------------------------------------


(l)    Investments consisting of Accommodation Obligations permitted under
Section 7.12 and the exercise thereof;
(m)    Investments in joint ventures and Unrestricted Subsidiaries existing on
the Effective Date and set forth on Schedule 7.11;
(n)    Investments in the form of progress payments in connection with the
development of software and related hardware made in the ordinary course of
business and consistent with past practice of the Parent and the Borrowers; and
(o)    other Investments not permitted elsewhere in this Section 7.11 by any
Borrower not in excess of an aggregate amount of $20,000,000 outstanding at any
one time, provided that, after giving effect to such Investment, (i) Liquidity
shall not be less than $37,500,000 both on the date of such Investment and on a
pro forma basis for a period of twelve months following such Investment, and
(ii) no Event of Default shall exist or will occur as a result of such
Investment.
The Borrowers hereby agree to provide to the Agent on the date of consummation
of any Investment permitted under clauses (e), (f), (g), (i) and (o) above, a
certificate of a Responsible Officer of ATI that each of the conditions
contained in the provisos to such clauses have been met and demonstrating in a
manner satisfactory to the Agent the required projected pro forma Liquidity on a
monthly basis for the twelve month period following such Investment.
7.12    Accommodation Obligations. No Borrower shall, nor permit the Parent to,
create or become or be liable, directly or indirectly, with respect to any
Accommodation Obligation except:
(a)    guaranties resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;
(b)    obligations, warranties and indemnities, not relating to Debt of any
Person, which have been or are undertaken or made in the ordinary course of
business and not for the benefit or in favor of an Affiliate of any Borrower or
such Subsidiary;
(c)    Accommodation Obligations of ATI in connection with obligations of the
Parent to fund (A) income and franchise taxes payable in any Fiscal Year owed by
the Parent pursuant to the Tax Sharing Agreement dated as of July 12, 1989
between the Parent and ATI; (B) other ordinary operating expenses of the Parent
not in excess of $500,000 in any Fiscal Year; (C) purchases of capital stock of
the Parent held by employees of any Credit Party to enable such employee to pay
withholding taxes in connection with the vesting of such stock and (D) the
Parent’s share of expenses incurred in connection with any public offering of
Common Stock;
(d)    Accommodation Obligations of the Parent or any Borrower in respect of any
obligations of any Borrower otherwise permitted hereunder;

45

--------------------------------------------------------------------------------


(e)    Accommodation Obligations with respect to obligations of Unrestricted
Subsidiaries to the extent such Accommodation Obligations constitute Investments
permitted by Section 7.11(e);
(f)    Accommodation Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Acquisitions
or asset sales permitted by this Agreement; and
(g)    Accommodation Obligations in respect of performance bonds, surety bonds,
appeal bonds or custom bonds required in the ordinary course of business or in
connection with judgments that do not result in an Event of Default.
7.13    Restricted Payments. No Borrower shall, nor permit the Parent to,
declare or make any Restricted Payment except:
(a)    dividends paid and declared in any Fiscal Year by ATI to the Parent to
fund (i) income and franchise taxes payable in such Fiscal Year owed by the
Parent pursuant to the Tax Sharing Agreement dated as of July 12, 1989 between
the Parent and ATI; (ii) other ordinary operating expenses of the Parent not in
excess of $500,000 in any Fiscal Year; (iii) purchases of Common Stock of the
Parent held by employees of any Credit Party to enable such employee to pay
withholding taxes in connection with the vesting of such stock and (iv) the
Parent’s share of expenses incurred in connection with any public offering of
Common Stock;
(b)    any Restricted Payment made by any Borrower (other than ATI) on its
capital stock;
(c)    Restricted Payments by the Parent or any Borrower (in addition to
payments made pursuant to clause (a)(i) of this Section) to acquire shares of
Common Stock from employees of the Parent or any Borrower in an aggregate amount
not exceeding $100,000 in any Fiscal Year; and
(d)    Restricted Payments by ATI to the Parent to concurrently fund any
dividend, redemption, retirement, sinking fund, or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of Common Stock
of the Parent now or hereafter outstanding and Restricted Payments by the Parent
for such purpose; provided that after giving effect to any such Restricted
Payment (i) Liquidity shall not be less than $37,500,000 on the date of such
Restricted Payment and on a pro forma basis (calculated assuming that such
Restricted Payment was made on the first day of the then current month) for the
following twelve-month period, including the month in which such Restricted
Payment is made, and (ii) no Default or Event of Default shall exist or will
occur as a result of such Restricted Payment.
If Liquidity is equal to or less than $50,000,000 at any time within the 30 day
period immediately preceding any Restricted Payment permitted under clause (d)
above, the Borrowers hereby agree to provide to the Agent on the date of
consummation of each such Restricted Payment, a certificate

46

--------------------------------------------------------------------------------


of a Responsible Officer of ATI certifying that each of the conditions contained
in Section 7.13(d) have been met and demonstrating in a manner satisfactory to
the Agent such compliance.
7.14    Conduct of Business. No Borrower shall, nor permit any of its Restricted
Subsidiaries to, engage in any business other than (a) the business engaged in
by such Borrower or such Subsidiary on the date hereof and other businesses
similar or related thereto; and (b) any business activities related to the home
furnishings industry.
7.15    Transactions with Affiliates. No Borrower shall, nor permit the Parent
to, at any time after the Effective Date directly or indirectly enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any of its Affiliates
outside the ordinary course of its business or inconsistent with past practices
or on terms that are less favorable to it than those fair and reasonable terms
that might be obtained in a comparable arms-length transaction at the time;
provided that the foregoing restriction shall not apply to transactions among
any Borrower and any other Credit Party, customary fees paid to members of the
Board of Directors of any Borrower or the Parent or arrangements permitted under
Section 7.11(f) or the business contemplated by the joint ventures permitted
under Section 7.11(e).
7.16    Restriction on Fundamental Changes. No Borrower shall, nor permit the
Parent to, enter into any merger or consolidation, or liquidate, wind-up or
dissolve (or suffer any liquidation or dissolution), discontinue its business or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or any substantial part of its business or property,
whether now or hereafter acquired, except (i) as otherwise permitted under
Section 7.10(a), (ii) that any Borrower may merge into or convey, sell, lease or
transfer all or substantially all of its assets to, any other Borrower, (iii)
that nothing contained herein shall prohibit any Subsidiary of ATI from
voluntarily dissolving or liquidating if in the reasonable opinion of ATI’s
senior management such dissolution or liquidation has no reasonable likelihood
of having a Material Adverse Effect and (iv) the merger of any Person with or
into a Borrower if the Acquisition of the capital stock of such Person by such
Borrower would have been permitted under Section 7.11(j); provided, that (x) in
the case of ATI, ATI shall be the continuing or surviving Person and (y) if a
Borrower (other than ATI) is not the surviving or continuing Person, the
surviving Person becomes a Borrower and a party to this Agreement and all other
applicable Loan Documents in accordance with Section 7.24(c).
7.17    ERISA. No Borrower shall, nor permit any of its ERISA Affiliates to, do
any of the following to the extent that such act or failure to act would in the
aggregate, after taking into account any other such acts or failures to act,
have a Material Adverse Effect:
(a)    Engage, or permit any ERISA Affiliate to engage, in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the DOL;

47

--------------------------------------------------------------------------------


(b)    permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), whether or not waived;
(c)    terminate, or permit any ERISA Affiliate to terminate, any Benefit Plan
which would result in any liability of any Borrower or any ERISA Affiliate under
Title IV of ERISA;
(d)    fail, or permit any ERISA Affiliate to fail, to make any contribution or
payment to any Multiemployer Plan which any Borrower or any ERISA Affiliate may
be required to make under any agreement relating to such Multiemployer Plan, or
any Requirement of Law pertaining thereto;
(e)    fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or
(f)    amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability for the plan year such that any Borrower or any
ERISA Affiliate is required to provide security to such Plan under Section
401(a)(29) of the Code.
7.18    Sales and Leasebacks. Except with respect to any sale-leaseback of the
Borrowers’ main distribution center in Louisville, Kentucky approved by the
Required Lenders, no Borrower shall, nor permit the Parent to, become liable,
directly or by way of any Accommodation Obligation, with respect to any lease,
whether an Operating Lease or a Capital Lease, of any property whether now owned
or hereafter acquired, (a) which any Borrower has sold or transferred or is to
sell or transfer to any other Person, or (b) which such Borrower intends to use
for substantially the same purposes as any other property which has been or is
to be sold or transferred by that entity to any other Person in connection with
such lease.
7.19    Margin Regulations. No portion of the proceeds of any credit extended
under this Agreement shall be used, directly or indirectly, in any manner which
would cause any Credit Extension or the application of such proceeds to violate
Regulation U or X of the Federal Reserve Board, in each case as in effect on the
date or dates of such Credit Extension and such use of proceeds.
7.20    Change of Fiscal Year. Neither the Parent nor any Borrower shall change
its Fiscal Year.
7.21    Subsidiaries.
(a)    No Borrower shall, nor permit the Parent to, hereafter (i) become a
general partner in any general partnership or limited partnership or (ii)
organize or acquire any other Person, except (A) any Borrower may organize or
acquire any new Wholly Owned Subsidiary that becomes a Borrower pursuant to the
terms of Section 7.24(c) and (B) subject to the provisions of

48

--------------------------------------------------------------------------------


Section 7.24(d), any Borrower may organize, acquire or participate in any new
joint venture (other than a general partnership) or Unrestricted
Subsidiary permitted pursuant to Section 7.11(e).
(b)    No Borrower shall create or otherwise permit to become effective any
consensual encumbrance or restriction of any kind, other than those contemplated
in or permitted under the Loan Documents (including, without limitation, Liens
permitted under Section 7.10(b)(iv) hereof), on the ability of any Borrower to
pay dividends or make any other distribution in respect of its stock or make any
other Restricted Payment, pay any Debt or other obligation owed to any other
Borrower, make loans or advances or other Investments in any other Borrower or
sell, transfer or otherwise convey any of its property to any other Borrower
except in any lease the terms of which prohibit the transfer of such lease to
any Credit Party or otherwise.
7.22    Fixed Charge Coverage Ratio. As of the end of each month during which an
Illiquidity Period shall be in effect, ATI shall maintain a Fixed Charge
Coverage Ratio of not less than 1.00 to 1.00 for each Twelve-Month Period ended
on the last day of such month.
7.23    Further Assurances. The Credit Parties shall execute and deliver, or
cause to be executed and delivered, to the Agent and/or the Lenders such
documents and agreements, and shall take or cause to be taken such actions, as
the Agent or any Lender may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents. The
Credit Parties shall also deliver to Agent, upon request, written detail with
respect to Existing Letters of Credit, intercompany Debt, Deposit Accounts,
Credit Card Processors and Trademarks as the Agent may reasonably request, all
certified by a Responsible Officer of Borrower as true and correct.
7.24    Pledge of After-Acquired Property; Additional Borrowers. (a) With
respect to any property acquired after the Effective Date by the Parent or any
Borrower (other than (1) any property described in paragraph (b), (c) or (d)
below, (2) any property subject to a Lien expressly permitted by Section
7.10(b)(iv), (vi), (vii) and (viii), (3) leasehold interests, motor vehicles and
other property excluded from the Collateral pursuant to Section 2(a) of the
Security Agreement, (4) any shares of Parent's capital stock or (5) any Margin
Stock, unless the Parent or the Borrowers in aggregate own at any time Margin
Stock (other than shares of Parent's capital stock) with an aggregate value over
$1,000,000, in which case this Section will apply to Margin Stock (other than
shares of Parent’s capital stock) to the extent not promptly disposed of for
Cash Equivalents to be included as Collateral) as to which the Agent, for the
benefit of the Lenders, does not have a perfected Lien, the applicable Borrower
shall, or shall cause the Parent to, promptly (i) execute and deliver to the
Agent such amendments to the Pledge and Security Agreement or such other
documents as the Agent deems necessary or advisable to grant to the Agent, for
the benefit of the Lenders, a security interest in such property and (ii) take
all actions necessary or advisable to grant to the Agent, for the benefit of the
Lenders, a perfected first priority (subject to prior Liens permitted under the
Loan Documents) security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Collateral Documents or by any Requirement of Law or as may be
requested by the Agent; provided, that the Borrowers shall not be required to
update (or reimburse the Agent for any update of) any filings

49

--------------------------------------------------------------------------------


with the U.S. Patent & Trademark Office more frequently than once per year.
(b)    With respect to any fee interest in any real property having an Appraised
Value (together with improvements thereof) of at least $7,500,000 acquired after
the Effective Date by the Parent or any Borrower (other than any such real
property subject to a Lien expressly permitted by Section 7.10(b)(iv), (vi) or
(vii)), the applicable Borrower shall, or shall cause the Parent to, promptly
(i) execute and deliver a first priority (subject to prior Liens as permitted
under the Loan Documents) mortgage, in favor of the Agent, for the benefit of
the Lenders, covering such real property, (ii) if requested by the Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the Agent) as
well as a current ALTA survey thereof, together with a surveyor’s certificate
and (y) any consents or estoppels reasonably deemed necessary or advisable by
the Agent in connection with such mortgage or deed of trust, each of the
foregoing in form and substance reasonably satisfactory to the Agent and (iii)
if requested by the Agent, deliver to the Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Agent.
(c)    With respect to any Subsidiary other than an Unrestricted Subsidiary
created or acquired after the Effective Date, the applicable Credit Party shall
promptly (i) cause such new Subsidiary (A) to become a party to this Agreement
as a “Borrower” hereunder and the Security Agreement as "Grantor", (B) to take
such actions necessary or advisable to grant to the Agent for the benefit of the
Lenders a perfected first priority (subject to prior Liens permitted under the
Loan Documents) security interest in the Collateral described in the Security
Instruments with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Security Instruments or by Requirement of Law or as may be requested by the
Agent and (C) to deliver to the Agent a certificate of such Subsidiary of the
type delivered on the Effective Date with respect to other Borrowers in form and
substance satisfactory to the Agent, (ii) execute and deliver to the Agent such
amendments to the Security Instruments and UCC‑1 financing statements as the
Agent deems necessary or advisable to grant to the Agent, for the benefit of the
Lenders, a perfected first priority (subject to prior Liens permitted under the
Loan Documents) security interest in the Securities of such new Subsidiary that
are owned by any Credit Party, (iii) deliver to the Agent the certificates, if
any, representing such Securities, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Credit Party, and
(iv) if requested by the Agent, deliver to the Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Agent.
(d)    With respect to any Unrestricted Subsidiary created or acquired or any
new Investment permitted under this Agreement arising after the Effective Date,
the applicable Credit Party shall promptly (i) execute and deliver to the Agent
such amendments to the Security Instruments (including Schedule IV to the
Security Agreement) as the Agent deems necessary or advisable to grant to the
Agent, for the benefit of the Lenders, a perfected first priority (subject to
prior Liens permitted under the Loan Documents) security interest in the
Securities of such new

50

--------------------------------------------------------------------------------


Unrestricted Subsidiary that are owned by any Credit Party or, if applicable,
such Investments, (ii) deliver to the Agent the certificates, if any,
representing such Securities or, if applicable, Investments, together with
undated stock powers or endorsements, if applicable, in blank, executed and
delivered by a duly authorized officer of such Credit Party and (iii) take any
other action and execute and deliver to the Agent all other documents and
agreements required by the applicable Security Instruments.
7.25    Cash Collateral and Deposit Accounts.
(a)    Until the Agent notifies ATI to the contrary, the Credit Parties shall
make collection of all Accounts and other Collateral for the Agent, shall
receive all payments as the Agent’s trustee, and shall immediately deliver all
payments in their original form duly endorsed in blank into one or more Approved
Deposit Accounts established in the name of such Credit Party. All amounts
deposited into such Approved Deposit Accounts shall be swept on a daily basis
and transferred to the Payment Account for further dispersal subject to the
Blocked Account Agreement. None of the Borrowers shall make any material change
in their cash management practices, including any change that would cause
amounts held in any Approved Deposit Account not to be swept on a daily basis to
the Payment Account. Following receipt of written notice from the Agent that an
Activation Period (as defined below) exists and until receipt of written notice
from the Agent that all Activation Periods have terminated, the Clearing Bank
shall not permit any Credit Party to make any withdrawals from the Payment
Account. Prior to or after the termination of an Activation Period, the Credit
Parties shall have the right to operate and transact business through the
Payment Account in normal fashion, including making withdrawals from the Payment
Account, but covenants to the Agent it will not close the Payment Account. No
later than two (2) Business Days following the commencement of the Activation
Period, and continuing on each Business Day thereafter, the Clearing Bank shall
transfer all collected and available balances in the Payment Account to the
Agent as the Agent shall direct. The “Activation Period” means each period which
(a) commences upon the day that either (i) Liquidity is less than $37,500,000 or
(ii) an Event of Default has occurred and is continuing, and (b) terminates on
the day Liquidity is in excess of $50,000,000 for a period of fifteen (15)
consecutive days or such Event of Default has been waived, as applicable. The
agreement herein regarding the definition of “Activation Period” and the dollar
amount $37,500,000 shall supersede any agreement between ATI and the Agent
contained in the Blocked Account Agreement, and the parties hereto agree that
the dollar amount of $30,000,000 contained in paragraph 1(f) of the Blocked
Account Agreement shall be deemed to be “$37,500,000” for the purpose of
determining whether an “Activation Event” has occurred thereunder.
(b)    On or prior to the Effective Date, the Borrowers shall have delivered to
the Agent (i) notifications executed by each of the Borrowers to each depository
institution identified on Schedule 6.25 in form and substance reasonably
satisfactory to the Agent of the Agent’s interest in each related Deposit
Account (each, a “DDA Notification”), which DDA Notifications shall be held in
escrow by the Agent until the occurrence of an Activation Period, at which time
the Agent may, in its discretion, forward such DDA Notifications to the
applicable institutions, and (ii) notifications executed on behalf of the
Borrowers to each credit card processor identified on Schedule 6.25 in form and
substance reasonably satisfactory to the Agent of the Agent’s interest in

51

--------------------------------------------------------------------------------


all related credit card receivable proceeds (each, a “Credit Card
Notification”), which Credit Card Notifications the Agent may, in its
discretion, forward to the applicable credit card processors at any time. The
DDA Notifications and the Credit Card Notifications shall require during the
continuance of an Activation Period, the sweep on each Business Day of all
available cash receipts and other proceeds from the sale or disposition of any
Collateral, including, without limitation, the proceeds of all credit card
receivables (all such cash receipts and proceeds, “Cash Receipts”) (and with
respect to institutions which maintain a Deposit Account net of a minimum
balance not to exceed $10,000) to the Payment Account.
(c)    The Borrowers may close Deposit Accounts and/or open new Deposit
Accounts, subject to the execution and delivery to the Agent of appropriate DDA
Notifications consistent with the provisions of this Section 7.25. Unless
consented to in writing by the Agent, the Borrowers may not enter into any
agreements with additional credit card processors unless, contemporaneously
therewith, a Credit Card Notification is executed and delivered to the Agent.
(d)    If at any time during the continuance of an Activation Period, any cash
or cash equivalents owned by the Borrowers and constituting proceeds of
Collateral are deposited to any account, or held or invested in any manner,
other than in an Approved Deposit Account, the Agent may require the Borrowers
to close such account and have all funds therein transferred to the Payment
Account, or such other Approved Deposit Account as the Agent may direct.
(e)    In the event that, notwithstanding the provisions of this Section 7.25,
during the continuance of an Activation Period, the Borrowers receive or
otherwise have dominion and control of any such proceeds or collections of
Collateral, such proceeds and collections shall be held in trust by the
Borrowers for the Agent and shall not be commingled with any of the Borrowers’
other funds or deposited in any account of any Borrower other than as instructed
by the Agent.
(f)    All payments received by the Agent during an Activation Period at a bank
account designated by it, will be the Agent’s sole property for its benefit and
the benefit of the Lenders and, provided no Event of Default shall have occurred
and be continuing, will be credited to the Loan Account immediately (conditional
upon final collection) if received no later than 12:00 noon (New York City time)
and otherwise on the next Business Day and shall be applied to outstanding
Obligations as follows: first, to pay any fees, indemnities or expense
reimbursements then due to the Agent; second, to pay interest and principal due
to the Bank in respect of all Non-Ratable Loans; third, to pay all fees,
expenses and indemnities due to the Letter of Credit Issuers in respect of
Letters of Credit; fourth, to pay any Obligations constituting fees due to the
Lenders (other than fees relating to Bank Products); fifth, to pay interest due
in respect of all Loans (other than Non-Ratable Loans); and sixth, to pay or
prepay principal of all Loans (other than Non-Ratable Loans) and unpaid
reimbursement obligations in respect of Letters of Credit; with any excess after
all such applications of payment being released to the Borrowers.

52

--------------------------------------------------------------------------------


ARTICLE 8
CONDITIONS OF LENDING
8.1    Conditions Precedent to Making of Loans on the Effective Date. The
obligation of the Lenders to make the initial Revolving Loans, if any, on the
Effective Date, and the obligation of the Agent to cause any Letter of Credit
Issuer to initially issue any Letter of Credit on the Effective Date (including
for purposes hereof, the inclusion of each letter of credit set forth on
Schedule 1.3 hereto as a Letter of Credit governed by this Agreement), are
subject to the following conditions precedent having been satisfied in a manner
satisfactory to the Agent and each Lender:
(a)    This Agreement and the other Loan Documents shall have been executed by
each party thereto and the Borrowers shall have performed and complied with all
covenants, agreements and conditions contained herein and the other Loan
Documents which are required to be performed or complied with by the Borrowers
before or on such Effective Date.
(b)    Immediately after making the Revolving Loans (including such Revolving
Loans made to pay fees, costs and expenses then payable under this Agreement),
if any, on the Effective Date and after giving effect to any Letters of Credit
issued or outstanding on the Effective Date, the Borrowers shall have
Availability of at least $50,000,000.
(c)    The Agent and the Lenders shall have received such opinions of counsel
for the Borrowers and the other Credit Parties as the Agent shall request, each
such opinion to be in a form, scope, and substance satisfactory to the Agent,
the Lenders, and their respective counsel.
(d)    The Agent shall have received:
(i)    fully completed financing statements to be filed under the UCC of all
jurisdictions that the Agent may deem necessary or desirable in order to perfect
the Agent’s Liens; and
(ii)    duly executed UCC-3 Termination Statements and such other instruments,
in form and substance satisfactory to the Agent, as shall be necessary to
terminate and satisfy all Liens on the property of the Credit Parties other than
Liens permitted hereunder.
(e)    The Borrowers shall have paid all fees and expenses of the Agent and the
Attorney Costs of single counsel to the Agent and the Lenders incurred by the
Agent in connection with any of the Loan Documents and the transactions
contemplated thereby to the extent invoiced.

53

--------------------------------------------------------------------------------


(f)    The Agent shall have received, in form, scope, and substance, reasonably
satisfactory to the Agent, evidence of all insurance coverage as required by
this Agreement.
(g)    The Agent shall have received completed appraisals and field
examinations, with results reasonably satisfactory to the Agent.
(h)    All proceedings taken in connection with the execution of this Agreement,
all other Loan Documents and all documents and papers relating thereto shall be
reasonably satisfactory in form, scope, and substance to the Agent and the
Lenders.
(i)    Without limiting the generality of the items described above, each
Borrower and each Person guarantying or securing payment of the Obligations
shall have delivered or caused to be delivered to the Agent (in form and
substance reasonably satisfactory to the Agent), the financial statements,
instruments, resolutions, documents, agreements, certificates, opinions and
other items set forth on the “Closing Checklist” delivered by the Agent to ATI
prior to the Effective Date.
The acceptance by the Borrowers of any Credit Extension made on the Effective
Date shall be deemed to be a representation and warranty made by the Borrowers
to the effect that all of the conditions precedent to the making of such Credit
Extension have been satisfied, with the same effect as delivery to the Agent and
the Lenders of a certificate signed by a Responsible Officer of each Borrower,
dated the Effective Date, to such effect.
Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.
8.2    Conditions Precedent to Each Loan. The obligation of the Lenders to make
each Loan, including the initial Revolving Loans on or after the Effective Date,
and the obligation of any Letter of Credit Issuer to issue or permit the renewal
(automatic or otherwise) of any Letter of Credit shall be subject to the further
conditions precedent that on and as of the date of any such Credit Extension:
(a)    The following statements shall be true, and the acceptance by any
Borrower of any Credit Extension shall be deemed to be a statement to the effect
set forth in clauses (i), (ii) and (iii) with the same effect as the delivery to
the Agent and the Lenders of a certificate signed by a Responsible Officer of
such Borrower, dated the date of such Credit Extension, stating that:

54

--------------------------------------------------------------------------------


(i)    The representations and warranties of the Credit Parties contained in
this Agreement and the other principal Loan Documents are correct in all
material respects on and as of the date of such Credit Extension and are deemed
made on and as of such date, other than any such representation or warranty
which relates to a specified prior date and except to the extent the Agent and
the Lenders have been notified in writing by any Borrower that any
representation or warranty is not correct and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty;
and
(ii)    No event has occurred and is continuing, or would result from such
Credit Extension, which constitutes a Default or an Event of Default; and
(iii)    No event has occurred and is continuing, or would result from such
Credit Extension, which has had or would have a Material Adverse Effect.
(b)    No such Credit Extension shall exceed Availability, provided, however,
that the foregoing conditions precedent are not conditions to each Lender
participating in or reimbursing the Bank or the Agent for such Lenders’ Pro Rata
Share of any Non-Ratable Loan or Agent Advance made in accordance with the
provisions of Sections 1.2(h) or (i) or any Revolving Loan made to reimburse any
drawing under a Letter of Credit pursuant to Section 1.3(e).
ARTICLE 9
DEFAULT; REMEDIES
9.1    Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:
(a)    any failure by any Borrower to pay (i) the principal of the Loans when
due, (ii) the interest on any of the Obligations (other than Bank Product
Obligations) or any fee hereunder when due, whether upon demand or otherwise and
such failure under this clause (ii) shall continue for a period of three (3) or
more Business Days, or (iii) any other amount owing hereunder when due, whether
upon demand or otherwise and such failure under this clause (iii) shall continue
for a period of five (5) or more Business Days;
(b)    any representation or warranty made or deemed made to the Agent, the
Letter of Credit Issuers or the Lenders by any Borrower in this Agreement or by
any Credit Party in any of the other Loan Documents, any Financial Statement, or
any certificate furnished by any Borrower or any of its Subsidiaries at any time
to the Agent, the Letter of Credit Issuers or any Lender shall prove to be
untrue in any material respect as of the date on which made, deemed made, or
furnished;
(c)    (i) any default by a Credit Party shall occur in the observance or
performance of any of the covenants and agreements contained in Sections 5.2(j),
7.2, 7.9 through 7.22 or 7.25 (including any corresponding default of the Parent
under Section 4(g) of the Parent Guaranty), (ii) any default by a Credit Party
shall occur in the observance or performance of any

55

--------------------------------------------------------------------------------


of the covenants and agreements contained in Sections 5.2 (other than 5.2(j)),
5.3 or 7.5 (including any corresponding default of the Parent under Section 4(g)
of the Parent Guaranty) and such default shall continue for five (5) Business
Days or more after written notice thereof from the Agent or any Lender or actual
knowledge thereof by a Responsible Officer of any Borrower; or (iii) any default
by a Credit Party shall occur in the observance or performance of any of the
other covenants or agreements contained in any other Section of this Agreement
or any other principal Loan Document, and such default shall continue for thirty
(30) days or more after written notice thereof from the Agent or any Lender or
actual knowledge thereof by a Responsible Officer of any Borrower;
(d)    any default shall occur with respect to any Debt (other than the
Obligations but including Bank Product Obligations) of any Borrower or any of
its Subsidiaries in an outstanding principal amount which exceeds $5,000,000
(“Material Debt”), or under any agreement or instrument under or pursuant to
which any such Material Debt may have been issued, created, assumed, or
guaranteed by any Borrower or any of its Subsidiaries, and such default shall
continue for more than the period of grace, if any, therein specified, if the
effect thereof (with or without the giving of notice or further lapse of time or
both) is to accelerate, or to permit the holders of any such Material Debt to
accelerate, the maturity of any such Material Debt; or any such Material Debt
shall be declared due and payable or be required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof;
(e)    any Credit Party shall (i) file a voluntary petition in bankruptcy or
file a voluntary petition or an answer or otherwise commence any action or
proceeding seeking reorganization, arrangement or readjustment of its debts or
for any other relief under the Bankruptcy Code or under any other bankruptcy or
insolvency act or law, state or federal, now or hereafter existing, or consent
to, approve of, or acquiesce in, any such petition, action or proceeding; (ii)
apply for or acquiesce in the appointment of a receiver, assignee, liquidator,
sequestrator, custodian, monitor, trustee or similar officer for it or for all
or any part of its property; (iii) make an assignment for the benefit of
creditors; or (iv) be unable generally to pay its debts as they become due;
(f)    an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of any Credit Party or for any other relief under the
Bankruptcy Code or under any other bankruptcy or insolvency act or law, state or
federal, now or hereafter existing and such petition or proceeding shall
continue in effect and not be dismissed or stayed for a period of sixty (60)
consecutive days after the filing or commencement thereof, or an order of relief
shall be entered with respect thereto under the Bankruptcy Code;
(g)    a receiver, assignee, liquidator, sequestrator, custodian, monitor,
trustee or similar officer for any Credit Party or for all or any material part
of its property shall be appointed or a warrant of attachment, execution or
similar process shall be issued against any material part of the property of any
Credit Party;

56

--------------------------------------------------------------------------------


(h)    any Credit Party shall file a certificate of dissolution under applicable
state law or shall be liquidated, dissolved or wound-up or shall commence or
have commenced against it any action or proceeding for dissolution, winding-up
or liquidation, or shall take any corporate action in furtherance thereof except
as permitted by Section 7.16(a)(iii);
(i)    any Unrestricted Subsidiary shall be subject to any event described in
the foregoing clauses (e), (f), (g) or (h) of this Section 9.1 and such event
would reasonably be expected to result in a Material Adverse Effect;
(j)    all or any material part of the property of any Credit Party shall be
nationalized, expropriated or condemned, seized or otherwise appropriated, or
custody or control of such property or of such Credit Party shall be assumed by
any Governmental Authority or any court of competent jurisdiction at the
instance of any Governmental Authority, except where contested in good faith by
proper proceedings diligently pursued where a stay of enforcement is in effect;
(k)    any material Loan Document shall be revoked or declared void, invalid or
unenforceable or any Credit Party shall reject or deny its obligations under any
Loan Document;
(l)    one or more judgments, orders, decrees or arbitration awards is entered
against any Credit Party involving in the aggregate liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, of $5,000,000 or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of sixty
(60) days after the entry thereof;
(m)    any loss, theft, damage or destruction of any item or items of Collateral
or other property of any Credit Party occurs which would reasonably be expected
to cause a Material Adverse Effect and is not adequately covered by insurance;
(n)    for any reason other than any failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens, pursuant to the
Loan Documents, any material Loan Document ceases to be in full force and effect
(other than in accordance with its terms) or any Lien with respect to any
material portion of the Collateral intended to be secured thereby ceases to be,
or is not, valid, perfected and prior to all other Liens (other than Permitted
Liens) or is terminated, revoked or declared void;
(o)    any Termination Event occurs which will or is reasonably likely to
subject either ATI or an ERISA Affiliate to a liability which will or is
reasonably expected to have a Material Adverse Effect; or
(p)    there occurs a Change in Control.

57

--------------------------------------------------------------------------------


9.2    Remedies.
(a)    Upon the occurrence and during the continuation of any Event of Default,
the Agent may, in its discretion, and shall, at the direction of the Required
Lenders, do one or more of the following at any time or times and in any order,
without notice to or demand on the Borrowers: (i) reduce advance rates against
any amounts used in calculating the Borrowing Base or otherwise reduce one or
more other elements of the Borrowing Base, effective only for so long as such
Event of Default continues without being waived; (ii) reduce the Total Facility
Amount, effective only for so long as such Event of Default continues without
being waived; (iii) restrict the amount of or refuse to make Revolving Loans,
effective only for so long as such Event of Default continues without being
waived; and (iv) restrict or refuse to provide Letters of Credit, effective only
for so long as such Event of Default continues without being waived; (v)
terminate the Commitments; (vi) declare any or all Obligations (other than Bank
Product Obligations) to be immediately due and payable; provided, however, that
upon the occurrence of any Event of Default described in Sections 9.1(e),
9.1(f), 9.1(g), or 9.1(h) as to any Credit Party, the Commitments shall
automatically and immediately expire and all Obligations (other than Bank
Product Obligations) shall automatically become immediately due and payable
without notice or demand of any kind; (vii) require the Borrowers to Fully
Support all outstanding Letter of Credit Obligations; and/or (viii) pursue its
other rights and remedies under the Loan Documents and applicable law. Agent
will use commercially reasonable efforts to provide notice to ATI of any remedy
or other action described under this Section 9.2(a), but the failure to give
such notice shall not impair any right or remedy otherwise available to the
Agent or create any right or remedy in favor of any Credit Party or liability of
the Agent or any Lender.
(b)    If an Event of Default has occurred and is continuing: (i) the Agent
shall have for the benefit of the Lenders, in addition to all other rights of
the Agent and the Lenders, the rights and remedies of a secured party under the
Loan Documents and the UCC; (ii) the Agent may, at any time, take possession of
the Collateral and keep it on the applicable Borrower’s premises, at no cost to
the Agent or any Lender, or remove any part of it to such other place or places
as the Agent may desire, or the applicable Borrower shall, upon the Agent’s
demand, at such Borrower’s cost, assemble the Collateral and make it available
to the Agent at a place reasonably convenient to the Agent; and (iii) the Agent
may sell and deliver any Collateral at public or private sales, for cash, upon
credit or otherwise, at such prices and upon such terms as the Agent deems
advisable in its sole discretion and may, if the Agent deems it reasonable,
postpone or adjourn any sale of the Collateral by an announcement at the time
and place of sale or of such postponed or adjourned sale without giving a new
notice of sale. Without in any way requiring notice to be given in the following
manner, each Borrower agrees that any notice by the Agent of sale, disposition
or other intended action hereunder or in connection herewith, whether required
by the UCC or otherwise, shall constitute reasonable notice to such Borrower if
such notice is mailed by registered or certified mail, return receipt requested,
postage prepaid, or is delivered personally against receipt, at least ten (10)
Business Days prior to such action to such Borrower’s address specified in or
pursuant to Section 14.8. If any Collateral is sold on terms other than payment
in full at the time of sale, no credit shall be given against the Obligations
until the Agent or the Lenders receive payment, and if the buyer defaults in
payment, the Agent may resell the Collateral without further notice to such
Borrower. In the event the Agent seeks to take possession of all or any portion
of the Collateral by

58

--------------------------------------------------------------------------------


judicial process, each Borrower irrevocably waives: (A) the posting of any bond,
surety or security with respect thereto which might otherwise be required; (B)
any demand for possession prior to the commencement of any suit or action to
recover the Collateral; and (C) any requirement that the Agent retain possession
and not dispose of any Collateral until after trial or final judgment. Each
Borrower agrees that the Agent has no obligation to preserve rights to the
Collateral or marshal any Collateral for the benefit of any Person. To the
extent not prohibited by applicable Requirements of Law or by any material
contract of any Credit Party, the Agent is hereby granted a license or other
right to use, without charge, such Borrower’s labels, patents, copyrights, name,
trade secrets, trade names, trademarks, and advertising matter, or any similar
property, in completing production of, advertising or selling any Collateral,
and such Borrower’s rights under all licenses and all franchise agreements shall
inure to the Agent’s benefit for such purpose. The proceeds of sale shall be
applied first to all expenses of sale, including attorneys’ fees, and then to
the Obligations. The Agent will return any excess to such Borrower and such
Borrower shall remain liable for any deficiency.
(c)    If an Event of Default occurs and is continuing, each Borrower hereby
waives all rights to notice and hearing prior to the exercise by the Agent of
the Agent’s rights to repossess the Collateral without judicial process or to
reply, attach or levy upon the Collateral without notice or hearing.
ARTICLE 10
TERM AND TERMINATION
10.1    Term and Termination. The term of this Agreement shall end on the Stated
Termination Date unless sooner terminated in accordance with the terms hereof.
Upon the effective date of termination of this Agreement for any reason
whatsoever, all Obligations (other than Bank Product Obligations) (including all
unpaid principal, accrued and unpaid interest and any early termination or
prepayment fees or penalties) shall become immediately due and payable and the
Borrowers shall immediately arrange for the Letters of Credit then outstanding
to be Fully Supported.
ARTICLE 11
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
11.1    Amendments and Waivers.
(a)    Except as otherwise provided for herein or in such other Loan Documents,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Borrower or any
other Credit Party therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by the Agent at the written
request of the Required Lenders) and each Borrower and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders and each Borrower
and acknowledged by the Agent, do any of the following:

59

--------------------------------------------------------------------------------


(i)    increase or extend the Commitment of the Lenders (provided that if any
Lender desires to increase its Commitment and such increase would not result in
an increase in the aggregate Commitments, only the consent of such Lender shall
be required for such increase);
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;
(iii)    reduce the principal of, or the rate of interest specified herein on
any Loan, or any fees or other amounts payable to the Agent, the Letter of
Credit Issuers or the Lenders hereunder or under any other Loan Document;
(iv)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;
(v)    increase any of the percentages set forth in the definition of the
Borrowing Base or in the proviso to Section 1.2(i)(i);
(vi)    amend this Section or any provision of this Agreement providing for
consent or other action by all Lenders;
(vii)    release any Borrower or any Guarantor or release Collateral other than
as otherwise expressly permitted by the Loan Documents;
(viii)    change the definition of “Required Lenders”;
(ix)    increase the Total Facility Amount or Letter of Credit Subfacility; or
(x)    change Section 3.5 in any manner that would alter the ratable sharing of
payments among Lenders;
provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.1
hereto (Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.
(b)    If any fees are paid to the Lenders as consideration for amendments,
waivers or consents with respect to this Agreement, at Agent’s election, such
fees may be paid only to those Lenders that agree to such amendments, waivers or
consents within the time specified for submission thereof.

60

--------------------------------------------------------------------------------


(c)    If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders is not obtained (any such
Lender whose consent is not obtained as described in this clause (c) being
referred to as a “Non-Consenting Lender”), then, so long as the Agent is not a
Non-Consenting Lender, at the Borrowers’ request, the Agent or an Eligible
Assignee shall have the right (but not the obligation) with the Agent’s
approval, to purchase from the Non-Consenting Lenders, and the Non-Consenting
Lenders agree that they shall sell, all the Non-Consenting Lenders’ Commitments
for an amount equal to the principal balances thereof and all accrued interest
and fees with respect thereto through the date of sale pursuant to Assignment
and Acceptance Agreement(s), without premium or discount.
11.2    Assignments; Participations.
(a)    Any Lender may assign and delegate to one or more Eligible Assignees
(each an “Assignee”) all, or any ratable part of all, of the Loans, the
Commitments and the other rights and obligations of such Lender hereunder, in a
minimum amount of $1,000,000 (provided that, unless an assignor Lender has
assigned and delegated all of its Loans and Commitments, no such assignment
and/or delegation shall be permitted unless, after giving effect thereto, such
assignor Lender retains a Commitment in a minimum amount of $5,000,000);
provided, however, that the Borrowers and the Agent may continue to deal solely
and directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrowers (or ATI on behalf of the Borrowers) and
the Agent by such Lender and the Assignee; (ii) such Lender and its Assignee
shall have delivered to the Borrowers (or ATI on behalf of the Borrowers) and
the Agent an Assignment and Acceptance in the form of Exhibit F (“Assignment and
Acceptance”) together with any note or notes subject to such assignment and
(iii) the assignor Lender or Assignee has paid to the Agent a processing fee in
the amount of $3,500. Each Borrower agrees to promptly execute and deliver
promissory notes and replacement promissory notes as reasonably requested by the
Agent or any Lender to evidence assignments of the Loans and Commitments in
accordance herewith.
(b)    From and after the date that the Agent notifies the assignor Lender that
it has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assignor
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

61

--------------------------------------------------------------------------------


(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by any Borrower to
the Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or the performance or observance by any
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(d)    Immediately upon satisfaction of the requirements of Section 11.2(a),
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of any Borrower (a
“Participant”) participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the “originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Borrowers and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Section 11.1(a)(i), (ii) and (iii), and (v) all
amounts payable by the Borrowers hereunder shall be determined as if such Lender
had not sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent and subject to the same limitation as if the

62

--------------------------------------------------------------------------------


amount of its participating interest were owing directly to it as a Lender under
this Agreement. If a Lender sells a participating interest in its Loans,
commitments or other interests hereunder as described above, such Lender shall
thereafter maintain at its address specified on the signature pages hereto, as
agent for the Borrowers, a register (the “Participation Register”) for the
recordation of the names and addresses of each Participant and the principal
amounts of each such participation. A Participant may not, with respect to such
participation, enter into any subparticipation or otherwise subdivide, sell,
transfer or assign any of its rights therein without prior written consent of
the applicable Lender, which consent shall not be unreasonably withheld or
delayed. In the event that the Lender consents to the proposed subparticipation,
sale, transfer or assignment of or with respect to any participation (any such
subdivision, sale, transfer or assignment, a “Transfer”), the Lender shall
thereafter maintain at its address specified on the signature pages hereto a
copy of the written consent to such Transfer and shall record the names and
addresses of each transferee (a “Transferee”) and the principal amount of each
such Transfer in the Participation Register. A Participant shall not be entitled
to receive any greater payment under Section 4.1 or 4.4 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 4.1 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.1(e) as though
it were a Lender.
(f)    Notwithstanding any other provision in this Agreement, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.
ARTICLE 12
THE AGENT
12.1    Appointment and Authorization. Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article 12. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein or therein, nor shall the Agent have or be
deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended

63

--------------------------------------------------------------------------------


to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and
any action so taken or not taken shall be deemed consented to by the Lenders.
12.2    Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
12.3    Liability of Agent. None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower or any of any
Borrower’s Subsidiaries or Affiliates.
12.4    Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrowers), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting,

64

--------------------------------------------------------------------------------


under this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or all Lenders if so required by Section 11.1)
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of the Lenders.
12.5    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or any Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Article 9; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
12.6    Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Agent hereinafter taken, including any review of the affairs of any Borrower and
its respective Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of each
Borrower and its respective Affiliates, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower which may come into the possession of any of
the Agent-Related Persons.
12.7    Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrowers and without
limiting the obligation of the Borrowers to do so), in accordance with their Pro
Rata Shares, from and against any and all Indemnified Liabilities as such term
is defined in Section 14.11; provided, however, that no Lender shall be liable
for the payment to the Agent-Related Persons of any portion of such Indemnified
Liabilities resulting directly from such Agent-Related Person’s gross negligence
or willful misconduct. Without limitation of the foregoing, each Lender shall
reimburse the Agent upon demand for its Pro Rata Share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the

65

--------------------------------------------------------------------------------


Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The undertaking
in this Section shall survive the payment of all Obligations (other than Bank
Product Obligations) hereunder and the resignation or replacement of the Agent.
12.8    Agent in Individual Capacity. The Bank and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower and its
respective Subsidiaries and Affiliates as though the Bank were not the Agent
hereunder and without notice to or consent of the Lenders. The Bank or its
Affiliates may receive information regarding any Borrower, its respective
Affiliates and Account Debtors (including information that may be subject to
confidentiality obligations in favor of such Borrower or such Subsidiary) and
acknowledge that the Agent and the Bank shall be under no obligation to provide
such information to them. With respect to its Loans, the Bank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent, and the terms “Lender” and “Lenders”
include the Bank in its individual capacity.
12.9    Successor Agent. The Agent may resign as Agent upon at least 30 days’
prior notice to the Lenders and the Borrowers (or to ATI on behalf of the
Borrowers), such resignation to be effective upon the acceptance of a successor
agent to its appointment as Agent. In the event the Bank sells all of its
Commitment and Revolving Loans as part of a sale, transfer or other disposition
by the Bank of substantially all of its loan portfolio, the Bank shall resign as
Agent and such purchaser or transferee shall become the successor Agent
hereunder. Subject to the foregoing, if the Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders reasonably acceptable to the Borrowers. If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and the Borrowers, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Article 12 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

66

--------------------------------------------------------------------------------


12.10    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize the Agent, at its option and in
its sole discretion, to release any Agent’s Liens upon any Collateral (i) upon
the termination of the Commitments and payment and satisfaction in full by
Borrower of all Loans and reimbursement obligations in respect of Letters of
Credit, and the termination of all outstanding Letters of Credit (whether or not
any of such obligations are due) and all other Obligations; (ii) constituting
property being sold or disposed of if such Borrower certifies to the Agent that
the sale or disposition is made in compliance with Section 7.10 (and the Agent
may rely conclusively on any such certificate, without further inquiry); (iii)
constituting property in which such Borrower owned no interest at the time the
Lien was granted or at any time thereafter; or (iv) constituting property leased
to such Borrower under a lease which has expired or been terminated in a
transaction permitted under this Agreement. Except as provided above, the Agent
will not release any of the Agent’s Liens without the prior written
authorization of the Lenders; provided that the Agent may, in its discretion,
release the Agent’s Liens on Collateral valued in the aggregate not in excess of
$5,000,000 during each Fiscal Year without the prior written authorization of
the Lenders and the Agent may release the Agent’s Liens on Collateral valued in
the aggregate not in excess of $10,000,000 during each Fiscal Year with the
prior written authorization of Required Lenders. Upon request by the Agent or
the Borrowers at any time, the Lenders will confirm in writing the Agent’s
authority to release any Agent’s Liens upon particular types or items of
Collateral pursuant to this Section 12.10.
(b)    Upon receipt by the Agent of any authorization required pursuant to
Section 12.10(a) from the Lenders of the Agent’s authority to release Agent’s
Liens upon particular types or items of Collateral, and upon at least five (5)
Business Days prior written request by the Borrowers, the Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Agent’s Liens upon such Collateral;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the
Borrowers in respect of) all interests retained by such Borrower, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
(c)    The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by any Borrower or is cared for,
protected or insured or has been encumbered, or that the Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Agent shall have no other duty or
liability whatsoever to any Lender as to any

67

--------------------------------------------------------------------------------


of the foregoing.
12.11    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express consent
of the Agent and the Required Lenders, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of the Agent and the Required
Lenders, set off against the Obligations (other than Bank Product Obligations),
any amounts owing by such Lender to any Borrower or any accounts of any Borrower
now or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so by the Agent, take or
cause to be taken any action to enforce its rights under this Agreement or any
other Loan Document against any Borrower, including the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral.
(b)    If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations (other than Bank Product Obligations) of any
Borrower to such Lender arising under, or relating to, this Agreement or the
other Loan Documents, except for any such proceeds or payments received by such
Lender from the Agent pursuant to the terms of this Agreement, or (ii) payments
from the Agent in excess of such Lender’s ratable portion of all such
distributions by the Agent, such Lender shall promptly (1) turn the same over to
the Agent, in kind, and with such endorsements as may be required to negotiate
the same to the Agent, or in same day funds, as applicable, for the account of
all of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, however,
that if all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
12.12    Agency for Perfection. Each Lender hereby appoints the Agent and each
other Lender as agent for the purpose of perfecting the Lenders’ security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession. Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor shall deliver such Collateral to
the Agent or in accordance with the Agent’s instructions.
12.13    Payments by Agent to Lenders. All payments to be made by the Agent to
the Lenders shall be made promptly in accordance with the terms of this
Agreement by bank wire transfer or internal transfer of immediately available
funds to each Lender pursuant to wire transfer instructions delivered in writing
to the Agent on or prior to the Effective Date (or if such Lender is an
Assignee, on the applicable Assignment and Acceptance), or pursuant to such
other wire transfer

68

--------------------------------------------------------------------------------


instructions as each party may designate for itself by written notice to the
Agent. Concurrently with each such payment, the Agent shall identify whether
such payment (or any portion thereof) represents principal, premium or interest
on the Revolving Loans or otherwise. Unless the Agent receives notice from any
Borrower prior to the date on which any payment is due to the Lenders that such
Borrower will not make such payment in full as and when required, the Agent may
assume that such Borrower has made such payment in full to the Agent on such
date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Agent, each Lender
shall repay to the Agent on demand such amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.
12.14    Settlement.
(a)    (i) Each Lender’s funded portion of the Revolving Loans is intended by
the Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other Lenders agree (which agreement shall not be for the benefit
of or enforceable by the Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Non-Ratable Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:
(ii)    The Agent shall request settlement (“Settlement”) with the Lenders on at
least a weekly basis, or on a more frequent basis at Agent’s election, (A) on
behalf of the Bank, with respect to each outstanding Non-Ratable Loan, (B) for
itself, with respect to each Agent Advance, and (C) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy, telephone or other similar form of transmission, of such requested
Settlement, no later than 12:00 noon (New York City time) on the date of such
requested Settlement (the “Settlement Date”). Each Lender (other than the Bank,
in the case of Non-Ratable Loans and the Agent in the case of Agent Advances)
shall transfer the amount of such Lender’s Pro Rata Share of the outstanding
principal amount of the Non-Ratable Loans and Agent Advances with respect to
each Settlement to the Agent, to Agent’s account, not later than 2:00 p.m. (New
York City time), on the Settlement Date applicable thereto. Settlements may
occur during the continuation of a Default or an Event of Default and whether or
not the applicable conditions precedent set forth in Article 8 have then been
satisfied. Such amounts made available to the Agent shall be applied against the
amounts of the applicable Non-Ratable Loan or Agent Advance and, together with
the portion of such Non-Ratable Loan or Agent Advance representing the Bank’s
Pro Rata Share thereof, shall constitute Revolving Loans of such Lenders. If any
such amount required hereunder to be so transferred is not transferred to the
Agent by any Lender on the Settlement Date applicable thereto, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after the Settlement

69

--------------------------------------------------------------------------------


Date and thereafter at the Interest Rate then applicable to the Revolving Loans
(A) on behalf of the Bank, with respect to each outstanding Non-Ratable Loan,
and (B) for itself, with respect to each Agent Advance, but only to the extent
such amount is not paid by such Borrower.
(iii)    Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default and regardless of whether the Agent has requested a
Settlement with respect to a Non-Ratable Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Non-Ratable Loan or Agent Advance equal to
such Lender’s Pro Rata Share of such Non-Ratable Loan or Agent Advance and (B)
if Settlement has not previously occurred with respect to such Non-Ratable Loans
or Agent Advances, upon demand by Bank or Agent, as applicable, shall pay to
Bank or Agent, as applicable, as the purchase price of such participation an
amount equal to one-hundred percent (100%) of such Lender’s Pro Rata Share of
such Non-Ratable Loans or Agent Advances. If such amount is not in fact made
available to the Agent by any Lender, the Agent shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Federal Funds Rate for the first three (3) days from and after such demand and
thereafter at the Interest Rate then applicable to Base Rate Loans, but only to
the extent such amount is not paid by such Borrower.
(iv)    From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Agent Advance
pursuant to clause (iii) above, the Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Non-Ratable Loan or Agent Advance.
(v)    Between Settlement Dates, the Agent, to the extent no Agent Advances are
outstanding, may pay over to the Bank any payments received by the Agent, which
in accordance with the terms of this Agreement would be applied to the reduction
of the Revolving Loans, for application to the Bank’s Revolving Loans including
Non-Ratable Loans. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to the Bank’s
Revolving Loans (other than to Non-Ratable Loans or Agent Advances in which such
Lender has not yet funded its purchase of a participation pursuant to clause
(iii) above), as provided for in the previous sentence, the Bank shall pay to
the Agent for the accounts of the Lenders, to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the Revolving Loans. During the period between Settlement Dates, the Bank with
respect to Non-Ratable Loans, the Agent with respect to Agent Advances, and each
Lender with respect to the Revolving Loans other than Non-Ratable Loans and
Agent Advances, shall be entitled to interest at the applicable rate or rates
payable under this Agreement on the actual average daily amount of funds
employed by the Bank, the Agent and the other Lenders.

70

--------------------------------------------------------------------------------


(vi)    Unless the Agent has received written notice from a Lender to the
contrary, the Agent may assume that the applicable conditions precedent set
forth in Article 8 have been satisfied and the requested Borrowing will not
exceed Availability on any Funding Date for a Revolving Loan or Non-Ratable
Loan.
(b)    Lenders’ Failure to Perform. All Revolving Loans (other than Non-Ratable
Loans and Agent Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loans hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligation to make any Revolving Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Revolving Loans hereunder shall
excuse any other Lender from its obligation to make any Revolving Loans
hereunder, and (iii) the obligations of each Lender hereunder shall be several,
not joint and several.
(c)    Defaulting Lenders. Unless the Agent receives notice from a Lender on or
prior to the Effective Date or, with respect to any Borrowing after the
Effective Date, at least one Business Day prior to the date of such Borrowing,
that such Lender will not make available as and when required hereunder to the
Agent that Lender’s Pro Rata Share of a Borrowing, the Agent may assume that
each Lender has made such amount available to the Agent in immediately available
funds on the Funding Date. Furthermore, the Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If any Lender has not transferred, on the date required
hereunder, its full Pro Rata Share of any required funding to the Agent in
immediately available funds and the Agent has transferred the corresponding
amount to a Borrower, such Lender, on the Business Day following such date,
shall make such amount available to the Agent, together with interest at the
Federal Funds Rate for that day. A notice by the Agent submitted to any Lender
with respect to amounts owing shall be conclusive, absent manifest error. If a
Lender’s full Pro Rata Share is transferred to the Agent as required, the amount
transferred to the Agent shall constitute that Lender’s Revolving Loan for all
purposes of this Agreement. If that amount is not transferred to the Agent on
the Business Day following the Funding Date, the Agent will notify the
applicable Borrower of such failure to fund and, upon demand by the Agent, such
Borrower shall pay such amount to the Agent for the Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the Interest Rate applicable at the time to the
Revolving Loans comprising that particular Borrowing. The failure of any Lender
to make any Revolving Loan on any Funding Date (any such Lender, prior to the
cure of such failure, being hereinafter referred to as a “Defaulting Lender”)
shall not relieve any other Lender of its obligation hereunder to make a
Revolving Loan on that Funding Date. No Lender shall be responsible for any
other Lender’s failure to advance such other Lenders’ Pro Rata Share of any
Borrowing.
(d)    Retention of Defaulting Lender’s Payments. The Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by any Borrower
to the Agent for the Defaulting Lender’s benefit; nor shall a Defaulting Lender
be entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained

71

--------------------------------------------------------------------------------


by the Agent. In its discretion, the Agent may loan any Borrower the amount of
all such payments received or retained by it for the account of such Defaulting
Lender. Any amounts so loaned to any Borrower shall bear interest at the rate
applicable to Base Rate Loans and for all other purposes of this Agreement shall
be treated as if they were Revolving Loans, provided, however, that for purposes
of voting or consenting to matters with respect to the Loan Documents and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender”. Until a Defaulting Lender cures its failure to fund its Pro Rata Share
of any Borrowing (A) such Defaulting Lender shall not be entitled to any portion
of the Unused Line Fee and (B) the Unused Line Fee shall accrue in favor of the
Lenders which have funded their respective Pro Rata Shares of such requested
Borrowing and shall be allocated among such performing Lenders ratably based
upon their relative Commitments. This Section shall remain effective with
respect to such Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement. The terms of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, or relieve or excuse the performance by any Borrower of its duties
and obligations hereunder.
12.15    Letters of Credit; Intra-Lender Issues.
(a)    Notice of Letter of Credit Balance. On each Settlement Date the Agent
shall notify each Lender of the issuance of all Letters of Credit since the
prior Settlement Date.
(b)    Participations in Letters of Credit.
(i)    Purchase of Participations. Immediately upon issuance of any Letter of
Credit or the making of any L/C Borrowing in accordance with Section 1.3(d) or
(e), as applicable, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received without recourse or warranty, an
undivided interest and participation equal to such Lender’s Pro Rata Share of
the face amount of such Letter of Credit (including all obligations of the
applicable Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto) or the amount of such L/C Borrowing, as applicable..
(ii)    Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from a Borrower on account of reimbursement obligations in
respect of a Letter of Credit or L/C Borrowing as to which the Agent has
previously received for the account of a Letter of Credit Issuer thereof payment
from a Lender, the Agent shall promptly pay to such Lender such Lender’s Pro
Rata Share of such payment from such Borrower. Each such payment shall be made
by the Agent on the next Settlement Date.
(iii)    Documentation. Upon the request of any Lender, the Agent shall, to the
extent delivered to the Agent by the applicable Letter of Credit Issuer, furnish
to such Lender copies of any Letter of Credit, reimbursement agreements executed
in connection therewith, applications for any Letter of Credit, and such other
documentation as may reasonably be requested by such Lender.

72

--------------------------------------------------------------------------------


(iv)    Obligations Irrevocable. The obligations of each Lender to make payments
to the Agent with respect to any Letter of Credit or with respect to their
participation therein or with respect to the Revolving Loans made as a result of
a drawing under a Letter of Credit and the obligations of any Borrower for whose
account the Letter of Credit was issued to make payments in respect thereof in
accordance with the terms thereof and hereof, shall be irrevocable and shall not
be subject to any qualification or exception whatsoever, including any of the
following circumstances:
(1)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(2)    the existence of any claim, setoff, defense or other right which such
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between such Borrower or any
other Person and the beneficiary named in any Letter of Credit);
(3)    any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(4)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(5)    the occurrence of any Default or Event of Default; or
(6)    the failure of such Borrower to satisfy the applicable conditions
precedent set forth in Article 8.
(c)    Recovery or Avoidance of Payments; Refund of Payments In Error. In the
event any payment by or on behalf of a Borrower received by the Agent with
respect to any Letter of Credit or L/C Borrowing and distributed by the Agent to
the Lenders on account of their respective participations therein is thereafter
set aside, avoided or recovered from the Agent in connection with any
receivership, liquidation or bankruptcy proceeding, the Lenders shall, upon
demand by the Agent, pay to the Agent their respective Pro Rata Shares of such
amount set aside, avoided or recovered, together with interest at the rate
required to be paid by the Agent upon the

73

--------------------------------------------------------------------------------


amount required to be repaid by it. Unless the Agent receives notice from the
applicable Borrower prior to the date on which any payment is due to the Lenders
that such Borrower will not make such payment in full as and when required, the
Agent may assume that such Borrower has made such payment in full to the Agent
on such date in immediately available funds and the Agent may (but shall not be
so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Agent, each Lender
shall repay to the Agent on demand such amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.
(d)    Indemnification by Lenders. To the extent not reimbursed by the Borrowers
and without limiting the obligations of the Borrowers hereunder, the Lenders
agree to indemnify the Letter of Credit Issuers ratably in accordance with their
respective Pro Rata Shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against any Letter of Credit Issuer in any
way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by such Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of such Letter of
Credit Issuer to be indemnified. Without limitation of the foregoing, each
Lender agrees to reimburse each Letter of Credit Issuer promptly upon demand for
its Pro Rata Share of any costs or expenses payable by any Borrower to such
Letter of Credit Issuer, to the extent that any Letter of Credit Issuer is not
promptly reimbursed for such costs and expenses by such Borrower. The agreement
contained in this Section shall survive payment in full of all other Obligations
(other than Bank Product Obligations).
12.16    Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into the other Loan Documents, for the
ratable benefit and obligation of the Agent and the Lenders. Each Lender agrees
that any action taken by the Agent or the Required Lenders, as applicable, in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Agent or the Required Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Revolving Loans, reimbursement
obligations under Letters of Credit, Agent Advances, Non-Ratable Loans, Bank
Products and all interest, fees and expenses hereunder constitute one Debt,
secured pari passu by all of the Collateral.
12.17    Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

74

--------------------------------------------------------------------------------


(a)    is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of the
Agent;
(b)    expressly agrees and acknowledges that neither the Bank nor the Agent (i)
makes any representation or warranty as to the accuracy of any Report, or (ii)
shall be liable for any information contained in any Report;
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or the Bank or other party performing any
audit or examination will inspect only specific information regarding the
Borrowers and will rely significantly upon the Borrowers’ books and records, as
well as on representations of the Borrowers’ personnel; and
(d)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
any Borrower; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.
12.18    Relation Among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.
12.19    Co-Agents. None of the Lenders identified on the facing page or
signature pages of this Agreement as a “syndication agent” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders so identified as a “co-agent” shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
ARTICLE 13
GUARANTEES
13.1    Guaranty. Each Borrower hereby jointly and severally, unconditionally,
continually and irrevocably guarantees to the Agent, for its benefit and the
benefit of the Lenders and the Letter of Credit Issuers, the full and prompt
payment when due, whether at maturity or

75

--------------------------------------------------------------------------------


earlier, by reason of acceleration, mandatory prepayment or otherwise, and in
accordance with the terms and conditions of this Agreement, of all of the
Obligations, whether or not from time to time reduced or extinguished or
hereafter increased or incurred, whether or not recovery may be or hereafter may
become barred by any statute of limitations, and whether enforceable or
unenforceable as against any other Borrower, now or hereafter existing, or due
or to become due (all such indebtedness, liabilities and obligations being
hereinafter collectively referred to as the “Guaranteed Obligations”) This
Section 13.1 continues, reaffirms and amends, as the case may be, the guarantees
under the Original Subsidiary Agreements and the Restated Subsidiary Guaranty.
Notwithstanding the foregoing, the liability of each Borrower individually with
respect to its Guaranteed Obligations shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any applicable state law.
13.2    Contribution. The Borrowers hereby agree as among themselves that, if
any Borrower shall make an Excess Payment (as defined below), such Borrower
shall have a right of contribution from each other Borrower in an amount equal
to such other Borrower’s Contribution Share (as defined below) of such Excess
Payment. The payment obligations of any Borrower under this paragraph shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been paid in full and all
Commitments have been terminated, and none of the Borrowers shall exercise any
right or remedy under this paragraph against any other Borrower until the
Guaranteed Obligations have been paid in full and all Commitments have been
terminated. For purposes of this paragraph, (a) “Excess Payment” shall mean the
amount paid by any Borrower pursuant to this Article 13 in excess of its Pro
Rata Guaranty Share of any Guaranteed Obligations; (b) “Pro Rata Guaranty Share”
shall mean, for any Borrower in respect of any payment of Obligations by such
Borrower, the ratio (expressed as a percentage) as of the date of such payment
of Guaranteed Obligations of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Borrower (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Borrower hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Borrowers exceeds
the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Borrowers hereunder) of the Borrowers; provided, however,
that, for purpose of calculating the Pro Rata Guaranty Shares of the Borrowers
in respect of any payment of Guaranteed Obligations, any Borrower that became a
Borrower subsequent to the date of any such payment shall be deemed to have been
a Borrower on the date of such payment and the financial information for such
Borrower as of the date such Borrower became a Borrower shall be utilized for
such Borrower in connection with such payment; and (c) “Contribution Share”
shall mean, for any Borrower in respect of any Excess Payment made by any other
Borrower, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Borrower (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of such Borrower hereunder) to (ii)
the amount by which the aggregate present fair salable value of all assets and
other properties of the Borrowers other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities, but

76

--------------------------------------------------------------------------------


excluding the obligations of the Borrowers hereunder) of the Borrowers other
than the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Borrowers in respect of any Excess
Payment, any Borrower that became a Borrower subsequent to the date of any such
Excess Payment shall be deemed to have been a Borrower on the date of such
Excess Payment and the financial information for such Borrower as of the date
such Borrower became a Borrower shall be utilized for such Borrower in
connection with such Excess Payment.
13.3    Waivers; Other Agreements.    (i) Subject to the terms hereof, the Agent
is hereby authorized by the Borrowers (subject to any additional authorization
required by the Lenders or the Required Lenders), without notice to or demand
upon any Borrower, which notice or demand is expressly waived under this Article
13, and without discharging or otherwise affecting the obligations of any
Borrower under this Article 13 (which shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to:
(A)    supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Guaranteed Obligations, or otherwise
modify, amend or change the terms of any promissory note or other agreement,
document or instrument (including this Agreement and the other Loan Documents)
now or hereafter executed by any Borrower and delivered to the Agent, including,
without limitation, any increase or decrease of the rate of interest thereon;
(B)    waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Guaranteed Obligations, or any part thereof, or any
other instrument or agreement in respect of the Guaranteed Obligations
(including this Agreement and the other Loan Documents) now or hereafter
executed by any Borrower and delivered to the Agent;
(C)    accept partial payments on the Guaranteed Obligations;
(D)    receive, take and hold additional security or collateral for the payment
of the Guaranteed Obligations, or for the payment of any other guaranties of the
Guaranteed Obligations or other liabilities of any Borrower, and exchange,
enforce, waive, substitute, liquidate, terminate, abandon, fail to perfect,
subordinate, transfer, otherwise alter and release any such additional security
or collateral;
(E)    apply any and all such security or collateral and direct the order or
manner of sale thereof as the Agent may determine in its sole discretion;
(F)    settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations or accept, substitute, release, exchange or otherwise
alter, affect or impair any security or collateral for the Guaranteed
Obligations or any other guaranty therefor, in any manner;

77

--------------------------------------------------------------------------------


(G)    add, release or substitute any one or more other guarantors, makers or
endorsers of the Guaranteed Obligations and otherwise enforce its rights under
the Loan Documents against any Borrower or any other guarantor, maker or
endorser as the Agent may elect in its sole discretion;
(H)    apply any and all payments or recoveries from any Borrower, from any
other guarantor, maker or endorser of the Guaranteed Obligations to the
Obligations in such order as provided in Section 3.5 hereof, whether such
Guaranteed Obligations are secured or unsecured or guaranteed or not guaranteed
by others;
(I)    apply any and all payments or recoveries from any Borrower or any other
guarantor, maker or endorser of the Guaranteed Obligations or sums realized from
security furnished by any of them upon any of their indebtedness or obligations
to the Agent as the Agent in its sole discretion, may determine, whether or not
such indebtedness or obligations relate to the Guaranteed Obligations; and
(J)    refund at any time, at the Agent’s sole discretion, any payment received
by the Agent in respect of any Guaranteed Obligations, and payment to the Agent
of the amount so refunded shall be fully guaranteed hereby even though prior
thereto this Agreement shall have been cancelled or surrendered (or any release
or termination of any collateral by virtue thereof) by the Agent, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any Borrower hereunder in respect of the
amount so refunded (and any collateral so released or terminated shall be
reinstated with respect to such obligations);
even if any right of reimbursement or subrogation or other right or remedy of
any Borrower is extinguished, affected or impaired by any of the foregoing
(including, without limitation, any election of remedies by reason of any
judicial, non-judicial or other proceeding in respect of the Guaranteed
Obligations which impairs any subrogation, reimbursement or other right of such
Borrower).
The foregoing provisions are intended to eliminate suretyship defenses and are
not intended to affect the operation of Section 11.1.
(ii)    Each Borrower hereby waives, with respect to this Article 13:
(A)    any requirements of diligence or promptness on the part of the Agent;
(B)    presentment, demand for payment or performance and protest and notice of
protest with respect to the Guaranteed Obligations;
(C)    notices (I) of nonperformance, (II) of acceptance of this Agreement,
(III) of default in respect of the Guaranteed Obligations, (IV) of the
existence, creation or incurrence of new or additional indebtedness, arising
either from additional loans extended

78

--------------------------------------------------------------------------------


to any Borrower or otherwise, (V) that the principal amount, or any portion
thereof, and/or any interest on any instrument or document evidencing all or any
part of the Guaranteed Obligations is due, (VI) of any and all proceedings to
collect from any Borrower, any endorser or any other guarantor of all or any
part of the Guaranteed Obligations, or from anyone else, and (VII) of exchange,
sale, surrender or other handling of any security or collateral given to the
Agent to secure payment of the Guaranteed Obligations or any guaranty therefor;
(D)    any right to require the Agent to (I) proceed first against any other
Borrower, or any other person whatsoever, (II) proceed against or exhaust any
security given to or held by the Agent in connection with the Guaranteed
Obligations, or (III) pursue any other remedy in the Agent’s power whatsoever;
(E)    any defense arising by reason of (I) any disability or other defense of
any Borrower, (II) the cessation from any cause whatsoever of the liability of
any Borrower, (III) any act or omission of the Agent or others which directly or
indirectly, by operation of law or otherwise, results in or aids the discharge
or release of any Borrower or any security given to or held by the Agent in
connection with the Guaranteed Obligations;
(F)    any and all other suretyship defenses under applicable law; and
(G)    the benefit of any statute of limitations affecting the Guaranteed
Obligations or such Borrower’s liability under this Article 13 or the
enforcement of this Article 13.
In connection with the foregoing, each Borrower covenants that the provisions of
this Article 13 shall not be discharged, except by complete performance of the
obligations contained herein.


(iii)    Each Borrower hereby assumes responsibility for keeping itself informed
of the financial condition of each other Borrower, of any and all endorsers
and/or other guarantors of any instrument or document evidencing all or any part
of the Guaranteed Obligations and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations or any part thereof that
diligent inquiry would reveal and each Borrower hereby agrees that the Agent
shall not have any duty to advise any Borrower of information known to the Agent
regarding such condition or any such circumstances.
(iv)    Each Borrower hereby agrees that any Debt of any other Borrower now or
hereafter owing to such Borrower is hereby subordinated to all of the Guaranteed
Obligations, whether heretofore, now or hereafter created (the “Subordinated
Debt”), and that without the prior consent of the Agent, the Subordinated Debt
shall not be paid in whole or in part until the Guaranteed Obligations have been
paid in full, the commitments of the Lenders to extend credit under the Credit
Agreement have been terminated, no Letters of Credit are outstanding and the
Credit Agreement has been terminated and is of no further force or effect,
except that payments of principal and interest on the Subordinated Debt shall be
permitted so long as no Event of Default shall have occurred and be continuing
to the extent such payments would not render such Borrower

79

--------------------------------------------------------------------------------


incapable of performing the Guaranteed Obligations. No Borrower will accept any
payment of or on account of any Subordinated Debt at any time in contravention
of the foregoing. At the request of the Agent, each Borrower shall pay to the
Agent all or any part of the Subordinated Debt and any amount so paid to the
Agent shall be applied to payment of the Guaranteed Obligations. Each payment on
the Subordinated Debt received in violation of any of the provisions hereof
shall be deemed to have been received by the relevant Borrower as trustee for
the Agent and shall be paid over to the Agent immediately on account of the
Guaranteed Obligations, but without otherwise affecting in any manner such
Borrower’s liability under any of the provisions of this Agreement. Each
Borrower agrees to file all claims against any other Borrower in any bankruptcy
or other proceeding in which the filing of claims is required by law in respect
of any Subordinated Debt, and the Agent shall be entitled to all of such
Borrower’s right thereunder. If for any reason the relevant Borrower fails to
file such claim at least thirty (30) days prior to the last date on which such
claim should be filed, the Agent, as such Borrower’s attorney-in-fact, is hereby
authorized to do so in such Borrower’s name or, in the Agent’s discretion, to
assign such claim to and cause proof of claim to be filed in the name of the
Agent or its nominee. In all such cases, whether in administration, bankruptcy
or otherwise, the person or persons authorized to pay such claim shall pay to
the Agent the full amount payable on the claim in the proceeding, and, to the
full extent necessary for that purpose, each Borrower hereby assigns to the
Agent all such Borrower’s rights to any payments or distributions to which such
Borrower otherwise would be entitled. If the amount so paid is greater than such
Borrower’s liability hereunder, the Agent will pay the excess amount to the
party entitled thereto. In addition, until all the Guaranteed Obligations have
been paid in full in cash, each Borrower hereby appoints the Agent as its
attorney-in-fact to exercise all of such Borrower’s voting rights in connection
with any bankruptcy proceeding or any plan for the reorganization of any other
Borrower.
13.4    Guarantee Absolute and Unconditional. Each Borrower hereby expressly
agrees that this Article 13 is a continuing, unconditional guaranty of payment
and not of collection and its obligations under this Article 13 are joint and
several, absolute and unconditional and shall not be discharged or otherwise
affected as a result of:
(i)    the invalidity or unenforceability of any security for or other guaranty
of the Guaranteed Obligations or of any promissory note or other document
(including, without limitation, this Agreement) evidencing all or any part of
the Guaranteed Obligations, or the lack of perfection or continuing perfection
or failure of priority of any security for the Guaranteed Obligations or any
other guaranty therefor;
(ii)    the absence of any attempt to collect the Guaranteed Obligations from
any other Borrower or any other guarantor or other action to enforce the same;
(iii)    failure by the Agent to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Guaranteed Obligations or any other guaranty therefor;

80

--------------------------------------------------------------------------------


(iv)    any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code;
(v)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the Agent’s claim(s) for repayment of the Guaranteed Obligations;
(vi)    any use of cash collateral under Section 363 of the Bankruptcy Code;
(vii)    any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;
(viii)    the avoidance of any lien in favor of the Agent for any reason;
(ix)    any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any Borrower
or any other guarantor, maker or endorser, including without limitation, any
discharge of, or bar or stay against collecting, all or any of the Guaranteed
Obligations (or any interest thereon) in or as a result of any such proceeding;
(x)    failure by the Agent to file or enforce a claim against any Borrower or
its estate in any bankruptcy or insolvency case or proceeding;
(xi)    any action taken by the Agent that is authorized by this Agreement;
(xii)    any election by the Agent under Section 9-501(4) of the Uniform
Commercial Code as enacted in any relevant jurisdiction as to any security for
the Guaranteed Obligations or any guaranty of the Guaranteed Obligations; or
(xiii)    any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.
13.5    Reinstatement. Each Borrower further agrees that, if any payment made by
any Borrower or any other person and applied to the Guaranteed Obligations is at
any time annulled, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by the Agent, any of the Lenders
and any Letter of Credit Issuer to any Borrower, its estate, trustee, receiver
or any other party, including, without limitation, any guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, each Borrower’s liability under this
Article 13 (and any lien, security interest or other collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, or, if prior thereto this Agreement shall have been
cancelled or surrendered (and if any lien, security interest or other collateral
securing any Borrower’s liability under this Article 13 shall

81

--------------------------------------------------------------------------------


have been released or terminated by virtue of such cancellation or surrender),
this Article 13 (and such lien, security interest or other collateral) shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Borrower under this Article 13 in respect of the amount of
such payment (or any lien, security interest or other collateral securing such
obligation).
13.6    Payment. (i) Each Borrower agrees that if any other Borrower shall
default in payment or performance of any of the Guaranteed Obligations, whether
principal, interest, premium, fee (including, but not limited to, loan fees and
attorneys' fees and expenses), or otherwise, when and as the same shall become
due, and after expiration of any applicable grace period, whether according to
the terms of this Agreement, by acceleration, or otherwise, or upon the
occurrence and during the continuance of any Event of Default, then such
Borrower will, upon demand thereof by the Agent, fully pay to the Agent, for the
benefit of the Lenders and the Letter of Credit Issuers in an amount equal to
all the Guaranteed Obligations then due and owing.
(ii)    Each Borrower further agrees to pay all costs and expenses promptly upon
written demand by the Agent, including, without limitation, all court costs and
reasonable attorneys’ fees and expenses paid or incurred by the Agent (i) in
endeavoring to collect all or any part of the Guaranteed Obligations after the
same become due and owing from, or in prosecuting any action against, any
Borrower or any other guarantor of all or any part of the Guaranteed Obligations
or (ii) in endeavoring to realize upon (whether by judicial, non-judicial or
other proceedings) any Collateral or any other collateral securing any
Guarantor’s liabilities under this Article 13.
ARTICLE 14
MISCELLANEOUS
14.1    No Waivers; Cumulative Remedies. No failure by the Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among any
Borrower and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by any Borrower of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations (other than Bank Product Obligations) when due and payable hereunder
without any prior recourse to the Collateral. The Agent’s and each Lender’s
rights under this Agreement will be cumulative and not exclusive of any other
right or remedy which the Agent or any Lender may have.
14.2    Severability. To the fullest extent permitted by applicable law, the
illegality or unenforceability of any provision of this Agreement or any Loan
Document or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

82

--------------------------------------------------------------------------------


14.3    Governing Law; Choice of Forum; Service of Process.
(a)    THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK; PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR THEREIN) MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE CITY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWERS, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE
AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY BORROWER OR ITS RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.
(c)    EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO SUCH BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 14.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

83

--------------------------------------------------------------------------------


14.4    WAIVER OF JURY TRIAL. EACH BORROWER, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH
BORROWER, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
14.5    Survival of Representations and Warranties. All of each Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.
14.6    Other Security and Guaranties. The Agent, may, without notice or demand
and without affecting any Borrower’s obligations hereunder, from time to time:
(a) accept from any Person (other than Parent and its Subsidiaries) and hold
collateral (other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and release or substitute any such endorser or
guarantor, or any Person who has given any Lien in any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.
14.7    Fees and Expenses. The Borrowers, jointly and severally, agree to
promptly pay to the Agent, for its benefit, on demand, all reasonable costs and
expenses (other than any Taxes or Other Taxes, which are governed by Section
4.1) that Agent pays or incurs in connection with the negotiation, preparation,
syndication, consummation, administration, enforcement, and termination of this
Agreement or any of the other Loan Documents, including: (a) its Attorney Costs;
(b) reasonable costs and expenses (including reasonable attorneys’ and
paralegals’ fees and disbursements) for any amendment, supplement, waiver,
consent, or subsequent closing in connection with the Loan Documents and the
transactions contemplated thereby; (c) costs and expenses of lien and title
searches and title insurance; (d) taxes, fees and other charges for recording
the Mortgages, filing financing statements and continuations, and other actions
to perfect, protect, and continue the Agent’s Liens; (e) sums paid or incurred
to pay any amount or take any action

84

--------------------------------------------------------------------------------


required of any Borrower under the Loan Documents that such Borrower fails to
pay or take; (f) subject to Section 7.4, costs of appraisals, field exams,
inspections, audits, and verifications of the Collateral, including travel,
lodging, and meals for inspections of the Collateral and any Borrower’s
operations by the Agent plus the Agent’s then customary charge for field
examinations and audits and the preparation of reports thereof (such charge is
currently $850 per day (or portion thereof) for each Person that is an employee
of the Agent with respect to each field examination or audit); and (g) costs and
expenses of forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining Payment Accounts and lock boxes, and
costs and expenses of preserving and protecting the Collateral. In addition, the
Borrowers jointly and severally agree to pay costs and expenses incurred by the
Agent (including its Attorneys’ Costs) to the Agent, for its benefit, promptly
upon written demand by Agent, and to the other Lenders for their benefit,
promptly upon written demand, and all reasonable fees, expenses and
disbursements incurred by such other Lenders for one law firm retained by such
other Lenders, in each case, paid or incurred to obtain payment of the
Obligations, enforce the Agent’s Liens, sell or otherwise realize upon the
Collateral, and otherwise enforce against the Credit Parties the provisions of
the Loan Documents, or to defend any claims made or threatened against the Agent
or any Lender (other than by another Lender) arising out of the transactions
contemplated hereby (including preparations for and consultations concerning any
such matters). The foregoing shall not be construed to limit any other
provisions of the Loan Documents regarding costs and expenses to be paid by any
Borrower.
14.8    Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:
If to the Agent or to the Bank:
Bank of America, N.A.
100 Federal Street
MA5 100 09-09
Boston, MA 02110
 
Attention:
 
 
 
 
Telephone:
 
 
 
 
Telecopy:
 
 
 




85

--------------------------------------------------------------------------------


If to the Borrowers
AnnTaylor, Inc.
7 Times Square
New York, New York 10036
Attention: Senior Vice President and General Counsel
Facsimile No.: (212) 536-4412
Telephone No.: (212) 536-4253


With copies to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention:  Andrea G. Podolsky, Esq.
Facsimile No.: (212) 225-3999
Telephone No.: (212) 225-2000




or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, or request to the
persons designated above to receive copies shall not adversely affect the
effectiveness of such notice, demand, or request. Each of ANNCO, AT Retail and
AT Distribution hereby appoint ATI as its agent for purposes of receiving and
delivering all notices, demands and requests pursuant hereto and under the other
Loan Documents.
14.9    Waiver of Notices. Each Borrower waives presentment, and notice of
demand or dishonor and protest as to any instrument, notice of intent to
accelerate the Obligations and notice of acceleration of the Obligations, as
well as any and all other notices to which it might otherwise be entitled,
except, in each case, to the extent expressly provided for in the Loan
Documents. No notice to or demand on any Borrower which the Agent or any Lender
may elect to give shall entitle any Borrower to any or further notice or demand
in the same, similar or other circumstances.
14.10    Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of the respective representatives, successors, and
permitted assigns of the parties hereto; provided, however, that no interest
herein may be assigned by any Borrower without prior written consent of the
Agent and each Lender or by any Lender other than in accordance with Section
11.2. Each Lender agrees to give prompt notice of any such assignment to the
Agent and ATI on behalf of the Borrowers.

86

--------------------------------------------------------------------------------


14.11    Indemnity of the Agent and the Lenders by the Borrowers.
(a)    Each Borrower agrees to defend, indemnify and hold the Agent-Related
Persons, and each Lender and each of its respective officers, directors,
employees, counsel, representatives, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any other Loan Document, or the transactions contemplated hereby, or any
action taken or omitted by any such Person under or in connection with any of
the foregoing, including with respect to any investigation, litigation or
proceeding (including any Insolvency Proceeding or appellate proceeding) related
to or arising out of this Agreement, any other Loan Document, or the Loans or
the use of the proceeds thereof, whether or not any Indemnified Person is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that the Borrowers shall have no obligation hereunder to any
Indemnified Person with respect to Indemnified Liabilities to the extent, as to
any Indemnified Person, it shall be determined in a final, nonappealable
judgment by a court of competent jurisdiction that such losses, claims, damages,
liabilities or expenses resulted from the gross negligence or willful misconduct
of such Indemnified Person; provided, further, that the indemnity provided in
this Section 14.11 shall in no event entitle any Indemnified Person to payment
in respect of claims, losses, liabilities or expenses of any kind that are
expressly limited by or governed by other provisions of this Agreement in excess
of amounts (if any) to which such Indemnified Person is entitled pursuant to
such provisions. The agreements in this Section shall survive payment of all
other Obligations.
(b)    Each Borrower agrees to indemnify, defend and hold harmless each
Indemnified Person from any loss or liability directly or indirectly arising out
of the use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of a hazardous substance relating to
any Borrower’s operations, business or property. This indemnity will apply
whether the hazardous substance is on, under or about such Borrower’s property
or operations or property leased to such Borrower. The indemnity includes but is
not limited to Attorneys Costs. “Hazardous substances” means any substance,
material or waste that is or becomes designated or regulated as “toxic,”
“hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any federal, state or local law (whether under common law,
statute, regulation or otherwise) or judicial or administrative interpretation
of such, including petroleum or natural gas. This indemnity will survive
repayment of all other Obligations.
14.12    Limitation of Liability. NO CLAIM MAY BE MADE BY ANY PARTY HERETO
AGAINST ANY OTHER PARTY HERETO OR THE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR ATTORNEYS-IN-FACT OF ANY SUCH
PARTY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE

87

--------------------------------------------------------------------------------


TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH PARTY HERETO
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.
14.13    Final Agreement. This Agreement and the other Loan Documents are
intended by the Borrowers, the Agent and the Lenders to be the final, complete,
and exclusive expression of the agreement between them. This Agreement
supersedes any and all prior oral or written agreements relating to the subject
matter hereof except for the Fee Letter.
14.14    Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and each Borrower in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document.
14.15    Captions. The captions contained in this Agreement are for convenience
of reference only, are without substantive meaning and should not be construed
to modify, enlarge, or restrict any provision.
14.16    Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrowers, any such notice being waived by the
Borrowers to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
Affiliate of such Lender to or for the credit or the account of any Borrower
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify the Borrowers (or
ATI on behalf of the Borrowers) and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY
BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE AGENT AND THE REQUIRED LENDERS.

88

--------------------------------------------------------------------------------


14.17    Confidentiality.
(a)    Each Borrower hereby consents that the Agent and each Lender may issue
and disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including the name and
address of any Borrower and any other Subsidiary and a general description of
any Borrower’s and its respective Subsidiaries’ business.
(b)    Each Lender and the Agent severally agrees to take normal and reasonable
precautions and exercise due care to maintain the confidentiality of all
information provided to the Agent or any Lender by or on behalf of any Credit
Party under this Agreement or any other Loan Document (including any Report
provided by the Agent to any Lender), except to the extent that such information
(i) was or becomes generally available to the public other than as a result of
disclosure by the Agent or such Lender, or (ii) was or becomes available on a
nonconfidential basis from a source other than any Borrower, provided that such
source is not bound by a confidentiality agreement with any Borrower or an
Affiliate thereof known to the Agent or such Lender; provided, however, that the
Agent and any Lender may disclose such information (1) at the request or
pursuant to any requirement of any Governmental Authority to which the Agent or
such Lender is subject or in connection with an examination of the Agent or such
Lender by any such Governmental Authority; (2) pursuant to subpoena or other
court process; (3) when required to do so in accordance with the provisions of
any applicable Requirements of Law; (4) to the extent reasonably required in
connection with any litigation or proceeding (including, but not limited to, any
bankruptcy proceeding) to which the Agent, any Lender or their respective
Affiliates may be party; (5) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document; (6)
to the Agent’s or such Lender’s independent auditors, accountants, attorneys and
other professional advisors, each of which will be informed of the confidential
nature thereof; (7) to any prospective Participant or Assignee under any
Assignment and Acceptance, actual or potential, provided that such prospective
Participant or Assignee agrees to keep such information confidential to the same
extent required of the Agent and the Lenders hereunder; (8) as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which any Borrower is party with the Agent or such Lender,
and (9) to its Affiliates.
Notwithstanding anything herein to the contrary, the information subject to this
Section 14.17(b) shall not include, and the Borrowers, Agent and each Lender and
the respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
each of the foregoing and their Affiliates) may disclose to any and all Persons,
without limitation of any kind, (a) any information with respect to the U.S.
federal and state income tax treatment of the transactions contemplated hereby
and any facts that may be relevant to understanding such tax treatment, which
facts shall not include for this purpose the names of the parties or such other
Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or facts and (b) all
materials of any kind (including

89

--------------------------------------------------------------------------------


opinions or other tax analyses) that are provided to the Agent or such Lender
relating to such tax treatment or facts.
14.18    Conflicts with Other Loan Documents. Unless otherwise expressly
provided in this Agreement (or in another Loan Document by specific reference to
the applicable provision contained in this Agreement), if any provision
contained in this Agreement conflicts with any provision of any other Loan
Document, the provision contained in this Agreement shall govern and control.
14.19    No Lender Reliance on Margin Stock. Each Lender acknowledges and
represents that it, in good faith, has not relied upon Margin Stock of the
Parent or any of its Subsidiaries as collateral in its decision to make any
Credit Extensions to the Borrowers.     
ARTICLE 15
AMENDMENT AND RESTATEMENT
15.1    Amendment and Restatement. Each Borrower, the Agent, the Letter of
Credit Issuers and the Lenders hereby agree that upon the effectiveness of this
Agreement, the terms and provisions of the Original Credit Agreement which in
any manner govern or evidence the Obligations, the rights and interests of the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms and
provisions of this Agreement and the terms and conditions of the Original Credit
Agreement shall be superseded by this Agreement, except as expressly provided
herein.
Notwithstanding the amendment and restatement of the Original Credit Agreement
and certain of the related “Loan Documents” as defined in the Original Credit
Agreement (the “Prior Loan Documents”) by this Agreement and the other Loan
Documents as herein defined, all of the indebtedness, liabilities and
obligations owing by any Borrower under the Original Credit Agreement shall
continue as Obligations hereunder and shall be and remain secured by the
Security Instruments for the benefit of the Agent and the Lenders. This
Agreement is given as a substitution of, and not as a payment of, the
indebtedness, liabilities and obligations of the Borrowers, under the Original
Credit Agreement and is not intended to constitute a novation thereof or of any
of the other Prior Loan Documents. As of the Effective Date, there are no Loans
outstanding. Upon the effectiveness of this Agreement, all Loans owing by the
Borrowers and Letters of Credit outstanding under the Original Credit Agreement
shall continue as Loans and Letters of Credit hereunder.
15.2    Assignment and Acceptance. Each Borrower, the Agent, the Letter of
Credit Issuers and the Lenders hereby acknowledge the assignment by the lenders
party to the Original Credit Agreement to the Lenders party hereto of all Loans
and Commitments under the Original Credit Agreement in the amounts and
allocations as reflected on Schedule 1.1 substantially simultaneously with the
effectiveness of this Agreement and such assignment shall be deemed to have been
consummated in accordance with Section 12.01 of the Original Credit Agreement
and the terms, conditions, representations and warranties set forth in the form
of Assignment and Acceptance set forth as Exhibit 12.01 of the Original Credit
Agreement shall be deemed to have

90

--------------------------------------------------------------------------------


been made and agreed to as between the lenders party to the Original Credit
Agreement and Lender party hereto as if an Assignment and Acceptance had been
fully executed and delivered by such parties.

91

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.
BORROWERS:
ANNTAYLOR, INC.
By: /s/ Michael J. Nicholson
Name:    Michael J. Nicholson
Title:    Executive Vice President, Chief Financial Officer and Treasurer
ANNCO, INC.
By: /s/ Michael J. Nicholson
Name:    Michael J. Nicholson
Title:    Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR DISTRIBUTION SERVICES, INC.
By: /s/ Michael J. Nicholson
Name:    Michael J. Nicholson
Title:    Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR RETAIL, INC.
By: /s/ Michael J. Nicholson
Name:    Michael J. Nicholson
Title:    Executive Vice President, Chief Financial Officer and Treasurer
ADMINISTRATIVE AGENT AND
COLLATERAL AGENT:


BANK OF AMERICA, N.A., as the Agent
By: /s/ Andrew Cerussi
Name: Andrew Cerussi
Title: Vice President

Signature Page
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


LENDERS:
BANK OF AMERICA, N.A., as a Lender
By: /s/ Andrew Cerussi
Name:    Andrew Cerussi
Title:    Vice President




Address for Notices:


Bank of America, N.A.
100 Federal Street
MA5 100 09-09
Boston, MA 02110
Attention: Andrew Cerussi
 
Telephone:
 
 
 
 
Telecopy:
 
 
 
 
Telephone No.:
 
 
 
Facsimile No.:
 
 



Payment Instructions:
Bank of America, N.A.
1850 Gateway Boulevard
Concord, CA 94520
ABA No.:
Account Name:
Account No.
Reference:





Signature Page
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., as a
Syndication Agent and as a Lender


By:/s/ Susanna Profis
Name:    Susanna Profis
Title:    Vice President




Address for Notices:
Scott Troy
530 5th Ave./8th Floor NY, NY 10036
 
Attention:
 
 
 
 
Telephone:
 
 
 
 
Telecopy:
 
 
 
 
Telephone No.:
 
 
 
Facsimile No.:
 
 



Payment Instructions:
______________________________
______________________________
ABA No.: _____________________
Account Name:_________________
Account No.: _________________
Reference: AnnTaylor, Inc.







Signature Page
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


RBS CITIZENS, N.A., as a Syndication Agent and as a Lender




By:/s/ Stephen F. Foley
Name:    Stephen F. Foley
Title:    Senior Vice President




Address for Notices:
20 Cabot Road
Medford, MA
Attention: Fred Rodriguez
 
Telephone:
 
 
 
 
Telecopy:
 
 
 
 
Telephone No.:
 
 
 
Facsimile No.:
 
 



Payment Instructions:
______________________________
______________________________
ABA No.: _____________________
Account Name:__________________
Account No.: _________________
Reference: AnnTaylor, Inc.





Signature Page
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


WACHOVIA BANK, NATIONAL ASSOCIATION, as a Syndication Agent and as a Lender




By:/s/ Jennifer Avrigian
Name:    Jennifer Avrigian
Title:    Director




Address for Notices:
301 South College St. NC0479
Charlotte, NC 28202
Attention: Karen Kneeland
 
Telephone:
 
 
 
 
Telecopy:
 
 
 
 
Telephone No.:
 
 
 
Facsimile No.:
 
 



Payment Instructions:
______________________________
______________________________
ABA No.: _____________________
Account Name:__________________
Account No.: _________________
Reference: AnnTaylor, Inc.

Signature Page
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


WELLS FARGO RETAIL FINANCE, LLC, as a Lender




By:/s/ Matthew N. Williams
Name:    Matthew N. Williams
Title:    Vice President




Address for Notices:
One Boston Place, 18th Floor
Boston, MA 02108
Attention: Phil Carmichael
 
Telephone:
 
 
 
 
Telecopy:
 
 
 
 
Telephone No.:
 
 
 
Facsimile No.:
 
 



Payment Instructions:
______________________________
______________________________
ABA No.: _____________________
Account Name:__________________
Account No.: _________________
Reference: AnnTaylor, Inc.



Signature Page
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


FIFTH THIRD BANK, as a Lender




By:/s/ Christopher Motley
Name:    Christopher Motley
Title:    Vice President




Address for Notices:
_____________________________
_____________________________
 
Attention:
 
 
 
 
Telephone:
 
 
 
 
Telecopy:
 
 
 
 
Telephone No.:
 
 
 
Facsimile No.:
 
 



Payment Instructions:
______________________________
______________________________
ABA No.: _____________________
Account Name:__________________
Account No.: _________________
Reference: AnnTaylor, Inc.









Signature Page
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


ANNEX A
to
Credit Agreement
1.    Definitions.
Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all section references in the
following definitions shall refer to sections of the Agreement:
“Accommodation Obligation” as applied to any Person, shall mean any contractual
obligation, contingent or otherwise, of that Person with respect to any Debt or
other obligation or liability of another, including any such Debt, obligation or
liability directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including Contractual Obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Debt, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), or to maintain solvency, assets, level of income, or other financial
condition.
“Accounts” means all of any Borrower’s now owned or hereafter acquired or
arising accounts, as defined in the UCC, including any rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.
“Account Debtor” means each Person obligated in any way on or in connection with
an Account.
“ACH Transactions” means any cash management or related services that include
the automated clearing house transfer of funds by any Lender which is a bank for
the account of any Credit Party pursuant to agreement or overdrafts.
“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.
"Activation Period" has the meaning specified in Section 7.25.
“Adjusted Availability” means at any time (a) the Borrowing Base, minus (b)
Reserves other than Reserves deducted in the calculation of the Borrowing Base,
minus (c) in each case, Aggregate Outstandings.
“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
on a consolidated basis, the Parent’s and each Borrower’s net income after
provision for income taxes for such fiscal period, as determined in accordance
with GAAP and reported on the Financial

A-1

--------------------------------------------------------------------------------


Statements for such period, excluding any and all of the following included in
such net income: (a) gain or loss arising from the sale of any capital assets;
(b) gain arising from any write-up in the book value of any asset; (c) earnings
of any Person other than a Subsidiary in which any Borrower has an ownership
interest unless (and only to the extent) such earnings shall actually have been
received by such Borrower in the form of cash distributions; (d) earnings of any
Person to which all or substantially all of the assets of any Borrower shall
have been sold, transferred or disposed of, or into which any Borrower shall
have been merged, or which has been a party with any Borrower to any
consolidation or other form of reorganization, prior to the date of such
transaction; (e) gain or loss arising from the acquisition of debt or equity
securities of the Parent and the Borrowers or from cancellation or forgiveness
of Debt; and (f) gain or loss arising from extraordinary items, as determined in
accordance with GAAP or from any other non-recurring transaction.
“Affected Payee” has the meaning given to such term in Section 3.9.
“Affiliate” as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote 10% or more of the Securities having voting power for the
election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting Securities or by contract or otherwise; provided that no
financial institution, mutual fund or investment banking firm shall be an
Affiliate of any Borrower unless it owns, directly or indirectly, at least 20%
of such Securities of such Borrower.
“Agent Advances” has the meaning specified in Section 1.2(i).
“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and Agent pursuant to this Agreement and the other
Loan Documents.
“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.
“Aggregate Outstandings” means, at any date of determination: the sum of (a) the
unpaid balance of Revolving Loans, (b) the aggregate amount of Pending Revolving
Loans, and (c) all Letter of Credit Outstandings.
“Agreement” means the Credit Agreement to which this Annex A is attached, as
from time to time amended, modified or restated.
“Applicable Margin” means, initially,

A-2

--------------------------------------------------------------------------------


(i)
with respect to Base Rate Loans, .000%;

(ii)
with respect to LIBOR Loans and Standby Letter of Credit Fees, 1.50%;

(iii)
with respect to the Unused Line Fee, .350%; and

(iv)
with respect to the Commercial Letter of Credit Fees, .625%.

Adjustments in Applicable Margins shall be determined by reference to the
following grids:
If Average Daily Availability is:
Level of  
Applicable Margins:
Greater than or equal to $150,000,000
Level I
Greater than or equal to $75,000,000 but
less than
$150,000,000
Level II
Less than
$75,000,000
Level III



Low to High
 
 
 
 
 
Applicable Margins
 
Level I
Level II
Level III
Base Rate Loans
.000%
.000%
.000%
LIBOR Loans and Standby Letter of Credit Fee
1.25%
1.50%
1.75%
Unused Line Fee
.325%
.350%
.375%
Commercial Letter of Credit Fee
.500%
.625%
.750%

Beginning with the fiscal quarter commencing August 1, 2008, all adjustments in
the Applicable Margins shall be implemented quarterly on a prospective basis on
the first day of each fiscal quarter of ATI (each an “Adjustment Date”) based on
the Average Daily Availability for the immediately preceding fiscal quarter. ATI
shall deliver to the Agent and the Lenders on each Adjustment Date a
certificate, signed by a Responsible Officer, setting forth in reasonable detail
the basis for the continuance of, or any change in, the Applicable Margins. If
an Event of Default has occurred and is continuing at the time any reduction in
the Applicable Margins is to be implemented, no reduction may occur until the
first day of the first calendar month following the date on which such Event of
Default is waived or cured.
“Applicable Value” means (a) with respect to Eligible Inventory and Eligible
In-Transit Inventory at any time, the lower of (i) average cost of such Eligible
Inventory at such time (calculated in accordance with GAAP) or (ii) market value
of such Eligible Inventory at such time,

A-3

--------------------------------------------------------------------------------


and (b) with respect to Eligible L/C Inventory at any time, the aggregate
undrawn face amount of Commercial Letters of Credit issued to finance the
purchase of such Eligible L/C Inventory.
“Appraisal Date” means each of (a) the date of the appraisal conducted prior to
the Effective Date, (b) any date upon which the Agent receives results of an
appraisal conducted by an Eligible Appraiser at the Agent’s request in
accordance with Section 7.4 and (c) any other date on which results are received
by the Agent of an appraisal conducted by an Eligible Appraiser at any
Borrower’s request or, if an Event of Default exists, the Agent’s request.
“Appraised Value” means (a) with respect to all personal property other than
Inventory, the orderly liquidation value, net of expenses, of such personal
property, (b) with respect to Eligible Inventory, Eligible In-Transit Inventory
and Eligible L/C Inventory, the Applicable Value of such Eligible Inventory,
Eligible In-Transit Inventory and Eligible L/C Inventory multiplied by the
Liquidation Percentage and (c) with respect to all Real Estate, the fair market
value of such Real Estate, in each case as established on the most recently
occurring Appraisal Date by an appraisal conducted by an Eligible Appraiser.
“Approved Deposit Account” means each Deposit Account (a) that is maintained
within the United States with a commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia having
combined capital and surplus in excess of $500,000,000 and otherwise acceptable
to the Agent, (b) as to which a DDA Notification has been executed and delivered
to the Agent and (c) as to which the deposits therein are not subject to any
Lien, security interest or restriction upon withdrawal, other than the Agent’s
Liens and rights of setoff, Liens or adjustment of the applicable depositary
bank.
“Assignee” has the meaning specified in Section 11.2(a).
“Assignment and Acceptance” has the meaning specified in Section 11.2(a).
“AT Sourcing” means AnnTaylor Sourcing Far East Limited, a Hong Kong
corporation.
“AT Sourcing Obligation” means the accrued obligations of ATI to AT Sourcing for
sourcing services rendered in the ordinary course of business to ATI; provided
such obligations shall not be evidenced by a promissory note or other negotiable
instrument that has not been delivered to the Agent and duly endorsed in blank,
and total Debt of AT Sourcing other than Debt for borrowed money owed to a
wholly-owned Subsidiary of the Parent shall not exceed $500,000.
“ATI” means AnnTaylor, Inc., a Delaware corporation.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by any Person, the
reasonably allocated costs and expenses of internal legal services of any
Person.

A-4

--------------------------------------------------------------------------------


“Availability” means at any time (a) the lesser of (i) the Total Facility Amount
and (ii) the Borrowing Base minus Reserves other than Reserves deducted in the
calculation of the Borrowing Base, minus (b) in each case, Aggregate
Outstandings.
“Average Daily Availability” means average daily Availability for the most
recently ended fiscal quarter (or three month period for the Initial Adjustment
Date only).
“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.
“Bank Products” means any one or more of the following types of services or
facilities extended to the Parent or any Borrower by any Lender, including the
Bank and any Affiliate of the Bank in reliance on the Bank’s agreement to
indemnify such affiliate: (i) credit cards; (ii) ACH Transactions; (iii) cash
management, including controlled disbursement services; and (iv) Hedge
Agreements; provided, however, that for obligations in respect of any of the
foregoing to be included as an "Obligation" for purposes of a distribution under
Section 3.5, the applicable Lender must have previously provided written notice
to Agent of (i) the existence of such Bank Product, (ii) the current dollar
amount of obligations arising thereunder (determined, in the case of Hedge
Agreements and any other Bank Products that are Debt as defined herein, in
accordance with such definition) (“Bank Product Amount”), and (iii) the
methodology to be used by such parties in determining the Bank Product Amount
owing from time to time. The Bank Product Amount may be changed from time to
time upon written notice to Agent by the applicable Lender. No Bank Product
Amount may be established or increased at any time that a Default or Event of
Default exists or if a reserve in such amount would cause Outstandings to exceed
Availability.
“Bank Product Amount” has the meaning provided in the definition of Bank
Products.
“Bank Product Obligations” all debts, liabilities and obligations now or
hereafter arising from or in connection with Bank Products, except to the extent
the Agent shall have received written notice from the applicable Lender or
Affiliate of Bank that is providing such Bank Products that such debts,
liabilities or obligations under such Bank Products shall be excluded as "Bank
Product Obligations" under this Agreement.
“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided or
outstanding.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as amended.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

A-5

--------------------------------------------------------------------------------


“Base Rate Loans” means a Revolving Loan during any period in which it bears
interest based on the Base Rate.
“Benefit Plan” shall mean a defined benefit plan as defined in Section 3(35) of
ERISA (other than a Multi-employer Plan) which the ATI or an ERISA Affiliate
maintains, administers, contributes to or is required to contribute to, or under
which ATI or any ERISA Affiliate may incur any liability.
“Blocked Account Agreement” means the Account Control Agreement dated as of
November 19, 2003 among ATI, the Agent and the Clearing Bank, or any replacement
account control agreement, in form and substance reasonably satisfactory to the
Agent, concerning the collection of payments which represent the proceeds of
Accounts or of any other Collateral, as from time to time amended, supplemented
or replaced.
“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to a Borrower or by Bank in the case of a borrowing
funded by Non-Ratable Loans or by the Agent in the case of a borrowing
consisting of an Agent Advance, or the making of an L/C Borrowing in connection
with any payment made pursuant to a Letter of Credit.
“Borrowing Base” at any time, means an amount equal to:
(a)     the sum of
(i)     ninety percent (90%) of the Net Amount of Eligible Credit Card Accounts
plus
(ii)     the lesser of (A) eighty-five percent (85%) of the Applicable Value of
Eligible Inventory, Eligible L/C Inventory and Eligible In-Transit Inventory or
(B) eighty-five percent (85%) of the Appraised Value of Eligible Inventory,
Eligible L/C Inventory and Eligible In-Transit Inventory; plus
(iii)    the lesser of (A) $15,000,000 or (B) fifty percent (50%) of the
Appraised Value of all Eligible Real Estate; minus
(b)    Reserves from time to time established by the Agent in its Commercial
Judgment.
Notwithstanding the foregoing, for purposes of this definition, no Accounts or
Inventory or Fixed Assets being acquired in an Acquisition or otherwise created,
purchased, completed or owned by a business unit acquired pursuant to an
Acquisition will be included in the Borrowing Base unless (i) the Agent, in its
reasonable commercial discretion exercised in good faith, confirms that such
Accounts or Inventory or Fixed Assets conform to standards of eligibility
established from time to

A-6

--------------------------------------------------------------------------------


time by the Agent in accordance with this Agreement, and (ii) to the extent
deemed necessary by the Agent, an audit of such Accounts and an appraisal of
such Inventory and Fixed Assets is conducted (which appraisal shall be conducted
in accordance with the provisions hereof).
“Borrowing Base Certificate” means a certificate by a Responsible Officer of
ATI, substantially in the form of Exhibit B (or another form acceptable to the
Agent) setting forth the calculation of the Borrowing Base, including a
calculation of each component thereof and each other item specified in Section
5.2(j), all in such detail as shall be reasonably satisfactory to the Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by ATI and certified to the
Agent; provided, that the Agent shall have the right to review and adjust, in
the exercise of its reasonable credit judgment, any such calculation (1) to
reflect its reasonable estimate of declines in value of any of the Collateral
described therein that are reflected in an appraisal or audit of such
Collateral, and (2) to the extent that such calculation is not in accordance
with this Agreement.
“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York or Charlotte, North Carolina are required or
permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Loans, any day
that is a Business Day pursuant to clause (a) above and that is also a day on
which trading in Dollars is carried on by and between banks in the London
interbank market.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
“Capital Expenditures” means all expenditures of any Credit Party due (whether
or not paid during any fiscal period) during any period in respect of the cost
of any fixed asset which in accordance with GAAP would be reflected as a fixed
asset on the balance sheet of such Credit Party.
“Capital Lease” means any lease of property by any Credit Party which, in
accordance with GAAP, should be reflected as a capital lease on the balance
sheet of such Credit Party.
“Cash Equivalents” shall mean (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States of
America or having a rating of at least A-1 or P-1 from either S&P or Moody’s, in
each case maturing within 360 days after the date of acquisition thereof; (b)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within 180 days (or, if no Loans are
outstanding at the time of acquisition thereof and after giving effect thereto,
360 days) after the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings obtainable from either S&P or Moody’s (or,
if at any time neither S&P

A-7

--------------------------------------------------------------------------------


nor Moody’s shall be rating such obligations, then from such other nationally
recognized rating services acceptable to the Requisite Lenders) and not listed
in Credit Watch published by S&P; (c) commercial paper, other than commercial
paper issued by any Borrower or any Subsidiary of any Borrower or any of their
Affiliates, maturing no more than 180 days (or, if no Loans are outstanding at
the time of acquisition thereof and after giving effect thereto, 270 days) after
the date of creation thereof and, at the time of acquisition thereof, having a
rating of at least A-1 or P-1 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then the highest
rating from other nationally recognized rating services acceptable to the
Required Lenders); (d) domestic and Eurodollar certificates of deposit or time
deposits or bankers’ acceptances maturing within 180 days (or, if no Loans are
outstanding at the time of acquisition thereof and after giving effect thereto,
360 days) after the date of acquisition thereof issued by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia having combined capital and surplus of not less than
$500,000,000; (e) repurchase agreements with parties reasonably acceptable to
the Agent with a term of not more than 30 days for securities described in
clauses (a) through (d) of this definition; (f) shares of money market mutual or
similar funds which invest substantially all their assets in assets satisfying
the requirements of clauses (a) through (d) of this definition; and (g) auction
rate preferred instruments maturing no later than 35 days from the date of
purchase.
“Change in Control” shall be deemed to have occurred at such time as either of
the following events shall occur:
(a)    There shall be consummated any consolidation or merger of the Parent or
any Borrower pursuant to which the Common Stock would be converted into cash, or
other property, in each case, other than a consolidation or merger of the Parent
or any Borrower in which the holders of Common Stock immediately prior to the
consolidation or merger have, directly or indirectly, at least a majority of the
total voting power in the aggregate of all classes of common stock of the
continuing or surviving corporation normally entitled to vote in elections of
directors immediately after such consolidation or merger; or
(b)    There is a report filed by any person, including its Affiliates and
Associates (as defined in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act), on Schedule 13D or 14D-1 (or any successor schedule, form or
report) pursuant to the Exchange Act, disclosing that such person (for the
purposes of this definition only, the term “person” shall include a “person”
within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act
or any successor provision to either of the foregoing) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of 50% or more
of the total voting power in the aggregate of all classes of capital stock then
outstanding of the Parent or any Borrower normally entitled to vote in elections
of directors; provided, however, that a person shall not be deemed beneficial
owner of, or to own beneficially, (A) any securities tendered pursuant to a
tender or exchange offer made by or on behalf of such person or any of such
person’s Affiliates or Associates until such tendered securities are

A-8

--------------------------------------------------------------------------------


accepted for purchase or exchange thereunder, or (B) any securities if such
beneficial ownership (1) arises solely as a result of a revocable proxy
delivered in response to a proxy or consent solicitation made pursuant to, and
in accordance with, the applicable rules and regulations under the Exchange Act,
and (2) is not also then reportable on Schedule 13D (or any successor schedule,
form or report) under the Exchange Act; or
(c)    The Parent shall cease to be the owner of 100% of the capital stock of
ATI.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred if at any time the Parent, any Subsidiary of the Parent, any employee
stock ownership plan or any other employee benefit plan of either the Parent or
any Subsidiary of the Parent, or any person holding shares of Common Stock for
or pursuant to the terms of any such employee benefit plan, files or becomes
obligated to file a report under or in response to Schedule 13D or Schedule
14D-1 (or any successor schedule, form or report) under the Exchange Act
disclosing beneficial ownership by it of 50% or more of the total voting power
in the aggregate of all classes of Common Stock then outstanding of the Parent
normally entitled to vote in elections of directors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Claim” shall mean any claim or demand, by any Person, of whatsoever kind or
nature for any actual or alleged Liabilities and Costs, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute, license, permit, ordinance or regulation, common law or otherwise.
“Clearing Bank” means Wachovia, National Association, or any other banking
institution with whom the Payment Account has been established pursuant to the
Blocked Account Agreement.
“Closing Fee” has the meaning specified in Section 2.4.
“Code” means the Internal Revenue Code of 1986 as from time to time amended, or
any successor statute.
“Collateral” means all of each Credit Party’s real and personal property (other
than leasehold interests and other property excluded from the Collateral
pursuant to Section 2(a) of the Security Agreement, shares of Parent's capital
stock or any Margin Stock, unless the Parent or the Borrowers in aggregate own
at any time Margin Stock (other than shares of Parent's capital stock) with an
aggregate value over $1,000,000, in which case such Margin Stock (other than
shares of Parent's capital stock) shall be included as Collateral or disposed of
for Cash Equivalents to be included as Collateral) and all other assets of any
Credit Party from time to time subject to Agent’s Liens securing payment or
performance of the Obligations pursuant to the Security Instruments.

A-9

--------------------------------------------------------------------------------


“Commercial Judgment” means the reasonable commercial discretion exercised in
good faith based on an event, condition or circumstance either (i) arising after
the Effective Date or (ii) existing on the date hereof to the extent the Agent
has not been notified thereof in writing by any Credit Party prior to the
Effective Date.
“Commercial Letter of Credit shall mean any Letter of Credit which is drawable
upon presentation of documents, drafts at sight and time drafts evidencing the
sale or shipment of goods purchased by the Credit Parties in the ordinary course
of its business.
“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on Schedule
1.1 attached to the Agreement or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 11.2, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 11.2, and
“Commitments” means, collectively, the aggregate amount of the commitments of
all of the Lenders.
“Common Stock” shall mean the common stock of the Parent, the par value of which
is set forth in the Parent’s certificate of incorporation, as amended, restated
or otherwise modified from time to time.
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.
“Contractual Obligation”, as applied to any Person, shall mean any provision of
any Securities issued by that Person or any indenture, mortgage, deed of trust,
contract, undertaking, document, instrument or other agreement or instrument to
which that Person is a party or by which it or any of its properties is bound,
or to which it or any of its properties is subject (including any restrictive
covenant affecting such Person or any of its properties).
“Contribution Share” has the meaning specified in Section 13.2.
“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Loan.
“Credit Card Account” means an Account arising in the ordinary course of
business in respect of a credit card receivable due to a Borrower from the
Proprietary Credit Card Issuer or any major processor or issuer of MasterCard,
Visa, American Express or Discover credit cards or any other nationally or
internationally recognized credit card provider.

A-10

--------------------------------------------------------------------------------


“Credit Card Notification” has the meaning specified in Section 7.25.
“Credit Extension” means the making of Loans to and the issuance of Letters of
Credit for the account of a Borrower hereunder.
“Credit Party” means the Borrowers and the Parent.
“DDA Notification” has the meaning specified in Section 7.25.
“Debt” means, without duplication, with respect to any Credit Party all
indebtedness of such Credit Party for borrowed money and all payment obligations
of such Credit Party for the deferred purchase price of property, in each case
excluding Trade Payables, but including (a) the Obligations; (b) all payment
obligations in each case of any Person of the type described in this definition
secured by any Lien on such Credit Party’s property, even though such Credit
Party shall not have assumed or become liable for the payment thereof; provided,
however, that all such obligations which are limited in recourse to such
property shall be included in Debt only to the extent of the book value of such
property as would be shown on a balance sheet of such Credit Party prepared in
accordance with GAAP; (c) all payment obligations created or arising under any
Capital Lease or conditional sale or other title retention agreement with
respect to property used or acquired by such Credit Party, even if the rights
and remedies of the lessor, seller or lender thereunder are limited to
repossession of such property; provided, however, that all such obligations
which are limited in recourse to such property shall be included in Debt only to
the extent of the book value of such property as would be shown on a balance
sheet of such Credit Party prepared in accordance with GAAP; (d) all payment
obligations of such Credit Party under Guaranties of obligations of the type
described in this definition; (e) the present value (discounted at the Base
Rate) of lease payments due under synthetic leases; (f) all reimbursement
obligations of such Credit Party under letters of credit or bankers acceptances
issued for the account of such Credit Party; and (g) all payment obligations of
such Credit Party in respect of Hedge Agreements and Foreign Currency Exchange
Contracts; provided, however, that for purposes of determining Debt, the
“principal amount” of the obligations of a Credit Party in respect of any Hedge
Agreement or Foreign Currency Exchange Contract at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Credit
Party would be required to pay if such contract were terminated at such time.
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would constitute an Event of Default.
“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent (2%)
per annum. Each Default Rate shall be adjusted simultaneously with any change in
the applicable Interest Rate. In addition, application of the Default Rate
pursuant to Section 2.1(c) shall result in an increase in the Letter of Credit
Fee by two percent (2%) per annum for so long as the Default Rate is in effect.

A-11

--------------------------------------------------------------------------------


“Defaulting Lender” has the meaning specified in Section 12.15(c).
“Deposit Account” means all “deposit accounts” and “securities accounts” as such
terms are defined in the UCC, now or hereafter owned by a Credit Party.
“Designated Account” has the meaning specified in Section 1.2(c).
“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by any Credit Party.
“DOL” means the United States Department of Labor or any successor department or
agency.
“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.
“EBITDA” means, with respect to any fiscal period on a consolidated basis for
the Parent and the Borrowers, Adjusted Net Earnings from Operations, plus, to
the extent deducted in the determination of Adjusted Net Earnings from
Operations for that fiscal period, Interest Expense, Federal, state, local and
foreign income taxes, depreciation and amortization.
“Effective Date” means the date of this Agreement.
“Eligible Appraiser” means any independent appraiser reasonably acceptable to
the Agent and, so long as no Event of Default is continuing, the Borrowers.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender that is a
commercial financial institution having total assets in excess of
$1,000,000,000; and (c) any other commercial financial institution having total
assets in excess of $1,000,000,000 approved by the Agent (such approval not to
be unreasonably withheld or delayed) and, so long as no Event of Default has
occurred and is continuing, consented to by ATI.
“Eligible Credit Card Accounts” means, as of any date of determination, Credit
Card Accounts, other than Accounts as of such date:
(a)    that have been outstanding for more than five (5) Business Days from the
date of sale;
(b)    with respect to which a Borrower does not have good, valid and marketable
title thereto, free and clear of any Liens (other than Liens granted to the
Agent, for its benefit and the ratable benefit of the Lenders, pursuant to the
Security Instruments);

A-12

--------------------------------------------------------------------------------


(c)     that are not subject to a first priority security interest in favor of
the Agent, for the benefit of itself and the Lenders;
(d)    which arose on account of any private label credit card issued by any
Person other than the Proprietary Credit Card Issuer;
(e)    which are disputed by the processor or issuer of the applicable credit
card, are with recourse against a Borrower, or with respect to which a claim,
counterclaim, offset or chargeback has been asserted against a Borrower (to the
extent of such dispute, claim, counterclaim, offset or chargeback and to the
extent not captured under the definition of Net Amount of Eligible Credit Card
Accounts); or
(f)    with respect to which any of the representations, warranties, covenants,
and agreements contained in the Security Agreement are incorrect, untrue or have
been breached.
Each Borrower shall notify the Agent if it becomes aware that any Credit Card
Accounts in an amount in excess of $500,000 which are then currently included in
Eligible Credit Card Accounts has ceased to constitute Eligible Credit Card
Accounts for any reason; provided, however, the Borrowers shall have no
affirmative duty to monitor, audit or otherwise investigate the status of any
Accounts other than (i) as required under the terms of the Loan Documents and
(ii) as historically conducted in the ordinary course of business.
“Eligible Inventory” means, as of any date of determination, Inventory, which
the Agent, in its reasonable discretion, determines to be Eligible Inventory.
Without limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Inventory shall not, unless the Agent in its sole
discretion elects, include any Inventory:
(a)    that is not owned by a Borrower;
(b)    that is not subject to the Agent’s Liens, which are perfected as to such
Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clause (b) of the definition of Permitted Liens provided that
such Permitted Liens (i) are junior in priority to the Agent’s Liens or subject
to Reserves and (ii) do not impair directly or indirectly the ability of the
Agent to realize on or obtain the full benefit of the Collateral);
(c)    that does not consist of finished goods or raw materials;
(d)    that consists of goods to be returned to vendors, work-in-process,
samples, prototypes, supplies, or packing and shipping materials;
(e)    that is unmerchantable, or does not meet all standards imposed by any
Governmental Authority, having regulatory authority over such goods, their use
or sale;

A-13

--------------------------------------------------------------------------------


(f)    as to which any of the representations, warranties, covenants or
agreements contained in the Security Agreement are incorrect, untrue or have
been breached;
(g)    that is obsolete, slow moving beyond the ordinary course of first quality
merchantable Inventory or stale;
(h)    that is not of a type held for sale in the ordinary course of the
Borrower’s business;
(i)    that is located outside the United States of America or Puerto Rico (or
that is in-transit from vendors or suppliers);
(j)    that is located in a public warehouse or in possession of a bailee or in
a facility (other than a retail store location) leased by such Borrower, if the
warehouseman, or the bailee, or the lessor has not delivered to the Agent, if
requested by the Agent, a subordination agreement or lien waiver in form and
substance satisfactory to the Agent or if a Reserve for rents or storage charges
has not been established for Inventory at that location;
(k)    that contains or bears any Intellectual Property licensed to such
Borrower by any Person, if the Agent is not reasonably satisfied that it may
sell or otherwise dispose of such Inventory in accordance with the terms of the
Security Agreement and Section 9.2 without infringing the rights of the licensor
of such Intellectual Property or violating any contract with such licensor (and
without payment of any royalties other than any royalties due with respect to
the sale or disposition of such Inventory pursuant to the existing license
agreement), and, as to which such Borrower has not delivered to the Agent a
consent or sublicense agreement from such licensor in form and substance
reasonably acceptable to the Agent if requested;
(l)    that is not reflected in the details of a current inventory report; or
(m)    that is Inventory placed on consignment.
If the Agent determines in its Commercial Judgment that any Inventory at any
time ceases to be Eligible Inventory, such Inventory shall promptly be excluded
from the calculation of Eligible Inventory. Each Borrower shall notify the Agent
if it becomes aware that any Inventory with an appraised or market value
(whichever is higher) in excess of $2,500,000 which is then currently included
in Eligible Inventory has ceased to constitute Eligible Inventory for any
reason; provided, however, the Borrowers shall have no affirmative duty to
monitor, audit or otherwise investigate the status of any Inventory other than
(i) as required under the terms of the Loan Documents and (ii) as historically
conducted in the ordinary course of business.
“Eligible In-Transit Inventory” means, as of the date of determination thereof,
without duplication of other Eligible Inventory, Inventory owned by a Borrower
that would be Eligible Inventory if it were not subject to a Document and in
transit from a foreign location to a location of such Borrower within the United
States, and that Agent, in its Commercial Judgment, deems to be Eligible
In-Transit Inventory. Without limiting the foregoing, no Inventory shall be
Eligible In-Transit Inventory unless it (a) is subject to a negotiable Document
showing a Borrower

A-14

--------------------------------------------------------------------------------


or the Agent as consignee, which Document is in the possession of Agent or a
Borrower or such other Person as Agent shall approve; (b) has been identified to
the applicable sales contract and title has passed to the Borrower; (c) is not
sold by a vendor that has a right to reclaim, divert shipment of, repossess,
stop delivery, claim any reservation of title or otherwise assert Lien rights
against the Inventory, or with respect to whom any Borrower is in default of any
obligations; (d) is subject to purchase orders and other sale documentation
satisfactory to Agent; (e) is shipped by a common carrier no more than forty
(40) days prior to the date of determination thereof; and (f) is being handled
by a customs broker, freight-forwarder or other handler that has delivered a
customs broker agreement or other lien waiver acceptable to the Agent.


“Eligible L/C Inventory” means, as of the date of determination thereof,
Inventory (a) constituting work in progress not yet delivered to the Borrowers
and for which no documents of title have been issued, (b) the purchase of which
is supported by a Commercial Letter of Credit having an expiry within sixty (60)
days of the date of issuance and providing that it may be drawn only after such
Inventory is completed and after documents of title have been issued for such
Inventory either (i) reflecting a Borrower or the Agent as consignee of such
Inventory or (ii) as to which the Agent has control (such as by possession of
such documents of title or by the delivery of a customs broker agency agreement
or similar document satisfactory to the Agent), and (d) which otherwise would
constitute Eligible Inventory.
 
“Eligible Real Estate” means all Real Estate that the Agent determines in its
reasonable judgment to be Eligible Real Estate. Without limiting the ability of
the Agent to establish other criteria of ineligibility, Eligible Real Estate
shall not, unless the Agent in its sole discretion elects, include any Real
Estate:
(a)    that is not owned by a Borrower;
(b)    that is not subject to a Mortgage;
(c)    as to which all of the representations, warranties and covenants
contained in the Mortgage are not true, correct and satisfied, as applicable.
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for a Release or injury to the
environment.
“Environmental Compliance Reserve” means any reserve which the Agent establishes
in its reasonable discretion after prior written notice to ATI from time to time
for amounts that are reasonably likely to be expended by any Borrower or its
respective Subsidiaries in order for the Borrowers, the other Credit Parties,
and each of its operations and property (a) to comply with any notice from a
Governmental Authority asserting material non-compliance with Environmental
Laws, or (b) to correct any such material non-compliance identified in a report
delivered to the Agent and the Lenders pursuant to Section 7.7.

A-15

--------------------------------------------------------------------------------


“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.
“Environmental Lien” means a Lien in favor of any Governmental Authority for (a)
any liability under Environmental Laws, or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release or threatened
Release of a Contaminant into the environment.
“Equipment” means all of the Borrowers’ now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by any Borrower and all of each Borrowers’ rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.
“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization, (d) the filing by the PBGC of a notice of intent to terminate,
the treatment by the PBGC of a Plan amendment as a termination under Section
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multi-employer Plan, (e) the occurrence of an event
or condition which could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multi-employer Plan, or (f) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate.
“Event of Default” has the meaning specified in Section 9.1.

A-16

--------------------------------------------------------------------------------


“Excess Payment” has the meaning specified in Section 13.2.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
regulations promulgated thereunder.
“Excluded Taxes” means, with respect to the Agent, any Lender, any Letter of
Credit Issuer or any other recipient of any payment (any of the foregoing, a
“recipient”) to be made by or on account of any Obligation, (a) any income or
franchise Taxes imposed on (or measured by) its gross or net income by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or in which
its applicable Lending Office is located, (b) any branch profits Taxes, (c) any
Taxes imposed as a result of a Lender or Letter of Credit Issuer’s failure or
inability (other than as a result of a Change in Law that occurs after such
recipient becomes a Lender or Letter of Credit Issuer under this Agreement) to
comply with Section 4.1(e), and (d) in the case of a recipient (other than a
replacement Lender pursuant to a request by a Borrower under Section 4.8),
any withholding Taxes that are imposed on amounts payable to such recipient at
the time such recipient becomes a party to this Agreement (or designates a new
Lending Office), or becomes a Letter of Credit Issuer or Participant under this
Agreement, except to the extent that in the case of a Foreign Lender that
designates a new Lending Office or is an Assignee, such Foreign Lender or its
assignor, respectively, was entitled, before giving effect to such designation
or assignment, to receive additional amounts from the applicable Borrower with
respect to such Taxes pursuant to Section 4.1(a).
“Existing Letters of Credit” means the outstanding letters of credit issued
under the Original Credit Agreement all of which are set forth on Schedule 1.3.
“Facility” has the meaning specified in Section 1.1.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
“Fee Letter” has the meaning given to such term in Section 2.4.

A-17

--------------------------------------------------------------------------------


“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.
“Fiscal Year” means the Borrowers’ fiscal year for financial accounting
purposes. The current Fiscal Year of each Borrower will end on February ___,
2009.
“Fixed Assets” means real property and equipment, machinery, furniture and
fixtures which are properly categorized as “fixed assets” in accordance with
GAAP.
“Fixed Charge Coverage Ratio” means, with respect to any Twelve-Month Period,
the ratio of (a) EBITDA minus Capital Expenditures (excluding Capital
Expenditures funded with Debt other than Revolving Loans) paid in cash during
such period by the Parent and the Borrowers to (b) Fixed Charges.
“Fixed Charges” means, with respect to any Twelve-Month Period of the Parent and
the Borrowers on a consolidated basis, without duplication, Interest Expense,
all scheduled principal payments of Debt, and Federal, state, local and foreign
income taxes, excluding deferred taxes, paid or accrued during such period.
“Foreign Currency Exchange Contracts” shall mean any foreign currency exchange
agreement or other currency exchange rate arrangement providing currency
exchange rate protection, entered into by any Borrower, the Parent or any of
their respective Restricted Subsidiaries.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“Foreign Letter of Credit Issuer” means any Letter of Credit Issuer that is
organized under the laws of a jurisdiction other than the United States of
America or any State thereof or the District of Columbia.
“Foreign Subsidiary” means (a) any Subsidiary that is not organized under a
political subdivision of the United States of America or (b) which is organized
under the laws of the United States of America, any state thereof or the
District of Columbia, but for which no more than a de minimis amount of such
Subsidiary’s assets consist of assets other than capital stock or in
indebtedness of one or more Foreign Subsidiaries (within the meaning of clause
(a) of this definition).
“Fronting Fee” has the meaning given to such term in Section 2.6.
“Fully Supported” means, with respect to any outstanding Letter of Credit, the
Borrowers shall have deposited with the Agent, for the ratable benefit of the
applicable Letter of Credit Issuer and the Lenders, at the Agent’s election,
either (a) a standby letter of credit (a “Supporting Letter of Credit”) in form
and substance satisfactory to the Agent, issued by an issuer satisfactory to the
Agent in an amount equal to the greatest amount for which such Letter of Credit

A-18

--------------------------------------------------------------------------------


may be drawn plus any outstanding L/C Borrowing made or other unreimbursed
amount owing with respect to such Letter of Credit plus any fees and expenses
associated with such Letter of Credit (the “Letter of Credit Exposure”), under
which Supporting Letter of Credit the Agent shall be entitled to draw amounts
necessary to reimburse such Letter of Credit Issuer and the Lenders for payments
to be made by the applicable Letter of Credit Issuer and the Lenders under such
Letter of Credit and any fees and expenses associated with such Letter of Credit
or (b) cash in an amount sufficient to cover the Letter of Credit Exposure to be
held as cash collateral for such Letter of Credit Exposure.
“Funding Date” means the date on which a Borrowing occurs.
“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which, solely in the case of computation of the
Fixed Charge Coverage Ratio, are applicable to the circumstances as of the
Effective Date.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“Guarantor” means the Parent and each Borrower pursuant to the terms of Article
13 hereof.
“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.
“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

A-19

--------------------------------------------------------------------------------


“Illiquidity Period” means the period beginning on the date that Liquidity shall
be less than $37,500,000 and ending on the first date thereafter that Liquidity
shall be in excess of $50,000,000 for a period of fifteen (15) consecutive days.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Initial Adjustment Date” has the meaning given to such term in the definition
of Applicable Margin.
“Intellectual Property” has the meaning set forth in Section 6.22.
“Interest Expense” means, for any fiscal period, the aggregate amount of
interest required to be paid or accrued by the Parent and the Borrowers during
such period on all Debt of the Parent and the Borrowers during such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of Capital
Leases or synthetic leases), net of all interest income they receive during such
period.
“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on the date one,
two, three or six months thereafter as selected by the applicable Borrower in
its Notice of Borrowing, in the form attached hereto as Exhibit D, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit E, provided
that:
(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
(b)    any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(c)    no Interest Period shall extend beyond the Stated Termination Date.
“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.
“Inventory” means all of the Borrowers’ now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in the Borrowers’ business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

A-20

--------------------------------------------------------------------------------


“Investment” shall mean, as applied to any Person, (a) any direct or indirect
purchase or other acquisition by that Person of all or substantially all of the
assets of any other Person or a line of business of any other Person, or of
Securities, or of a beneficial interest in Securities, of any other Person, and
(b) any direct or indirect loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, advances to
such Person, to employees and similar items made or incurred in the ordinary
course of business), or capital contribution by such Person to any other Person,
including all Accommodation Obligations provided by such Person to or for the
benefit of such other Person and all Debt and accounts owed to such Person by
that other Person which are not current assets or did not arise from sales of
goods or services to that Person in the ordinary course of business. The amount
of any Investment shall be determined in conformity with GAAP.
“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.
“Issuing Bank Agreement” means, as to each Letter of Credit Issuer, any
agreement entered into by such Letter of Credit Issuer and a Borrower relating
to Letters of Credit.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
pro rata participation in any L/C Borrowing.
“L/C Borrowing” means the extension of credit made pursuant to Section 1.3(e) if
conditions precedent under Section 8.2 would not be satisfied resulting from a
payment under a Letter of Credit that has not been either reimbursed by the
Borrowers in accordance with Section 1.3(e) or refinanced as a Borrowing.
“Latest Projections” means: (a) on the Effective Date and thereafter until the
Agent receives new projections pursuant to Section 5.2(e), the projections of
the Borrowers’ consolidated financial condition, results of operations, and cash
flows, for the period commencing on __________, 20___ and ending on
______________, 20___, and delivered to the Agent prior to the Effective Date;
and (b) thereafter, the projections most recently received by the Agent pursuant
to Section 5.2(e).
“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender’s Pro Rata Share.
"Lending Office" means the office through which a Lender or Letter of Credit
Issuer is acting at any particular time for the purpose of this Agreement.

A-21

--------------------------------------------------------------------------------


“Letter of Credit” shall mean any Commercial Letter of Credit or any Standby
Letter of Credit issued by any Letter of Credit Issuer for the account of any
Borrower pursuant to Section 1.3 and includes each Existing Letter of Credit.
“Letter of Credit Fee” has the meaning specified in Section 2.6.
“Letter of Credit Issuer” means the Bank, Wachovia Bank, National Association,
JP Morgan Chase Bank, any of their Affiliates or any other Lender selected by
the Borrowers and approved by the Agent (such approval not to be unreasonably
withheld) that agrees to become a Letter of Credit Issuer.
“Letter of Credit Outstandings” means, at any time, the aggregate undrawn face
amount of all outstanding Letters of Credit at such time, plus the aggregate
unpaid reimbursement obligations with respect to Letters of Credit at such time.
“Letter of Credit Subfacility” means an amount equal to the Total Facility
Amount.
“Liabilities and Costs” means all liabilities, claims, obligations,
responsibilities, losses, damages, punitive damages, consequential damages,
treble damages, charges, costs and expenses (including attorney’s, expert’s and
consulting fees and costs of investigation and feasibility studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future.
“LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, (a) the
Termination Date, (b) if the Interest Period with respect to such LIBOR Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period, and (c) the last day of each Interest
Period applicable to such LIBOR Loan.
“LIBOR Loans” means a Revolving Loan during any period in which it bears
interest based on the LIBOR Rate.
“LIBOR Rate” means for any Interest Period with respect to any LIBOR Loan, a
rate per annum determined by the Agent pursuant to the following formula:
Eurodollar Rate =
         Eurodollar Base Rate     
1.00 – Eurodollar Reserve Percentage

Where,
"Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If

A-22

--------------------------------------------------------------------------------


such rate is not available at such time for any reason, then the “Eurodollar
Base Rate” for such Interest Period shall be the rate per annum determined by
the Agent to be the rate at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
LIBOR Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The LIBOR Rate
for each outstanding LIBOR Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Lien” means: (a) any security interest, charge, claim, or lien arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; (b) to the extent not included
under clause (a), any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or other title exception
or encumbrance affecting real property; and (c) any contingent or other
agreement to provide any of the foregoing.
“Liquidation Percentage” means, with respect to Inventory of a Borrower at any
time, the ratio (expressed as a percentage) computed by dividing (a) (i) if such
percentage is being determined on the Effective Date or on any date prior to the
first delivery of an appraisal requested in accordance with Section 7.4, the net
orderly liquidation value of the Inventory of such Borrower, as set forth in the
appraisal delivered to the Agents prior to the Effective Date and (ii) if such
percentage is being determined on or after the date of the first delivery of an
appraisal requested in accordance with Section 7.4, the net orderly liquidation
value of the Inventory of the Borrower, as set forth in the appraisal most
recently delivered pursuant to Section 7.4 by (b) the value of the Inventory of
such Borrower, valued at cost as set forth in the corresponding appraisal.
“Liquidity” means, on any date of determination thereof, (a) the difference of
(but not less than zero) (i) the sum of (A) all cash of the Credit Parties held
in an Approved Deposit Accounts on such date, plus (B) all Cash Equivalents
owned by the Credit Parties and reflected on the most recent consolidated
balance sheet of the Parent prepared prior such date, minus (ii) $37,500,000
plus (b) Availability or, if as of such date of determination of Liquidity there
shall have been no Revolving Loans outstanding during the immediately preceding
ninety (90) days (or if any Revolving Loans were outstanding during such period
they shall not have been outstanding for a continuous period of ten or more
Business Days), Adjusted Availability in either case on such date.

A-23

--------------------------------------------------------------------------------


“Loan Account” means the loan account reflecting outstanding Loans, Letters of
Credit, repayments, and similar information for the Borrowers as maintained by
the Agent in accordance with the provisions hereof.
“Loan Documents” means this Agreement, the Security Instruments, the Parent
Guaranty, and any other agreements, instruments, and documents heretofore, now
or hereafter evidencing, securing or guaranteeing the payment obligations of the
Credit Parties under this Agreement, the Security Agreement or the Parent
Guarantee (excluding Bank Product Obligations) or the Liens on the Collateral.
“Loans” means, collectively, all loans and advances provided for in Article 1.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Credit Parties taken as a whole or any
material portion of the Collateral; (b) a material impairment of the ability of
any Borrower or any other Credit Party to perform under any material Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any material Loan Document to which it is a party.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means and includes any and all of the mortgages, deeds of trust,
deeds to secure debt, assignments and other instruments executed and delivered
by any Credit Party to or for the benefit of the Agent by which the Agent, on
behalf of the Lenders, acquires a Lien on the Real Estate or a collateral
assignment of the Credit Parties’ interest under leases of Real Estate, and all
amendments, modifications and supplements thereto
“Multi-employer Plan” means a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six (6) years contributed to by any Borrower or any ERISA
Affiliate.
“Net Amount of Eligible Credit Card Accounts” means, at any time of
determination hereunder, the amount owing under Eligible Credit Card Accounts
less, without duplication, returns, discounts, claims, credits, allowances,
accrued rebates, offsets, deductions, counterclaims, disputes and other defenses
of any nature at such time of determination issued, owing, granted, outstanding,
available or claimed.
“Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 1.2(h).

A-24

--------------------------------------------------------------------------------


“Notice of Borrowing” has the meaning specified in Section 1.2(b).
“Notice of Continuation/Conversion” has the meaning specified in Section 2.2(b).
“Obligations” means all present and future loans, advances, liabilities, payment
obligations and debts owing by any Credit Party to the Agent and/or any Lender,
arising under or pursuant to this Agreement or any of the other Loan Documents,
whether or not evidenced by any note, or other instrument or document, whether
arising from an extension of credit, opening of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, as principal
or guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to any Credit Party
hereunder or under any of the other Loan Documents. “Obligations” includes,
without limitation, (a) all debts, liabilities, and payment obligations of any
Credit Party now or hereafter arising from or in connection with the Letters of
Credit and L/C Borrowings and (b) all Bank Product Obligations.
“Operating Lease” shall mean, as applied to any Person, any lease of any
property by that Person as lessee which is not a Capital Lease.
“Original Credit Agreement” means that certain $175,000,000 Second Amended and
Restated Credit Agreement dated November 14, 2003 by and between ATI, AT Retail,
ANNCO, AT Distribution, Bank of America, N.A., as administrative agent, the
lenders party thereto, the arranger party thereto, the syndication agents party
thereto, the documentation agents party thereto and the co-agents party thereto,
as amended.
“Original Subsidiary Agreements” means the collective reference to (i) that
certain Subsidiary Guaranty and Collateral Agreement dated June 30, 1998,
between AT Distribution and the Agent, as amended and (ii) that certain
Assignment and Assumption Agreement dated as of February 29, 2000, between AT
Retail, ANNCO and the Agent.
“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents,
excluding, in each case, any such Taxes imposed as a result of an assignment, or
designation of a new Lending Office under this Agreement or any other Loan
Document, unless such assignment or designation is consented in writing by a
Borrower or is requested by a Borrower under Section 4.8.
“Parent” shall mean AnnTaylor Stores Corporation, a Delaware corporation.
“Parent Guaranty” shall mean the Third Amended and Restated Guaranty dated as of
the Effective Date substantially in the form of, and on the terms set forth in,
Exhibit H, as the same may be amended, modified or otherwise supplemented from
time to time.
"Parent Share Repurchase" means each purchase of Common Stock by the Parent
funded in accordance with the terms of Section 7.13.

A-25

--------------------------------------------------------------------------------


“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.
“Participation Register” has the meaning specified in Section 11.2(e).
“Payment Account” means the bank account established pursuant to the Security
Agreement, to which amounts held in the Approved Deposit Accounts of the Parent
and the Borrowers are swept and deposited or credited, and which is maintained
in the name of the Agent or any Borrower, as the Agent may determine, on terms
acceptable to the Agent.
“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.
“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Borrower (or an ERISA Affiliate)
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multi-employer Plan has made contributions at
any time during the immediately preceding five (5) plan years.
“Permitted Existing Debt” shall mean the Debt existing on the date hereof and
set forth in Schedule 6.9.
“Permitted Existing Liens” shall mean the Liens on any property, other than any
Environmental Liens, reflected on Schedule 7.10(b).
“Permitted Liens” means:
(a)    Liens (other than Environmental Liens and any Lien imposed under ERISA)
for claims, taxes, assessments or charges of any Governmental Authority which
are not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP and as to which a stay
of enforcement is in effect;


(b)    statutory Liens of landlords, bankers, carriers, warehousemen, mechanics,
materialmen and other similar Liens (other than any Lien imposed under ERISA or
any Environmental Lien) imposed by law, arising in the ordinary course of
business securing obligations, and, in each case, for amounts which (A) are not
yet due, (B) are not more than 30 days past due as long as no notice of default
has been given or other action taken to enforce such Liens, or (C)(1) are not
more than 30 days past due and a notice of default has

A-26

--------------------------------------------------------------------------------


been given or other action taken to enforce such Liens, or (2) are more than 30
days past due, and, in the case of clause (1) or (2), are being contested in
good faith by appropriate proceedings which are sufficient to prevent imminent
foreclosure of such Liens and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP and as to
which a stay of enforcement is in effect;


(c)    Liens (other than any Lien imposed under ERISA or any Environmental Lien)
incurred or deposits made in the ordinary course of business (including surety
bonds and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of employment benefits or to secure the performance of
tenders, bids, leases, contracts (other than in respect of Debt), statutory
obligations and other similar obligations or arising as a result of progress
payments under government contracts;


(d)    easements (including reciprocal easement agreements and utility
agreements), rights-of-way, covenants, consents, rights of landlords,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of Real Estate, which
do not materially detract from the value of such Real Estate or materially
interfere with its use in the ordinary conduct of the business of any Borrower;


(e)    Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such judgments are being contested
in good faith by appropriate proceedings, adequate reserves have been set aside
and no material property is subject to a material risk of loss or forfeiture and
the claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect.


(f)    Liens on goods in favor of customs and revenue authorities arising as a
matter of law in the ordinary course of business to secure payment of customs
duties in connection with the importation of such goods.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Borrower (or an ERISA Affiliate) sponsors or maintains or to which any
Borrower (or an ERISA Affiliate) makes, is making, or is obligated to make
contributions and includes any Pension Plan.
“Proprietary Credit Card Issuer” means Alliance Data Systems Corporation or any
successor or replacement issuer or manager of a credit card program acceptable
to the Agent.

A-27

--------------------------------------------------------------------------------


“Pro Rata Guaranty Share” has the meaning specified in Section 13.2.
“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations (other than
Bank Product Obligations) owed to such Lender and the denominator of which is
the aggregate amount of the Obligations (other than Bank Product Obligations)
owed to the Lenders, in each case giving effect to a Lender’s participation in
Non-Ratable Loans and Agent Advances.
“Rate Suspension Notice” has the meaning specified in Section 4.5.
“Real Estate” means all of any Credit Party’s now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of such Credit Party’s now or hereafter
owned or leased interests in the improvements thereon, the fixtures attached
thereto and the easements appurtenant thereto.
“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.
“Report” has the meaning given to such term in Section 12.18(a).
“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
“Required Lenders” means at any time two (2) or more Lenders whose Pro Rata
Shares aggregate more than 50% of the aggregate of all Lenders’ Pro Rata Shares.
“Requirement of Law” means, any international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, in each case applicable to
or binding upon the Person or any of its property or to which the Person or any
of its property is subject.
“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Credit Card Accounts or
Eligible Inventory established by the Agent from time to time in its Commercial
Judgment. Without limiting the generality of the foregoing, Reserves may
include: (a) Bank Product Reserves, (b) a reserve for accrued, unpaid interest
on the Obligations (other than Bank Product Obligations) arising under this
Agreement or the other Loan Documents, (c) inventory shrinkage, (d)
warehousemen’s, bailees’ and landlords’ charges and statutory liens, and (e)
reserves for gift cards and merchandise credits. No reserve

A-28

--------------------------------------------------------------------------------


pursuant to this definition shall be duplicative of any other reserve or of any
amount already deducted in the calculation of the Borrowing Base. The Agent
shall give the Borrower prompt notice of any change in the composition or
calculation of any Reserves, provided that the failure to give such notice shall
not affect the applicability of such change.
“Responsible Officer” means the chief executive officer, the chief operating
officer, the president, the chief financial officer, the controller, the
assistant secretary, the general counsel (other than with respect to financial
reporting matters), any senior vice president or any assistant treasurer of the
applicable Borrower, or any other officer having substantially the same
authority and responsibility.
“Restated Subsidiary Guaranty” means that certain Amended and Restated
Subsidiary Guaranty and Collateral Agreement dated April 30, 2001, as amended,
pursuant to which the Original Subsidiary Agreements were amended and restated.
“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect (including by means of any Accommodation Obligation), on account of
any shares of any class of capital stock of the Parent or any Borrower or any of
its respective Subsidiaries now or hereafter outstanding, including the Common
Stock, except a distribution of stock as part of a stock split and except a
dividend payable solely in shares of that class of stock or in any junior class
of stock to the holders of that class, (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of capital stock of the Parent or any
Borrower or any of its respective Subsidiaries now or hereafter outstanding, (c)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any shares of any class of capital
stock of the Parent or any Borrower or any of its respective Subsidiaries now or
hereafter outstanding (other than purchases of warrants, options and other
rights to acquire such shares in connection with the termination, retirement or
other departure of employees of the Parent or its Subsidiaries), or (d) any
consideration paid to any Person for the purpose of any of the foregoing.
“Restricted Payment Certification” has the meaning given to such term in Section
5.2(e).
“Restricted Subsidiary” means any Subsidiary of any Borrower that is not an
Unrestricted Subsidiary.
“Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance, L/C Borrowing and Non-Ratable Loan.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

A-29

--------------------------------------------------------------------------------


“SEC” means the Securities and Exchange Commission, or any other Governmental
Authority succeeding to any of its principal functions.
“Securities” shall mean any stock, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities”, or any certificates of interest, shares, or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include any evidence of the Obligations.
“Securities Act” shall mean the Securities Act of 1933, as amended to the date
hereof and from time to time hereafter, and any successor statute.
“Security Agreement” means the Third Amended and Restated Pledge and Security
Agreement dated as of the date hereof by the Borrowers and the Parent to the
Agent in Form of Exhibit G hereto, and each other security agreement delivered
pursuant to the terms of the Loan Documents, each as hereafter modified, amended
or supplemented from time to time.
“Security Instruments” means, collectively, the Security Agreement, the Blocked
Account Agreement, each DDA Notification, each Credit Card Notification, each
Mortgage and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which any Credit Party or other Person shall grant or convey to the Agent or the
Lenders a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any other Loan Document, as any of them may be amended,
modified or supplemented from time to time.
“Settlement” and “Settlement Date” have the meanings specified in Section
12.15(a)(ii).
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(a)    the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including contingent liabilities); and
(b)    the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
(c)    it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and
(d)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

A-30

--------------------------------------------------------------------------------


For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Standby Letter of Credit” shall mean any Letter of Credit which is not a
Commercial Letter of Credit.
“Stated Termination Date” means April 23, 2013.
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of such Person, or
a combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of a Borrower.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Facility is terminated either by the Borrowers pursuant
to Section 3.2 or by the Required Lenders pursuant to Section 9.2, and (iii) the
date this Agreement is otherwise terminated for any reason whatsoever pursuant
to the terms of this Agreement.
“Termination Event” shall mean (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of ATI or any ERISA Affiliate from a Benefit Plan during a
plan year in which ATI or such ERISA Affiliate was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or the cessation of operations which
results in the termination of employment of 20% of Benefit Plan participants who
are employees of ATI and its ERISA Affiliates; (iii) the imposition of an
obligation on ATI or any ERISA Affiliate under Section 4041 of ERISA to provide
affected parties written notice of intent to terminate a Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the termination
of, or the institution under ERISA of proceedings to terminate, a Benefit Plan
(including the giving of written notice thereof); (v) any event or condition
which constitutes grounds under Section 4042 of ERISA (excluding Section
4042(a)(4)) for the termination of, or the appointment of a trustee to
administer, any Benefit Plan (including the giving of written notice thereof);
(vi) the partial or complete withdrawal of ATI or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization; (vii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan; (viii) ATI or any ERISA Affiliate has incurred or is likely to incur a
liability in connection with any nonexempt “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan; (ix)
the failure to make a required contribution to a Benefit Plan if such failure is
sufficient to give rise to a lien under Section 302 (f) of ERISA; or (x) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon ATI or any ERISA
Affiliate.

A-31

--------------------------------------------------------------------------------


“Total Facility Amount” has the meaning specified in Section 1.1.
"Trade Payables" means all trade payables of the Credit Parties and their
Subsidiaries arising in the ordinary course of business, including any private
label or corporate letter of credit issued by or any guaranty of any Credit
Party to support the payment of such trade payables.
“Transfer” has the meaning specified in Section 11.2(e).
“Transferee” has the meaning specified in Section 11.2(e).
“Twelve-Month Period” a period of twelve full consecutive fiscal months of the
Borrowers and their Subsidiaries, taken together as one accounting period.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.
“Unrestricted Subsidiary” shall mean any Foreign Subsidiary (other than a
Foreign Subsidiary which is a Borrower) and any other Subsidiary of any Borrower
which has been designated as such by resolution duly adopted by the board of
directors of such Borrower, which at the time of such designation does not own
or hold any Securities of the Parent or any Borrower, provided (a) no Subsidiary
of a Borrower shall be (or if already an Unrestricted Subsidiary shall
immediately cease to be) an Unrestricted Subsidiary if, at any time, the Parent
or any Borrower shall create, incur, issue, assume, guarantee or in any other
manner whatsoever be or become liable with respect to any Claim against or any
Contractual Obligation or Debt of, such Subsidiary which is not permitted under
Article 7 and (b) the Parent or the Borrowers shall be deemed to have made an
Investment in an Unrestricted Subsidiary at the time of designation of such
Subsidiary as an “Unrestricted Subsidiary” in an amount equal to the sum of (i)
any Debt owed by such Subsidiary to the Parent and any Borrower at such time,
(ii) any outstanding Guarantees or Liens created by the Parent or any Borrower
in favor of or for the benefit of such Subsidiary and (iii) the total assets of
such Subsidiary at such time as determined on a consolidated basis in accordance
with GAAP. As of the Effective Date, the following Subsidiaries are Unrestricted
Subsidiaries: AnnTaylor Travel, Inc., AnnTaylor Sourcing Far East Ltd.,
AnnTaylor of Puerto Rico, Inc., AnnTaylor Sourcing Italy, SRL and AnnTaylor
Italy SRL.

A-32

--------------------------------------------------------------------------------


“Unused Letter of Credit Subfacility” means an amount equal to the Letter of
Credit Subfacility minus the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit plus, without duplication, (b) the aggregate
unpaid reimbursement obligations with respect to all Letters of Credit.
“Unused Line Fee” has the meaning specified in Section 2.5.
“Wholly Owned” means, with respect to any Person, a Subsidiary of such Person,
all of the outstanding Capital Stock of which (other than director’s qualifying
shares and other similar de minimus issuances required by law) are at the time
owned directly or indirectly by such Person.
2.    Accounting Terms. Any accounting term used in the Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.
3.    Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.
(b)    The words “hereof,” “herein,” “hereunder” and similar words refer to the
Agreement as a whole and not to any particular provision of the Agreement; and
Subsection, Section, Schedule and Exhibit references are to the Agreement unless
otherwise specified.
(c)    (i)    The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.
(ii)    The term “including” is not limiting and means “including without
limitation.”
(iii)    In the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly provided herein, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”
(iv)    The word “or” is not exclusive.
(d)    Unless otherwise expressly provided herein, (i) references to agreements
(including the Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any relevant Loan Document, and (ii) references to any statute or
regulation are to be construed as including all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.

A-33

--------------------------------------------------------------------------------


(e)    The captions and headings of the Agreement and other Loan Documents are
for convenience of reference only and shall not affect the interpretation of the
Agreement.
(f)    The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
(g)    For purposes of Section 9.1, a breach of a financial covenant contained
in Sections 7.22 shall be deemed to have occurred as of any date of
determination thereof by the Agent or as of the last day of any specified
measuring period, regardless of when the Financial Statements reflecting such
breach are delivered to the Agent.
(h)    The Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrowers and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or the Agent merely because of the Agent’s or
Lenders’ involvement in their preparation.
4.    Accounting for Acquisitions.
With respect to any Acquisition consummated on or after the Effective Date, the
following shall apply:
(a)    For each of the twelve Twelve-Month Periods ending next following the
date of any Acquisition, EBITDA shall include the results of operations of the
Person or assets so acquired on a historical pro forma basis, and which amounts
may include such adjustments as are permitted under Regulation S-X of the SEC
and reasonably satisfactory to the Agent.
(b)    For each of the twelve Twelve-Month Periods ending next following the
date of each Acquisition, Fixed Charges shall include the results of operations
of the Person or assets so acquired, which amounts shall be determined on a
historical pro forma basis; provided, however, Interest Expense shall be
adjusted on a historical pro forma basis to (i) eliminate interest expense
accrued during such period on any Debt repaid in connection with such
Acquisition and (ii) include interest expense on any Debt (including Debt
hereunder) incurred, acquired or assumed in connection with such Acquisition
(“Incremental Debt”) calculated (x) as if all such Incremental Debt had been
incurred as of the first day of such Twelve-Month Period and (y) at the
following interest rates: (I) for all periods subsequent to the date of the
Acquisition and for Incremental Debt assumed or acquired in the Acquisition and
in effect prior to the date of Acquisition, at the actual rates of interest
applicable thereto, and (II) for all periods prior to the actual incurrence of
such Incremental Debt, equal to the average daily rate of interest actually
applicable to such Incremental Debt hereunder or under other financing documents
applicable thereto, as the case may be.



A-34

--------------------------------------------------------------------------------


EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
This Certificate is delivered to you pursuant to Section 5.2(c) of the Third
Amended and Restated Credit Agreement dated as of April 23, 2008 (as amended,
supplemented or modified from time to time, (the “Credit Agreement”), among
AnnTaylor, Inc. (“ATI”), ANNCO, Inc., AnnTaylor Distribution Services, Inc.,
AnnTaylor Retail, Inc. (collectively, the “Borrowers”), Bank of America, N.A.
(“Bank of America”), as Administrative Agent for the Lenders (in such capacity,
(the “Agent”), and JPMorgan Chase Bank, N.A., Wachovia Bank, National
Association, and RBS Citizens, N.A., as Syndication Agents. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings so defined.


1.    I am the duly elected, qualified and acting [Senior Vice President - Chief
Financial Officer] [Vice President ‑ Controller] of ATI.


2.    I have reviewed and am familiar with the contents of this Certificate. I
am providing this Certificate solely in my capacity as an officer of ATI. The
matters set forth herein are true to the best of my knowledge after due inquiry,
but I express no personal opinion as to any conclusions of law or other legal
matters.


3.I have reviewed the terms of the Credit Agreement and the principal Loan
Documents. Such review did not disclose the existence of, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or an Event of Default [, except as set
forth below]. [Except as set forth below,] [A]ll of the representations and
warranties of the Borrowers contained in the Credit Agreement and the other
principal Loan Documents are correct and complete in all material respects as at
the date of this certificate as if made as of the date hereof, except for those
that speak as of a particular date. [Except as set forth below,] [T]he Borrowers
are, as of _____________, ___, 200__ [most recent quarter-end] (the
“Determination Date”) in compliance in all material respects with all of their
respective covenants and agreements in the Credit Agreement and the other
principal Loan Documents. No Illiquidity Period has arisen or been in effect
since the last Compliance Certificate delivered to the Agent [, except as set
forth below].


4.Liquidity as of the Determination Date is as set forth below:
(a)
 
Cash held in Approved Deposit Accounts
$
 
 
(b)
 
Cash Equivalents reflected on most
recently consolidated balance sheet of Parent
$
 
 
(c)
 
4(a) plus 4(b)
$
 
 
(d)
 
4(c) minus $37,500,000
$
 
*
(e)
 
Availability**
$
 
 
 
 
Liquidity
$
 
 

*     But not less than zero
**    (or Adjusted Availability, if applicable)


--------------------------------------------------------------------------------




5.    If the Determination Date is the end of a fiscal quarter of ATI, attached
hereto as Attachment 1 are the computations showing compliance with the
covenants specified therein as of the Determination Date.


6.    If any portion of an Illiquidity Period shall have been in effect during
the month ending on the Determination Date, attached hereto as Attachment 2 is
the computation showing compliance with Section 7.22 as of the Determination
Date.


IN WITNESS WHEREOF, I execute this Certificate this ___ day of ___________,
20__.




ANNTAYLOR, INC.




By:    _____________________________
Name:    _____________________________
Title:    _____________________________








--------------------------------------------------------------------------------


Attachment 1
to Exhibit A






The information described herein is as of ___________, ____, and pertains to the
period from _______________, ____ to ________________ __, ____.


I.
Negative Covenants



A.    Indebtedness (Section 7.9)


Section                        Amount


            7.9(l)                        $__________


B.     Sales (Section 7.10(a))


Section                        Amount


        7.10(a)(ii)                    $__________
7.10(a)(vii)                    $__________
7.10(a)(ix)                     $__________
 
C.     Investments (Section 7.11)


Section                        Amount


            7.11(e)                        $__________
            7.11(f)                        $__________
            7.11(g)                        $__________
            7.11(o)                        $__________


D.    Restricted Payments (Section 7.13)


Section                        Amount


7.13(a)                     $__________
$__________




--------------------------------------------------------------------------------


Attachment 2
to Exhibit A


The information described herein is as of ___________, ____, and pertains to the
period from _______________, ____ to ________________ __, ____.


I.    Fixed Charge Coverage Ratio


A.    Fixed Charge Coverage Ratio (Section 7.22)


1.     Calculation of EBITDA:


a.     Adjusted Net Earnings From Operations
(i)
consolidated net income after
provision for income
taxes for such fiscal period    
$
 
Less, to the extent included in net income
 
 
(ii)
gain or loss arising from the sale
of any capital assets    
$
 
(iii)
gain arising from any write-up
in the book value of any asset    
$
 
(iv)
earnings of any Person (other
than a Subsidiary) in which
any Borrower has an ownership interest
unless (and only to the extent) such
earnings or loss shall actually have
been received by such Borrower
in the form of cash distributions
$
 
(v)
earnings or loss of any Person to
which assets of any Borrower shall
have been sold, transferred or
disposed of, or into which any Borrower
shall have been merged, or which has
been a party with any Borrower
to any consolidation or other form
of reorganization, prior to
the date of such transaction
$
 
(vi)
gain or loss arising from the
acquisition of debt or equity
securities of the Parent and the
Borrowers or from
cancellation or forgiveness of Debt
$
 





--------------------------------------------------------------------------------


(vii)
gain or loss arising from extraordinary
items, as determined in accordance
with GAAP, or from any other
non-recurring transaction, to the
extent included in net income    
$
 
(viii)
Adjusted Net Earning from
Operations     
$
 



plus (to the extent
deducted in the calculation thereof)     $___________


b.    amortization                 $___________
c.    depreciation                 $___________
d.    Interest Expense             $___________
e.    income tax expense             $___________
 
EBITDA
$
 





2.    Capital Expenditures (other than those
financed with Debt other than
Revolving Loans)                 $___________


3.    A.1 less A.2                
$
 





4.    Fixed Charges


a.    Interest Expense             $____________
b.    Scheduled principal payments
of Debt                 $____________
c.    Income taxes (non-deferred)         $____________


FIXED CHARGES                
$
 



5.     Ratio of line 3 to line 4                        _____:1


Minimum Required Ratio:
1.0 to 1.0













--------------------------------------------------------------------------------


EXHIBIT B
FORM OF BORROWING BASE CERTIFICATE






--------------------------------------------------------------------------------


[borrowingbaseexample.jpg]


--------------------------------------------------------------------------------


EXHIBIT C
[INTENTIONALLY OMITTED]


--------------------------------------------------------------------------------


EXHIBIT D
NOTICE OF BORROWING
Date: ______________, 200_
To:
Bank of America, N.A. as Agent for the Lenders who are parties to the Third
Amended and Restated Credit Agreement dated as of April 23, 2008 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) by and
among AnnTaylor, Inc., ANNCO, Inc., AnnTaylor Distribution Services, Inc.,
AnnTaylor Retail, Inc., the Lenders party thereto and Bank of America, N.A., as
Agent, and JPMorgan Chase Bank, N.A., Wachovia Bank, National Association, and
RBS Citizens, N.A., as Syndication Agents.

Ladies and Gentlemen:
The undersigned, ________________________ (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the Borrowing specified below:
1.
The Business Day of the proposed Borrowing is _______________, 200__.

2.
The aggregate amount of the proposed Borrowing is $_______________.

3.
The Borrowing is to be comprised of $_______________ of Base Rate and
$_______________ of LIBOR Loans.

4.
The duration of the Interest Period for the LIBOR Loans, if any, included in the
Borrowing shall be _____ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
(a)The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other principal Loan Documents are correct in all
material respects on and as of the date of the Credit Extension requested
hereunder and are deemed made on and as of the date hereof, other than any such
representation or warranty which relates to a specified prior date and except to
the extent the Agent and the Lenders have been notified in writing by any
Borrower that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty; and
(b)No event has occurred and is continuing, or would result from the Credit
Extension requested hereby, which constitutes a Default or an Event of Default;
and


--------------------------------------------------------------------------------


(c)No event has occurred and is continuing, or would result from such Credit
Extension requested hereby, which has had or would have a Material Adverse
Effect.
(d)The proposed Borrowing will not cause the aggregate principal amount of all
outstanding Revolving Loans plus all Letter of Credit Outstandings, to exceed
the Borrowing Base or the combined Commitments of the Lenders.
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:
 
 
 
 







--------------------------------------------------------------------------------


EXHIBIT E
NOTICE OF CONTINUATION/CONVERSION
Date: _______________, 200__
To:
Bank of America, N.A. as Agent for the Lenders to the Third Amended and Restated
Credit Agreement dated as of April 23, 2008 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among AnnTaylor, Inc.,
ANNCO, Inc., AnnTaylor Distribution Services, Inc., AnnTaylor Retail, Inc., the
Lenders party thereto and Bank of America, N.A., as Agent, and JPMorgan Chase
Bank N.A., Wachovia Bank, National Association, and RBS Citizens, N.A., as
Syndication Agents.

Ladies and Gentlemen:
The undersigned, _______________________ (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the [conversion] [continuation] of the
Loans specified herein, that:
1.
The Continuation/Conversion Date is _______________, 200__.

2.
The aggregate amount of the Loans to be [converted] [continued] is
$_______________.

3.
The Loans are to be [converted into] [continued as] [LIBOR Rate] [Base Rate]
Loans.

4.
The duration of the Interest Period for the LIBOR Loans included in the
[conversion] [continuation] shall be _____ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
(d)    The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other principal Loan Documents are correct in all
material respects on and as of the date of the [continuation][conversion]
requested hereunder and are deemed made on and as of the date hereof, other than
any such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified in writing by
any Borrower that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty; and
(e)    No event has occurred and is continuing, or would result from the
[continuation][conversion] requested hereby, which constitutes a Default or an
Event of Default; and


--------------------------------------------------------------------------------


(f)    No event has occurred and is continuing, or would result from such
[continuation][conversion] requested hereby, which has had or would have a
Material Adverse Effect.
(g)    The proposed [continuation][conversion] will not cause the aggregate
principal amount of all outstanding Revolving Loans plus all Letter of Credit
Outstandings, to exceed the Borrowing Base or the combined Commitments of the
Lenders.
 
 
 
 
 
 
 
By:
BY:
 
 
 
 
Title:
 
 
 
 





--------------------------------------------------------------------------------


EXHIBIT F
[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of ____________________, 200_ is made between
______________________________ (the “Assignor”) and __________________________
(the “Assignee”).
RECITALS
WHEREAS, the Assignor is party to that certain Third Amended and Restated Credit
Agreement dated as of April 23, 2008 (as amended, amended and restated,
modified, supplemented or renewed, the “Credit Agreement”) among AnnTaylor,
Inc., ANNCO, Inc., AnnTaylor Distribution Services, Inc., AnnTaylor Retail,
Inc., the Lenders party thereto and Bank of America, N. A., as agent for the
Lenders (the “Agent”), and JPMorgan Chase Bank, N.A., Wachovia Bank, National
Association, and RBS Citizens, N.A., as Syndication Agents. Any terms defined in
the Credit Agreement and not defined in this Assignment and Acceptance are used
herein as defined in the Credit Agreement;
WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to the Borrowers in an aggregate amount not
to exceed $__________ (the “Commitment”);
WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
of $__________ to the Borrowers;
WHEREAS, [the Assignor has acquired a participation in its pro rata share of the
Lenders’ liabilities under Letters of Credit in an aggregate principal amount of
$____________ (the “L/C Obligations”)] [no Letters of Credit are outstanding
under the Credit Agreement]; and
WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $__________ (the
“Assigned Amount”) on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
1.    Assignment and Acceptance.
(a)    Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and (ii)
the Assignee hereby purchases, assumes and undertakes from the Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance) __% (the “Assignee’s Percentage Share”) of (A) the
Commitment, the Committed Loans and the L/C Obligations of the


--------------------------------------------------------------------------------


Assignor and (B) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Credit Agreement
and the Loan Documents.
(b)    With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Sections 4.4 and 14.11 of the Credit Agreement to the extent such rights relate
to the time prior to the Effective Date.
(c)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignee’s Commitment will be $__________.
(d)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignor’s Commitment will be $__________.
2.    Payments.
(a)    As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $__________, representing the
Assignee’s Pro Rata Share of the principal amount of all Committed Loans.
(b)    The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in Section 11.2(a) of the Credit Agreement.
3.    Reallocation of Payments.
Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and Committed Loans and L/C Obligations shall be for the
account of the Assignor. Any interest, fees and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of the Assignee. Each of the Assignor and the Assignee agrees that it
will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.


--------------------------------------------------------------------------------


4.    Independent Credit Decision.
The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrowers, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and (b)
agrees that it will, independently and without reliance upon the Assignor, the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.
5.    Effective Date; Notices.
(a)    As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be __________, 200_ (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:
(i)    this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;
(ii)    the consent of each of the Agent and ATI required for an effective
assignment of the Assigned Amount by the Assignor to the Assignee shall have
been duly obtained and shall be in full force and effect as of the Effective
Date;
(iii)    the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;
[(iv)    the Assignee shall have complied with Section 11.2 of the Credit
Agreement (if applicable);]
(v)    the processing fee referred to in Section 2(b) hereof and in Section
11.2(a) of the Credit Agreement shall have been paid to the Agent; and
(b)    Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrowers and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.
6.    [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]
(a)    The Assignee hereby appoints and authorizes the Assignor to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent by the Lenders pursuant to the terms of
the Credit Agreement.
(b)    The Assignee shall assume no duties or obligations held by the Assignor
in its capacity as Agent under the Credit Agreement.]


--------------------------------------------------------------------------------


7.    Withholding Tax.
The Assignee (a) represents and warrants to the Lender, the Agent and the
Borrowers that under applicable law and treaties no tax will be required to be
withheld by any Borrower and/or the Agent [and/or any Lender], as applicable
with respect to any payments to be made to the Assignee hereunder, (b) agrees to
furnish to the Agent and the Borrowers prior to the time that the Agent or
Borrower is required to make any payment of principal, interest or fees
hereunder and (so long as it remains eligible to do so) from time to time
thereafter upon reasonable request by the Agent or a Borrower, (x) if the
Assignee is organized under the laws of any jurisdiction other than the United
States or any State thereof, duplicate executed originals of either U.S.
Internal Revenue Service Form W-8ECI or U.S. Internal Revenue Service Form
W-8BEN (wherein the Assignee claims entitlement to the benefits of a tax treaty
that provides for a complete exemption from U.S. federal income withholding tax
on all payments hereunder), or (y) if the Assignee is organized under the laws
of the United States or any State thereof, duplicate executed originals of U.S.
Internal Revenue Service Form W-9, and agrees to provide new forms upon the
expiration of any previously delivered form or comparable statements in
accordance with applicable U.S. law and regulations and amendments thereto, duly
executed and completed by the Assignee, and (c) agrees to comply with all
applicable U.S. laws and regulations with regard to such withholding tax
exemption.
8.    Representations and Warranties.
(a)    The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Credit Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and (iv)
this Assignment and Acceptance has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignor, enforceable
against the Assignor in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application relating to or affecting creditors’ rights and to
general equitable principles.
(b)    The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of any Borrower, or the performance or observance by any Borrower, of any of its
respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.


--------------------------------------------------------------------------------


(c)    The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Credit Agreement, no
further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; (iii) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignee, enforceable against the Assignee
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles;
and (iv) it is an Eligible Assignee.
9.    Further Assurances.
The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrowers or the Agent, which may be required in connection
with the assignment and assumption contemplated hereby.
10.    Miscellaneous.
(a)    Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.
(b)    All payments made hereunder shall be made without any set-off or
counterclaim.
(c)    The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.
(d)    This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
(e)    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF _______________. The Assignor and the
Assignee each irrevocably submits to the non-exclusive jurisdiction of any State
or Federal court sitting in [_______________] over any suit, action or
proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that


--------------------------------------------------------------------------------


all claims in respect of such action or proceeding may be heard and determined
in such [_______________] State or Federal court. Each party to this Assignment
and Acceptance hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.
(f)    THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).
IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.
[ASSIGNOR]
 
By:
BY:
 
 
 
Title:
 
 
 
 
Address:
 
 
 



[ASSIGNEE]
 
By:
BY:
 
 
 
Title:
 
 
 
 
Address:
 
 
 







--------------------------------------------------------------------------------


SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE
NOTICE OF ASSIGNMENT AND ACCEPTANCE
_______________, 200_
Bank of America, N.A.
________________________
________________________
________________________    
Attention: Business Credit-Account Executive
AnnTaylor, Inc.
_____________________
_____________________
_____________________
Re: AnnTaylor, Inc.
Ladies and Gentlemen:
We refer to the Third Amended and Restated Credit Agreement dated as of April
23, 2008 (as amended, amended and restated, modified, supplemented or renewed
from time to time the “Credit Agreement”) among AnnTaylor, Inc., ANNCO, Inc.,
AnnTaylor Distribution Services, Inc., AnnTaylor Retail, Inc., the Lenders party
thereto and Bank of America, N. A., as agent for the Lenders (the “Agent”), and
JPMorgan Chase Bank, N.A., Wachovia Bank, National Association, and RBS
Citizens, N.A., as Syndication Agents. Terms defined in the Credit Agreement are
used herein as therein defined.
1.    We hereby give you notice of, and request your consent to, the assignment
by __________________ (the “Assignor”) to _______________ (the “Assignee”) of
_____% of the right, title and interest of the Assignor in and to the Credit
Agreement (including the right, title and interest of the Assignor in and to the
Commitments of the Assignor, all outstanding Loans made by the Assignor and the
Assignor’s participation in the Letters of Credit pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”). We
understand and agree that the Assignor’s Commitment, as of _______________,
200__, is $___________, the aggregate amount of its outstanding Loans is
$_____________, and its participation in L/C Obligations (as defined in the
Assignment and Acceptance) is $_____________.
2.    The Assignee agrees that, upon receiving the consent of the Agent to such
assignment, the Assignee will be bound by the terms of the Credit Agreement as
fully and to the


--------------------------------------------------------------------------------


same extent as if the Assignee were the Lender originally holding such interest
in the Credit Agreement.
3.    The following administrative details apply to the Assignee:
(A)    Notice Address:
 
Assignee name:
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
 
 
Telephone:
 
 
 
 
 
Telecopier:
 
 
 
 
 
Telex (Answerback):
 
 
 



(B)    Payment Instructions:
 
Account No.:
 
 
 
 
 
At:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reference:
 
 
 
 
 
Attention:
 
 
 
 

4.    You are entitled to rely upon the representations, warranties and
covenants of each of the Assignor and Assignee contained in the Assignment and
Acceptance.
IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.
Very truly yours,
[NAME OF ASSIGNOR]
 
By:
BY:
 
 
 
Title:
 
 
 

[NAME OF ASSIGNEE]
 
By:
BY:
 
 
 
Title:
 
 
 

ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:
Bank of America, N. A.
as Agent


--------------------------------------------------------------------------------


By:
BY:
 
 
Title:
 
 
 







AnnTaylor, Inc.
By:
BY:
 
 
Title:
 
 
 





--------------------------------------------------------------------------------




EXHIBIT G
FORM OF THIRD AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT








--------------------------------------------------------------------------------


FORM OF
THIRD AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
DATED AS OF _________, 20____


THIS THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as such agreement
may be amended, supplemented, modified or amended and restated from time to
time, this “Agreement”) is made by ANNTAYLOR, INC., a Delaware corporation
(“ATI”), ANNTAYLOR STORES CORPORATION, a Delaware corporation (the “Parent”),
ANNCO, INC., a Delaware corporation (“ANNCO”), ANNTAYLOR DISTRIBUTION SERVICES,
INC., a Delaware corporation (“ATDS”), and ANNTAYLOR RETAIL, INC., a Delaware
corporation (“ATR” and, together with ATI, the Parent, ANNCO and ATDS, the
“Grantors” and each, individually, a “Grantor”) in favor of BANK OF AMERICA,
N.A., in its capacity as administrative agent for each of the Lenders now or
hereafter party to the Credit Agreement (as defined below) (the “Agent”).
W I T N E S S E T H:
WHEREAS, ATI, ANNCO, ATDS, ATR, the Agent, the lenders referred to therein, the
syndication agents named therein, and the issuing banks named therein have
entered into that certain $175,000,000 Second Amended and Restated Credit
Agreement dated November 14, 2003 (as amended, the “Original Credit Agreement”);
and
WHEREAS, at the Borrowers’ request, Lenders, the Agent and the syndication
agents named therein have agreed to amend and restate the Original Credit
Agreement in its entirety pursuant to that certain Third Amended and Restated
Credit Agreement dated as of the date hereof (as so amended and restated and as
such agreement may be further amended, supplemented, modified, or amended and
restated from time to time, the “Credit Agreement”); and
WHEREAS, the Parent is the parent of each of ATI, ANNCO, ATDS and ATR and has
and will materially benefit from the Loans made or to be made and the Letters of
Credit issued or to be issued under the Credit Agreement, and in connection
therewith and pursuant to the terms of the Credit Agreement, the Parent
simultaneously herewith has entered into that certain Third Amended and Restated
Parent Guaranty and is required to execute and deliver this Agreement; and
WHEREAS, each of ANNCO, ATDS and ATR is, directly or indirectly, a wholly owned
Subsidiary of ATI and has and will materially benefit from the Loans and
Advances made and to be made, and the Letters of Credit issued and to be issued,
under the Credit Agreement; and
WHEREAS, the parties hereto have entered into that certain Second Amended and
Restated Pledge and Security Agreement dated November 14, 2003 (as amended, the
“Original Pledge and Security Agreement”), pursuant to which the Grantors
granted a security interest in certain personal property and assets as
collateral security for the payment and performance of such Grantors’
obligations under the loan documents relating to and including the Original
Credit Agreement; and




--------------------------------------------------------------------------------


WHEREAS, as collateral security for payment and performance by each Grantor of
its Obligations, each Grantor is willing to continue, amend and grant to the
Lender, as the case may be, a security interest in certain of its personal
property and assets pursuant to the terms of this Agreement.
NOW, THEREFORE, in consideration of the above premises and in order to induce
the Lenders and each Letter of Credit Issuer to amend and restate the Original
Credit Agreement and continue to, respectively, make Loans and issue Letters of
Credit under the Credit Agreement, each Grantor hereby agrees with the Agent for
its benefit, and for the benefit of the Lenders and each Letter of Credit
Issuer, by acceptance hereof, as follows:
1.DEFINED TERMS. The following terms shall have the following respective
meanings:
“Accounts” means all of each Grantor’s now owned or hereafter acquired or
arising accounts, as defined in the UCC, including all Credit Card Accounts and
any rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.
“Affiliate” as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote 10% or more of the Securities having voting power for the
election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting Securities or by contract or otherwise; provided that no
financial institution, mutual fund or investment banking firm shall be an
Affiliate of any Grantor unless it owns, directly or indirectly, at least 20% of
such Securities of such Grantor.
“Chattel Paper” means all of each Grantor’s now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.
“Copyrights” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign copyrights
and copyright applications (including without limitation the copyrights and
copyright applications identified on Schedule III attached hereto and
incorporated herein by reference) and including the right to recover for all
past, present and future infringements thereof and all reissues, divisions,
continuations, continuations‑in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Grantor.

2

--------------------------------------------------------------------------------


“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by any Grantor.
“Equipment” means all of each Grantor’s now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by such Grantor and all of such Grantor’s rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.
“Equity Interests” means, with respect to any Person, all shares, interests,
participations or other equivalent ownership interests (however, designated,
whether voting or non-voting) of such Person’s capital, whether now outstanding
or issued after the Effective Date.
“Excluded Notes” means any promissory note with an original principal amount of
less than $1,000,000 owing to any Grantor from a senior executive or key
employee of such Grantor.
“General Intangibles” means all of each Grantor’s now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of such Grantor of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
payment intangibles, corporate or other business records, inventions, designs,
blueprints, plans, specifications, trade secrets, goodwill, computer software,
customer lists, registrations, licenses, franchises, tax refund claims, any
funds which may become due to such Grantor in connection with the termination of
any employee benefit plan or any rights thereto and any other amounts payable to
such Grantor from any employee benefit plan, rights and claims against carriers
and shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which such Grantor is beneficiary, all Pledged Equity Interests constituting
“general intangibles” as defined in the UCC, rights to receive dividends,
distributions, cash and other property in respect of or in exchange for pledged
equity interests or Investment Property and any letter of credit, guarantee,
claim, security interest or other security held by or granted to such Grantor,
and including without limitation, all Credit Card Accounts and Patents,
Trademarks and Copyrights constituting “general intangibles” as defined in the
UCC.
“Goods” means all “goods” as defined in the UCC, now owned or hereafter acquired
by any Grantor, wherever located, including embedded software to the extent
included in “goods” as defined in the UCC.
“Instruments” means all instruments as such term is defined in the UCC, now
owned

3

--------------------------------------------------------------------------------


or hereafter acquired by any Grantor, including, without limitation, all Pledged
Notes constituting “instruments” as defined in the UCC.
“Inventory” means all of each Grantor’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in such Grantor’s business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.
“Investment Property” means all of each Grantor’s right title and interest in
and to any and all: (a) securities whether certificated or uncertificated; (b)
securities entitlements; (c) securities accounts; (d) commodity contracts; or
(e) commodity accounts, including, without limitation, all Pledged Equity
Interests constituting “investment property” as defined in the UCC.
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Grantor, including
rights to payment or performance under a letter of credit, whether or not such
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.
“LLC Agreement” means the limited liability company agreement, operating
agreement and other organizational document of a Securities Issuer which is a
limited liability company, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Partnership Agreement” means the partnership agreement and other organizational
document of a Securities Issuer which is a partnership, as the same way be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Patents” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign patents and
patent applications (including without limitation the patents and patent
applications identified on Schedule III attached hereto and incorporated herein
by reference) and including the right to recover for all past, present and
future infringements thereof and all reissues, divisions, continuations,
continuations in part, substitutes, renewals, and extensions thereof, all
improvements thereon, and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto.
“Pledged Collateral” is defined in Section 3(c) hereof.
“Pledged Equity Interests” means all Pledged Shares, Pledged Partnership
Interests and Pledged Membership Interests.

4

--------------------------------------------------------------------------------


“Pledged Membership Interests” means all Equity Interests of each Securities
Issuer which is a limited liability company identified in Item C of Schedule IV
opposite the name of any Grantor and all additional Equity Interests of any such
Securities Issuer from time to time acquired by such Grantor in any manner,
including, in each case, (i) the LLC Agreement of such Securities Issuer, (ii)
all rights (but not obligations) of such Grantor as a member thereof and all
rights to receive dividends or distributions (whether payable in cash,
securities or otherwise) and all principal, interest, and other payments and
rights from time to time received, receivable, or otherwise distributed
thereunder, (iii) all claims of such Grantor for damages arising out of or for
breach of or default under such LLC Agreement, (iv) the right of such Grantor to
terminate such LLC Agreement, to perform and exercise consensual or voting
rights thereunder, and to compel performance and otherwise exercise all remedies
thereunder, (v) all rights of such Grantor, whether as a member thereof or
otherwise, to all property and assets of such Securities Issuer (whether real
property, inventory, equipment, accounts, general intangibles, securities,
instruments, chattel paper, documents, choses in action, financial assets, or
otherwise) and (vi) all certificates or instruments evidencing such Equity
Interests.
“Pledged Notes” means all promissory notes of each Securities Issuer identified
in Item A of Schedule IV hereto opposite the name of any Grantor and all other
promissory notes of any such Securities Issuer issued from time to time to such
Grantor other than any Excluded Notes, as such promissory notes are amended,
modified, supplemented, restated or otherwise modified from time to time and
together with any promissory note of any Securities Issuer taken in extension or
renewal thereof or substitution therefor.
“Pledged Partnership Interests” means all Equity Interests of each Securities
Issuer which is a partnership identified in Item D of Schedule IV opposite the
name of any Grantor and all additional Equity Interests of any such Securities
Issuer from time to time acquired by such Grantor in any manner, including, in
each case, (i) the Partnership Agreement of such Securities Issuer, (ii) all
rights (but not obligations) of such Grantor as a partner thereof and all rights
to receive dividends or distributions (whether payable in cash, securities or
otherwise) and all principal, interest, and other payments and rights from time
to time received, receivable, or otherwise distributed thereunder, (iii) all
claims of such Grantor for damages arising out of or for breach of or default
under such Partnership Agreement, (iv) the right of such Grantor to terminate
such Partnership Agreement, to perform and exercise consensual or voting rights
thereunder, and to compel performance and otherwise exercise all remedies
thereunder, (v) all rights of such Grantor, whether as a partner thereof or
otherwise, to all property and assets of such Securities Issuer (whether real
property, inventory, equipment, accounts, general intangibles, securities,
instruments, chattel paper, documents, choses in action, financial assets, or
otherwise) and (vi) all certificates or instruments evidencing such Equity
Interests.
“Pledged Shares” means all issued and outstanding shares of capital stock of
each Securities Issuer which is a corporation (or similar type of issuer)
identified in Item B of Schedule IV hereto opposite the name of any Grantor
including, in each case, (i) all rights (but not obligations) of such Grantor as
an owner thereof and all rights to receive dividends or distributions (whether
payable in cash, securities or otherwise) and all principal, interest, and other
payments and rights

5

--------------------------------------------------------------------------------


from time to time received, receivable, or otherwise distributed thereunder,
(ii) all rights of such Grantor, whether as an owner thereof or otherwise, to
all property and assets of such Securities Issuer (whether real property,
inventory, equipment, accounts, general intangibles, securities, instruments,
chattel paper, documents, choses in action, financial assets, or otherwise) and
(iii) all additional shares of capital stock of any such Securities Issuer from
time to time acquired by such Grantor in any manner, and (iv) the certificates
representing such shares of capital stock.
“Securities Issuer” means any Person listed on Schedule IV hereto that has
issued or may issue a Pledged Equity Interest or a Pledged Note.
“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Grantor, other than software embedded in any category
of Goods, including all computer programs and all supporting information
provided in connection with a transaction related to any program.
“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC.
“Trademarks” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign trademarks,
trade names, trade dress, service marks, trademark and service mark
registrations, and applications for trademark or service mark registration and
any renewals thereof (including without limitation each United States trademark,
trade name, trade dress, registration and application identified in Schedule III
attached hereto and incorporated herein by reference) and including all income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto (including without limitation damages for past or future
infringements thereof), the right to sue or otherwise recover for all past,
present and future infringements thereof, all rights corresponding thereto
throughout the world (but only such rights as now exist or may come to exist
under applicable local law) and all other rights of any kind whatsoever of each
Grantor accruing thereunder or pertaining thereto, together in each case with
the goodwill of the business connected with the use of, and symbolized by, each
such trademark and service mark.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.
“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
“Revised Article 9” of the UCC on or after July 1, 2001.
All other capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement or in Annex A thereto. All other
undefined terms contained in this Agreement, unless the context indicates
otherwise, have the meanings provided for by the UCC to the extent the same are
used or defined therein.
2.GRANT OF LIEN.

6

--------------------------------------------------------------------------------


(a)As security for all Obligations, each Grantor hereby pledges, assigns,
charges, mortgages, delivers, transfers and grants to the Agent, for the benefit
of the Agent and the Lenders, a continuing security interest in, lien on,
assignment of and right of set‑off against, all of the following property and
assets of such Grantor, whether now owned or existing or hereafter acquired or
arising, regardless of where located:
(i)all Accounts;
(ii)all Inventory;
(iii)all contract rights;
(iv)all Chattel Paper;
(v)all Documents;
(vi)all Instruments;
(vii)all Supporting Obligations and Letter-of-Credit Rights;
(viii)all General Intangibles (including payment intangibles and Software);
(ix)all Goods;
(x)all Equipment;
(xi)all Investment Property;
(xii)all money, cash, cash equivalents, securities and other property of any
kind of such Grantor held directly or indirectly by the Agent or any Lender;
(xiii)all of such Grantor’s Deposit Accounts, credits, and balances with and
other claims against the Agent or any Lender or any of their Affiliates or any
other financial institution with which such Grantor maintains deposits,
including the Payment Account;
(xiv)all books, records and other property related to or referring to any of the
foregoing, including books, records, account ledgers, data processing records,
computer software and other property and General Intangibles at any time
evidencing or relating to any of the foregoing;
(xv)all accessions to, substitutions for and replacements, products and proceeds
of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in (a) any lease, license, contract, property rights or agreement to
which any Grantor is a party or any of its rights or interests thereunder, or
any property or assets subject to any lease, license, contract or agreement if
and for so long as the

7

--------------------------------------------------------------------------------


grant of such security interest shall constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein or (ii) in a breach or termination pursuant to the terms of,
or a default under, any such lease license, contract property rights or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity),
provided however that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation or unenforceability
shall be remedied and, to the extent severable, shall attach immediately to any
portion of such lease, license, contract, property rights or agreement, or such
property or assets subject to any lease, license, contract or agreement that
does not result in any of the consequences specified in (i) or (ii), (b) any
real property leasehold held by a Grantor, (c) any of the outstanding Equity
Interests of a Foreign Subsidiary in excess of 65% of the voting power of all
classes of Equity Interests of such Foreign Subsidiary entitled to vote, (d) any
Excluded Notes, (e) motor vehicles covered by certificates of title, (f) patent
number 6,427,855 issued on August 6, 2002 and owned by ANNCO and (g) any shares
of Parent’s capital stock owned by any Grantor or any Margin Stock owned by any
Grantor, unless the Grantors in aggregate own at any time Margin Stock (other
than shares of Parent’s capital stock) with an aggregate value over $1,000,000,
in which case such Margin Stock (other than shares of Parent’s capital stock)
shall be included as Collateral or disposed of for Cash Equivalents to be
included as Collateral).
All of the foregoing, together with the Real Estate covered by the Mortgage(s)
and all other property of such Grantor in which the Agent or any Lender may at
any time be granted a Lien as collateral for the Obligations, is herein
collectively referred to as the “Collateral.”
(b)The Collateral of each Grantor secures (i) in the case of the Borrower, all
Obligations of the Borrower under the Loan Documents, (ii) in the case of the
Parent, the Guaranteed Obligations under the Parent Guaranty and (iii) in the
case of each Subsidiary Guarantor, the Guaranteed Obligations under the
Subsidiary Guaranty. All of the Obligations shall be secured by all of the
Collateral.
(c)This Section 2 continues, reaffirms and amends, as the case may be, those
respective first priority pledge and security interests granted under the
Original Pledge and Security Agreement.
3.PERFECTION AND PROTECTION OF SECURITY INTEREST.
(a)Each Grantor shall, at its expense, perform all steps requested by the Agent
at any time to perfect, maintain, protect, and enforce the Agent’s Liens,
including: (i) executing, delivering and/or filing and recording of the
Mortgage(s), the Trademark Security Agreement and executing and filing financing
or continuation statements, and amendments thereof, in form and substance
reasonably satisfactory to the Agent; (ii) delivering to the Agent warehouse
receipts covering any portion of the Collateral located in warehouses and for
which warehouse receipts are issued and certificates of title covering any
portion of the collateral for which certificates of title

8

--------------------------------------------------------------------------------


have been issued; (iii) when an Event of Default has occurred and is continuing,
transferring Inventory to warehouses or other locations designated by the Agent;
(iv) placing notations on such Grantor’s books of account to disclose the
Agent’s security interest; and (v) taking such other steps as are deemed
necessary by the Agent to maintain and protect the Agent’s Liens. Each Grantor
agrees that a carbon, photographic, photostatic, or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement.
(b)If any Grantor at any time owns Collateral consisting of a negotiable
Document with a value in excess of $1,000,000 or Chattel Paper with an aggregate
value in excess of $1,000,000, such Grantor shall promptly notify Agent thereof
and, upon request of the Agent, deliver such Collateral to the Agent.
(c)All certificates, notes and other instruments representing or evidencing the
Pledged Equity Interests or the Pledged Notes and all other instruments now
owned or at any time hereafter acquired by any Grantor other than any Excluded
Notes (collectively, the “Pledged Collateral”) shall be delivered to and held by
or on behalf of the Agent pursuant hereto (except as otherwise provided in the
last sentence of Section 10(c) hereof) and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignments in blank, all in form and substance satisfactory to the
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Agent shall have the right, at any time in its discretion and without notice
to such Grantor, to transfer to or to register in the name of the Agent or any
nominee of the Agent any or all of the Pledged Collateral, subject only to the
revocable rights specified in Section 10 hereof. In addition, upon the
occurrence and during the continuance of an Event of Default, the Agent shall
have the right at any time to exchange certificates or instruments representing
or evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.
(d)If required by the terms of the Credit Agreement and not waived by Agent in
writing (which waiver may be revoked), each Grantor shall obtain authenticated
control agreements from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for such Grantor.
(e)If any Grantor is or becomes the beneficiary of a letter of credit in an
amount in excess of $1,000,000, such Grantor shall promptly notify Agent thereof
and enter into a tri‑party agreement with Agent and the issuer and/or
confirmation bank with respect to Letter-of-Credit Rights assigning such
Letter-of-Credit Rights to Agent and directing all payments thereunder to the
Payment Account, all in form and substance reasonably satisfactory to Agent.
(f)Each Grantor shall take all steps necessary to grant the Agent control of all
electronic chattel paper in accordance with the Code and all “transferable
records” as defined in the Uniform Electronic Transactions Act.
(g)Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of such

9

--------------------------------------------------------------------------------


Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
the State of New York or such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the UCC of the State of New York for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organization identification number issued to such Grantor, and (ii) in
the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Each Grantor
agrees to furnish any such information to the Agent promptly upon request. Each
Grantor also ratifies its authorization for the Agent to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.
(h)Each Grantor shall promptly deliver to Agent a copy of any complaint filed by
it asserting any commercial tort claim (as defined in the UCC) in an amount in
excess of $5,000,000 and unless otherwise consented by Agent, such Grantor shall
enter into a supplement to this Agreement, granting to Agent a Lien in such
commercial tort claim.
(i)From time to time, each Grantor shall, upon the Agent’s request, execute and
deliver confirmatory written instruments pledging to the Agent, for the ratable
benefit of the Agent and the Lenders, the Collateral, but such Grantor’s failure
to do so shall not affect or limit any security interest or any other rights of
the Agent or any Lender in and to the Collateral with respect to such Grantor.
So long as the Credit Agreement is in effect and until all Obligations have been
fully satisfied, the Agent’s Liens shall continue in full force and effect in
all Collateral (whether or not deemed eligible for the purpose of calculating
the Availability or as the basis for any advance, loan, extension of credit, or
other financial accommodation).
(j)No Reincorporation. Without limiting the prohibitions on mergers involving
any Grantor contained in the Credit Agreement or any other Loan Document, no
Grantor shall reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof or change its type of entity as identified on
Schedule II without the prior written consent of Agent.
(k)Terminations Amendments Not Authorized. Each Grantor acknowledges that it is
not authorized to file any financing statement covering the Collateral or
amendment or termination statement with respect to any financing statement
covering the Collateral without the prior written consent of Agent and agrees
that it will not do so without the prior written consent of Agent, subject to
such Grantor’s rights under Section 9-509(d)(2).
(l)No Restriction on Payments to Agent. No Grantor shall enter into any Contract
that restricts or prohibits the grant of a security interest in Accounts,
Chattel Paper, Instruments or payment intangibles or the proceeds of the
foregoing to Agent.
4.LOCATION OF COLLATERAL. (a) Each Grantor represents and warrants to the Agent
and the Lenders that: Schedule I is a correct and complete list of the location
of such Grantor’s chief executive office and the location of its books and
records and (b) Schedule I

10

--------------------------------------------------------------------------------


correctly identifies any of such facilities and locations that are not owned by
such Grantor. Each Grantor covenants and agrees that it will not (i) maintain
any Collateral at any location other than those locations owned or leased by
such Grantor or otherwise listed for such Grantor on Schedule I except for
Collateral which is in transit from a supplier to a Grantor or to customers of a
Grantor or between any such locations or (ii) change the location of its chief
executive office or location of its books and records from the location
identified in Schedule I, unless it gives the Agent at least thirty (30) days’
prior written notice thereof. Without limiting the foregoing, each Grantor
represents that all of its Inventory (other than Inventory in transit from a
supplier to a Grantor or to customers of a Grantor or between any such
locations) is, and covenants that all of its Inventory will be, located either
(a) on premises owned by such Grantor, (b) on premises leased by such Grantor,
or (c) in a warehouse or with a bailee, provided that the Agent has received an
executed bailee letter from the applicable Person in form and substance
reasonably satisfactory to the Agent.
5.JURISDICTION OF ORGANIZATION. Schedule II hereto identifies each Grantor’s
name as of the Closing Date as it appears in official filings in the state of
its incorporation or other organization, the type of entity of such Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by such Grantor’s state of
incorporation or organization or a statement that no such number has been issued
and the jurisdiction in which such Grantor is incorporated or organized. Each
Grantor has only one state of incorporation or organization.
6.TITLE TO, LIENS ON, AND SALE AND USE OF COLLATERAL. Each Grantor represents
and warrants to the Agent and the Lenders and agrees with the Agent and the
Lenders that: (a) such Grantor has rights in and the power to transfer all of
the Collateral free and clear of all Liens whatsoever, except for Liens
permitted by Section 7.10 of the Credit Agreement; (b) the Agent’s Liens in the
Collateral will not be subject to any prior Lien except for those Liens
identified in clause (a), (b), (c), (d) and (f) of the definition of Permitted
Liens and permitted by clauses (b)(iii), (iv), (v), (vi), (vii) and (viii) of
Section 7.10 of the Credit Agreement; and (c) such Grantor will use, store, and
maintain the Collateral in accordance with customary business practices and will
use such Collateral for lawful purposes only.
7.ACCOUNTS.
(a)Each Grantor hereby represents and warrants to the Agent and the Lenders,
with respect to such Grantor’s Accounts that are to be included in the
determination of Eligible Credit Card Accounts, that: (i) such Account arises
from the sale of goods, is owned by such Grantor and represents a complete bona
fide transaction which requires no further act on the part of such Grantor to
make such Account payable by the Account Debtor; (ii) such Account and the
underlying contract related thereto does not contravene in any material respect
any laws, rules or regulations applicable thereto including, without limitation,
rules and regulations relating to truth-in-lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy and no Grantor party to the underlying contract related thereto is in
violation of any such laws, rules or regulations in any material respect; (iii)
the goods, the sale of which gave rise to the Account, were not at the time of
the sale subject to any Lien other than Liens permitted under Section 7.10(b) of
the Credit Agreement; and (iv) no Grantor is in material breach of any express

11

--------------------------------------------------------------------------------


or implied material representations or warranty with respect to the goods, the
sale of which gave rise to such Account nor in material breach of any material
representation or warranty, covenant or other agreement contained in the Loan
Documents with respect to such Account.
(b)No Grantor shall accept any note or other instrument (except a check or other
instrument for the immediate payment of money) with respect to any Account
without the Agent’s written consent. If the Agent consents to the acceptance of
any such instrument, it shall be considered as evidence of the Account and not
payment thereof and such Grantor will promptly deliver such instrument to the
Agent, endorsed by such Grantor to the Agent in a manner satisfactory in form
and substance to the Agent. Regardless of the form of presentment, demand,
notice of protest with respect thereto, such Grantor shall remain liable thereon
until such instrument is paid in full.
(c)Each Grantor shall notify the Agent promptly of all disputes and claims in
excess of $500,000 with any Account Debtor, and agrees to settle, contest, or
adjust such dispute or claim at no expense to the Agent or any Lender. No
discount, credit or allowance shall be granted to any such Account Debtor
without the Agent’s prior written consent, except for discounts, credits and
allowances made or given in the ordinary course of such Grantor’s business when
no Event of Default exists hereunder. The Agent may at all times when an Event
of Default exists hereunder, settle or adjust disputes and claims directly with
Account Debtors for amounts and upon terms which the Agent or the Required
Lenders, as applicable, shall consider advisable and, in all cases, the Agent
will credit the Borrower’s Loan Account with the net amounts received by the
Agent in payment of any Accounts in accordance with the provisions of the Credit
Agreement.
8.INVENTORY; PERPETUAL INVENTORY.
(a)Each Grantor represents and warrants to the Agent and the Lenders and agrees
with the Agent and the Lenders that all of the Inventory owned by such Grantor
is and will be held for sale or lease, or to be furnished in connection with the
rendition of services, in the ordinary course of such Grantor’s business, and is
and will be fit for such purposes. Each Grantor will keep its Inventory in good
and marketable condition, except for damaged or defective goods arising in the
ordinary course of such Grantor’s business. No Grantor will, without the prior
written consent of the Agent, acquire or accept any Inventory on consignment or
approval. Each Grantor agrees that all Inventory produced by such Grantor in the
United States of America will be produced in accordance with the Federal Fair
Labor Standards Act of 1938, as amended, and all rules, regulations, and orders
thereunder. Each Grantor will conduct a physical count of the Inventory at least
once per Fiscal Year, and after and during the continuation of an Event of
Default, at such other times as the Agent requests. Each Grantor will maintain a
perpetual inventory reporting system at all times. No Grantor will, without the
Agent’s written consent, sell any Inventory on a bill-and-hold, guaranteed sale,
sale on approval, consignment, or other repurchase or return basis.
(b)If an Event of Default has occurred and is continuing or during any period
that Liquidity is less than $37,500,000, in connection with all Inventory
financed by Letters of Credit, each Grantor will, at the Agent’s request,
instruct all suppliers, carriers, forwarders, customs brokers, warehouses or
others receiving or holding cash, checks, Inventory, Documents or Instruments in
which the Agent holds a security interest to deliver them to the Agent and/or
subject to the Agent’s order, and if they shall come into such Grantor’s
possession, to deliver them, upon

12

--------------------------------------------------------------------------------


request, to the Agent in their original form and shall also, designate the Agent
as the consignee on all bills of lading and other negotiable and non-negotiable
documents.
9.EQUIPMENT.
(a)Each Grantor represents and warrants to the Agent and the Lenders and agrees
with the Agent and the Lenders that all of the Equipment owned by such Grantor
is and will be used or held for use in such Grantor’s business, and is and will
be fit for such purposes. Each Grantor shall keep and maintain its Equipment in
good operating condition and repair (ordinary wear and tear excepted) and shall
make all necessary replacements thereof.
(b)Each Grantor shall promptly inform the Agent of any additions to or deletions
from the Equipment in an amount in excess of $1,000,000. No Grantor shall permit
any Equipment to become a fixture with respect to real property or to become an
accession with respect to other personal property with respect to which real or
personal property the Agent does not have a Lien. No Grantor will, without the
Agent’s prior written consent, alter or remove any identifying symbol or number
on any of such Grantor’s Equipment constituting Collateral.
(c)Except as permitted by the Credit Agreement, no Grantor shall, without the
Agent’s prior written consent, sell, license, lease as a lessor, or otherwise
dispose of any of such Grantor’s Equipment.
10.PLEDGED COLLATERAL. (a) The Pledged Equity Interests have been duly
authorized and validly issued and are fully paid and non-assessable. The Pledged
Notes of any Grantor’s Subsidiaries (if any), and, to the best of each Grantor’s
knowledge, all other Pledged Notes, have been duly authorized, issued and
delivered, and is the legal, valid, binding and enforceable obligation of the
issuers thereof.
(b)The Pledged Equity Interests indicated on Schedule IV hereto constitute all
of the shares of stock held by each Grantor of the respective issuers thereof
who are not Foreign Subsidiaries and constitute 65% of all of the shares of
stock of the respective issuers who are Foreign Subsidiaries. The Pledged Equity
Interests and the Pledged Notes constitute all of the Pledged Collateral except
for Pledged Collateral consisting of checks and drafts received in the ordinary
course of business and with respect to which the Agent has not at any time
requested possession and which are not a material portion of the Collateral
under this Agreement (the “Personal Property Collateral”), either singly or in
the aggregate.
(c)The pledge and delivery of the Pledged Collateral pursuant to this Agreement
and all other filings and other actions taken by each Grantor to perfect such
security interest prior to the date hereof, create a continuing, valid and
perfected first priority security interest in the Pledged Collateral, securing
the payment of the Obligations except for Pledged Collateral consisting of
checks and drafts received in the ordinary course of business with respect to
which the Agent has not at any time requested possession and which are not a
material portion of the Personal Property Collateral, either singly or in the
aggregate.
(d)So long as no Event of Default shall have occurred and be continuing:

13

--------------------------------------------------------------------------------


i.Each Grantor, and not the Agent, shall be entitled to exercise any and all
voting and other rights of consent or approval pertaining to the Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Credit Agreement; provided, however, that no Grantor
shall exercise or refrain from exercising any such right without the consent of
the Agent if such action or inaction would have a material adverse effect on the
benefits to the Agent, the Lenders and the Issuing Banks, including, without
limitation, the validity, priority or perfection of the security interest
granted hereby or the remedies of the Agent hereunder.
ii.Each Grantor, and not the Agent, shall be entitled to receive and retain any
and all dividends, principal and interest paid in respect of the Pledged
Collateral provided, however, that any and all dividends, principal and interest
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Pledged Collateral, shall forthwith be delivered to the Agent
to hold as Pledged Collateral and shall, if received by any Grantor, be received
in trust for the benefit of the Lenders and the Issuing Banks, be segregated
from the other property or funds of such Grantor, and be forthwith delivered to
the Agent, as Pledged Collateral in the same form as so received (with any
necessary indorsement).
iii.The Agent shall promptly execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends, principal or interest
payments which it is authorized to receive and retain pursuant to paragraph (ii)
above.
(e)Upon the occurrence and during the continuance of an Event of Default and at
the direction of the Required Lenders:
i.All rights of any Grantor to exercise the voting and other rights of consent
or approval which it would otherwise be entitled to exercise pursuant to
Section 10(d)(i) hereof and to receive the dividends, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 10(d)(ii) hereof shall cease, and all such rights shall thereupon
become vested in the Agent, who shall thereupon have the sole right to exercise
such voting and other rights of consent or approval and to receive and hold as
Pledged Collateral such dividends, principal and interest payments which shall
forthwith be delivered to the Agent to be applied to the Obligations in such
order as provided in Section 7.25 (or, if applicable, Section 3.5) of the Credit
Agreement .
ii.All dividends, principal and interest payments which are received by any
Grantor contrary to the provisions of paragraph (ii) of Section 10(d) hereof
shall be received in trust for the benefit of the Lenders and the Issuing Banks
and shall be segregated from other funds of such Grantor and shall be forthwith
paid over to the Agent as Pledged Collateral in the same form as so received
(with any necessary indorsement).
(f)Each Grantor agrees that it will (i) cause each issuer of the Pledged Equity

14

--------------------------------------------------------------------------------


Interests subject to its control not to issue any stock or other securities in
addition to or in substitution for the Pledged Shares issued by such issuer,
except to such Grantor or as otherwise permitted under the Credit Agreement, and
(ii) pledge hereunder, immediately upon its acquisition (directly or indirectly)
thereof, any and all additional shares of stock or other securities of each
issuer of the Pledged Equity Interests; provided that in no event shall any
Grantor be required to pledge more than 65% of the shares of any Foreign
Subsidiary. Each Grantor hereby authorizes the Agent to modify this Agreement by
amending Annex IV to include such additional shares or other securities.
(g)Determination by the Agent to exercise its right to sell any or all of the
Pledged Collateral pursuant to Section 19 hereof without making a request of the
relevant Grantor to register such Pledged Collateral under the Securities Act
shall not by the sole fact of such sale be deemed to be commercially
unreasonable.
(h)The Grantors hereby agree that the aggregate principal amount of all
promissory notes described in clause (i) of the definition of Excluded Notes at
any time outstanding shall not exceed $3,000,000.
11.DOCUMENTS, INSTRUMENTS, AND CHATTEL PAPER. Each Grantor represents and
warrants to the Agent and the Lenders that (a) all Documents, Instruments, and
Chattel Paper describing, evidencing, or constituting Collateral, and all
signatures and endorsements thereon, are and will be complete, valid, and
genuine, and (b) all goods evidenced by such Documents are and will be owned by
such Grantor, free and clear of all Liens other than Liens permitted under
Section 7.10(b) of the Credit Agreement.
12.RIGHT TO CURE. The Agent may, in its reasonable discretion, and shall, at the
direction of the Required Lenders, pay any amount or do any act reasonably
required of any Grantor hereunder or under any other Loan Document in order to
preserve, protect, maintain or enforce the Obligations, the Collateral or the
Agent’s Liens therein, and which such Grantor fails to pay or do, including
payment of any judgment against such Grantor, any insurance premium, any
warehouse charge, any finishing or processing charge, any landlord’s or bailee’s
claim, and any other Lien upon or with respect to the Collateral. All payments
that the Agent makes under this Section 12 and all out-of-pocket costs and
expenses that the Agent pays or incurs in connection with any action taken by it
hereunder shall be charged to the Borrower’s Loan Account as a Revolving Loan.
Any payment made or other action taken by the Agent under this Section 12 shall
be without prejudice to any right to assert an Event of Default hereunder and to
proceed thereafter as herein provided.
13.POWER OF ATTORNEY. Each Grantor hereby appoints the Agent and the Agent’s
designee as each Grantor’s attorney, with power: (a) to endorse such Grantor’s
name on any checks, notes, acceptances, money orders, or other forms of payment
or security that come into the Agent’s or any Lender’s possession; (b) to sign
such Grantor’s name on any invoice, bill of lading, warehouse receipt or other
negotiable or non-negotiable Document constituting Collateral, on drafts against
customers, on assignments of Accounts, on notices of assignment, financing
statements and other public records and to file any such financing statements by
electronic means with or without a signature as authorized or required by
applicable law or filing procedure; (c) so long as any Event of Default has
occurred and is continuing to notify the post office authorities

15

--------------------------------------------------------------------------------


to change the address for delivery of such Grantor’s mail to an address
designated by the Agent and to receive, open and dispose of all mail addressed
to such Grantor; (d) to send requests for verification of Accounts to customers
or Account Debtors; (e) upon the occurrence and during the continuance of an
Event of Default, to complete in such Grantor’s name or the Agent’s name, any
order, sale or transaction, obtain the necessary Documents in connection
therewith, and collect the proceeds thereof; (f) upon the occurrence and during
the continuance of an Event of Default, to clear Inventory through customs in
such Grantor’s name, the Agent’s name or the name of the Agent’s designee, and
to sign and deliver to customs officials powers of attorney in such Grantor’s
name for such purpose; (g) to the extent such Grantor’s authorization given in
Section 3(g) hereof is not sufficient, to file such financing statements with
respect to this Agreement, with or without such Grantor’s signature, or to file
a photocopy of this Agreement in substitution for a financing statement, as the
Agent may deem appropriate and to execute in such Grantor’s name such financing
statements and amendments thereto and continuation statements which may require
such Grantor’s signature; (h) to receive, indorse and collect all instruments
made payable to such Grantor representing any dividend, interest payment or
other distribution in respect of the Pledged Collateral or any part thereof and
to give full discharge for the same; and (i) to do all things necessary to carry
out the Credit Agreement and this Agreement. Each Grantor ratifies and approves
all acts of such attorney. None of the Lenders or the Agent nor their attorneys
will be liable for any acts or omissions or for any error of judgment or mistake
of fact or law except for their gross negligence or willful misconduct. This
power, being coupled with an interest, is irrevocable until the Credit Agreement
has been terminated and the Obligations have been fully satisfied.
14.THE AGENT’S AND LENDERS’ RIGHTS, DUTIES AND LIABILITIES.
(a)Each Grantor assumes all responsibility and liability arising from or
relating to the use, sale, license or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Agent or any Lender to
take any steps to perfect the Agent’s Liens or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release any Grantor
from any of the Obligations. Following the occurrence and during the
continuation of an Event of Default, the Agent may (but shall not be required
to), and at the direction of the Required Lenders shall, without notice to or
consent from any Grantor, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Grantor for the Obligations or under
the Credit Agreement or any other agreement now or hereafter existing between
the Agent and/or any Lender and any Grantor.

16

--------------------------------------------------------------------------------


(b)It is expressly agreed by each Grantor that, anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of its contracts
and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither Agent nor any
Lender shall have any obligation or liability under any contract or license by
reason of or arising out of this Agreement or the granting herein of a Lien
thereon or the receipt by Agent or any Lender of any payment relating to any
contract or license pursuant hereto. Neither Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of any Grantor under or pursuant to any contract or license, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any contract or license, or to present or file any claims, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.
(c)Agent may at any time after an Event of Default has occurred and be
continuing (or if any rights of set-off (other than set-offs against an Account
arising under the contract giving rise to the same Account) or contra accounts
may be asserted with respect to the following), without prior notice to any
Grantor, notify Account Debtors, and other Persons obligated on the Collateral
that Agent has a security interest therein, and that payments shall be made
directly to Agent, for itself and the benefit of Lenders. Upon the request of
Agent, each Grantor shall so notify Account Debtors and other Persons obligated
on Collateral. Once any such notice has been given to any Account Debtor or
other Person obligated on the Collateral, such Grantor shall not give any
contrary instructions to such Account Debtor or other Person without Agent’s
prior written consent.
(d)Agent may at any time in Agent’s own name or in the name of any Grantor
communicate with Account Debtors, parties to Contracts and obligors in respect
of Instruments to verify with such Persons, to Agent’s reasonable satisfaction,
the existence, amount and terms of Accounts, payment intangibles, Instruments or
Chattel Paper. If an Event of Default shall have occurred and be continuing,
each Grantor, at its own expense, shall cause the independent certified public
accountants then engaged by such Grantor to prepare and deliver to Agent and
each Lender at any time and from time to time promptly upon Agent’s request the
following reports with respect to such Grantor: (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as Agent may request. Each Grantor, at its own
expense, shall deliver to Agent the results of each physical verification, if
any, which such Grantor may in its discretion have made, or caused any other
Person to have made on its behalf, of all or any portion of its Inventory.
15.PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.
(a)No Grantor has any interest in, or title to any United States Trademark or
any Copyright or material Patent except as set forth in Schedule III hereto.
This Agreement is effective to create a valid and continuing Lien on and, upon
filing of the Trademark Security Agreement with the United States Patent and
Trademark Office, perfected Liens in favor of Agent on such Grantor’s patents,
trademarks and copyrights identified on Schedule III and such perfected Liens a

17

--------------------------------------------------------------------------------


re enforceable as such as against any and all creditors of and purchasers from
such Grantor. Upon filing of the Trademark Security Agreement with the United
States Patent and Trademark Office and the filing of appropriate financing
statements, all action necessary or desirable to protect and perfect Agent’s
Lien on such Grantor’s patents, trademarks or copyrights identified on Schedule
III shall have been duly taken.
(b)Each Grantor shall notify Agent immediately if it knows that any application
or registration relating to any patent, trademark or copyright (now or hereafter
existing) may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any such patent, trademark or copyright, its right to register the
same, or to keep and maintain the same.
(c)In no event shall any Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
patent, trademark or copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Agent written notice thereof, and, upon request of Agent, Grantor
shall execute and deliver any and all patent security agreements, copyright
security agreements or trademark security agreements as Agent may request to
evidence Agent’s Lien on such patent, trademark or copyright, and the General
Intangibles of such Grantor relating thereto or represented thereby.
(d)Each Grantor shall take all actions appropriate under the circumstances or
reasonably requested by Agent to maintain and pursue each patent, trademark and
copyright application currently pending, to obtain the relevant registration and
to maintain the registration of each of the patents, trademarks and copyrights
(now or hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, unless such Grantor shall determine
in its reasonable business judgment that such patent, trademark or copyright is
not material to the conduct of its business.
(e)In the event that any of the patent, trademark or copyright Collateral is
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall notify Agent promptly after such Grantor learns of such infringement. Each
Grantor shall, unless it shall reasonably determine that such patent, trademark
or copyright Collateral is not material to the conduct of its business or
operations, promptly take appropriate action to protect such patent, copyright
or trademark, including, where such Grantor believes in its reasonable business
judgment that it would be prudent to do so, sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
Agent shall reasonably request under the circumstances to protect such patent,
trademark or copyright Collateral.
16.INDEMNIFICATION. In any suit, proceeding or action brought by Agent or any
Lender relating to any Collateral for any sum owing with respect thereto or to
enforce any rights or claims with respect thereto, the Grantors, jointly or
severally, will save, indemnify and keep

18

--------------------------------------------------------------------------------


Agent and Lenders harmless from and against all expense (including reasonable
attorneys’ fees and expenses), loss or damage suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction of liability whatsoever of the
Account Debtor or other Person obligated on the Collateral, arising out of a
breach by any Grantor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to, or in favor of, such
obligor or its successors from such Grantor, except in the case of Agent or any
Lender, to the extent such expense, loss, or damage is attributable to the gross
negligence or willful misconduct of Agent or such Lender as finally determined
by a court of competent jurisdiction. All such obligations of the Grantors shall
be and remain enforceable against and only against such Grantors and shall not
be enforceable against Agent or any Lender.
17.LIMITATION ON LIENS ON COLLATERAL. No Grantor will create, permit or suffer
to exist, and will defend the Collateral against, and take such other action as
is necessary to remove, any Lien on the Collateral except Liens permitted by
Section 7.10(b) of the Credit Agreement, and will defend the right, title and
interest of Agent and Lenders in and to any of such Grantor’s rights under the
Collateral against the claims and demands of all Persons whomsoever.
18.NOTICE REGARDING COLLATERAL. Each Grantor will advise Agent promptly, in
reasonable detail of any Lien (other than Liens permitted by Section 7.10(b) of
the Credit Agreement) or claim made or asserted against any of the Collateral.
19.REMEDIES; RIGHTS UPON DEFAULT.
(a)In addition to all other rights and remedies granted to it under this
Agreement, the Credit Agreement, the other Loan Documents and under any other
instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Agent may exercise all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that in any such event Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon any Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on Agent’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk. Agent or any Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of Agent and Lenders, the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption such Grantor hereby releases. Such sales may be adjourned and
continued from time to time with or without notice. Agent shall have the right
to conduct such sales on any Grantor’s premises or elsewhere

19

--------------------------------------------------------------------------------


and shall have the right to use any Grantor’s premises without charge for such
time or times as Agent deems necessary or advisable. The Agent is authorized, at
any such sale, if it deems it advisable so to do, to restrict the prospective
bidders or purchasers of any of the Pledged Collateral to persons who will
represent and agree that they are purchasing for their own account for
investment, and not with a view to the distribution or sale of any such Pledged
Collateral, and to take such other actions as it may deem appropriate to exempt
the offer and sale of the Collateral from any registration requirements of state
or federal securities laws (including, if it deems it appropriate, actions to
comply with Regulation D of the Securities and Exchange Commission under the
Securities Act of 1933, as from time to time amended (the “Securities Act”)).
(b)Each Grantor further agrees, at Agent’s request, to assemble the Collateral
and make it available to Agent at a place or places designated by Agent which
are reasonably convenient to Agent and such Grantor, whether at such Grantor’s
premises or elsewhere. Until Agent is able to effect a sale, lease, or other
disposition of Collateral, Agent shall have the right to hold or use Collateral,
or any part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by Agent. Agent shall have no obligation to any Grantor to maintain or preserve
the rights of such Grantor as against third parties with respect to Collateral
while Collateral is in the possession of Agent. Agent may, if it so elects, seek
the appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Agent’s remedies (for the benefit of Agent and Lenders), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale to the Obligations as
provided in the Credit Agreement, and only after so paying over such net
proceeds, and after the payment by Agent of any other amount required by any
provision of law, need Agent account for the surplus, if any, to such Grantor.
To the maximum extent permitted by applicable law, each Grantor waives all
claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise out of
the gross negligence or willful misconduct of Agent or such Lender as finally
determined by a court of competent jurisdiction. Each Grantor agrees that ten
(10) days prior notice by Agent of the time and place of any public sale or of
the time after which a private sale may take place is reasonable notification of
such matters. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Obligations, including any attorneys’ fees or other expenses incurred by
Agent or any Lender to collect such deficiency.
(c)Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.
(d)To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is commercially reasonable for the Agent (a) to fail to incur
expenses reasonably deemed significant by the Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to

20

--------------------------------------------------------------------------------


be collected or disposed of, (c) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (d) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (i) to dispose
of assets in wholesale rather than retail markets, (j) to disclaim disposition
warranties, such as title, possession or quiet enjoyment, (k) to purchase
insurance or credit enhancements to insure the Agent against risks of loss,
collection or disposition of Collateral or to provide to the Agent a guaranteed
return from the collection or disposition of Collateral, or (l) to the extent
deemed appropriate by the Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Agent in
the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 19(d) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 19(d).
Without limitation upon the foregoing, nothing contained in this Section 19(d)
shall be construed to grant any rights to any Grantor or to impose any duties on
Agent that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 19(d).
20.GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. For the purpose of enabling
Agent to exercise rights and remedies under Section 19 hereof (including,
without limiting the terms of Section 19 hereof, in order to take possession of,
hold, preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of Collateral) at such time and for so long as Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Agent, wherever permitted by law or by agreement, for the benefit of
Agent and Lenders, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.
21.LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. Agent and
each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

21

--------------------------------------------------------------------------------


22.MISCELLANEOUS.
(a)Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should such Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of such Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
(b)Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Credit Agreement.
(c)Severability. Whenever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall, to the maximum extent permitted by
applicable law, be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. This Agreement is to be read, construed and applied together
with the Credit Agreement and the other Loan Documents which, taken together,
set forth the complete understanding and agreement of Agent, Lenders and Grantor
with respect to the matters referred to herein and therein.
(d)No Waiver; Cumulative Remedies. Neither Agent nor any Lender shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have had on any future occasion.
No failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Agreement may be waived, altered, modified or
amended except by an instrument in writing, duly executed by Agent and each
Grantor.

22

--------------------------------------------------------------------------------


(e)Limitation by Law. All rights, remedies and powers provided in this Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of law that may be
controlling and to be limited to the extent necessary so that they shall not
render this Agreement invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.
(f)Termination of this Security Agreement.
(a) Subject to Section 22(a) hereof, this Agreement shall terminate upon all
Letters of Credit being Fully Supported, the payment in full of all other
Obligations (other than indemnification Obligations as to which no claim has
been asserted) and the termination of all Commitments under the Credit
Agreement.
(b)    Upon any sale or other transfer by a Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Grantor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to the Credit Agreement, the
security interest in such Collateral shall automatically be released.
(c)    The Agent agrees that upon such termination or release of the security
interests or release of any Collateral, the Agent shall, at the expense of the
Grantors, execute and deliver to each Grantor such documents as such Grantor
shall reasonably request to evidence the termination of the security interests
or the release and reassignment of such Collateral, as the case may be.
(g)Successors and Assigns. This Agreement and all obligations of each Grantor
hereunder shall be binding upon the successors and assigns of each Grantor
(including any debtor-in-possession on behalf of such Grantor) and shall,
together with the rights and remedies of Agent, for the benefit of Agent and
Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner affect the Lien granted to Agent, for the benefit of Agent and
Lenders, hereunder. No Grantor may assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Agreement.
(h)Counterparts. This Agreement may be authenticated in any number of separate
counterparts, each of which shall collectively and separately constitute one and
the same agreement. This Agreement may be authenticated by manual signature,
facsimile or, if approved in writing by Agent, electronic means, all of which
shall be equally valid.

23

--------------------------------------------------------------------------------


(i)Governing Law. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. GRANTOR HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN ANY GRANTOR, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT AGENT, LENDERS
AND EACH GRANTOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, CITY OF NEW YORK, AND,
PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH GRANTOR HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS
SET FORTH IN SECTION 14.8 OF THE CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
(j)Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT,

24

--------------------------------------------------------------------------------


OR OTHERWISE, AMONG AGENT, LENDERS, AND ANY GRANTOR ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN CONNECTION
WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO.
(k)Section Titles. The Section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.
(l)No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
(m)Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement and, specifically, the provisions of
Section 22(i) and Section 22(j), with its counsel.
(n)Benefit of Lenders. All Liens granted or contemplated hereby shall be for the
benefit of Agent and Lenders, and all proceeds or payments realized from
Collateral in accordance herewith shall be applied to the Obligations in
accordance with the terms of the Credit Agreement.



25

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
ANNTAYLOR, INC.
By:
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR STORES CORPORATION
By:
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNCO, INC.
By:
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR DISTRIBUTION SERVICES, INC.
By:
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR RETAIL, INC.
By:
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer

Signature Page
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Agent
By:
Name:
Title:

Signature Page
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


SCHEDULE I
TO SECURITY AGREEMENT


LOCATION OF COLLATERAL


A.
Location of Chief Executive Office



B.
Location of Books and Records



C.
Location of Collateral



D.
Location of all other places of business









--------------------------------------------------------------------------------


SCHEDULE II
TO SECURITY AGREEMENT


JURISDICTION OF ORGANIZATION




A.
Each Grantor’s official name



B.
Type of entity (i.e., corporation, partnership, limited partnership, limited
liability company)



C.
Organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued.



D.
State of incorporation or organization:







--------------------------------------------------------------------------------




SCHEDULE III
TO SECURITY AGREEMENT


PATENTS, TRADEMARKS AND COPYRIGHTS


[to be completed by each Grantor]




--------------------------------------------------------------------------------




SCHEDULE IV
TO SECURITY AGREEMENT


Item A.    Pledged Notes


Grantor
Securities Issuer (Jurisdiction of Organization)
Date
Original Principal Amount





Item B.    Pledged Shares


Grantor
Securities Issuer (Jurisdiction of Organization)
Authorized Shares Interests
Outstanding Shares
% of Shares Pledged
Certificate No.



Item C.    Pledged Membership Interests


Grantor
Securities Issuer (Jurisdiction of Organization)
No. of Membership Interests
Membership Interests % of Interests Pledged
Certificated Certificate No.



Item D.    Pledged Partnership Interests


Grantor
Securities Issuer (Jurisdiction of Organization)
Type of Pledged Partnership Interests
Partnership % of Pledged Partnership Pledged
Certificated Certificate No.













--------------------------------------------------------------------------------


EXHIBIT H


FORM OF THIRD AMENDED AND RESTATED
PARENT GUARANTY






--------------------------------------------------------------------------------




FORM OF
THIRD AMENDED AND RESTATED PARENT GUARANTY
THIS THIRD AMENDED AND RESTATED PARENT GUARANTY (as such agreement may be
amended, supplemented, modified or amended and restated from time to time, this
“Guaranty”) dated as of April 23, 2008 is made by ANNTAYLOR STORES CORPORATION,
a Delaware corporation, with its principal place of business at 142 West 57th
Street, New York, New York 10019 (the “Guarantor”), in favor of BANK OF AMERICA,
N.A., in its capacity as Administrative Agent for each of the Lenders now or
hereafter party to the Credit Agreement (as defined below) (the “Agent”).
Capitalized terms used but not defined herein have the meanings ascribed thereto
in the Credit Agreement (as defined below).
R E C I T A L S:
WHEREAS, ANNTAYLOR, INC., a Delaware corporation (“ATI”), ANNCO, INC., a
Delaware corporation (“ANNCO”), ANNTAYLOR DISTRIBUTION SERVICES, INC., a
Delaware corporation (“ATDS”), ANNTAYLOR RETAIL, INC., a Delaware corporation
(“ATR” and, together with ATI, ANNCO and ATDS, the “Borrowers” and each,
individually, a “Borrower”), the Agent, the lenders referred to therein, the
syndication agents named therein and the issuing banks named therein have
entered into that certain $175,000,000 Second Amended and Restated Credit
Agreement dated November 14, 2003 (as amended, the “Original Credit Agreement”);
and
WHEREAS, at the Borrowers’ request, the Lenders, the Agent, and the syndication
agents party thereto, have agreed to amend and restate the Original Credit
Agreement in its entirety as of the date hereof (as so amended and restated and
as such agreement may be further amended, supplemented, modified, or amended and
restated from time to time, the “Credit Agreement”); and
WHEREAS, the Guarantor is the parent of the Borrowers and has and will
materially benefit from the Loans made and to be made, and the Letters of Credit
issued and to be issued, under the Credit Agreement; and
WHEREAS, the Guarantor and the Agent have entered into that certain Second
Amended and Restated Parent Guaranty dated November 14, 2003 (as amended, the
“Original Guaranty”) pursuant to which the Guarantor has guaranteed the full and
prompt payment and performance of the Borrowers' Obligations under the Original
Credit Agreement.
NOW, THEREFORE, in consideration of the above premises and in order to induce
the Lenders and each Letter of Credit Issuer to amend and restate the Original
Credit Agreement and continue to, respectively, make Loans and issue Letters of
Credit under the Credit Agreement, the Guarantor hereby agrees, and the Agent
for its benefit, and for the benefit of the Lenders and the Letter of Credit
Issuers, by acceptance hereof, hereby agrees as follows:


--------------------------------------------------------------------------------


1.Guaranty.
(a)    The Guarantor hereby unconditionally, continually and irrevocably
guarantees to the Agent, for its benefit and the benefit of the Lenders and the
Letter of Credit Issuers, the full and prompt payment when due, whether at
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise, and in accordance with the terms and conditions of the Credit
Agreement and all other Loan Documents, of all of the Obligations, whether or
not from time to time reduced or extinguished or hereafter increased or
incurred, whether or not recovery may be or hereafter may become barred by any
statute of limitations, and whether enforceable or unenforceable as against the
Borrowers, now or hereafter existing, or due or to become due (all such
indebtedness, liabilities and obligations being hereinafter collectively
referred to as the “Guaranteed Obligations”). For purposes of this Guaranty, any
Affiliate of any Lender, which is a party to a Hedge Agreement or Foreign
Currency Exchange Contract with any Borrower or any of its respective Restricted
Subsidiaries, shall be deemed to be a “Lender”. This Section 1 continues,
reaffirms and amends, as the case may be, the guarantees under the Original
Guaranty and the Restated Guaranty.
(b)    The Guarantor further agrees that, if any payment made by any Borrower or
any other person and applied to the Guaranteed Obligations is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any of the Lenders or any of the
Letter of Credit Issuers to any Borrower, its estate, trustee, receiver or any
other party, including, without limitation, the Guarantor, under any bankruptcy
law, state or federal law, common law or equitable cause, then, to the extent of
such payment or repayment, the Guarantor’s liability hereunder (and any lien,
security interest or other collateral securing such liability) shall be and
remain in full force and effect, as fully as if such payment had never been
made, or, if prior thereto this Guaranty shall have been cancelled or
surrendered (and if any lien, security interest or other collateral securing
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such lien, security
interest or other collateral) shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of the Guarantor in respect of the
amount of such payment (or any lien, security interest or other collateral
securing such obligation).
(c)    The Guarantor further agrees to pay all costs and expenses promptly upon
written demand by the Agent including, without limitation, all court costs and
reasonable attorneys’ fees and expenses paid or incurred by the Agent in
enforcing this Guaranty.


2.    Payment.    The Guarantor agrees that if any Borrower shall default in the
payment or performance of any of the Guaranteed Obligations, whether with
respect to principal, interest, premium, fee (including, but not limited to,
loan fees and attorneys’ fees and expenses), or otherwise, when and as the same
shall become due, and after expiration of any applicable grace period, whether
according to the terms of the Credit Agreement, by acceleration, or otherwise,
or upon the occurrence and during the continuance of any Event of Default under
the Credit Agreement, then the Guarantor will, upon demand thereof by the Agent,
fully pay to the Agent, for the benefit of the Lenders and the Letter of Credit
Issuers, an amount equal to all the Guaranteed Obligations then due and owing.

2

--------------------------------------------------------------------------------


3.    Representations and Warranties.
The Guarantor hereby represents and warrants to the Agent that each
representation and warranty made by Borrowers in Article 6 of the Credit
Agreement applicable to the Guarantor is true and correct, which representations
and warranties (except such representations and warranties which are expressly
made as of a different date) shall survive the execution and delivery of this
Guaranty, and shall, except to the extent that the same have been modified by a
writing delivered to and accepted in writing by the Agent, and, other than with
respect to changes permitted or contemplated by the Credit Agreement, continue
to be true and correct on the date of each Loan, and on the date of issuance of
each Letter of Credit.
4.    Waivers; Other Agreements.
(a)    Subject to the terms hereof and of the other Loan Documents, the Agent is
hereby authorized, without notice to or demand upon the Guarantor, which notice
or demand is expressly waived hereby, and without discharging or otherwise
affecting the obligations of the Guarantor hereunder (which shall remain
absolute and unconditional notwithstanding any such action or omission to act),
from time to time, to:
(i)    supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Guaranteed Obligations, or otherwise
modify, amend, restate or change the terms of any promissory note or other
agreement, document or instrument (including the Credit Agreement and the other
Loan Documents) now or hereafter executed by any Borrower and delivered to the
Agent, including, without limitation, any increase or decrease of the rate of
interest thereon;
(ii)    waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Guaranteed Obligations, or any part thereof, or any
other instrument or agreement in respect of the Guaranteed Obligations
(including the Credit Agreement and the other Loan Documents) now or hereafter
executed by any Borrower and delivered to the Agent;
(iii)    accept partial payments on the Guaranteed Obligations;
(iv)    receive, take and hold additional security or collateral for the payment
of the Guaranteed Obligations, or for the payment of any other guaranties of the
Guaranteed Obligations or other liabilities of any Borrower, and exchange,
enforce, waive, substitute, liquidate, terminate, abandon, fail to perfect,
subordinate, transfer, otherwise alter and release any such additional security
or collateral;
(v)    apply any and all such security or collateral and direct the order or
manner of sale thereof as the Agent may determine in its sole discretion;
(vi)    settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations or accept, substitute, release, exchange or otherwise
alter, affect or impair any security or collateral for the Guaranteed
Obligations or any other guaranty therefor, in any manner;

3

--------------------------------------------------------------------------------


(vii)    add, release or substitute any one or more other guarantors, makers or
endorsers of the Guaranteed Obligations and otherwise enforce its rights under
the Loan Agreements against any Borrower or any other guarantor, maker or
endorser as the Agent may elect in its sole discretion;
(viii)    apply any and all payments or recoveries from the Borrower, from any
other guarantor, maker or endorser of the Guaranteed Obligations or from the
Guarantor to the Guaranteed Obligations to the Obligations in such order as
provided in Section 3.5 of the Credit Agreement, whether such Guaranteed
Obligations are secured or unsecured or guaranteed or not guaranteed by others;
(ix)    apply any and all payments or recoveries from the Guarantor or any other
guarantor, maker or endorser of the Guaranteed Obligations or sums realized from
security furnished by any of them upon any of their indebtedness or obligations
to the Agent as the Agent in its sole discretion, may determine, whether or not
such indebtedness or obligations relate to the Guaranteed Obligations; and
(x)    refund at any time, at the Agent’s sole discretion, any payment received
by the Agent in respect of any Guaranteed Obligations, and payment to the Agent
of the amount so refunded shall be fully guaranteed hereby even though prior
thereto this Guaranty shall have been cancelled or surrendered (or any release
or termination of any collateral by virtue thereof) by the Agent, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of the Guarantor hereunder in respect of the
amount so refunded (and any collateral so released or terminated shall be
reinstated with respect to such obligations);
even if any right of reimbursement or subrogation or other right or remedy of
the Guarantor is extinguished, affected or impaired by any of the foregoing
(including, without limitation, any election of remedies by reason of any
judicial, non-judicial or other proceeding in respect of the Guaranteed
Obligations which impairs any subrogation, reimbursement or other right of
Guarantor).
(b)    The Guarantor hereby agrees that this Guaranty is a continuing,
unconditional guaranty of payment and not of collection and that its obligations
under this Guaranty are absolute and unconditional and shall not be discharged
or otherwise affected as a result of:
(i)    the invalidity or unenforceability of any security for or other guaranty
of the Guaranteed Obligations or of any promissory note or other document
(including, without limitation, the Credit Agreement) evidencing all or any part
of the Guaranteed Obligations, or the lack of perfection or continuing
perfection or failure of priority of any security for the Guaranteed Obligations
or any other guaranty therefor;
(ii)    the absence of any attempt to collect the Guaranteed Obligations from
the Borrower or any other guarantor or other action to enforce the same;
(iii)    failure by the Agent to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Guaranteed Obligations or any other guaranty therefor;

4

--------------------------------------------------------------------------------


(iv)    [intentionally omitted];
(v)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code;
(vi)    the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the Agent’s claim(s) for repayment of the Guaranteed Obligations;
(vii)    any use of cash collateral under Section 363 of the Bankruptcy Code;
(viii)    any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding;
(ix)    the avoidance of any lien in favor of the Agent for any reason;
(x)    any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any
Borrower, the Guarantor or any other guarantor, maker or endorser, including
without limitation, any discharge of, or bar or stay against collecting, all or
any of the Guaranteed Obligations (or any interest thereon) in or as a result of
any such proceeding;
(xi)    failure by the Agent to file or enforce a claim against the Borrower or
its estate in any bankruptcy or insolvency case or proceeding;
(xii)    any action taken by the Agent that is authorized by this Guaranty;
(xiii)    any election by the Agent under Section 9-501(4) of the Uniform
Commercial Code, or any successor provision, as enacted in any relevant
jurisdiction (the “Code”) as to any security for the Guaranteed Obligations or
any guaranty of the Guaranteed Obligations; or
(xiv)    any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.
(c)    The Guarantor hereby waives:
(i)    any requirements of diligence or promptness on the part of the Agent;
(ii)    presentment, demand for payment or performance and protest and notice of
protest with respect to the Guaranteed Obligations;
(iii)    notices (A) of nonperformance, (B) of acceptance of this Guaranty, (C)
of default in respect of the Guaranteed Obligations, (D) of the existence,
creation or incurrence of new or additional indebtedness, arising either from
additional loans extended to any Borrower or otherwise,

5

--------------------------------------------------------------------------------


(E) that the principal amount, or any portion thereof, and/or any interest on
any instrument or document evidencing all or any part of the Guaranteed
Obligations is due, (F) of any and all proceedings to collect from any Borrower,
any endorser or any other guarantor of all or any part of the Guaranteed
Obligations, or from anyone else, and (G) of exchange, sale, surrender or other
handling of any security or collateral given to the Agent to secure payment of
the Guaranteed Obligations or any guaranty therefor;
(iv)    any right to require the Agent to (a) proceed first against any
Borrower, or any other person whatsoever, (b) proceed against or exhaust any
security given to or held by the Agent in connection with the Guaranteed
Obligations, or (c) pursue any other remedy in the Agent’s power whatsoever;
(v)    any defense arising by reason of (a) any disability or other defense of
any Borrower, (b) the cessation from any cause whatsoever of the liability of
any Borrower, (c) any act or omission of the Agent or others which directly or
indirectly, by operation of law or otherwise, results in or aids the discharge
or release of any Borrower or any security given to or held by the Agent in
connection with the Guaranteed Obligations;
(vi)    any and all other suretyship defenses under applicable law; and
(vii)    the benefit of any statute of limitations affecting the Guaranteed
Obligations or the Guarantor’s liability hereunder or the enforcement hereof.
In connection with the foregoing, the Guarantor covenants that this Guaranty
shall not be discharged, except by complete performance of the obligations
contained herein.
(d)    The Guarantor hereby assumes responsibility for keeping itself informed
of the financial condition of the Borrowers, of any and all endorsers and/or
other guarantors of any instrument or document evidencing all or any part of the
Guaranteed Obligations and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations or any part thereof that diligent
inquiry would reveal and the Guarantor hereby agrees that the Agent shall not
have any duty to advise the Guarantor of information known to the Agent
regarding such condition or any such circumstances.
(e)    The Guarantor hereby agrees that (i) until such time as the Guaranteed
Obligations have been paid in full, the commitments of the Lenders to extend
credit under the Credit Agreement have been terminated, no Letters of Credit
exist that have not been Fully Supported, and the Credit Agreement has been
terminated and is of no further force or effect (the "Satisfaction Date") and
(ii) during any period that the Guaranteed Obligations may arise or be
reinstated after the Satisfaction Date whether pursuant Section 4(h) below or
otherwise, the Guarantor agrees that it shall not exercise any claim or other
rights which it may now or hereafter acquire against any Borrower that arises
from the existence, payment, performance or enforcement of the Guarantor's
obligations or liabilities under this Guaranty, including any right of
subrogation, reimbursement, exoneration or indemnification, any right to
participate in any claim or remedy against any Borrower or any

6

--------------------------------------------------------------------------------


collateral which the Agent or any Lender now has or hereafter acquires an
interest, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from any
Borrower, directly or indirectly, in cash or other property or by setoff or in
any manner, payment or security on account of such claim or other rights. If any
amount shall be paid to the Guarantor in violation of the preceding sentence,
such amount shall be deemed to have been paid for the benefit of the Agent and
the Lenders, and shall forthwith be paid to the Agent to be credited and applied
to the Guaranteed Obligations, whether matured or unmatured, as the Agent may
determine.
(f)    The Guarantor hereby agrees that any indebtedness of any Borrower now or
hereafter owing to the Guarantor is hereby subordinated to all of the Guaranteed
Obligations, whether heretofore, now or hereafter created (the “Subordinated
Debt”), and that without the prior consent of the Agent, the Subordinated Debt
shall not be paid in whole or in part until the Satisfaction Date shall have
occurred, except that payments of principal and interest on the Subordinated
Debt shall be permitted so long as no Event of Default shall have occurred and
be continuing to the extent such payments would not render such Borrower
incapable of performing the Guaranteed Obligations. The Guarantor will not
accept any payment of or on account of any Subordinated Debt at any time in
contravention of the foregoing. At the request of the Agent, the applicable
Borrower shall pay to the Agent all or any part of the Subordinated Debt and any
amount so paid to the Agent shall be applied to payment of the Guaranteed
Obligations. Each payment on the Subordinated Debt received in violation of any
of the provisions hereof shall be deemed to have been received by Guarantor as
trustee for the Agent and shall be paid over to the Agent immediately on account
of the Guaranteed Obligations, but without otherwise affecting in any manner the
Guarantor’s liability under any of the provisions of this Guaranty. The
Guarantor agrees to file all claims against the applicable Borrower in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Subordinated Debt, and the Agent shall be entitled to all of
the Guarantor’s right thereunder. If for any reason the Guarantor fails to file
such claim at least thirty (30) days prior to the last date on which such claim
should be filed, the Agent, as the Guarantor’s attorney-in-fact, is hereby
authorized to do so in the Guarantor’s name or, in the Agent’s discretion, to
assign such claim to and cause proof of claim to be filed in the name of the
Agent or its nominee. In all such cases, whether in administration, bankruptcy
or otherwise, the person or persons authorized to pay such claim shall pay to
the Agent the full amount payable on the claim in the proceeding, and, to the
full extent necessary for that purpose, the Guarantor hereby assigns to the
Agent all Guarantor’s rights to any payments or distributions to which the
Guarantor otherwise would be entitled. If the amount so paid is greater than the
Guarantor’s liability hereunder, the Agent will pay the excess amount to the
party entitled thereto. In addition, until the Guaranteed Obligations have been
paid in full, the Guarantor hereby appoints Agent as its attorney-in-fact to
exercise all of the Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of such Borrower.
(g)    The Guarantor shall comply with all covenants stated to be applicable to
it under the Credit Agreement. The Guarantor shall also cause each Borrower to
comply with all covenants applicable to such Borrower under the Credit
Agreement.

7

--------------------------------------------------------------------------------


(h)    The Guarantor agrees that, if any payment made by any Borrower or any
other person and applied to the Guaranteed Obligations is at any time annulled,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by the Agent, any of the Lenders and any Letter of
Credit Issuer to any Borrower or the Guarantor, its estate, trustee, receiver or
any other party, including, without limitation, any guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the Guarantor’s liability under this
Guaranty (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
this Guaranty shall have been cancelled or surrendered (and if any lien,
security interest or other collateral securing any Guarantor's liability under
this Guaranty shall have been released or terminated by virtue of such
cancellation or surrender), this Guaranty (and such lien, security interest or
other collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of the Guarantor under this Guaranty in respect
of the amount of such payment (or any lien, security interest or other
collateral securing such obligation).
5.    Default, Remedies.
(a)    The obligations of the Guarantor hereunder are independent of and
separate from the Guaranteed Obligations and the obligations of any other
guarantor of the Guaranteed Obligations. If any of the Guaranteed Obligations
are not paid when due, or upon any Event of Default, the Agent may, at its sole
election, proceed directly and at once against the Guarantor to collect and
recover the full amount or any portion of the Guaranteed Obligations, without
first proceeding against any Borrower or any other guarantor of the Guaranteed
Obligations, or against any Collateral for the Guaranteed Obligations under the
Loan Documents.
(b)    At any time after maturity of the Guaranteed Obligations, the Agent may,
without notice to the Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply toward the payment
of the Guaranteed Obligations (i) any indebtedness due or to become due from the
Agent to the Guarantor and (ii) any moneys, credits or other property belonging
to the Guarantor at any time held by or coming into the possession of the Agent
or any of its affiliates.
(c)    The Guarantor hereby authorizes and empowers the Agent, in its sole
discretion, without any notice (except notices required by law to the extent
such notice as a matter of law may not be waived) or demand to the Guarantor
whatsoever and without affecting the liability of the Guarantor hereunder, to
exercise any right or remedy which the Agent may have available to it, including
but not limited to, foreclosure by one or more judicial or nonjudicial sales,
and the Guarantor hereby waives any defense to the recovery by the Agent against
the Guarantor of any deficiency after such action, notwithstanding any
impairment or loss of any right of reimbursement, contribution, subrogation or
other right or remedy against any Borrower, or any other guarantor, maker or
endorser, or against any security for the Guaranteed Obligations or for any
guaranty of

8

--------------------------------------------------------------------------------


the Guaranteed Obligations. No exercise by the Agent of, and no omission of the
Agent to exercise, any power or authority recognized herein and no impairment or
suspension of any right or remedy of the Agent against the Guarantor, any other
guarantor, maker or endorser or any security shall in any way suspend,
discharge, release, exonerate or otherwise affect any of the Guarantor’s
obligations hereunder or give to the Guarantor any right of recourse against the
Agent, the Lenders or the Letter of Credit Issuers.
(d)    The Guarantor consents and agrees that the Agent shall not be under any
obligation to make any demand upon or pursue or exhaust any of its rights or
remedies against any Borrower or any guarantor or others with respect to the
payment of the Guaranteed Obligations, or to pursue or exhaust any of its rights
or remedies with respect to any security therefor, or any direct or indirect
guaranty thereof or any security for any such guaranty, or to marshal any assets
in favor of the Guarantor or against or in payment of any or all of the
Guaranteed Obligations or to resort to any security or any such guaranty in any
particular order, and all of its rights hereunder, under the Security
Instruments and the other Loan Documents shall be cumulative. The Guarantor
hereby agrees to waive, and does hereby absolutely and irrevocably waive and
relinquish the benefit and advantage of, and does hereby covenant not to assert
against the Agent any valuation, stay, appraisal, extension or redemption laws
now existing or which may hereafter exist which, but for this provision, might
be applicable to any sale made under the judgment, order or decree of any court,
or privately under the power of sale conferred by this Guaranty or the Security
Instruments. Without limiting the generality of the foregoing, the Guarantor
hereby agrees that it will not invoke or utilize any law which might cause delay
in or impede the enforcement of the rights under this Guaranty, the Security
Agreement or any of the other Loan Documents.
6.    Miscellaneous.
(a)    This Guaranty shall be irrevocable as to any and all of the Guaranteed
Obligations until the Credit Agreement has been terminated, the commitments of
the Lenders to extend credit under the Credit Agreement have been terminated and
all Guaranteed Obligations then outstanding have been repaid.
(b)    This Guaranty shall be binding upon the Guarantor and upon its successors
and assigns, heirs and legal representatives and shall inure to the benefit of
the Lenders and the Letter of Credit Issuers; all references herein to the
Borrowers and to the Guarantor shall be deemed to include their successors and
assigns, heirs and legal representatives as applicable. Each Borrower’s
successors and assigns shall include a receiver, trustee or debtor-in-possession
of or for such Borrower. All references to the singular shall be deemed to
include the plural where the context so requires. The Guarantor acknowledges the
Agent’s acceptance hereof and reliance hereon.
(c)    No delay on the part of the Agent in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by the
Agent of any right or remedy shall preclude any further exercise thereof; nor
shall any modification or waiver of any of the provisions

9

--------------------------------------------------------------------------------


of this Guaranty be binding upon the Agent, except as expressly set forth in a
writing duly signed and delivered by the Agent or on the Agent’s behalf by an
authorized officer or agent of the Agent. The Agent’s failure at any time or
times hereafter to require strict performance by any Borrower or of the
Guarantor or any other guarantor of any of the provisions, warranties, terms and
conditions contained in any promissory note, security agreement, agreement,
guaranty, instrument or document now or at any time or times hereafter executed
by any Borrower or the Guarantor or any other guarantor and delivered to the
Agent shall not waive, affect or diminish any right of the Agent at any time or
times hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act or knowledge of the Agent, its agents,
officers or employees, unless such waiver is contained in an instrument in
writing signed by an officer or agent of the Agent and directed to the Borrowers
or the Guarantor, or any of them (as the case may be) specifying such waiver. No
waiver by the Agent of any default shall operate as a waiver of any other
default or the same default on a future occasion, and no action by the Agent
permitted hereunder shall in any way affect or impair the Agent’s rights or the
obligations of the Guarantor under this Guaranty. Any determination by a court
of competent jurisdiction of the amount of any principal and/or interest owing
by the Borrowers to the Agent shall be conclusive and binding on the Guarantor
irrespective of whether it was a party to the suit or action in which such
determination was made.
(d)    THIS GUARANTY SHALL BE CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK. Whenever possible, each
provision of this Guaranty shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Guaranty
shall be prohibited by or invalid under applicable law, such provision shall, to
the maximum extent permitted by applicable law, be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Guaranty.
(e)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
OF PARTY HERETO IRREVOCABLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE
AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST THE GUARANTOR OR ITS PROPERTY IN THE COURTS OR ANY OTHER JURISDICTION
THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR OTHER SECURITY FOR THE

10

--------------------------------------------------------------------------------


OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.
(f)    EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO SUCH PARTY AT ITS ADDRESS SPECIFIED
ON THE FIRST PAGE HEREOF OR SET FORTH IN SECTION 14.8 OF THE CREDIT AGREEMENT
AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME
SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID. NOTHING
CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE LEGAL
PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
(g)    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS GUARANTY, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HERETO AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS.
(h)    This Guaranty (and any instrument or agreement granting or creating any
security for this Guaranty) contains all the terms and conditions of the
agreement between the Agent and the Guarantor relating to the subject matter
hereof. The terms or provisions of this Guaranty may not be waived, altered,
modified or amended except in writing duly executed by the party to be charged
thereby.
(i)    Neither the Agent nor its Affiliates, directors, officers, agents,
attorneys or employees shall be liable to the Guarantor for any action taken, or
omitted to be taken, by it or them or any of them under this Guaranty, or the
other Loan Documents or in connection therewith except that no person shall be
relieved of any liability for gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction.

11

--------------------------------------------------------------------------------


(j)    The Guarantor warrants and agrees that each of the waivers set forth in
this Guaranty are made with full knowledge of their significance and
consequences, and that under the circumstances, the waivers are reasonable. If
any of said waivers are determined to be contrary to any applicable law or
public policy, such waivers shall be effective only to the maximum extent
permitted by law. Should any one or more provisions of this Guaranty be
determined to be illegal or unenforceable, all other provisions hereof shall
nevertheless remain effective.
(k)    [Intentionally Omitted.]
(l)    Captions are for convenience only and shall not affect the meaning of any
term or provision of this Guaranty.
(m)    All notices and other communications provided for hereunder shall be
given in the manner set forth in the Credit Agreement and to the addresses set
forth in the Credit Agreement or, in the case of the Guarantor, at its addresses
set forth above.

12

--------------------------------------------------------------------------------




[Signature page follows.]





13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, undersigned have made this Guaranty as of the date first
above written.


ANNTAYLOR STORES CORPORATION




By:
Name:    Michael J. Nicholson
Title:    Executive Vice President, Chief Financial Officer and Treasurer




Agreed and accepted to as of
the date first above written:


BANK OF AMERICA, N.A.,
as Agent




By:
Name:
Title:    








--------------------------------------------------------------------------------


SCHEDULE 1.1


COMMITMENTS






Lender
Revolving Loan
Commitment
Pro Rata Share
(9 decimals)
 
 
 
 
 
Bank of America, N.A
 
$
65,000,000


 
26.000000000%
JPMorgan Chase Bank, N.A.
 
57,500,000


 
23.000000000%
RBS Citizens, N.A.
 
40,000,000


 
16.000000000%
Wachovia Bank, National Association
 
40,000,000


 
16.000000000%
Wells Fargo Retail Finance, LLC
 
27,500,000


 
11.000000000%
Fifth Third Bank
 
20,000,000


 
8.000000000%
 
 
$
250,000,000


 
100.000000000%







--------------------------------------------------------------------------------




SCHEDULE 1.3


EXISTING LETTERS OF CREDIT


See attached


--------------------------------------------------------------------------------


.[schedule13page1.jpg]


--------------------------------------------------------------------------------


[schedule13page2.jpg]


--------------------------------------------------------------------------------


[schedule13page3.jpg]


--------------------------------------------------------------------------------


[schedule13page4.jpg]


--------------------------------------------------------------------------------


[schedule13page5.jpg]


--------------------------------------------------------------------------------


[schedule13page6.jpg]


--------------------------------------------------------------------------------


[schedule13page7.jpg]


--------------------------------------------------------------------------------




SCHEDULE 5.2(j)


ADDITIONAL REPORTS


                                        
Monthly (within 15 Business Days after the end of each month):


1.    Summary Stock Ledger
Report                                                
2.    Report of Eligible L/C
Inventory                                                
3.    Report of Eligible Credit Card
Receivables                                            
4.    Rent Liability
Report                                                                    
5.    Gift Card Liability
Report                                                            
6.    Customer Deposits
Report                                                            
7.    Report showing Retail Sales for the
month                                                
8.    Report showing Detail of Eligible In-Transit Inventory            


--------------------------------------------------------------------------------




SCHEDULE 6.5


SUBSIDIARIES AND AFFILIATES


Name
Relationship to the Parent
AnnTaylor, Inc. (DE)
Wholly-owned Subsidiary
AnnTaylor Distribution Services, Inc. (DE)
Indirect, Wholly-owned Subsidiary
AnnTaylor Retail, Inc. (DE)
Indirect, Wholly-owned Subsidiary
Annco, Inc. (DE)
Indirect, Wholly-owned Subsidiary
AnnTaylor Travel, Inc. (DE)
Indirect, Wholly-owned Subsidiary
AnnTaylor Sourcing Far East Ltd. (Hong Kong)
Indirect, Wholly-owned Subsidiary
149,999 shares owned by AnnTaylor, Inc.
1 share owned by AnnTaylor Stores Corporation
AnnTaylor of Puerto Rico, Inc. (Puerto Rico)
Indirect, Wholly-owned Subsidiary
AnnTaylor Global Sourcing Italy, S.r.l. (Italy)
Indirect, Wholly-owned Subsidiary





--------------------------------------------------------------------------------


SCHEDULE 6.7


SUBSIDIARY CAPITALIZATION


Name
Shares Authorized
Shares Outstanding
Ownership (percentage and number of shares)
AnnTaylor, Inc.
Common: 1,000 shares, par value $1.00 per share
Common: 1 share
100% owned by AnnTaylor Stores Corporation
AnnTaylor Distribution Services, Inc.
Common: 100
shares, par value $.01 per share
Common: 1 share
100% owned by AnnTaylor, Inc.
AnnTaylor Retail, Inc.
Common: 100
shares, par value $.01 per share
Common: 1 share
100% owned by AnnTaylor, Inc.
Annco, Inc.
Common: 100
shares, par value $1.00 per share
Common: 1 share
100% owned by AnnTaylor, Inc.
AnnTaylor Travel, Inc.
Common: 1000
shares, par value $.01 per share
Common: 1 share
100% owned by AnnTaylor, Inc.
AnnTaylor Sourcing Far East Ltd.
Common: 150,000
shares, par value HK $1.00 per share
Common: 150,000 shares
99.99% owned by AnnTaylor, Inc. (149,999 shares)


Remaining 0.01% owned by AnnTaylor Stores Corporation
(1 share)







--------------------------------------------------------------------------------




SCHEDULE 6.9


DEBT


As of January 28, 2012, there is a payable from AnnTaylor, Inc. to AnnTaylor
Sourcing Far East Ltd.












--------------------------------------------------------------------------------


SCHEDULE 6.10


DISTRIBUTIONS


As of the Effective Date, Common Stock repurchases by AnnTaylor Stores
Corporation for Fiscal Year 2008 totals $35,266,368.58.






--------------------------------------------------------------------------------


SCHEDULE 6.11


REAL ESTATE; STORE LOCATIONS


1.
Distribution Center: 7101 Distribution Drive, Louisville, Kentucky, 40258

2.Store locations attached


--------------------------------------------------------------------------------




Brand
Store Name
Street Address
City
State
Zip
ATS
Forum Shops @Caesars
3500 Las Vegas Blvd. Space #D03A
Las Vegas
NV
89109
ATS
Scottsdale Fashion
7014 E Camelback Road 7014 E Camelback Road, Suite 1
Scottsdale
AZ
85251
ATS
Paradise Valley Mall
4550-82 E.Cactus Rd. SPACE C36
Phoenix
AZ
85032
ATS
Biltmore Fashion Prk
2582 E. Camelback Road space #120
Phoenix
AZ
85016
ATS
The Venetian
3377 Las Vegas Blvd. South #2080
Las Vegas
NV
89109
ATS
Rampart Commons
1013 South Rampart Blvd.
Las Vegas
NV
89145
ATS
La Encantada
2905 East Skyline Drive Space #1024
Tucson
AZ
85718
ATS
Fashion Show
3200 Las Vegas Blvd. S Space #1195
Las Vegas
NV
89109
ATS
The Summit Sierra
13925 S.Virginia Street Suite #242
Reno
NV
89511
ATS
Town Square
6543 Las Vegas Blvd. South Space #C-117
Las Vegas
NV
89119
ATS
ABQ UPTOWN
2261 Q ST NE Space #2E
Albuquerque
NM
87110
ATS
Chandler Fashion Ctr
3111 W. Chandler Blvd. Space #1048
Chandler
AZ
85226
ATS
KIERLAND COMMONS
15205 N. Kierland Space # 180C1B
Scottsdale
AZ
85254
ATS
Beverly Center
8522 Beverly Blvd. Suite 782
Los Angeles
CA
90048
ATS
Pasadena
495-505 South Lake Ave.
Pasadena
CA
91101
ATS
Brea Mall
2117 Brea Mall
Brea
CA
92821
ATS
University Town Ctr.
4417 La Jolla Village Dr. N-9
San Diego
CA
92122
ATS
The Oaks
460 W. Hillcrest Drive
Thousand Oaks
CA
91360
ATS
Promenade Peninsula
550 Deep Valley Drive
Rolling Hills Estate
CA
90274
ATS
Mission Viejo Mall
952 The Shops at Mission Viejo
Mission Viejo
CA
92691
ATS
Westside Pavilion
10800 West Pico Blvd Space #150
Los Angeles
CA
90064
ATS
Glendale Galleria
1108 Glendale Galleria Space #G-4
Glendale
CA
91210
ATS
Sherman Oaks
14006 Riverside Drive Space #272
Sherman Oaks
CA
91423
ATS
Fashion Valley
324 Fashion Valley Space #675
San Diego
CA
92108
ATS
South Coast Plaza
3333 Bristol St. Space #2014
Costa Mesa
CA
92626
ATS
Manhattan Village
3200 Sepulveda Blvd. Space #E-8
Manhattan Beach
CA
90266
ATS
Century City
10250 Santa Monica Blvd Space # 175
Los Angeles
CA
0
ATS
Main Place
2800 North Main Street Space # 418
Santa Monica
CA
0
ATS
Gardens On El Paseo
73-515 El Paseo Space #G-1728
Palm Desert
CA
92260
ATS
Fashion Valley
7007 Friars Road Space #304
San Diego
CA
92108
ATS
Houston Galleria
5085 Westheimer Suite 2880
Houston
TX
77056
ATS
Town & Country Villa
12850 Memorial Dr. Suite 400
Houston
TX
77024
ATS
Village Arcade
5515 Kelvin Suite 90
Houston
TX
77005
ATS
Northstar Mall
32 North Star Mall Space #1735
San Antonio
TX
78216
ATS
Huebner Oaks Center
11745 IH 10 W.
San Antonio
TX
78230
ATS
Champions Forest
5470 FM 1960 West
Houston
TX
77069
ATS
River Oaks Center
1987 West Grey
Houston
TX
77019
ATS
Highland Village
4051 Westheimer Rd x
Houston
TX
77027
ATS
Shops at La Cantera
15900 LaCantera Parkway Bldg. 2 Suite #2240
San Antonio
TX
78256
ATS
Alamo Quarry Market
255 East Basse Suite 905
San Antonio
TX
78209
ATS
La Plaza Mall
2200 South 10th Street Space #F-14A
McAllen
TX
78503
ATS
First Colony Mall
16535 Southwest Freeway Space #1000
Sugarland
TX
77479
ATS
Willowbrook Mall
7925 FM 1960 W. Space #1096
Houston
TX
77070
ATS
Woodlands Market
9595 Six Pines Drive Suite 610
The Woodlands
TX
77380


--------------------------------------------------------------------------------


ATS
River Oaks Center
1992 West Grey Space #G09
Houston
TX
77109
ATS
Memorial City Mall
303 Memorial City Space #750
Houston
TX
77024
ATS
Arboretum Market
9722 Great Hills Trail Suite 350
Austin
TX
78759
ATS
University Park Vlg.
1604 S. University Drive Suite 502
Fort Worth
TX
76107
ATS
Preston Park Village
1900 Preston Road
West Plano
TX
75093
ATS
Barton Creek Square
11410 Century Oaks Terrance Space C03
Austin
TX
78746
ATS
Utica Square
1948 Utica Square
Tulsa
OK
74114
ATS
Penn Square Mall
1901 Northwest Expressway Suite 1036
Oklahoma City
OK
73118
ATS
Kingsgate Center
8201 Quaker Avenue
Lubbock
TX
79424
ATS
South Lake
1426 Main Street
Southlake
TX
76092
ATS
Shops at Willow Bend
6121 West Park Blvd Space # B208
Plano
TX
75093
ATS
Northpark Center
8687 North Central Expressway Space #2132
Dallas
TX
75225
ATS
Park Plaza
6000 West Markham Street Space #2154
Little Rock
AR
72205
ATS
The Shops@Highland V
4141 Waller Creek Bldg Q Space #140
Highland Village
TX
75077
ATS
Galleria Dallas
13350 North Dallas Parkway Space # 1375
Dallas
TX
75240
ATS
Woodlands Hills Mall
7021 S. Memorial Drive Space #155
Tulsa
OK
74133
ATS
Watters Creek
913 Garden Park Drive x
Allen
TX
75013
ATS
Northpark Center
8687 North Central Expressway Space R1-1444
Dallas
TX
75225
ATS
Parks at Arlington
3811 South Copper St. Space #1070
Arlington
TX
76015
ATS
University Park Vlg.
1604 South Universtiy Drive Space #406
Fort Worth
TX
76107
ATS
Hillsdale Mall
276 Hillsdale Mall
San Mateo
CA
94403
ATS
Valley Fair
2855 Stevens Creek Blvd. #B305 & 307
Santa Clara
CA
95050
ATS
Embarcadero Center
3 Embarcadero Center
San Francisco
CA
94111
ATS
Pearlridge Center
981005 Moana Lua Rd. #121
Aiea
HI
96701
ATS
Washington Sq.
9624 SW Washington Sq. Rd.
Portland
OR
97223
ATS
Redmond Town Center
16535 NE 74th St. Space F115
Redmond
WA
98052
ATS
Pacific Place
600 Pine Street Space #305
Seattle
WA
98101
ATS
Arden Fair
1689 Arden Way
Sacramento
CA
95815
ATS
Stoneridge Mall
1128 Stoneridge Mall x
Pleasanton
CA
94588
ATS
Ala Moana Center
1450 Ala Moana Blvd. Space #309
Honolulu
HI
96814
ATS
The Shops@River Park
7831 Via del Rio x
Fresno
CA
93720
ATS
Pioneer Place
700 SW 5th Avenue Suite #3045
Portland
OR
97204
ATS
Bellevue Square
2048 Bellevue Square
Bellevue
WA
98004
ATS
Stanford Center
660 Stanford Shopping Center Space # 101
Palo Alto
CA
94304
ATS
Stonestown Galleria
3251 20th Ave. Space 210
San Francisco
CA
94132
ATS
University Village
2623 NE University Village Space #4
Seattle
WA
98105
ATS
VALLEY FAIR
2855 Stevens Creek Space # B305
Santa Clara
CA
95050
ATS
Pacific Place
10341 Pacific Street
Omaha
NE
68114
ATS
Rosedale Center
206 Rosedale Center
Roseville
MN
55113
ATS
Southdale Center
1195 Southdale Center
Edina
MN
55435
ATS
Mayfair Mall
2500 N. Mayfair Road Space 20
Wauwatosa
WI
53226
ATS
Gaviidae Commons
555 Nicollet Mall Suite 2277
Minneapolis
MN
55402
ATS
Fox River Mall
4301 West Wisconsin Avenue
Appleton
WI
54913
ATS
West Towne Mall
33 West Towne Mall
Madison
WI
53719
ATS
Boise Towne Sq. Mall
350 N. Milwaukee Box 1083 Space 1087
Boise
ID
83704
ATS
Mall of America
218 South Avenue
Bloomington
MN
55425


--------------------------------------------------------------------------------


ATS
Shops At Arbor Lakes
12265 Elm Creek Blvd Space #B12
Maple Grove
MN
55369
ATS
Jordan Creek Town Ce
101 Jordan Creek Parkway Space #11080
West Des Moines
IA
50266
ATS
The Gateway
10 South Rio Grande Street Suite A
Salt Lake City
UT
84101
ATS
Ridgedale Center
12719 Wayzata Blvd. x
Minnetonka
MN
55343
ATS
Village Pointe Shopp
17250 Davenport Street Space #C-102
Omaha
NE
68118
ATS
City Creek Center
50 South Main Street Suite #260
Salt Lake City
UT
84101
ATS
Fashion Place
6191 S. State Street Space #A210
Murray
UT
84107
ATS
Mall of America
60 E. Broadway Space #S216
Bloomington
MN
55425
ATS
Regency Court
120 Regency Parkway Space #176a
Omaha
NE
68114
ATS
SOUTHDALE CENTER
10 Southdale Center Space # 1155
Edina
MN
55435
ATS
Park Meadows
8405 Park Meadows Drive Suite 1107
Littleton
CO
80124
ATS
Town Center Plaza
5240 West 119th St, Space 2040
Leawood
KS
66209
ATS
Bradley Fair
2000 N Rock Road Suite 126
Wichita
KS
67206
ATS
Oak Park Mall
11163 W. 95th Street
Overland Park
KS
66214
ATS
Chesterfield Mall
266 Chesterfield Mall #752
Chesterfield
MO
63017
ATS
Cherry Creek
3000 East 1st Avenue Space #249
Denver
CO
80206
ATS
Briargate
1925 Briargate Parkway Space #A125
Colorado Springs
CO
80920
ATS
124 Country Club Pla
309 Nichols Road x
Kansas City
MO
64112
ATS
West County Mall
130 West County Center Space #2127
St. Louis
MO
63131
ATS
Battlefield Mall
2825 S. Glenstone Ave. Space #H08D
Springfield
MO
65804
ATS
Flatiron Crossing
1 West Flatiron Circle Space # 1184
Broomfield
CO
80021
ATS
ST. LOUIS GALLERIA
1155 St. Louis Galleria Space # 1418
St. Louis
MO
63117
ATS
Plaza Frontenac
1701 S. Lindbergh Blvd. Space #241
St. Louis
MO
63131
ATS
Riverside Square
143 Riverside Square
Hackensack
NJ
7601
ATS
Ridgewood
240 Ridgewood Avenue
Ridgewood
NJ
7450
ATS
Bridgewater Commons
400 Commons Way
Bridgewater
NJ
8807
ATS
Rockaway Town Square
Route 80 E & Mount Hope Avenue
Rockaway
NJ
7866
ATS
Willowbrook Mall
1422 Willowbrook Mall Space 1420 & 1422
Wayne
NJ
7470
ATS
East Broad Street
165-169 East Broad Street
Westfield
NJ
7090
ATS
Garden State Plaza
Garden State Rt. 4 & 17 Space #1125
Paramus
NJ
7652
ATS
Streets of Chester
280 Streets of Chester Route 206 South
Chester
NJ
7930
ATS
Staten Island Mall
2655 Richmond Ave. Space 2585
Staten Island
NY
10314
ATS
The Mall@Shorthills
1200 Morris Turnpike Space # B153
Short Hills
NJ
7078
ATS
Somerset Collection
2801 W. Big Beaver Suite K252
Troy
MI
48084
ATS
Briarwood Mall
822 Briarwood Circle
Ann Arbor
MI
48108
ATS
Keystone at the Csng
8701 Keystone Crossing
Indianapolis
IN
46240
ATS
Grosse Pointe
16822 Kercheval Ave.
Grosse Pointe
MI
48230
ATS
Woodland
3195 28th Street SE
Grand Rapids
MI
49512
ATS
Beachwood Place
26300 Cedar Road Space 152
Beachwood
OH
44122
ATS
Southpark Center
1012 Southpark Center
Strongsville
OH
44136
ATS
Franklin Park Mall
5001 Monroe Street Suite 324 Space T-67
Toledo
OH
43623
ATS
University Park
6501 North Grape Road
Mishawaka
IN
46545
ATS
Twelve Oaks
27412 Novi Road
Novi
MI
48377
ATS
Village of Rochester
340 North Adams Road Space #G340
Rochester Hills
MI
48309
ATS
Crocker Park
145 Main Street Space #1050
Westlake
OH
44145
ATS
Clay Terrace
14400 Clay Terrace Blvd. Space #D13
Carmel
IN
46032


--------------------------------------------------------------------------------


ATS
Eastwood Town Center
3012 Town Centre Blvd. Space D3
Lansing
MI
48912
ATS
World Fin Ctr
225 Liberty Street
New York
NY
10281
ATS
645 Madison Avenue
645 Madison Avenue
New York
NY
10022
ATS
South Street Seaport
4 Fulton Street
New York
NY
10038
ATS
149 Fifth Ave.
149-151Fifth Avenue
New York
NY
10010
ATS
850 Third Avenue
850 Third Avenue 52nd & 3rd
New York
NY
10022
ATS
1166 Sixth Avenue
1166 Sixth Avenue
New York
NY
10036
ATS
330 Madison Avenue
330 Madison Avenue
New York
NY
10017
ATS
71-09 Austin Street
71-09 Austin Street x
Forest Hills
NY
11375
ATS
600 5th Avenue
600 5th Avenue x
New York
NY
10020
ATS
South LaSalle Street
231 South LaSalle St.
Chicago
IL
60604
ATS
Town Square Wheaton
91 Town Square
Wheaton
IL
60187
ATS
Oakbrook Center
208 Oakbrook Center
Oak Brook
IL
60523
ATS
Old Orchard Center
74 Old Orchard Road Suite L19
Skokie
IL
60077
ATS
Woodfield Mall
N311 Woodfield Shopping Center
Schaumburg
IL
60173
ATS
Main Place
132 W Jefferson Ave. Space D1
Naperville
IL
60540
ATS
Michigan Ave
600 North Michigan Avenue
Chicago
IL
60611
ATS
Deer Park Town Ctr
20530 North Rand Road Space #314
Deer Park
IL
60010
ATS
Geneva Commons
402 Commons Drive Space #2140
Geneva
IL
60134
ATS
Orland Park Crossing
14215 LaGrange Road Space 116
Orland Park
IL
60462
ATS
Water Tower Place
845 North Michigan Ave Space #4075
Chicago
IL
60611
ATS
Northbrook Court
1252 Northbrook Court x
Northbrook
IL
60062
ATS
Michigan Ave.
600 N. Michigan Ave. Suite 180
Chicago
IL
60611
ATS
OLD ORCHARD CENTER
125 Old Orchard Rd. Space # C-15
Skokie
IL
60077
ATS
New Haven
968 Chapel Street
New Haven
CT
6510
ATS
Westport
97 Main Street
Westport
CT
6880
ATS
West Farms
216 West Farms Mall
Farmington
CT
6032
ATS
Stamford Town Center
100 Greyrock Place
Stamford
CT
6901
ATS
Trumbull Shopping Pk
5065 Main Street
Trumbull
CT
6611
ATS
Somerset Square
140 Glastonbury Road x
Glastonbury
CT
6033
ATS
Danbury Fair
7 Backus Avenue Space C-115
Danbury
CT
6810
ATS
Long Meadow Shops
694 Bliss Road
Longmeadow
MA
1106
ATS
New Canaan
59 Elm Street x
New Canaan
CT
6840
ATS
Providence Place
17 Providence Place Space #3190
Providence
RI
2903
ATS
Blue Back Square
91 Memorial Road Space #D50
West Hartford
CT
6107
ATS
Garden City Center
100 Midway Road Space #8100
Cranston
RI
2920
ATS
DANBURY FAIR MALL
7 Backus Ave Space # C-116
Danbury
CT
6810
ATS
Braintree
250 Granite Avenue
Braintree
MA
2184
ATS
Pheasant Lane
310 Daniel Webster Highway
South Nashua
NH
3060
ATS
Newbury
18 Newbury Street
Boston
MA
2116
ATS
Cambridgeside
100 Cambridgeside
Cambridge
MA
2141
ATS
Northshore Mall
Northshore Mall Route 20
Peabody
MA
1960
ATS
Natick Mall
1245 Worcester Road Space 116
Natick
MA
1760
ATS
Prudential Center
800 Boylston Street SPACE 27
Boston
MA
2199
ATS
Burlington Mall
75 Middlesex St.
Burlington
MA
1803
ATS
Solomon Pond
601 Donald Lynch Blvd.
Marlborough
MA
1752


--------------------------------------------------------------------------------


ATS
Derby Street Shoppes
98 Derby Street Space #417
Hingham
MA
2043
ATS
Faneuil Hall
South Market Building Space #2170
Boston
MA
2109
ATS
44 Brattle Street
44 Brattle Street x
Cambridge
MA
2138
ATS
Chestnut Hill
199 Boylston St. Space # S219B
Chestnut Hill
MA
2467
ATS
Prudential Center
800 Boylston Street Space #174
Boston
MA
2199
ATS
Carousel Center
9503 Carousel Center
Syracuse
NY
13290
ATS
Larchmont
1919 Palmer Avenue
Larchmont
NY
10538
ATS
Eastchester
696 White Plains Road
Scarsdale
NY
10583
ATS
Smith Haven Mall
Route 25 & 347
Lake Grove
NY
11755
ATS
The Palisades Center
1780 Palisades Center Drive
West Nyack
NY
10994
ATS
Crossgates Mall
1 Crossgates Mall Space #D219
Albany
NY
12203
ATS
Walden Galleria
2000 Walden Avenue Space G-107
Buffalo
NY
14225
ATS
Eastview Mall
251 Eastview Mall Space F-10
Victor
NY
14564
ATS
41 South Moger Ave
41 South Moger Avenue x
Mt. Kisco
NY
10549
ATS
Americana Manhasset
1990 Northern Blvd. x
Manhasset
NY
11030
ATS
Roosevelt Field Mall
630 Old Country Road Space #2036D
Garden City
NY
11530
ATS
The Westchester
125 Westchester Ave. Space #2860A
White Plains
NY
10601
ATF/LOS
Waterloo
655 Route 318 Space #B059
Waterloo
NY
13165
ATF/LOS
Wrentham Premium
One Premium Outlets Blvd. Suite #339
Wrentham
MA
2093
ATF/LOS
Arsenal Mall
485 Arsenal Street Space B016A
Watertown
MA
2472
ATF/LOS
Niagara Falls Outlet
1822 Military Road Space #34
Niagra Falls
NY
14304
ATF/LOS
Manchester Outlets
16 Wyman Lane x
Manchester Center
VT
5255
ATF/LOS
Lee Outlets
50 Water Street Suite D170
Lee
MA
1238
ATF/LOS
Merrimack
Industrial Drive, Exit 10 Space #209
Merrimack
NH
3054
ATF/LOS
Clinton Premium
20 - A Killingworth Turnpike Space 400
Clinton
CT
6413
ATF/LOS
Wrentham Prem LOS
One Premium Outlets Blvd, Suite #240
Wrentham
MA
2093
ATF/LOS
Westbrook LOS
314 Flat Rock Place Suite E135
Westbrook
CT
6498
ATF/LOS
Waterloo Prem LOS
655 Route 318 Space 86, 88
Waterloo
NY
13165
ATF/LOS
Kittery LOS
283 US Route 1 Space # 108
Kittery
ME
3904
ATF/LOS
Tilton LOS
120 Laconia Road Space # 128
Tilton
NH
3276
ATF/LOS
Niagara Falls LOS
1900 Military Road Space # 94
Niagara Falls
NY
14304
ATF/LOS
Niagara Falls LOS
Suite 94 1900 Military Rd
Niagara Falls
NY
14304
ATF/LOS
Manchester LOS
97 Depot Street
Manchester Center
VT
5255
ATF/LOS
Merrimack LOS
Industrial Drive, Exit 10 Space #285
Merrimack
NH
3054
ATF/LOS
Gulf Coast
5460 Factory Shops Blvd. Space #700 & 705
Ellenton
FL
34222
ATF/LOS
Orlando Premium
8200 Vineland Avene Space #745
Orlando
FL
32821
ATF/LOS
Orlando Prime
4963 International Drive Unit 2C-01
Orlando
FL
32819
ATF/LOS
St.Augustine Outlets
2700 State Road 16 Westpoint Stevens Box /Sp #405
St.Augustine
FL
32092
ATF/LOS
Orlando Prime LOS
4953 International Drive Space 1A-15
Orlando
FL
32819
ATF/LOS
St. Aug Prime LOS
490 Prime Outlets Blvd. Space #1100
St. Augustine
FL
32084
ATF/LOS
Orlando Prem LOS
8200 Vineland Ave Space #1601
Orlando
FL
32821
ATF/LOS
Lake Buena Vista LOS
15831South Apopka Vineland Rd. (State Road 535) /Space # M-3
Orlando
FL
32821
ATF/LOS
Ellenton LOS
5707 Factory Shops Blvd. Space # 802
Ellenton
FL
34222
ATF/LOS
Rehoboth Beach
4565 Highway 1 Space 103
Rehoboth Beach
DE
19971
ATF/LOS
Philadelphia Premium
18 Lightcap Road Space #299
Pottstown
PA
19464
ATF/LOS
Lancaster Outlets
505 Stanley K. Tanger Blvd. Suite #505
Lancaster
PA
17602


--------------------------------------------------------------------------------


ATF/LOS
Franklin Mills
1556 Franklin Mills Circle Space #653
Philadelphia
PA
19154
ATF/LOS
Outlets at Hershey
46 Outlet Square Space # 64
Hershey
PA
17033
ATF/LOS
Rockvale Outlets LOS
35 South Willowdale Drive Suite 1721
Lancaster
PA
17602
ATF/LOS
Phili Prem LOS
18 Lightcap Road Space #499
Pottstown
PA
19464
ATF/LOS
Rehoboth LOS
Delaware State Route 1 Space #311
Rehoboth Beach
DE
19971
ATF/LOS
Hershey LOS
78 Outlet Square
Hershey
PA
17033
ATF/LOS
FRANKLIN MILLS LOS
1455 Franklin Mills Circle Space # 209A
Philadelphia
PA
19154
ATF/LOS
Georgia Premium
800 Highway 400 South Suite #150
Dawsonville
GA
30534
ATF/LOS
Lebanon
One Outlet Village Blvd. Space #400
Lebanon
TN
37090
ATF/LOS
Locust Grove Outlets
1000 Tanger Drive Suite #410
Locust Grove
GA
30248
ATF/LOS
Calhoun Prime Outlet
455 Belwood Road Suite #1
Calhoun
GA
30701
ATF/LOS
Opry Mills
207 Opry Mills Drive Space #635
Nasville
TN
37214
ATF/LOS
Five Oaks
1645 Parkway #960 Space #680
Sevierville
TN
37862
ATF/LOS
Commerce II LOS
800 Steven B. Tanger Blvd. Space #1215
Commerce
GA
30529
ATF/LOS
N. Georgia Prem LOS
800 Hwy 400 South Space #600
Dawsonville
GA
30534
ATF/LOS
Opry Mills LOS
207 Opry Mills Circle Space #605
Nashville
TN
37214
ATF/LOS
Calhoun LOS
455 Belwood Road Space # 3
Calhoun
GA
30701
ATF/LOS
Five Oaks LOS
1645 Parkway Space # 610
Sevierville
TN
37862
ATF/LOS
Locust Grove LOS
1000 Tanger Drive Space # 303
Locust Grove
GA
30248
ATF/LOS
Lebanon Premium LOS
One Outlet Village Blvd Space #120, 125
Lebanon
TN
37090
ATF/LOS
GRAND RIVER LOS
6200 Grand River Blvd East Space# 525
Leeds
AL
35094
ATF/LOS
Woodbury Commons
113 Marigold Court
Central Valley
NY
10917
ATF/LOS
Tannersville
1000 Route 611 Suite H1-95, Bldg. H
Tannersville
PA
18372
ATF/LOS
Jersey Gardens
651 Kapkowski Road
Elizabeth
NJ
7201
ATF/LOS
Liberty Village
One Church Street Space #44
Flemington
NJ
8822
ATF/LOS
Jackson Prem Outlets
537 Monmouth Road Suite 314
Jackson
NJ
8527
ATF/LOS
Deer Park Outlets
1645 the Arches Circle x
Deer Park
NY
11729
ATF/LOS
Riverhead
412 Tanger Mall Drive Suite #412
Riverhead
NY
11901
ATF/LOS
Jersey Shore Outlets
One Premium Outlet Blvd. Suite #842
Tinton Falls
NJ
7753
ATF/LOS
The Crossings
1000 Route 611 Space #H01
Tannersvile
PA
18372
ATF/LOS
Riverhead LOS
918 Tanger Mall Drive Suite #918
Riverhead
NY
11901
ATF/LOS
Jersey Gardens LOS
651 Kapkowski Road Suite 1412/1416
Elizabeth
NJ
7201
ATF/LOS
JerseyShore Prem LOS
One Premium Outlets Blvd. Suite #793
Tinton Falls
NJ
7753
ATF/LOS
Jackson LOS
537 Monmouth Road Space # 300
Jackson
NJ
8527
ATF/LOS
Woodbury Commons LOS
498 Red Apple Court Space 280, 288
Central Valley
NY
10917
ATF/LOS
Potomac Mills
2700 Potomac Mills Circle Suite 933
Prince William
VA
22192
ATF/LOS
Leesburg
241 Fort Evans Road NE Suite #210
Leesburg
VA
20176
ATF/LOS
Hagerstown
610 Prime Outlets Blvd.
Hagerstown
MD
21740
ATF/LOS
Williamsburg
5699-44A Richmond Road Space #A016A
Williamsburg
VA
23188
ATF/LOS
Arundel Mills
7000 Arundel Mills Circle Space 308B
Hanover
MD
21076
ATF/LOS
Carolina Premium
1025 Industrial Park Drive Space #10
Smithfield
NC
27577
ATF/LOS
Piedmont Outlet LOS
4000 Arrowhead Blvd, Suite #620
Mebane
NC
27302
ATF/LOS
Carolina Prem LOS
1025 Industrial Park Drive Space #850
Smithfield
NC
27577
ATF/LOS
Arundel Mills LOS
7000 Arundel Mills Circle x
Hanover
MD
21076
ATF/LOS
Leesburg LOS
241 Ft. Evans Road NE Space # 903
Leesburg
VA
20176
ATF/LOS
Queenstown LOS
441 Outlet Center Drive Space #B038
Queenstown
MD
21658


--------------------------------------------------------------------------------


ATF/LOS
POTOMAC MILLS LOS
2700 Potomac Mills Circle Space # 225
Prince William
VA
22192
ATF/LOS
Myrtle Beach
10843 Kings Road Suite #602
Myrtle Beach
SC
29572
ATF/LOS
Gaffney
400 Factory Shops Blvd. Space #400
Gaffney
SC
29341
ATF/LOS
North Charleston
4840 Tanger Outlet Blvd. Suite #1060
North Charleston
SC
29418
ATF/LOS
Hilton Head Outlets
1414 Fording Island Road Box #A8 (A140)
Bluffton
SC
29910
ATF/LOS
Concord Mills
8111 Concord Mills Blvd. Space 635
Concord Mills
NC
28027
ATF/LOS
Charleston LOS
4840 Tanger Outlet Blvd. Suite 960
North Charleston
SC
29418
ATF/LOS
Myrtle Beach LOS
10823 Kings Road Suite #360
Myrtle Beach
SC
29572
ATF/LOS
Concord Mills LOS
8111 Concords Mills Blvd. Space #254
Concord
NC
28027
ATF/LOS
Hilton Head LOS
1414 Fording Island Rd. Space # G-130
Bluffton
SC
29910
ATF/LOS
Blowing Rock LOS
278 Shoppes on the Parkway Rd. Space # 100
Blowing Rock
NC
28605
ATF/LOS
Gaffney Premium LOS
1 Factory Shopes Blvd Space #345, 350
Gaffney
SC
29341
ATF/LOS
Vero Beach
1850 94th Drive Space 160
Vero Beach
FL
32966
ATF/LOS
Sawgrass Mills
12801 West Sunrise Blvd. Space 1027
Sunrise
FL
33323
ATF/LOS
Miromar/Naples
10801 Corkscrew Road Suite #374
Naples
FL
33928
ATF/LOS
Dolphin Mall
11401 Northwest 12th Street Suite #379
Miami
FL
33172
ATF/LOS
Puerto Rico Outlets
1 Prime Outlets Blvd. Suite #825
Barceloneta
PR
617
ATF/LOS
Naples
6060 Collier Blvd. Space #173
Naples
FL
34114
ATF/LOS
Sawgrass Mills
12801 West Sunrise Blvd Space #1027A
Sunrise
FL
33323
ATF/LOS
Dolphin Mall LOS
11401 NW 12th Street Space #284
Miami
FL
33172
ATF/LOS
Naples LOS
6040 Collier Blvd. Space #170
Naples
FL
34114
ATF/LOS
Sanibel LOS
20350 Summerlin Road Space # 8110
Ft. Myers
FL
33908
ATF/LOS
Puerto Rico LOS
1 Premium Outlets Blvd Space # 410
Barceloneta
PR
617
LOFT
Atrium Mall
300 Boylston Street Space #A102A
Chestnut Hill
MA
2467
LOFT
Prudential Center
800 Boylston Street Space #11
Boston
MA
2199
LOFT
Burlington Town Cntr
49 Church Street Space # 1059
Burlington
VT
5401
LOFT
Fox Run
50 Fox Run Road #128 Space #G6
Newington
NH
3801
LOFT
Brookside Shops
149 Great Road x
Acton
MA
1720
LOFT
Market Pl @ Faneuil
200 State Street Suite B8
Boston
MA
2109
LOFT
Natick Mall
1245 Worcester Street Space #2086
Natick
MA
1760
LOFT
Derby Street Shoppes
94 Derby Street Suite 245
Hingham
MA
2043
LOFT
Cambridgeside Galler
100 Cambridgeside Place Space #W-308
Cambridge
MA
2141
LOFT
The Loop
90 Pleasant Valley Street Unit 300
Methuen
MA
1844
LOFT
Maine Mall
364 Maine Mall Rd Space #E105A
South Portland
ME
4106
LOFT
Northshore Mall
Northshore Mall 210 Andover St. Space #W185
Peabody
MA
1960
LOFT
Wayside Commons
6 Wayside Road Suite F
Burlington
MA
1803
LOFT
Legacy Place
240 Legacy Place Space #414
Dedham
MA
2026
LOFT
The Orchard Shopping
8621 Clinton Street Space #8621
New Hartford
NY
13413
LOFT
Solomon Pond
601 Donald Lynch Boulevard Space #N243
Marlborough
MA
1752
LOFT
South Shore Plaza
250 Granite Street Space #1210
Braintree
MA
2184
LOFT
CHESTNUT HILL
199 Boylston Street Space #N229
Chestnut Hill
MA
2467
LOFT
Great South Bay
855 West Montauk Highway Space B6
West Babylon
NY
11704
LOFT
Bay Terrace
2344 Bell Boulevard x
Bayside
NY
11360
LOFT
70-31 Austin Street
70-31 Austin Street
Queens
NY
11375
LOFT
Mayfair Shopping Ctr
170B East Jericho Turnpike
Commack
NY
11725
LOFT
Sands Shopping Ctr
3511 Long Beach Road Space #3J & 3K
Oceanside
NY
11572


--------------------------------------------------------------------------------


LOFT
Main Street
263-265 Main Street x
Huntington
NY
11743
LOFT
Woodbury Plaza
417A South Oyster Bay Road x
Plainview
NY
11803
LOFT
Staten Island Mall
2655 Richmond Avenue Space #1255
Staten Island
NY
10314
LOFT
Stony Brook Village
79 & 81 Main Street
Stony Brook
NY
11790
LOFT
Smith Haven Mall
644 Smith Haven Mall Space #S03
Lake Grove
NY
11755
LOFT
Walt Whitman Mall
260-1 Route 110 Space 1044
Huntington Station
NY
11746
LOFT
Roosevelt Field Mall
630 Old Country Rd. Space #2066G
Garden City
NY
11530
LOFT
Livingston Mall
112 Eisenhower Parkway
Livingston
NJ
7039
LOFT
Newport Center
30 Mall Drive West
Jersey City
NJ
7310
LOFT
Paramus Park Mall
700 Paramus Park Space #1215
Paramus
NJ
7652
LOFT
The Shoppes @ Union
3056 State Route 10 West Suite P
Denville
NJ
7834
LOFT
Cityplace @Promenade
31 City Place Space #A-6
Edgewater
NJ
7020
LOFT
Garden State Plaza
Intersection Rt. 4 & 17 Space 1149 and part of 1159
Paramus
NJ
7652
LOFT
Mall at Short Hills
1200 Morris Turnpike Space #D-215
Short Hills
NJ
7078
LOFT
Village @Bridgewater
610 Commons Way Space #4340
Bridgewater
NJ
8807
LOFT
Oxford Valley Mall
2300 East Lincoln Highway Space #250
Langhorne
PA
19047
LOFT
Willowbrook Mall
1595 Willowbrook Mall x
Wayne
NJ
7470
LOFT
Lehigh Valley Mall
829 Lehigh Lifestyle Center Space 1320
Whitehall
PA
18052
LOFT
Shoppes@N.Brunswick
519 Shoppes Blvd. x
North Brunswick
NJ
8902
LOFT
Shoppes@Flemington
100 Reaville Avenue Suite #239
Flemington
NJ
8822
LOFT
Saucon Valley
2985 Center Valley Parkway Suite #210
Center Valley
PA
18034
LOFT
Mall at Short Hills
1200 Morris Turnpike Space #215
Short Hills
NJ
7078
LOFT
2 Broadway
2 Broadway
New York
NY
10004
LOFT
Avenue of Americas
1290 Avenue of the Americas
New York
NY
10104
LOFT
NOHO
770 Broadway
New York
NY
10003
LOFT
42nd & Lexington
150 East 42nd Street
New York
NY
10017
LOFT
84th & 3rd
1492 Third Avenue
New York
NY
10028
LOFT
52nd & Madison
488 Madison Avenue
New York
NY
10022
LOFT
125 Montague Street
125 Montague Street x
Brooklyn
NY
11201
LOFT
7 Times Square Tower
1459 Broadway Times Square
New York
NY
10036
LOFT
Upper West Side
2015-17 Broadway
New York
NY
10023
LOFT
1230 Ave of Americas
1230 Avenue of the Americas
New York
NY
10104
LOFT
Fifth Ave Flatiron
156 Fifth Avenue
New York
NY
10010
LOFT
42ND AND LEXINGTON
150 East 42nd Street
New York,
NY
10017
LOFT
Crsg at Smithfield
371 Putnam Pike space 400
Smithfield
RI
2917
LOFT
Crystal Mall
850 Hartford Turnpike
Waterford
CT
6385
LOFT
Emerald Square Mall
999 S. Washington Street Space W-237 (2nd Level)
N. Attleboro
MA
2760
LOFT
Cape Cod Mall
Route 132 Iyannough Road
Hyannis
MA
2601
LOFT
Garden City
83 Hillside Road Space #20
Cranston
RI
2920
LOFT
The Village Shoppes
95 Washington Street x
Canton
MA
2021
LOFT
Barrington Shopping
180 County Road x
Barrington
RI
2806
LOFT
Evergreen walk
200 Evergreen Way Space #813
South Windsor
CT
6074
LOFT
West Farms
500 Westfarms Space B-201
Farmington
CT
6032
LOFT
Blackstone Valley
70 Worcester Providence Tpk. Suite 609
Millbury
MA
1527
LOFT
Farmington Valley
110 Albany Turnpike Suite 600
Canton
CT
6019
LOFT
Holyoke Mall
50 Holyoke Street Space #E262
Holyoke
MA
1040


--------------------------------------------------------------------------------


LOFT
Providence Place
103 Providence Place Space #3200
Providence
RI
2903
LOFT
Wareham Crossing
2421 Cranberry Highway Suite 438
Wareham
MA
2571
LOFT
Village @Colony Plac
152 Colony Place x
Plymouth
MA
2360
LOFT
Mansfield Crossing
280 School Street Suite F170
Mansfield
MA
2048
LOFT
Exton Square Mall
336 Exton Square Parkway Space 2115 & 2105
Exton
PA
19341
LOFT
Park City Center
519 Park City Center x
Lancaster
PA
17601
LOFT
Springfield Mall
1250 Baltimore Pike
Springfield
PA
19064
LOFT
Montgomery Mall
103 Montgomery Mall Space #'s J6 & J7
North Wales
PA
19454
LOFT
Brinton Lake Shoppes
929 Baltimore Pike Bldg E 400
Glen Mills
PA
19342
LOFT
Plaza @ King Prussia
160 North Gulph Rd. Space #2106
King Of Prussia
PA
19406
LOFT
Shoppes @ Susquehann
2575 Brindle Drive Space #L
Harrisburg
PA
17110
LOFT
Paoli Shopping Cntr
82 East Lancaster Avenue Space A-2
Paoli
PA
19301
LOFT
Valley Square
1560 Main Street / Bldg.6 Suite #603
Warrington
PA
18976
LOFT
Shoppes at Montage
2271 Shoppes Blvd. x
Moosic
PA
18507
LOFT
Shoppes@Wyomissing
766 Woodland Road Space H
Wyomissing
PA
19610
LOFT
Plymouth MeetingMall
504 West Germantown Pike Space #1550
Plymouth Meeting
PA
19462
LOFT
Willow Grove Park
2500 Moreland Rd.
Willow Grove
PA
19090
LOFT
Boulevard Mall
730 Alberta Drive Space #725 & #729
Amherst
NY
14226
LOFT
Marketplace Mall
431 Miracle Drive Space #B-8 & B 14
Rochester
NY
14623
LOFT
The Waterfront
126 West Bridge Street Space #B11
Homestead
PA
15120
LOFT
South Hills Village
301 South Hills Village Space #1135
Pittsburgh
PA
15241
LOFT
The Mall at Robinson
100 Robinson Center Drive Space #1850
Pittsburgh
PA
15205
LOFT
Walden Galleria
One Walden Galleria Drive Space #A108
Buffalo
NY
14225
LOFT
ShoppingTown Mall
3649 Erie Boulevard East x
Dewitt
NY
13214
LOFT
Carousel Center
One Carousel Center Drive Space #A-202
Syracuse
NY
13290
LOFT
Westmoreland Mall
Route 30 East Space #NU3
Greensburg
PA
15601
LOFT
Eastview Mall
129 Eastview Mall Space #E5
Victor
NY
14564
LOFT
Ross Park Mall
1000 Ross Park Mall Drive Space # K08A
Pittsburgh
PA
15237
LOFT
Streets of Cranberry
20430 Route 19 Suite 100
Cranberry Township
PA
16066
LOFT
Shoppes@Pierce Hill
1308 Vestal Parkway East Suite 6
Vestal
NY
13850
LOFT
Collonade@State Coll
19 Colonnade Way Space #125
State College
PA
16803
LOFT
Orchard Park Village
3995 North Buffalo Road x
Orchard Park
NY
14127
LOFT
Southbury Green
775 South Main Street
Southbury
CT
6488
LOFT
Meriden Square Mall
470 Lewis Avenue
Meriden
CT
6451
LOFT
Fairfield Centre
1499 Post Road Space #1-F
Fairfield
CT
6824
LOFT
Stuyvesant Plaza
1475 Western Avenue x
Albany
NY
12203
LOFT
Palisades Center
2430 Palisades Center Drive Space #F202
West Nyack
NY
10994
LOFT
Congress Park Centre
315 Broadway Space #2A
Saratoga Springs
NY
12866
LOFT
Jefferson Valley Mal
650 Lee Blvd Space #K-09
Yorktown Heights
NY
10598
LOFT
Poughkeepsie Galleri
2001 South Road Space #D-103
Poughkeepsie
NY
12601
LOFT
Eastchester Shopping
703 White Plains Road
Scarsdale
NY
10583
LOFT
17 Main Street
17 Main Street x
Westport
CT
6880
LOFT
Stamford Town Center
100 Greyrock Place Space #G-125
Stamford
CT
6901
LOFT
Danbury Fair Mall
7 Backus Avenue Suite D-106
Danbury
CT
6810
LOFT
Milford Marketplace
1664 Boston Post Road Space A-15
Milford
CT
6460
LOFT
The Westchester
125 Westchester Ave. Space #3050
White Plains
NY
10601


--------------------------------------------------------------------------------


LOFT
Woodbridge Center
208 Woodbridge Center
Woodbridge
NJ
7095
LOFT
Quaker Bridge Mall
120 Quakerbridge Mall
Lawrenceville
NJ
8648
LOFT
Hamilton Square
4403 Black Horse Pike
Mays Landing
NJ
8330
LOFT
Deptford Mall
1750 Deptford Center Road Space 2A-1 & 2B-1
Deptford
NJ
8096
LOFT
Concord Mall
4737 Concord Pike Spaces #210 & #220
Wilmington
DE
19803
LOFT
Shops at Liberty Plc
1625 Chestnut Street Space #224
Philadelphia
PA
19103
LOFT
Cambridge Crossings
4100-4090 Dearborne Circle Spaces # 123, 124 & 125
Mt Laurel
NJ
8054
LOFT
36th & Walnut
133 South 36th Street x
Philadelphia
PA
19104
LOFT
Freehold Racewy Mall
3710 Route 9 Space #D-218
Freehold
NJ
7728
LOFT
35 West
2157 Highway 35 Suite 2
Sea Girt
NJ
8750
LOFT
Shoppes at Old Bridg
3829 U.S. Highway 9 x
Old Bridge
NJ
8857
LOFT
TheShoppes@ Hamilton
549 Route 130 Suite 449
Hamilton
NJ
8691
LOFT
Shoppes @ Cross Keys
611 Berlin Cross Keys Road Space #D438
Sicklerville
NJ
8081
LOFT
The Grove West
540A Broad Street x
Shrewsbury
NJ
7702
LOFT
Promenade @ Sagemore
500 Rte.73 South Space # A14
Marlton
NJ
8053
LOFT
Christiana Mall
104 Christiana Mall Rd. Space # 1405
Newark
DE
19702
LOFT
Cherry Hill Mall
839 Cherry Hill Mall Suite #1105
Cherry Hill
NJ
8002
LOFT
QUAKER BRIDGE MALL
150 Quaker Bridge Mall Rd. Space #1224A
Lawrenceville
NJ
8648
LOFT
Plaza Las Americas
525 F.D. Roosevelt Avenue Space #191
Hato Rey
PR
918
LOFT
Aventura Mall
19575 Biscayne Blvd Space #1181
Miami
FL
33180
LOFT
The Gardens Mall
3101 PGA Blvd. Space # A117
Palm Beach Gardens
FL
33410
LOFT
Coral Square Mall
9541A West Atlantic Blvd.
Coral Springs
FL
33071
LOFT
Boynton Beach Mall
801 North Congress Avenue
Boyton Beach
FL
33426
LOFT
Kendall Village
8717 Southwest 124th Avenue x
Miami
FL
33183
LOFT
Broward Mall
8000 West Broward Blvd Space #8000
Plantation
FL
33388
LOFT
Town Ctr Boca Raton
6000 West Glades Road Space #1041
Boca Raton
FL
33431
LOFT
Plaza Del Caribe
2050 Ponce Bypass Space #264-265
Ponce
PR
717
LOFT
Wellington Green
10300 West Forest Hill Blvd. Space #271A
Wellington
FL
33414
LOFT
Dadeland Mall
7415 Southwest 88th Street Space #1610A
Miami
FL
33156
LOFT
Treasure Coast Squar
3482 NW Federal Highway Space #3482
Jensen Beach
FL
34957
LOFT
The Shops@Pembroke G
430 SW 145th Terrace x
Pembroke Pines
FL
33027
LOFT
The Falls
8888 Southwest 136th Street Suite 510
Miami
FL
33176
LOFT
Triangle Town Center
5959 Triangle Town Blvd Suite #2041
Raleigh
NC
27616
LOFT
Birkdale Village
16745 Birkdale Commons Parkway Space Bldg 8D
Huntersville
NC
28078
LOFT
Cary Towne Center
1105 Walnut Street Suite E4440
Cary
NC
27511
LOFT
Sts. of Southpoint
6910 Fayetteville Road Suite 144
Durham
NC
27713
LOFT
Friendly Center
629 Friendly Center Road
Greensboro
NC
27408
LOFT
Independence Mall
3500 Oleander Drive Space #1084
Wilmington
NC
28403
LOFT
Promenade @ Providen
5341 Ballantyne Commons Parkwa Suite 600
Charlotte
NC
28277
LOFT
Southpark Mall
4400 Sharon Road Space #P16-8
Charlotte
NC
28211
LOFT
Thruway Shopping Ctr
416 South Stratford Road Suite 700
Winston-Salem
NC
27103
LOFT
Crabtree Valley Mall
4325 Glenwood Avenue Space #1001
Raleigh
NC
27612
LOFT
Northlake Mall
6801 Northlake Mall Drive Space #127
Charlotte
NC
28216
LOFT
Lynndale Shoppes
505 Red Banks Road Suite C
Greenville
NC
27858
LOFT
Alamance Crossing
3172 Waltham Blvd. Space #K4
Burlington
NC
27215
LOFT
Blakeney Shop Center
9816 Rea Road
Charlotte
NC
28277


--------------------------------------------------------------------------------


LOFT
Congressional Plaza
1637 Rockville Pike Space #17
Rockville
MD
20852
LOFT
Avenue @ White Marsh
8153 Honeygo Blvd Space #'s 2G & 2H
Baltimore
MD
21236
LOFT
Bowie Town Center
15512 Emerald Way x
Bowie
MD
20716
LOFT
Dulaney Plaza
830 Dulaney Valley Road
Towson
MD
21204
LOFT
Westview Promenade
5263 Buckeystown Pike Building D
Frederick
MD
21704
LOFT
Downtown Silver Spri
922 Ellsworth Drive Space #B2
Silver Spring
MD
20910
LOFT
Washingtonian Center
29 Grand Corner Avenue x
Gaithersburg
MD
20878
LOFT
Annapolis Harbour Ce
2522A Solomons Island Road Space E-4
Annapolis
MD
21401
LOFT
Hunt Valley Towne Ce
118 Shawan Road Suite A
Hunt Valley
MD
21030
LOFT
The Mall in Columbia
10300 Little Patuxent Parkway Space #1040
Columbia
MD
21044
LOFT
Gallery@Harborplace
200 East Pratt Street Space #3106
Baltimore
MD
21202
LOFT
Annapolis Mall
2410 Annapolis Mall Space #1820
Annapolis
MD
21401
LOFT
Festival Woodholme
1809 Reisterstown Road Space #10 and 11
Baltimore
MD
21208
LOFT
Valley View Mall
4802 Valley View Road Space #LE215 & 217
Roanoke
VA
24012
LOFT
Lynnhaven Mall
701 Lynnhaven Parkway
Virginia Beach
VA
23452
LOFT
Chesterfield Mall
11500 Midlothian Turnpike
Richmond
VA
23235
LOFT
Barracks Road Center
1107 Emmet St. N Space #19E
Charlottesville
VA
22903
LOFT
Central Park
1460 Central Park Blvd Suite 108
Fredericksburg
VA
22401
LOFT
Short Pump Town Ctr
11800 West Broad Street Suite #1108
Henrico
VA
23233
LOFT
Charelston Town Ctr
1100 Charleston Town Center Space #1100
Charleston
WV
25389
LOFT
Town Ctr of VA Beach
221 Central Park Avenue x
Virginia Beach
VA
23462
LOFT
City Center @ Oyster
702 Mariner's Row Suite 106
Newport News
VA
23606
LOFT
New Town Shops
5112 Main Street Space #305
Williamsburg
VA
23188
LOFT
First and Main
1520 South Main Street Suite #112
Blacksburg
VA
24060
LOFT
MacArthur Center
300 Monticello Ave. Suite #221
Norfolk
VA
23510
LOFT
PENNINSULA T/C
1670 Merchant Lane Space B-111
Hampton
VA
23666
LOFT
Avenue at Peachtree
216 City Circle Space #440
Peachtree
GA
30269
LOFT
The Forum @ Peachtre
5145 Peachtree Parkway Suite 410
Norcross
GA
30092
LOFT
Northpointe Village
8688 N Central Expwy Space #106
Alpharetta
GA
30022
LOFT
Vinings Jubilee
4300 Paces Ferry Road Suite 600
Atlanta
GA
30339
LOFT
Ave at West Cobb
3625 Dallas Highway Suite 520
Marietta
GA
30064
LOFT
Colonial Promenade
196 Alps Road Suite 41
Athens
GA
30606
LOFT
Lenox Square
3393 Peachtree Road NE Suite #4053
Atlanta
GA
30326
LOFT
Perimeter Mall
4400 Ashford Dunwoody Road Space #1042
Atlanta
GA
30346
LOFT
Avenue at East Cobb
4475 Roswell Road Suite #850
Marietta
GA
30062
LOFT
Town Cen @ Atlantic
260 18th Street Suite #10120
Atlanta
GA
30363
LOFT
The Avenue Webb Gin
1350 Scenic Highway Suite #340
Lawrenceville
GA
30045
LOFT
Mall of Georgia
3333 Buford Drive Suite #VCO3
Buford
GA
30519
LOFT
The Avenue Forsyth
410 Peachtree Parkway Suite #4134
Cumming
GA
30041
LOFT
Shops@River Crossing
5080 Riverside Drive Suite 214
Macon
GA
31210
LOFT
Northpointe Village
8688 N. Central Expy Space #106
Alpharetta
GA
30022
LOFT
LENOX SQUARE
3393 Peachtree Rd. Space # 4053A
Atlanta
GA
30326
LOFT
Edison Mall
4125 Cleveland Avenue Space #1320
Ft. Myers
FL
33901
LOFT
Oveido Marketplace
1257 Oveido Marketplace Blvd.
Oviedo
FL
32765
LOFT
Tyrone Square
6901 22nd Avenue North
St. Petersburg
FL
33710
LOFT
Countryside Mall
27001 US Highway 19 North Suite 2058
Clearwater
FL
33761


--------------------------------------------------------------------------------


LOFT
Winter Park
438 N. Orlando Avenue Bldg J
Winter Park
FL
32789
LOFT
Westshore Plaza
250 Westshore Plaza x
Tampa
FL
33609
LOFT
The Mall @ Millenia
4200 Conroy Road Space #H212
Orlando
FL
32839
LOFT
Florida Mall
8001 South Orange Blossom Trai Unit 1314
Orlando
FL
32809
LOFT
The Avenue Viera
2261 Town Center Avenue Suite #101
Melbourne
FL
32940
LOFT
Waterford Lakes Town
685 North Alafaya Trail Space #P-01
Orlando
FL
32828
LOFT
Citrus Park Wstfield
8021 Citrus Park Town Center Space #7954
Tampa
FL
33625
LOFT
International Plaza
2223 North West Shore Blvd. Space #206
Tampa
FL
33607
LOFT
Wtrsde Shps @ Pelicn
5475 Tamiami Trail North Suite 1
Naples
FL
34108
LOFT
Altamonte Mall
451 East Altamonte Drive Space #2227
Altomonte Springs
FL
32701
LOFT
Wstfld Shop Sthgate
3501 South Tamiami Trail Space #106
Sarasota
FL
34239
LOFT
Brandon Town Center
403 Brandon Town Center Drive x
Brandon
FL
33511
LOFT
The Shops@Coconut Pt
23190 Fashion Drive Suite #101
Estero
FL
33928
LOFT
Lakeside Village
1433 Town Center Drive Space B-108
Lakeland
FL
33803
LOFT
Peachtree Mall
3507 Manchester Expressway
Columbus
GA
31909
LOFT
Brookwood Village
603 Brookwood Village #105
Birmingham
AL
35209
LOFT
Destin Commons
4110 Legendary Drive Space #A-104
Destin
FL
32541
LOFT
Eastern Shore Center
30500 State Highway 181 Space #208
Spanish Fort
AL
36527
LOFT
Village Mall
1627-24 Opelika Road x
Auburn
AL
36830
LOFT
The Oaks
6403 West Newberry Road Space #B-2
Gainesville
FL
32605
LOFT
Bridge Street Town C
355 Bridge Street NW Suite #113
Huntsville
AL
35801
LOFT
Legacy Village @Spri
9 Du Rhu Drive Suite #370
Mobile
AL
36608
LOFT
The Shoppes @Eastcha
6886 Eastchase Parkway Space #B150
Montgomery
AL
36117
LOFT
Midtown Village
1800 McFarland Blvd. East Space 204
Tuscaloosa
AL
35404
LOFT
Pier Park
15600 Starfish Street Suite K140
Panama City Beach
FL
32413
LOFT
Cordova Mall
5100 North 9th Avenue Space #E599
Pensacola
FL
32504
LOFT
Governer's Square
1500 Appalachee Parkway Space #1125
Tallahassee
FL
32301
LOFT
Riverchase Galleria
2000 Riverchase Drive Space 105
Birmingham
AL
35244
LOFT
Summit at Birmingham
214 Summit Boulevard Space #A8
Birmingham
AL
35243
LOFT
Dulles Town Center
21100 Dulles Town Circle Space #107
Dulles
VA
20166
LOFT
Chevy Chase Pavilion
5335 Wisconsin Avenue NW Suite 104
Washington
DC
20015
LOFT
Pentagon Row
1201 South Joyce Street Space #B28
Arlington
VA
22202
LOFT
Market Common Clared
2700 Clarendon Blvd Suite 14
Arlington
VA
22201
LOFT
Dupont Circle
1611 Connecticut Avenue x
Washington
DC
20009
LOFT
Plaza America
11610 Plaza America Drive x
Reston
VA
20190
LOFT
Fairfax Corner
11924 Grand Commons Ave Bldg H
Fairfax
VA
22030
LOFT
Tyson's Corner
1961 Chain Bridge Rd. Space #D6CU
McLean
VA
22102
LOFT
Gallery Place
707 Seventh Street NW Space #102 & 104
Washington
DC
20001
LOFT
Creekside Station
3115 Valley Avenue x
Winchester
VA
22601
LOFT
423 King Street
423 King Street Tavern Square
Alexandria
VA
22314
LOFT
Georgetown
1239 Wisconsin Ave
Washington
DC
20007
LOFT
Mount Pleasant Towne
1221 Belk Drive
Mount Pleasant
SC
29464
LOFT
Columbiana Centre
100 Columbiana Circle Space # 1328 & # 1324
Columbia
SC
29212
LOFT
The Trails
260 North Nova Road Space #42
Ormond Beach
FL
32174
LOFT
Citadel Mall
2070 Sam Rittenburg Blvd Suite 436
Charleston
SC
29407
LOFT
Coastal Grand
2000 Coastal Grand Circle Space #405
Myrtle Beach
SC
29577


--------------------------------------------------------------------------------


LOFT
The Vlge at Sandhill
470 -9 Town Center Place x
Columbia
SC
29229
LOFT
St John's Town Cente
4751 River City Drive Suite 107
Jacksonville
FL
32246
LOFT
Abercorn Walk
5525 Abercorn Street Suite #40
Savannah
GA
31405
LOFT
Shops at Greenridge
1125 Woodruff Road Space #1803
Greenville
SC
29607
LOFT
Augusta Mall
3450 Wrightsboro Road Suite #A222
Augusta
GA
30909
LOFT
The Avenues
10300 Southside Blvd. Unit 1420A
Jacksonville
FL
32256
LOFT
Trenholm Plaza
4840 Forest Drive Space #105
Columbia
SC
29206
LOFT
Foothills Fashion
215 East Fashion Parkway Space #B13
Fort Collins
CO
80525
LOFT
951 16th Street
951 16th Street
Denver
CO
80202
LOFT
Regency Court
120 Regency Parkway Space #159
Omaha
NE
68114
LOFT
Cherry Creek Mall
3000 East First Ave Space #1103
Denver
CO
80206
LOFT
Belmar
370 South Teller Street Space #3B1-R22
Lakewood
CO
80226
LOFT
Village Pointe
17151 Davenport Street Suite #M-111
Omaha
NE
68118
LOFT
Shops @ Centerra
5855 Sky Pond Drive Suite #F615
Loveland
CO
80538
LOFT
Twenty Ninth Street
1810 29th Street Suite #1024
Boulder
CO
80301
LOFT
Park Meadows
8423 Park Meadows Center Drive Suite 179
Lone Tree
CO
80124
LOFT
Shadow Lake Town Ctr
7640 Towne Center Parkway Suite 109
Papillion
NE
68046
LOFT
Shops At Briargate
1925 Briargate Parkway Space #A105
Colorado Springs
CO
80920
LOFT
Flatiron Crossing
1 West Flatiron Circle Space #1056
Broomfield
CO
80021
LOFT
Southpointe Pavilion
2940 Pine Lake Rd Space F
Lincoln
NE
68515
LOFT
Tustin
3005 El Camino Real
Tustin
CA
92782
LOFT
Mission Valley Ctr
1640 Camino Del Rio North Space 218 & 226
San Diego
CA
92108
LOFT
Westminster Mall
1025 Westminster Mall Space #1033
Westminster
CA
92683
LOFT
Plaza Camino Real
2525 El Camino Real Space #257
Carlsbad
CA
92008
LOFT
South Coast Plaza
3333 Bear Street Space #344
Costa Mesa
CA
92626
LOFT
Crystal Cove Promena
7871 East Coast Highway Space #A-105
Newport Beach
CA
92657
LOFT
Forum At Carlsbad
1923 Calle Barcelona Building 3 Suite 140
Carlsbad
CA
92009
LOFT
Irvine Spectrum Ctr
93 Fortune Drive Space #605
Irvine
CA
92618
LOFT
Five Points Plaza
18577 Main Street x
Huntington Beach
CA
92648
LOFT
North County
200 East Via Rancho Parkway Suite #121
Escondido
CA
92025
LOFT
Otay Ranch Town Cntr
2015 Birch Road Space #911
Chula Vista
CA
91915
LOFT
Horton Plaza
120 Horton Plaza Suite #105
San Diego
CA
92101
LOFT
Shops at Rossmoor
12211 Seal Beach Blvd. x
Seal Beach
CA
90740
LOFT
Mission Viejo
12 The Shops at Mission Viejo Space #12C
Mission Viejo
CA
92691
LOFT
Fashion Valley
7007 Friar's Road Space #304
San Diego
CA
92108
LOFT
Plaza Escuela
1251 South Main Street
Walnut Creek
CA
94596
LOFT
Vintage Oaks@Novato
208 Vintage Way #K-4, 5, 7
Novato
CA
94945
LOFT
Bay Street
5652 Bay Street Space #5652
Emeryville
CA
94608
LOFT
Oakridge Mall
925 Blossom Hill Road Space #U1B
San Jose
CA
95123
LOFT
Santana Row
377 Santana Row Space #7110
San Jose
CA
95128
LOFT
Valley Fair Westfld
2855 Stevens Creek Blvd Space #A3
Santa Clara
CA
95050
LOFT
Del Monte Center
230 Del Monte Center Suite 2-2
Monterey
CA
93940
LOFT
1420 Burlingame
1420 Burlingame Avenue First Floor
Burlingame
CA
94010
LOFT
Streets of Brentwood
2545 Sand Creek Road Suite #136
Brentwood
CA
94513
LOFT
StoneCreek Village
5757 Pacific Avenue Space #A135
Stockton
CA
95207
LOFT
Stonestown Galleria
3251-20th Avenue Space 164
San Francisco
CA
94132


--------------------------------------------------------------------------------


LOFT
Village Corte Madera
1618 Redwood Highway Space #D038
Corde Madera
CA
94925
LOFT
Embarcadero Center
4 Embarcadero Center Space # R-4120
San Francisco
CA
94111
LOFT
Arrowhead Towne Ctr
7700 West Arrowhead Towne Ctr Space #1220
Glendale
AZ
85308
LOFT
Park Place Mall
5870 East Broadway Blvd Space #222
Tucson
AZ
85711
LOFT
Kierland Commons
15211 North Kierland Blvd Space# 120A1B
Scottsdale
AZ
85254
LOFT
The Gateway
56 Rio Grande Street Suite #1084
Salt Lake City
UT
84101
LOFT
Sugarhouse Commons
1170 E 2100 S x
Salt Lake City
UT
84106
LOFT
Chandler Fashion Ctr
3499 West Chandler Blvd Suite 1016
Chandler
AZ
85226
LOFT
Village Sq Dana Park
1854 South Val Vista Drive Suite 104 #AA12
Mesa
AZ
85204
LOFT
Scottsdale Fashion S
7014-1016 East Camelback Road x
Scottsdale
AZ
85251
LOFT
Bodo
370 South 8th Street
Boise
ID
83702
LOFT
North Town Plaza
5901 North Wyoming Blvd. Suite A
Albuquerque
NM
87109
LOFT
ABQ Uptown
2260 Q Street NE Suite #3D
Alburquerque
NM
87110
LOFT
Tucson Mall
4500 North Oracle Road Space #171A
Tucson
AZ
85705
LOFT
San Tan Village
2174 E. Williams Field Road Suite 101
Gilbert
AZ
85296
LOFT
Fashion Place
6191 S. State Street Space #1660
Murray
UT
84107
LOFT
City Creek Center
50 S. Main Street Suite #178
Salt Lake City
UT
84101
LOFT
West Village
3699 McKinney Avenue Space #316
Dallas
TX
75204
LOFT
Mockingbird Station
5307 E Mockingbird Lane
Dallas
TX
75206
LOFT
Spring Creek Plaza
1494 South Bryant Avenue Building A
Edmond
OK
73034
LOFT
Shops @ Willow Bend
6121 West Park Blvd. Space #C-209
Plano
TX
75093
LOFT
Shoppes @ Bellemeade
6535 Youree Drive Suite 201
Shreveport
LA
71105
LOFT
Northpark Center
8687 North Central Expressway Space #1612
Dallas
TX
75225
LOFT
Firewheel Town Cntr
185 Cedar Sage Drive Space #D13
Garland
TX
75040
LOFT
Broadway Square Mall
4601 South Broadway Space #J03
Tyler
TX
75703
LOFT
Woodland Hills
7021 South Memoria Drive Suite #0165A
Tulsa
OK
74133
LOFT
Galleria Dallas
13350 Dallas Parkway Suite #2595
Dallas
TX
75240
LOFT
Watters @ Montgomery
837 Market Street x
Allen
TX
75013
LOFT
Utica Square
1818 Utica Square x
Tulsa
OK
74114
LOFT
Stonebriar Centre
2601 Preston Road Space #2174
Frisco
TX
75034
LOFT
Penn Square Mall
1901 NW Expressway Space #1028
Oklahoma City
OK
73118
LOFT
Memorial City
303 Memorial City Suite #718
Houston
TX
77024
LOFT
Uptown Park
1141 Uptown Park Blvd Suite #10
Houston
TX
77056
LOFT
The Galleria Houston
5135 West Alabama Street Suite #5370
Houston
TX
77056
LOFT
Kingwood Commons
870 Kingwood Drive Space #870
Kingwood
TX
77339
LOFT
Sugarland Town Sq
16195 City Walk Street x
Sugar Land
TX
77479
LOFT
The Woodlands Mall
1201 Lake Woodland Drive Space #3020
The Woodlands
TX
77380
LOFT
Lamar Park Center
425 Doddridge Street Space #42 & 46
Corpus Christi
TX
78411
LOFT
Willowbrook Mall
1124 Willowbrook Mall Space #1576
Houston
TX
77070
LOFT
La Centerra@Cinco Ra
23501 Cinco Ranch Blvd. Suite G-140
Katy
TX
77494
LOFT
Pearland Town Center
11200 Broadway Street Suite #1140
Pearland
TX
77584
LOFT
Baybrook Mall
1029 Baybrook Mall
Friendswood
TX
77546
LOFT
The Village Arcade
2400 University Blvd. Suite #90
Houston
TX
77005
LOFT
La Plaza Mall
2200 S. 10th St. Space #P08
McAllen
TX
78503
LOFT
CHAMPION'S FOREST
5510 FM 1960 West Space #9910
Houston,
TX
77069
LOFT
Lloyd Center Mall
1021 Lloyd Center
Portland
OR
97232


--------------------------------------------------------------------------------


LOFT
Valley River Center
208 Valley River Center
Eugene
OR
97401
LOFT
Northgate Shopping
410 Northeast Northgateway Way Space #729
Seattle
WA
98125
LOFT
Clackamas Town Ctr
11860 SE 82nd Avenue Suite K123
Portland
OR
97086
LOFT
Gresham Station
881 Northwest 12th Street Bldg A-5
Gresham
OR
97030
LOFT
Bellevue Square
268 Bellevue Sq Space #268 & 270
Bellevue
WA
98004
LOFT
Southcenter Westfld
670 Southcenter Blvd. Suite 212B
Tukwila
WA
98188
LOFT
Bridgeport Village
7209 Southwest Bridgeport Road Space # F102
Tigard
OR
97224
LOFT
Alderwood Mall
3000 184th Street Space #982
Lynnwood
WA
98037
LOFT
Sts of Tanasbourne
2090 NW Allie Way Space #430
Hillsboro
OR
97124
LOFT
Capital Mall Prom
2511 Fourth Avene Space #P9 - Bldg B
Olympia
WA
98502
LOFT
Kent Station
445 Ramsay Way Building 14 - Space 101
Kent
WA
98032
LOFT
Columbia Center
1321 North Columbia Center Blv Suite #905
Kennewick
WA
99336
LOFT
Uptown Gig Harbor
4635 Pt. Fosdick Dr. NW Bldg 11-Suite 200
Gig Harbor
WA
98335
LOFT
River Park Square
808 W. Main Suite 109
Spokane
WA
99201
LOFT
Pike and 5th
1501 5th Avenue Space A
Seattle
WA
98101
LOFT
Manhattan Village
3200 Sepulveda Blvd. Space #C-8
Manhattan Beach
CA
90266
LOFT
Northridge Fashion
9301 Tampa Avenue
Northridge
CA
91324
LOFT
Paseo Colorado
326 East Colorado Blvd Space # B109A + B109B
Pasadena
CA
91101
LOFT
Fresno Fashion Ctr
645 East Shaw Avenue Space #F1B & F1C
Fresno
CA
93710
LOFT
Valencia Town Center
24201 Valencia Boulevard Suite #145
Valencia
CA
91355
LOFT
Simi Valley Town Ctr
1555 Simi Town Center Way Space #190
Simi Valley
CA
93065
LOFT
Glendale Galleria
1154 Glendale Galleria Space G-17
Glendale
CA
91210
LOFT
Del Amo Fashion Cntr
3525 Carson Street Suite 159
Torrance
CA
90503
LOFT
Promenade Peninsula
550 Deep Valley Drive Suite #117
Rolling Hills Estate
CA
90274
LOFT
The Shops@River Park
7705 Via del Rio Space #450
Fresno
CA
93720
LOFT
Santa Anita
400 S. Baldwin Ave.
Arcadia
CA
91007
LOFT
Waterside At MDR
4730 Admirality Way
Marina Del Rey
CA
90292
LOFT
Commons at Calabasas
4751Commons Way Space # H-1
Calabasas
CA
91302
LOFT
THE OAKS
350 Hillcrest Drive Space K017A and K017B
Thousand Oaks
CA
91360
LOFT
LOS CERRITOS
239 Los Cerritos Center Space #D14 and #D15
Cerritos
CA
90703
LOFT
Quarry Crossing
7322 Jones Maltsberger Suite #110
San Antonio
TX
78209
LOFT
Lincoln Square
326 Lincoln Square x
Arlington
TX
76011
LOFT
Chapel Hill
4601 West Freeway Suite #550
Ft Worth
TX
76107
LOFT
Shops at La Cantera
15900 LaCantera Parkway Bldg. 6 Suite #6600
San Antonio
TX
78256
LOFT
Cntrl TX Marketplace
2428 West Loop 340 Suite B-1
Waco
TX
76711
LOFT
Southlake Town Sqre
415 Grand Avenue East x
Southlake
TX
76092
LOFT
Arlington Highlands
4001 Arlington Highland Blvd. Suite 137
Arlington
TX
76018
LOFT
Hill Country Galleri
12912 Hill Country Blvd. Space #F105
Bee Cave
TX
78738
LOFT
TheShops@Highland Vi
4141 Waller Creek Bldg Q Space #170
Highland Village
TX
75077
LOFT
Village @Stone Oak
22710 U.S. 281 North Suite 101
San Antonio
TX
78232
LOFT
Barton Creek Square
2901 Capitol of Texas Hwy. Space #H05A
Austin
TX
78746
LOFT
The Domain
11510 Century Oaks Terrace Space K3
Austin
TX
78758
LOFT
Westgate Mall
7701 West Interstate 40 Space #280
Amarillo
TX
79121
LOFT
Kingsgate Center
8201 Quaker Avenue Space #141
Lubbock
TX
79424
LOFT
Fashion Show
3200 Las Vegas Blvd Space #2020
Las Vegas
NV
89109
LOFT
The Promenade Mall
40820 Winchester Road Suite 2720
Temecula
CA
92591


--------------------------------------------------------------------------------


LOFT
Birch Street
210 West Birch Street Space #1
Brea
CA
92821
LOFT
Montclair Plaza
2066 Montclair Plaza Lane
Montclair
CA
91763
LOFT
Miracle Mile Shops
3663 Las Vegas Blvd Suite 305
Las Vegas
NV
89109
LOFT
Galleria at Tyler
1253 Galleria at Tyler Space # E-3
Riverside
CA
92503
LOFT
Creekside Town Ctr
1208 Galleria Blvd Suite 100
Roseville
CA
95678
LOFT
Victoria Gardens
12456 South Main Street Space #1520
Rancho Cucamonga
CA
91739
LOFT
Green Valley Ranch
2235 Villiage Walk Drive Suite 163
Henderson
NV
89052
LOFT
Gardens on El Paseo
73525 El Paseo Suite E-1508
Palm Desert
CA
92260
LOFT
The Shops @Dos Lagos
2795 Cabot Drive Suite #6145
Corona
CA
92883
LOFT
Arden Fair
1689 Arden Way Suite #1204
Sacramento
CA
95815
LOFT
Shoppes@ Chino Hills
13850 City Center Drive Suite #5040
Chino Hills
CA
91709
LOFT
Town Square
6671 Las Vegas Blvd. Suite 121
Las Vegas
NV
89119
LOFT
Lakeside Shopping Ce
3301 Veterans Memorial Blvd Suite 134
Metairie
LA
70002
LOFT
Dogwood Marketplace
130 Dogwood Blvd. Space #F6
Flowood
MS
39232
LOFT
Premier Centre
3414 Highway 190 Suite #12
Mandeville
LA
70471
LOFT
The Esplanade
1401 West Esplanade Avenue Space # 324
Kenner
LA
70065
LOFT
Barnes Crossing
1001 Barnes Crossing Road Spaces #726, 728 & 729
Tupelo
MS
38804
LOFT
Riverwalk
500 Port of New Orleans Space #46
New Orleans
LA
70130
LOFT
Midtowne
201 North University Ave Suite #230
Little Rock
AR
72205
LOFT
Town Center @ Cedar
7519 Corporate Blvd. Suite 340
Baton Rouge
LA
70809
LOFT
Pinnacle Hills Prome
2203 South Promenade Blvd. Suite 2150
Rogers
AR
72758
LOFT
The Market @River Ra
1900 Kaliste Saloom Road Suite #100
Lafayette
LA
70508
LOFT
Mall of Louisiana
6401 Bluebonnet Blvd. Suite #206
Baton Rouge
LA
70836
LOFT
Renaissance@ColornyP
1000 Highland Colony Parkway Space #1003
Ridgeland
MS
39157
LOFT
Promenade@Chenal Pkw
17717 Chenal Parkway Space H-111
Little Rock
AR
72223
LOFT
River Forest Town Ce
7331 Lake Street Space #2
River Forest
IL
60305
LOFT
The Shops at Kildeer
20505 North Rand Road Suite 210
Kildeer
IL
60047
LOFT
Arlington Town Sq
23 South Evergreen Avenue Space C-6
Arlington Heights
IL
60005
LOFT
Streets of Woodfield
601 N. Martingdale Road
Schaumburg
IL
60173
LOFT
33 N LaSalle Street
33 North LaSalle Street
Chicago
IL
60602
LOFT
Yorktown Center
203 Yorktown Shopping Ctr Space #261 & #262
Lombard
IL
60148
LOFT
North Bridge
520 North Michigan Avenue Space #226 & 228
Chicago
IL
60611
LOFT
111 West Monroe
111 West Monroe x
Chicago
IL
60603
LOFT
Main St Promenade
55 South Main Street Suite 119
Naperville
IL
60540
LOFT
North Clybourn Ave
1845 North Clybourn Avenue x
Chicago
IL
60614
LOFT
Oakbrook Center
462 Oakbrook Center x
Oak Brook
IL
60523
LOFT
Old Orchard Center
374 Old Orchard Center Suite #M8
Skokie
IL
60077
LOFT
Millenium Park
51 East Randolph Street x
Chicago
IL
60601
LOFT
Sherman Plaza
1614 Sherman Avenue Space #A06
Evanston
IL
60201
LOFT
Promenade Bolingbroo
641 East Boughton Road Suite #135
Bolingbrook
IL
60440
LOFT
South Barrington
100 West Higgins Road Space Q-5
South Barrigton
IL
60010
LOFT
662 West Diversey
662 West Diversey x
Chicago
IL
60614
LOFT
664 N. MICHIGAN AVE
664-670 N. Michigan Ave. Space # 2 and 3
Chicago
IL
60610
LOFT
Tri County Mall
11700 Princeton Pike Space #D-14 & D-15
Cinncinnati
OH
45246
LOFT
Polaris Fashion Plac
1500 Polaris Parkway Space #1086
Columbus
OH
43240
LOFT
Lane Avenue Shopping
1663 West Lane Avenue Space D-10
Upper Arlington
OH
43221


--------------------------------------------------------------------------------


LOFT
Legacy Village
24683 Cedar Road Bldg G
Lyndhurst
OH
44124
LOFT
Easton Town Center
4175 The Strand x
Columbus
OH
43219
LOFT
Deerfield Town Cntr
5445 Deerfield Blvd. #2070
Mason
OH
45040
LOFT
First and Main
81 First Street Building F
Hudson
OH
44236
LOFT
Town Center at Levis
2190 Levis Commons Blvd Space #1130
Perrysburg
OH
43551
LOFT
Belden Village Wstfd
4155 Belden Village Mall Space #B24
Canton
OH
44718
LOFT
Kenwood Towne Centre
7875 Montgomery Road Space #3107
Cincinnati
OH
45236
LOFT
Beachcliff Market Sq
19360 Detroit Road Space #A-102
Rocky River
OH
44116
LOFT
The Greene
4437 Glengarry Drive Space C-116
Beavercreek
OH
45440
LOFT
Westfield Southpark
500 Southpark Center Space GL #24
Strongsville
OH
44136
LOFT
Shops@River Ridge
4315 West Dublin-Granville Rd x
Dublin
OH
43017
LOFT
Summit Mall
3265 West Market Street Space #705
Fairlawn
OH
44333
LOFT
Crocker Park
168 Main Street Space #1015
Westlake
OH
44145
LOFT
STREET WESTCHESTER
110 Acre Lifestyle Center Space B
Cincinatti
OH
45069
LOFT
Brookfield Square
95 North Moorland Road #A17 / Space #C-16
Brookfield
WI
53005
LOFT
Eden Prairie Center
1018 Eden Prairie Center Space #1134
Eden Prairie
MN
55344
LOFT
Mall of America
184 North Garden Street x
Bloomington
MN
55425
LOFT
Arbor Lakes
7881 Main Street North Bldg 13
Maple Grove
MN
55369
LOFT
Bayshore Town Center
5707 N. Centerpark Way Space N-121
Glendale
WI
53217
LOFT
Greenway Station
1621 Demingway Suite 110
Middleton
WI
53562
LOFT
Woodbury Lakes Cente
9120 Hudson Street Suite 303
Woodbury
MN
55125
LOFT
Mayfair Mall
2500 N. Mayfair Road Space #176
Wauwatosa
WI
53226
LOFT
Empire Mall
590 West Empire Mall Space #208 & 209
Sioux Falls
SD
57106
LOFT
Plaza@Rosedale Cntr
808 Rosedale Center Space #915
Roseville
MN
55113
LOFT
Ridgedale Center
12617 Wayzata Blvd. x
Minnetonka
MN
55305
LOFT
Southdale Center
1150 Southdale Center
Edina
MN
55435
LOFT
West Acres Mall
3902 13th Ave South Space #313
Fargo
ND
58103
LOFT
Eastland Mall
800 North Green River Road
Evansville
IN
47715
LOFT
Oak Court Mall
4465 Poplar Avenue Space #2310A
Memphis
TN
38117
LOFT
Mall @ St. Matthews
5000 Shelbyville Road Space #1370
Louisville
KY
40207
LOFT
Hamburg Village
2308 Sir Barton Way x
Lexington
KY
40509
LOFT
Carriage Crossing
4610 Merchants Park Circle Suite 535
Collierville
TN
38017
LOFT
Mall at Green Hills
2126 Abbot Martin Road Space #182
Nashville
TN
37215
LOFT
Thoroughbred Village
545 Cool Springs Blvd. Space #D-4
Franklin
TN
37067
LOFT
Hamilton Corner
2115 Gunbarrel Road Space #3
Chattanooga
TN
37421
LOFT
The Pinnacle@Turkey
11285 Parkside Drive x
Knoxville
TN
37934
LOFT
Crestview Hills Town
2850 Town Center Boulevard Space #7010
Crestview Hills
KY
41017
LOFT
The Ave Murfreesboro
2615 Medical Center Parkway Space #1440
Murfreesboro
TN
37129
LOFT
Streets Indian Lake
300 Indian Lake Blvd. Suite 140-Bldg. C
Hendersonville
TN
37075
LOFT
TheSummit Louisville
4278 Summit Plaza Drive Space C14/C15
Louisville
KY
40241
LOFT
Shops ofSaddle Creek
7615 West Farmington Suite 15
Germantown
TN
38138
LOFT
JOHNSON CITY
2011 N. Roan Street Space # D2A
Johnson City
TN
37601
LOFT
Jefferson Pointe
4120 West Jefferson Blvd Suite # 5
Ft Wayne
IN
46804
LOFT
Eastwood Towne Ctr
3033 Preyde Blvd Space #H5
Lansing
MI
48912
LOFT
Rivertown Circle
3357 Century Center Street SW Bldg A
Grandville
MI
49418
LOFT
The Crossroads
6650 South Westnedge Ave Space #217
Portage
MI
49024


--------------------------------------------------------------------------------


LOFT
Somerset Collection
2800 West Big Beaver Road Suite M158
Troy
MI
48084
LOFT
Twelve Oaks Mall
27234 Novi Road Space #A-122
Novi
MI
48377
LOFT
Green Oak Village Pl
9710 Village Place Blvd. Space F2
Brighton
MI
48116
LOFT
Kercheval Place
17014 Kercheval Ave. x
Grosse Pointe
MI
48230
LOFT
Village of Rochester
376 North Adams Space G 376
Rochester Hills
MI
48309
LOFT
University Park Mall
6501 North Grape Road Suite #1120
Mishawaka
IN
46545
LOFT
Partridge Creek
17360 Hall Road Suite #189
Clinton Township
MI
48038
LOFT
Briarwood Mall
434 Briarwood Circle Space #F130A
Ann Arbor
MI
48108
LOFT
Breton Village
1840 Breton Ave S.E. Space #1
Grand Rapids
MI
49506
LOFT
Greenwood Park
1251 US 31 South Space #P140
Greenwood
IN
46142
LOFT
Castleton Square
6020 E. 82nd Street Space 110A
Indianapolis
IN
46250
LOFT
Orland Square Mall
104 Orland Square Space #A-02A
Orland Park
IL
60462
LOFT
Deerfield Square
720 Waukegan Road Unit H & I
Deerfield
IL
60015
LOFT
Shoppe Grand Prairie
5201 West War Memorial Drive Space #545
Peoria
IL
61615
LOFT
Hawthorne Center
320 Hawthorne Center x
Vernon Hills
IL
60061
LOFT
Clay Terrace
14360 Clay Terrace Blvd Suite #120
Carmel
IN
46032
LOFT
Algonquin Commons
1968 South Randall Road Space #4030
Algonquin
IL
60102
LOFT
Cherryvale Mall
7200 Harrison Avenue Space #53A
Rockford
IL
61112
LOFT
Geneva Commons
114 Commons Drive Space #1020
Geneva
IL
60134
LOFT
Market Place
2000 North Neil Street Space #100
Champaign
IL
61821
LOFT
Shoppes@College Hill
305 Veterans Parkway Suite #200
Normal
IL
61761
LOFT
Metropolis
360 Metropolis Mile Suite #125
Plainfield
IN
46168
LOFT
Burr Ridge Vill Cntr
720 Village Center Drive x
Burr Ridge
IL
60527
LOFT
Hamilton Town Center
13185 Harrell Parkway Suite #500
Noblesville
IN
46060
LOFT
Circle Centre
49 West Maryland Street Space 2
Indianapolis
IN
46225
LOFT
WHITE OAKS
2501 W. Wabash Ave. Space D09A
Springfield
IL
62704
LOFT
West County Mall
38 West County Center Suite #1120
Des Peres
MO
63131
LOFT
Mid Rivers Mall
2264 Mid Rivers Mall
St. Peters
MO
63376
LOFT
Coral Ridge Mall
1451 Coral Ridge Avenue Suite #230
Coralville
IA
52241
LOFT
Zona Rosa
7307 NW 86th Terrace Space #138
Kansas City
MO
64153
LOFT
Town Center @ Jordan
101 74th Street Space #11140
West Des Moines
IA
50266
LOFT
Battlefield Mall
2825 South Glenstone Road Space #F-19
Springfield
MO
65804
LOFT
Columbia Mall
2300 Bernadette Drive Suite #104
Columbia
MO
65203
LOFT
Leawood Town Center
5017 West 117th Street Space #3230
Leawood
KS
66211
LOFT
Country Club Plaza
235 West 47th Street x
Kansas City
MO
64112
LOFT
The Blvd Town Square
34 The Boulevard St. Louis Bldg. 2 Space K-2
Richmond Heights
MO
63117
LOFT
Chesterfield Mall
2024 Chesterfield Mall x
Chesterfield
MO
63017
LOFT
Shoppes @St.Clair Sq
6520 North Illinois Suite 102
Fairview Heights
IL
62208
LOFT
The Meadows
11 Meadows Circle Drive Suite #410
Lake St. Louis
MO
63367
LOFT
Oak Park Mall
11153 West 95th Street Space #93
Overland Park
KS
66214
ATF/LOS
Citadel
100 Citadel Drive, Suite 218
Commerce
CA
90040
ATF/LOS
Desert Hills-Cabazon
48400 Seminole Drive Suite 500
Cabazon
CA
92230
ATF/LOS
Camarillo
850 East Ventura Blvd. Space 738
Camarillo
CA
93010
ATF/LOS
The Block @ Orange
20 City Blvd, West Suite 125
Orange
CA
92868
ATF/LOS
Las Americas
4155 Camino De La Plaza Space #428
San Diego
CA
92101
ATF/LOS
Anthem Outlets
4250 West Anthem Way Space 500
Anthem
AZ
85086


--------------------------------------------------------------------------------


ATF/LOS
El Paso Outlets
7051 S.Desert Blvd. Space #D402
El Paso
TX
79912
ATF/LOS
Barstow Outlets
2796 Tanger Way Suite 375
Barstow
CA
92311
ATF/LOS
Ontario Mills
One Mills Circle Space #904
Ontario
CA
91764
ATF/LOS
Camarillo Prem LOS
500 Ventura Blvd. Suite #1510
Camarillo
CA
93010
ATF/LOS
El Paso LOS
7051 S. Desert Blvd. Space # G -700
El Paso
TX
79835
ATF/LOS
Barstow LOS
2796 Tanger way Space # 201
Barstow
CA
92311
ATF/LOS
Las Americas LOS
4211 Camino de la Plaza Space # 0152
San Diego
CA
92173
ATF/LOS
ONTARION MILLS LOS
One Mills Circle Space #812A
Ontario
CA
91764
ATF/LOS
Michigan City
505 Lighthouse Place
Michigan City
IN
46360
ATF/LOS
Chicago Premium
1650 Premium Outlets Blvd. Space #423
Aurora
IL
60502
ATF/LOS
Pleasant Prairie
11211 120th Avenue Suite #41
Pleasant Prairie
WI
53158
ATF/LOS
Huntley
11800 Factory Shops Blvd. Space #700
Huntley
IL
60142
ATF/LOS
Jeffersonville
8300 Factory Shops Blvd. Space #300
Jeffersonville
OH
43128
ATF/LOS
Johnson Creek Outlet
612 West Linmar Lane Suite C-040
Johnson Creek
WI
53038
ATF/LOS
Edinburg Prem Outlet
11771 NE Executive Dr. Space #B-050
Edinburg
IN
46124
ATF/LOS
Lighthouse Place
1301 Lighthouse Place
Michigan City
IN
46360
ATF/LOS
Edinburgh Prem LOS
11911 NE Executive Drive Space A100
Edinburg
IN
46124
ATF/LOS
Cincinnati Prem LOS
102 Premium Outlets Dr. x
Monroe
OH
45050
ATF/LOS
Michigan City LOS
417 Lighthouse Place Space # 417
Michigan City
IN
46360
ATF/LOS
Pleasant Prairie LOS
11211 120th Ave I-94 & Hwy 165 Space # A001
Pleasant Prairie
WI
53158
ATF/LOS
Gilroy
681 Leavesley Road Suite 10
Gilroy
CA
95020
ATF/LOS
Napa
681 Factory Store Drive
Napa
CA
94558
ATF/LOS
Marina Square
1221 Marina Boulevard
San Leandro
CA
94577
ATF/LOS
Vacaville
228 Nut Tree Road Space #228
Vacaville
CA
95687
ATF/LOS
Legends@SparksMarina
1310 Scheels Drive Suite #142
Sparks
NV
89434
ATF/LOS
Petaluma Outlets
2200 Petaluma Blvd N Space #120
Petaluma
CA
94952
ATF/LOS
Napa
681 Factory Store Drive
Napa
CA
94558
ATF/LOS
Gilroy Prem LOS
8375 Arroyo Circle Unit #61
Gilroy
CA
95020
ATF/LOS
Vacaville LOS
121 Nut Tree Road Suite E.
Vacaville
CA
95687
ATF/LOS
Napa LOS
629 Factory Stores Drive Space # 607C
Napa
CA
94558
ATF/LOS
Tulare LOS
1477 Retherford Street Space # D50
Tulare
CA
93274
ATF/LOS
Folsom Premium LOS
1300 Folsom Blvd Space #607
Folsom
CA
95630
ATF/LOS
Allen Premium
820 West Stacy Road Space #300
Allen
TX
75013
ATF/LOS
San Marcos
3939 Interstate Highway 35 Space #810
San Marcos
TX
78666
ATF/LOS
Round Rock
4401IH 35 N STE 1201
Round Rock
TX
78664
ATF/LOS
Rio Grande Valley Pr
5001 East Expressway 83 Space #525
Mercedes
TX
78570
ATF/LOS
Houston Prem Outlets
29300 Hempstead Road Space 0828
Cypress
TX
77433
ATF/LOS
Grapevine Mills
3000 Grapevine Mills Parkway Space #221
Grapevine
TX
76051
ATF/LOS
Rio Grande Prem LOS
5001 East Expressway 83 Space #836
Mercedes
TX
78570
ATF/LOS
Houston Prem LOS
29300 Hempstead Rd Space #104
Cypress
TX
77433
ATF/LOS
San Marcos LOS
4015 Interstate 35 South Suite # 338B
San Marcos
TX
78666
ATF/LOS
Grapevine Mills LOS
3000 Grapevine Pkwy. Space #138
Grapevine
TX
76051
ATF/LOS
Katy Mills LOS
5000 Katy Mills Circle x
Katy
TX
77494
ATF/LOS
Round Rock LOS
4401 North IH-35 Space # 401
Round Rock
TX
78664
ATF/LOS
Castle Rock
5050 Factory Shops Blvd. x
Castlerock
CO
80108
ATF/LOS
Colorado Mills
14500 West Colfax Ave Ste 179
Lakewood
CO
80401


--------------------------------------------------------------------------------


ATF/LOS
Park City
6699 North Landmark Drive Space #C110 & C115
Park City
UT
84098
ATF/LOS
Loveland Outlets
5817 McWhinney Blvd. Space C50
Loveland
CO
80538
ATF/LOS
Silverthorne Outlets
125-A Stephens Way Space R300
Silverthorne
CO
80498
ATF/LOS
Albertville Prem Out
6500 Labeaux Avenue NE Space G080
Albertville
MN
55301
ATF/LOS
Castle Rock LOS
5050 Factory Shops Blvd. Space #400
Castle Rock
CO
80108
ATF/LOS
Albertville LOS
6500 Labeaux Ave. NE Space # D020
Albertville
MN
55301
ATF/LOS
Amana LOS
150 Tanger Drive Space # 101
Williamsburg
IA
52361
ATF/LOS
COLORADO MILLS LOS
14500 W. Colfax Ave. Space # 171
Lakewood
CO
80401
ATF/LOS
Silver Sands-Destin
10406 Emerald Coast Parkway Space #76 & 78
Destin
FL
32550
ATF/LOS
Foley
2601 South McKenzie Street Space #W3
Foley
AL
36535
ATF/LOS
Legends@VillageWest
1803 Village West Parkway Space #M127
Kansas City
KS
66111
ATF/LOS
Gulfport Outlets
10830 Factory Shops Blvd. Space #830
Gulfport
MS
39503
ATF/LOS
Gonzales Outlets
2210 South Tanger Blvd. Suite #210
Gonzales
LA
70737
ATF/LOS
Branson Outlets
300 Tanger Blvd. Suite 109
Branson
MO
65616
ATF/LOS
Osage Beach
4540 Osage Beach Pkwy Space #BB1A
Osage Beach
MO
65065
ATF/LOS
Foley LOS
2601 South McKenzie Street Space 178
Foley
AL
36535
ATF/LOS
Legends KC LOS
1803 Village West Parkway Space #M121
Kansas City
KS
66111
ATF/LOS
Osage Beach LOS
4540 Osage Beach Pkwy Space #BB1B
Osage Beach
MO
65065
ATF/LOS
Silver Sands LOS
10406 Emerald Coast Pkwy West Space #41
Destin
FL
32550
ATF/LOS
Branson LOS
300 Tanger Blvd. Space # 101
Branson
MO
65616
ATF/LOS
Gonzales LOS
2410 Tanger Blvd. Space #340
Gonzales
LA
70737
ATF/LOS
Grove City
I-79 And Route 208 Suite 350
Grove City
PA
16127
ATF/LOS
Birch Run
8825 Marketplace Drive Suite #F375
Birch Run
MI
48415
ATF/LOS
Pittsburg Outlets
2200 Tanger Blvd. Suite #530
Washington
PA
15301
ATF/LOS
Aurora Farms
549 S. Chillicothe Road Space #400
Aurora
OH
44202
ATF/LOS
West Branch
2990 Cook Road Space #132
West Branch
MI
48661
ATF/LOS
Howell
1475 N. Burkhard Road Space #B130
Howell
MI
48855
ATF/LOS
Pittsburgh OutletLOS
2200 Tanger Blvd. Space #853
Washington
PA
15301
ATF/LOS
Aurora Farms LOS
549 South Chillicothe Road Space # 360
Aurora
OH
44202
ATF/LOS
Grove City LOS
1911 Lessburg Grove City Rd. Space # 200
Grove City
PA
16127
ATF/LOS
Birch Run LOS
12240 South Beyer Road Space # V033
Birch Run
MI
48415
ATF/LOS
Howell Outlet LOS
1475 N. Burkhart Road Space# B140
Howell
MI
48855
ATF/LOS
West Branch LOS
2990 Cook Road Space # 130
West Branch
MI
48661
ATF/LOS
Las Vegas
605 South Grand Central Parkwy Space #1201
Las Vegas
NV
89106
ATF/LOS
Seattle Premium
10600 Quil Ceda Blvd. Space #0602
Tulalip
WA
98271
ATF/LOS
Las Vegas Fashion
32100 Las Vegas Blvd. South Space #454
Primm
NV
89019
ATF/LOS
Supermall
1101 Supermall Way Space #230
Auburn
WA
98001
ATF/LOS
Woodburn Company Sto
1001 Arney Road Suite #800
Woodburn
OR
97071
ATF/LOS
Las Vegas Outlet
7400 Las Vegas Blvd. South Suite #10
Las Vegas
NV
89123
ATF/LOS
Las Vegas Outlet LOS
7400 Las Vegas Blvd. South Space # 308
Las Vegas
NV
89123
ATF/LOS
Columbia LOS
450 NW 257th Way Space # 216
Troutdale
OR
97060
ATF/LOS
Seattle LOS
10600 Quil Ceda Blvd. Space # 528A
Tulalip
WA
98271
ATF/LOS
Lincoln City LOS
1500 SE East Devils Lake Road Space # B-100
Lincoln City
OR
97367
ATF/LOS
LOS Woodburn
1001 Arney Rd. Space #711
Woodburn
OR
97071
ATS
Harbor Place
200 East Pratt Street
Baltimore
MD
21202
ATS
Reston Town Ctr.
11850 Market Street
Reston
VA
20190


--------------------------------------------------------------------------------


ATS
Montgomery Mall
7101 Democracy Blvd. Suite 1058
Bethesda
MD
20817
ATS
Annapolis Mall
40 Annapolis Mall
Annapolis
MD
21401
ATS
The Mall in Columbia
10300 Little Patuxent Parkway Space #2055
Columbia
MD
21044
ATS
Fair Oaks Mall
11834U Fair Oaks Mall
Fairfax
VA
22033
ATS
White Flint
11301 Rockville Pike
Kensington
MD
20895
ATS
Christiana Mall
715 Christiana Mall Space # 264
Newark
DE
19702
ATS
Glen Eagle Square
539-541 Wilmington and Westchester Pike
Glen Mills
PA
19342
ATS
Tysons Corner
8061L Tysons Corner Center Space #J7L
McLean
VA
22102
ATS
Towson Town Center
825 Dulaney Valley Road Space #4135, 4140 & 4145
Towson
MD
21204
ATS
Park City Center
471 Park City Center x
Lancaster
PA
17601
ATS
Dulles Town Center
21100 Dullles Town Center Space # F-114
Dulles
VA
20166
ATS
WASHINGTONIAN
102 Boardwalk Place Space# 102
Gathersburg
MD
20878
ATS
TYSON'S CORNER
7974A Tyson's Corner Center Space # J3AU
McLean
VA
22102
ATS
Walnut Street
1713 Walnut Street
Philadelphia
PA
19103
ATS
Grove at Shrewsbury
559 Rt. 35 N-10A
Shrewsbury
NJ
7701
ATS
Palmer Square
17 Palmer Square West Space V-115
Princeton
NJ
8542
ATS
King-of-Prussia Plza
160 N. Gulph Rd. x
King of Prussia
PA
19406
ATS
Ardmore
23 Parking Plaza
Ardmore
PA
19003
ATS
Oxford Valley Mall
2300 East Lincoln Highway Space # 202
Langhorne
PA
19047
ATS
Brook 35 Plaza
2150 Route 35
Seagirt
NJ
8750
ATS
Promenade - Sagemore
500 Rte 73 South Space #A4
Marlton
NJ
8053
ATS
Cherry Hill Mall
2000 Route 38 Space #1850
Cherry Hill
NJ
8002
ATS
Shoppes @ Eng Villag
1460 Bethlehem Pike Suite J
North Wales
PA
19454
ATS
Lehigh Valley Mall
938 Lehigh Lifestyle Center Space #1220
Whitehall
PA
18052
ATS
Freehold Raceway Mal
3710 Rt. 9 Space L-208
Freehold
NJ
7728
ATS
QUAKER BRIDGE MALL
150 Quaker Bridge Mall Rd Space #1054A
Lawrenceville
NJ
8648
ATS
Perimeter Mall
4400 Ashford Dunwoody Road
Atlanta
GA
30346
ATS
North Point Mall
1000 North Point Circle Space 1180
Alpharetta
GA
30022
ATS
Mall @ Georgia
3333 Buford Drive
Buford
GA
30519
ATS
Avenue at East Cobb
4475 Roswell Road
Marietta
GA
30062
ATS
St Johns Town Center
4711 River City Drive Suite 101
Jacksonville
FL
32246
ATS
The Vinings Jubilee
4300 Paces Ferry Road Suite #474
Atlanta
GA
30339
ATS
Town Cent @ Atlantic
1380 Atlantic Drive Suite #14125
Atlanta
GA
30363
ATS
Avenue at West Cobb
3625 Dallas Highway Space #800
Marietta
GA
30064
ATS
Forum on Peachtree P
5145 Peachtree Pkwy Space #455
Norcross
GA
30092
ATS
Augusta Mall
3450 Wrightboro Rd. Space #230
Augusta
GA
30909
ATS
The Avenues
10300 Southside Blvd. Space 1500A
Jacksonville
FL
32256
ATS
Lenox Square
3393 Peachtree Rd. Space #3103
Atlanta
GA
30326
ATS
Ave.@ Peachtree City
216 City Circle Space #600
Peachtree City
GA
30269
ATS
ST.JOHN'S TOWN CTR
4775 Town Center Parkway Space # R11A
Jacksonville
FL
32246
ATS
Mt. Lebanon
1500 Washington Rd. Space #1404
Mt. Lebanon
PA
15228
ATS
Fayette Mall
3401 Nicholasville Rd. Space# 314
Lexington
KY
40503
ATS
Shadyside
5407 Walnut Street
Pittsburgh
PA
15232
ATS
Oxmoor Center
7900 Shelbyville Road
Louisville
KY
40222
ATS
Mall @ Tuttle Crsng.
5043 Tuttle Crossing Blvd. Space 281
Dublin
OH
43016
ATS
Summit Mall
3265 West Market St. Space 242
Akron
OH
44333


--------------------------------------------------------------------------------


ATS
Rookwood Commons
2671 Edmondson Road Building G
Hyde Park
OH
45209
ATS
Ross Park Mall
1000 Ross Park Mall Drive Space #H13-H15
Pittsburgh
PA
15237
ATS
Summit at Louisville
4206 Summit Plaza Drive Space #B2
Louisville
KY
40241
ATS
Kenwood Towne Centre
7875 Montgomery Road Space R005
Cincinnati
OH
45236
ATS
Polaris Fashion Plac
1500 Polaris Parkway Suite #1048
Columbus
OH
43240
ATS
The Greene Town Ctr.
4433 Glengarry Dr. Space #C120 (Beavercreek)
Dayton
OH
45440
ATS
Oxmoor Center Mall
7900 Shelbyville Rd. Space #E 09
Louisville
KY
40222
ATS
ROSS PARK
1000 Ross Park Mall Drive Space # D-10
Pittsburgh
PA
15237
ATS
KENWOOD TOWNE CENTRE
7875 Montgomery Road Space # 2227
Cincinnati
OH
45236
ATS
Westshore Plaza
287 Westshore Plaza
Tampa
FL
33609
ATS
Bell Tower Shops
13499 US41 Southeast Suite B-212
Fort Myers
FL
33907
ATS
Southgate Plaza
90 Southgate Plaza Suite 1108
Sarasota
FL
34239
ATS
Citrus Park Town Ctr
8054 Citrus Park Town Center
Tampa
FL
33625
ATS
City Place
701 S Rosemary Ave Suite 140
West Palm Beach
FL
33401
ATS
Plaza Las Americas
525 F.D. Roosevelt Avenue Space #544
Hato Rey
PR
918
ATS
Tampa Int'l Plaza
2223 North West Shore Blvd Space #261
Tampa
FL
33607
ATS
The Mall at Millenia
4200 Conroy Road Suite #135
Orlando
FL
32839
ATS
Village at Merrick P
350 Avenue San Lorenzo Suite 2135
Coral Gables
FL
33146
ATS
Galleria @ Ft Lauder
2338 East Sunrise Blvd. Space #C4-2206
Fort Lauderdale
FL
33304
ATS
Waterside Shops @ PB
5495 Tamiami Trail North Suite 5
Naples
FL
34108
ATS
The Gardens
3101 PGA Blvd. Space #H-205
Palm Beach Gardens
FL
33410
ATS
Dadeland Mall
7415 Southwest 88th Street Space #1610
Miami
FL
33156
ATS
Aventura Mall
19501 Biscayne Blvd. Space #733A
Aventura
FL
33180
ATS
Shops@Pembroke Garde
302 SW 145th Terrace Space #14055
Pembroke Pines
FL
33027
ATS
Town Center @ Boca
6000 West Glades Rd. Space #1148B
Boca Raton
FL
33431
ATS
The Gardens
3101 PGA Blvd Space #B107
Palm Beach Gardens
FL
33410
ATS
WESTSHORE PLAZA
287 Westshore Plaza Space # C4
Tampa
FL
33609
ATS
Saddlecreek
7614 W. Farmington Blvd.
Germantown
TN
38138
ATS
Canal Place
333 Canal Street Suite 206
New Orleans
LA
70130
ATS
The Oaks Mall
6629 Newberry Road
Gainesville
FL
32605
ATS
Wolfchase Galleria
2760 North Germantown Parkway Suiet 159
Memphis
TN
38133
ATS
Governors Square
1500 Apalachee Parkway
Tallahassee
FL
32301
ATS
The Summit
225 Summit Blvd Suite 400
Birmingham
AL
35243
ATS
Lakeside Mall
3301 Veterans Memorial
Metarie
LA
70002
ATS
The Shoppes@EastChas
7248 Eastchase Parkway Space D-145
Montgomery
AL
36117
ATS
Parkway Place
2801 Memorial Parkway South Space #188
Huntsville
AL
35801
ATS
Carriage Crossing
4630 Merchants Park Circle Space #717
Collierville
TN
38017
ATS
Renaissance@Colony P
100 Highland Colony Parkway Space #9012
Ridgeland
MS
39157
ATS
Mall of Louisiana
6401 Bluebonnet Blvd. Suite 400
Baton Rouge
LA
70836
ATS
Union Station
50 Massachusetts Ave. NE
Washington
DC
20002
ATS
Fashion Square
1554 East Rio Road Space D-12
Charlottesville
VA
22901
ATS
Pentagon City
1100 South Hayes Space C5
Arlington
VA
22202
ATS
Old Town Alexandria
115 North Washington Street
Alexandria
VA
22314
ATS
600 Thirteenth St.
600 13th Street
Washington
DC
20005
ATS
Mazza Gallerie
5300 Wisconsin Avenue
Washington
DC
20015
ATS
1140 Connecticut Ave
1140 Connecticut Avenue
Washington
DC
20036


--------------------------------------------------------------------------------


ATS
Short Pump Town Ctr
11800 West Broad Street Space #2124
Henrico
VA
23233
ATS
Stony Point Fashion
9200 Stony Point Parkway Space #113
Richmond
VA
23235
ATS
Mayfaire Town Center
6851 Main Street Bldg F
Wilmington
NC
28403
ATS
Market@Common Clared
2800 Claredon Blvd Space R600
Arlington
VA
22201
ATS
UNION STATION
50 Massachusetts Ave NE Space # 2201
Washingon
DC
0
ATS
King Street
265-267 King Street
Charleston
SC
29401
ATS
Crabtree Valley Mall
4325 Glenwood Avenue
Raleigh
NC
27612
ATS
Southpark Mall
4400 Sharon Road
Charlotte
NC
28211
ATS
West Town Mall
7600 Kingston Pike Space 1582
Knoxville
TN
37919
ATS
Haywood Mall
700 Haywood Road S1058
Greenville
SC
29607
ATS
Mall at Green Hills
2126 Abbot Martin Road Space 258\260
Nashville
TN
37215
ATS
Cameron Village
446 Daniels Street Space #1-66
Raleigh
NC
27605
ATS
Sts. of Southpoint
6910 Fayetteville Road Space #1455
Durham
NC
27713
ATS
Northlake Mall
6801 Northlake Mall Drive Suite #233
Charlotte
NC
28216
ATS
Hamilton Place Mall
2100 Hamilton Place Blvd. Space #230
Chattanooga
TN
37421
ATS
Shops @ Friendly Cen
3334 West Friendly Avenue Space #101
Greensboro
NC
27410
ATS
Mkt Com Myrtle Beach
3061 Howard Avenue Space #100
Myrtle Beach
SC
29577
ATS
Mt.Pleasant Town Ctr
1236 Belk Drive
Mount Pleasant
SC
29464
ATS
Cool Spring Galleria
1800 Galleria Blvd. Space 1583
Franklin
TN
37027
ATS
Columbiana Center
100 Columbiana Circle Space #1068
Columbia
SC
29212
ATS
Mall at Green Hills
2126 Abbot Martin Rd. Space #260
Nashville
TN
37215





--------------------------------------------------------------------------------


SCHEDULE 6.12


TRADE NAMES


ANNTAYLOR, INC.
ANN TAYLOR, INC.


ANNTAYLOR
ANN TAYLOR


ANNTAYLOR INCORPORATED
ANN TAYLOR INCORPORATED


ANNTAYLOR COMPANY
ANN TAYLOR COMPANY


ANNTAYLOR CO.
ANN TAYLOR CO.


ANNTAYLOR CORPORATION
ANN TAYLOR CORPORATION


ANNTAYLOR STORES
ANN TAYLOR STORES


ANNTAYLOR LOFT
ANN TAYLOR LOFT


ANNTAYLOR LOFT STORES
ANN TAYLOR LOFT STORES


ANNTAYLOR & COMPANY
ANN TAYLOR & COMPANY


LOFT


ANNCO, INC.
ANN CO, INC.


ANNCO
ANN CO


ANNCO INCORPORATED
ANN CO INCORPORATED


ANNCO COMPANY


--------------------------------------------------------------------------------


ANN CO COMPANY


ANNCO CO.
ANN CO CO.


ANNCO CORPORATION
ANN CO CORPORATION


LOFT


ANNTAYLOR DISTRIBURION SERVICES, INC.
ANN TAYLOR DISTRIBUTION SERVICES, INC.


ANNTAYLOR DISTRIBUTION
ANN TAYLOR DISTRIBUTION


ANNTAYLOR DISTRIBUTION INCORPORATED
ANN TAYLOR DISTRIBUTION INCORPORATED


ANNTAYLOR DISTRIBUTION COMPANY
ANN TAYLOR DISTRIBUTION COMPANY


ANNTAYLOR DISTRIBUTION CO.
ANN TAYLOR DISTRIBUTION CO.


ANNTAYLOR DISTRIBUTION CORPORATION
ANN TAYLOR DISTRIBUTION CORPORATION


ANNTAYLOR DISTRIBUTION SERVICES
ANN TAYLOR DISTRIBUTION SERVICES


ANNTAYOLR DISTRIBUTION SERVICES INCORPORATED
ANN TAYLOR DIRSTRIBUTION SERVICES INCORPORATED


ANNTAYLOR DISTRIBUTION SERVICES COMPANY
ANN TAYLOR DISTRIBUTION SERVICES COMPANY


ANNTAYLOR DISTRIBUTION SERVICES CO.
ANN TAYLOR DISTRIBUTION SERVICES CO.


ANNTAYLOR DISTRIBUTION SERVICES CORPORATION
ANN TAYLOR DISTRIBUTION SERVICES CORPORATION


ANNTAYLOR RETAIL, INC.
ANN TAYLOR RETAIL, INC.




--------------------------------------------------------------------------------


ANNTAYLOR RETAIL
ANN TAYLOR RETAIL


ANNTAYLOR RETAIL INCORPORATED
ANN TAYLOR RETAIL INCORPORATED


ANNTAYLOR RETAIL COMPANY
ANN TAYLOR RETAIL COMPANY




ANNTAYLOR RETAIL CO.
ANN TAYLOR RETAIL CO.


ANNTAYLOR RETAIL CORPORATION
ANN TAYLOR RETAIL CORPORATION


LOFT






--------------------------------------------------------------------------------




SCHEDULE 6.13


LITIGATION


None.




--------------------------------------------------------------------------------




SCHEDULE 6.15


ENVIRONMENTAL LAWS


None.








--------------------------------------------------------------------------------






SCHEDULE 6.18


ERISA COMPLIANCE


None.
 




--------------------------------------------------------------------------------




SCHEDULE 6.25


--------------------------------------------------------------------------------


A. BANK ACCOUNTS
 
 
BANK
A/C NAME
PURPOSE
Wachovia
Ann Taylor Inc.
Disbursement Account
Wachovia
Ann Taylor
Concentration Account
Wachovia
Ann Taylor Retail
Store Deposit Concentration
Wachovia
Ann Taylor Inc. Payroll
Payroll Inc
Wachovia
Ann Taylor Retail, Inc
Payroll Retail
Wachovia
Ann Taylor Distribution Services
Payroll DC
Wachovia
Ann Taylor Puerto Rico
Payroll Puerto Rico
Wachovia
Ann Taylor Disbursing
Controlled Disbursement
Wachovia
Ann Taylor Global Sourcing
Controlled Disbursement
Banco Popular
Ann Taylor Retail
Depository
Bank North
Ann Taylor Retail
Depository
Bank of America
Ann Taylor Retail
Depository
Bank of Hawaii
Ann Taylor Retail
Depository
Capital One
Ann Taylor Retail
Depository
Citizens Bank
Ann Taylor Retail
Depository
Fifth Third
Ann Taylor Retail
Depository
JP Morgan Chase
Ann Taylor Retail
Depository
JP Morgan Chase
Ann Taylor Retail
Depository
JP Morgan Chase
Ann Taylor Retail
Depository
Regions
Ann Taylor Retail
Depository
Suntrust
Ann Taylor Retail
Depository
US Bank
Ann Taylor Retail
Depository
Wachovia
Ann Taylor Retail
Depository
Wells Fargo
Ann Taylor Retail
Depository
Bank of America
Ann Taylor Retail
Earnings Credit Account to offset Bank Fees
Citizens Bank
Ann Taylor Retail
Earnings Credit Account to offset Bank Fees
JP Morgan Chase
Ann Taylor Retail
Earnings Credit Account to offset Bank Fees
US Bank
Ann Taylor Retail
Earnings Credit Account to offset Bank Fees
5th 3rd
Ann Taylor Retail
Earnings Credit Account to offset Bank Fees
JP Morgan Chase
Ann Taylor, Inc
Medical Reimbursement
JP Morgan Chase
Ann Taylor, Inc
Medical Reimbursement
Wachovia
Ann Taylor Inc.-Employees Deposits
Employee Deposits
Wachovia
Ann Taylor Retail
PROPERTY TAX





--------------------------------------------------------------------------------


B. CREDIT CARD PROCESSORS
Bank of America Merchant Services
Robert Turtz
 
Relationship Manager Corporate -411 CD
 
156024- East Corp
 
Bank of America Merchant Services
 
3975 NW 120TH Avenue
 
Coral Springs, FL 33065
 
Robert.Turtz@bankofamericamerchant.com
 
954-845-4894
 
954-856-1179 cell
 
 
American Express
Lisa N. LaGratta
 
American Express
 
Senior Client Manager, Retail Industry
 
National Client Group, Merchant Services Americas
 
200 Vesey Street
 
3 WFC, Maildrop 01-33-04
 
New York, NY 10285
 
Tel: 212-640-6326
 
Fax: 212-640-9198
 
 
Discover
Any Schneider
 
National Accounts
 
Discover Network
 
2500 Lake Cook Road
 
River woods, IL 60015
 
amyschneider@discoverfinancial.com
 
800-229-0058 x522
 
614-718-1070 Local
 
614-718-1071 Fax
 
 
Alliance Data
Mary O’Donnell
 
Director Client Sales
 
800 Tech Center Drive
 
Gahanna OH 43230
 
Phone (614)-729-4339
 
Fax (614)-729-4297
 
mary.o’donnell@alliancedata.com
 
 





--------------------------------------------------------------------------------


SCHEDULE 7.10(b)


PERMITTED EXISTING LIENS




Secured Party
 
Jurisdiction
Filing
Type
Filing
Date
 
Filing No.
Searching Period
 
Collateral Description
World Finance Network Nat’l Bank
DE-STATE
UCC-1
9-25-07
2007 3620373
5 years
thru
3/16/08
All interest in “Subject Assets” incl. Acct and Receivables, Books and Records,
pending Credit Card applications and Cardholder List.
Canon Business solutions- East, Inc.
DE-STATE
UCC-1
12-1-06
64188637
5 years
thru
3/16/08
Lease – specific Canon equipment







--------------------------------------------------------------------------------


SCHEDULE 7.11


INVESTMENTS


As set forth in Schedule 6.7.




